

Title 52
USCTitle
52
Online@117-49
no
OLRC
2021-06-18T10:10:17
USCConverter 1.7.2

Title 52—VOTING AND ELECTIONS
Current through 117-49




Subtitle I—Voting Rights


Chap.

Sec.

101.Generally10101

103.Enforcement of Voting Rights10301

105.Supplemental Provisions10501

107.Right to Vote at Age Eighteen10701


Subtitle II—Voting Assistance and Election Administration


201.Voting Accessibility for the Elderly and Handicapped20101

203.Registration and Voting by Absent Uniformed Services Voters and Overseas Voters in Elections for Federal Office20301

205.National Voter Registration20501

207.Federal Election Records20701

209.Election Administration Improvement20901


Subtitle III—Federal Campaign Finance


301.Federal Election Campaigns30101






Editorial Notes













Disposition Table



(Showing disposition of former sections of Title 2)


Title 2Former ClassificationTitle 52New Classification


43130101
431 note (Pub. L. 107–155, title IV, § 402, Mar. 27, 2002, 116 Stat. 112)30101 note
431 note (Pub. L. 106–346, § 101(a) [title V, § 502(d)], Oct. 23, 2000, 114 Stat. 1356, 1356A–50)30101 note
431 note (Pub. L. 96–187, title III, § 301, Jan. 8, 1980, 93 Stat. 1368)30101 note
431 note (Pub. L. 93–443, title IV, § 410, Oct. 15, 1974, 88 Stat. 1304)30101 note
431 note (Pub. L. 92–225, title IV, § 408, formerly § 406, Feb. 7, 1972, 86 Stat. 20)30101 note
431 note (Pub. L. 107–155, § 1(a), Mar. 27, 2002, 116 Stat. 81)10101 note
431 note (Pub. L. 96–187, Jan. 8, 1980, 93 Stat. 1339)10101 note
431 note (Pub. L. 94–283, § 1, May 11, 1976, 90 Stat. 475)10101 note
431 note (Pub. L. 93–443, Oct. 15, 1974, 88 Stat. 1263)10101 note
431 note (Pub. L. 92–225, Feb. 7, 1972, 86 Stat. 3)10101 note
431 note (Pub. L. 96–187, title III, § 303, Jan. 8, 1980, 93 Stat. 1368)30101 note
431 note (Pub. L. 107–155, title III, § 310, Mar. 27, 2002, 116 Stat. 104)30101 note
431 note (Pub. L. 96–187, title III, § 302, Jan. 8, 1980, 93 Stat. 1368)30101 note
43230102
432 note (Pub. L. 104–79, § 1(c), Dec. 28, 1995, 109 Stat. 791)30102 note
432 note (Pub. L. 104–79, § 3(d), Dec. 28, 1995, 109 Stat. 793)30102 note
43330103
43430104
434 note (Pub. L. 110–81, title II, § 204(b), Sept. 14, 2007, 121 Stat. 746)30104 note
434 note (Pub. L. 110–81, title II, § 215, Sept. 14, 2007, 121 Stat. 751)30104 note
434 note (Pub. L. 106–58, title VI, § 639(b), Sept. 29, 1999, 113 Stat. 476)30104 note
434 note (Pub. L. 106–58, title VI, § 641(b), Sept. 29, 1999, 113 Stat. 477)30104 note
434 note (Pub. L. 107–155, title II, § 201(b), Mar. 27, 2002, 116 Stat. 90)30104 note
434 note (Pub. L. 93–443, title II, § 204(e), Oct. 15, 1974, 88 Stat. 1278)30104 note
43730105
437c30106
437c note (Pub. L. 105–61, title V, § 512(b), Oct. 10, 1997, 111 Stat. 1305)30106 note
437c note (Pub. L. 94–283, title I, § 101(e)–(g), May 11, 1976, 90 Stat. 476, 477)30106 note
437c note (Pub. L. 93–443, title II, § 208(b), Oct. 15, 1974, 88 Stat. 1286)30106 note
437d30107
437f30108
437f note (Pub. L. 94–283, title I, § 108(b), May 11, 1976, 90 Stat. 482)30108 note
437g30109
437g note (Pub. L. 113–72, § 3, Dec. 26, 2013, 127 Stat. 1211)30109 note
437g note (Pub. L. 110–433, § 1(c), Oct. 16, 2008, 122 Stat. 4971)30109 note
437g note (Pub. L. 107–155, title III, § 312(b), Mar. 27, 2002, 116 Stat. 106)30109 note
437g note (Pub. L. 107–155, title III, § 315(c), Mar. 27, 2002, 116 Stat. 108)30109 note
437g note (Pub. L. 106–58, title VI, § 640(c), Sept. 29, 1999, 113 Stat. 477)30109 note
437h30110
437h note (Pub. L. 107–155, title IV, § 403, Mar. 27, 2002, 116 Stat. 113)30110 note
43830111
438a30112
43930113
439a30114
439a note (Pub. L. 110–81, title VI, § 601(b), Sept. 14, 2007, 121 Stat. 775)30114 note
439c30115
441a30116
441a note (Pub. L. 107–155, title III, § 307(e), Mar. 27, 2002, 116 Stat. 103)30116 note
441a note (Pub. L. 107–155, title II, § 214(c), Mar. 27, 2002, 116 Stat. 95)30116 note
441a–130117
441b30118
441c30119
441d30120
441e30121
441f30122
441g30123
441h30124
441i30125
441k30126
45130141
45230142
45330143
45430144
454 note (Pub. L. 107–155, title IV, § 401, Mar. 27, 2002, 116 Stat. 112)30144 note
45530145
455 note (Pub. L. 107–155, title III, § 313(b), Mar. 27, 2002, 116 Stat. 106)30145 note
45730146












Disposition Table



(Showing disposition of former sections of Title 42)


Title 42Former ClassificationTitle 52New Classification


197110101
1971 note (Pub. L. 111–84, div. A, title V, § 575, Oct. 28, 2009, 123 Stat. 2318)10101 note
1971 note (Pub. L. 109–246, § 1, July 27, 2006, 120 Stat. 577)10101 note
1971 note (Pub. L. 102–344, § 1, Aug. 26, 1992, 106 Stat. 921)10101 note
1971 note (Pub. L. 99–410, § 1, Aug. 28, 1986, 100 Stat. 924)10101 note
1971 note (Pub. L. 97–205, § 1, June 29, 1982, 96 Stat. 131)10101 note
1971 note (Pub. L. 91–285, § 1, June 22, 1970, 84 Stat. 314)10101 note
1971 note (Pub. L. 86–449, § 1, May 6, 1960, 74 Stat. 86)10101 note
1971 note (Pub. L. 85–315, pt. V, § 161, Sept. 9, 1957, 71 Stat. 638)10101 note
1971 note (Pub. L. 89–110, § 1, Aug. 6, 1965, 79 Stat. 437)10101 note
1971 note (Act Aug. 9, 1955, ch. 656, § 1, 69 Stat. 584)10101 note
1971 note (Pub. L. 94–203, § 1, Jan. 2, 1976, 89 Stat. 1142)10101 note
1971 note (Pub. L. 98–435, § 1, Sept. 28, 1984, 98 Stat. 1678)10101 note
1971 note (Pub. L. 103–31, § 1, May 20, 1993, 107 Stat. 77)10101 note
1971 note (Pub. L. 86–449, title VII, § 701, May 6, 1960, 74 Stat. 92)10101 note
1971 note (Pub. L. 98–473, title I, § 101(j), Oct. 12, 1984, 98 Stat. 1963)10101 note
197210102
197310301
1973 note (Pub. L. 97–205, § 6, June 29, 1982, 96 Stat. 135)10301 note
1973 note (Pub. L. 109–246, § 2, July 27, 2006, 120 Stat. 577)10301 note
1973 note (Pub. L. 94–73, title II, § 208, Aug. 6, 1975, 89 Stat. 402)10301 note
1973a10302
1973b10303
1973b note (Pub. L. 97–205, § 2(b), June 29, 1982, 96 Stat. 131)10303 note
1973c10304
1973f10305
1973h10306
1973i10307
1973j10308
1973k10309
1973l10310
1973n10311
1973o10312
1973p10313
1973q10314
1973aa10501
1973aa–110502
1973aa–1a10503
1973aa–1a note (Pub. L. 97–205, § 4, June 29, 1982, 96 Stat. 134)10503 note
1973aa–210504
1973aa–310505
1973aa–410506
1973aa–510507
1973aa–610508
1973aa–6 note (Pub. L. 97–205, § 5, June 29, 1982, 96 Stat. 135)10508 note
1973bb10701
1973bb–110702
1973ee20101
1973ee note (Pub. L. 98–435, § 9, Sept. 28, 1984, 98 Stat. 1680)20101 note
1973ee–120102
1973ee–220103
1973ee–320104
1973ee–420105
1973ee–520106
1973ee–620107
1973ff20301
1973ff note (Pub. L. 111–84, div. A, title V, § 580(f), Oct. 28, 2009, 123 Stat. 2326)20301 note
1973ff note (Pub. L. 111–84, div. A, title V, § 583(a)(3), Oct. 28, 2009, 123 Stat. 2328)20301 note
1973ff note (Pub. L. 111–84, div. A, title V, § 584(c), Oct. 28, 2009, 123 Stat. 2331)20301 note
1973ff note (Pub. L. 99–410, title II, § 204, Aug. 28, 1986, 100 Stat. 930)20301 note
1973ff note (Pub. L. 107–107, div. A, title XVI, § 1601, Dec. 28, 2001, 115 Stat. 1274)20301 note
1973ff note (Pub. L. 107–107, div. A, title XVI, § 1604, Dec. 28, 2001, 115 Stat. 1277)20301 note
1973ff note (Pub. L. 107–107, div. A, title XVI, § 1605, Dec. 28, 2001, 115 Stat. 1277)20301 note
1973ff note (Ex. Ord. No. 12642, June 8, 1988, 53 F.R. 21975)20301 note
1973ff–120302
1973ff–1 note (Pub. L. 111–84, div. A, title V, § 577(b), Oct. 28, 2009, 123 Stat. 2320)20302 note
1973ff–1 note (Pub. L. 111–84, div. A, title V, § 578(b), Oct. 28, 2009, 123 Stat. 2321)20302 note
1973ff–1 note (Pub. L. 111–84, div. A, title V, § 579(c), Oct. 28, 2009, 123 Stat. 2324)20302 note
1973ff–1 note (Pub. L. 111–84, div. A, title V, § 582(c), Oct. 28, 2009, 123 Stat. 2327)20302 note
1973ff–1 note (Pub. L. 111–84, div. A, title V, § 576, Oct. 28, 2009, 123 Stat. 2319)20302 note
1973ff–1 note (Pub. L. 107–252, title VII, § 703(b), Oct. 29, 2002, 116 Stat. 1724)20302 note
1973ff–220303
1973ff–2 note (Pub. L. 111–84, div. A, title V, § 581(a)(2), Oct. 28, 2009, 123 Stat. 2326)20303 note
1973ff–2a20304
1973ff–2b20305
1973ff–320306
1973ff–3 note (Pub. L. 107–252, title VII, § 706(b), Oct. 29, 2002, 116 Stat. 1725)20306 note
1973ff–420307
1973ff–4a20308
1973ff–520309
1973ff–620310
1973ff–720311
1973ff–7 note (Pub. L. 111–383, div. A, title X, § 1075(d), Jan. 7, 2011, 124 Stat. 4372)20311 note
1973gg20501
1973gg note (Pub. L. 103–31, § 13, May 20, 1993, 107 Stat. 89)20501 note
1973gg note (Pub. L. 104–132, title IX, § 902, Apr. 24, 1996, 110 Stat. 1317)20501 note
1973gg note (Pub. L. 104–91, title I, § 101(a), Jan. 6, 1996, 110 Stat. 11)20501 note
1973gg–120502
1973gg–220503
1973gg–2 note (Pub. L. 104–91, title I, § 101(a), Jan. 6, 1996, 110 Stat. 11)20503 note
1973gg–320504
1973gg–420505
1973gg–520506
1973gg–5 note (Ex. Ord. No. 12926, Sept. 12, 1994, 59 F.R. 47227)20506 note
1973gg–620507
1973gg–720508
1973gg–820509
1973gg–920510
1973gg–1020511
197420701
1974a20702
1974b20703
1974c20704
1974d20705
1974e20706
1530120901
15301 note (Pub. L. 107–252, § 1(a), Oct. 29, 2002, 116 Stat. 1666)10101 note
1530220902
15302 note (Pub. L. 111–8, div. D, title VI, § 625(b), Mar. 11, 2009, 123 Stat. 678)20902 note
15302 note (Pub. L. 110–28, title VI, § 6301(b), May 25, 2007, 121 Stat. 171)20902 note
1530320903
1530420904
1530520905
1530620906
1532120921
1532220922
1532320923
1532420924
1532520925
1532620926
1532720927
1532820928
1532920929
1533020930
1534120941
1534220942
1534320943
1534420944
1534520945
1534620946
1536120961
1536220962
1537120971
1538120981
15381 note (Pub. L. 110–161, div. D, title V, § 501, Dec. 26, 2007, 121 Stat. 1997)20981 note
1538220982
1538320983
1538420984
1538520985
1538620986
1538720987
1540121001
1540221002
1540321003
1540421004
1540521005
1540621006
1540721007
1540821008
1542121021
1542221022
1542321023
1542421024
1542521025
1544121041
1544221042
1544321043
1545121051
1545221052
1545321053
1546121061
1546221062
1547121071
1547221072
1548121081
1548221082
1548321083
1548421084
1548521085
1550121101
1550221102
1551121111
1551221112
1552121121
1552221122
1552321123
1553121131
1553221132
1553321133
1553421134
1554121141
1554221142
1554321143
1554421144
1554521145




Subtitle I—Voting Rights
CHAPTER 101—GENERALLY



Sec.


10101.Voting rights.


10102.Interference with freedom of elections.



§ 10101. Voting rights(a) Race, color, or previous condition not to affect right to vote; uniform standards for voting qualifications; errors or omissions from papers; literacy tests; agreements between Attorney General and State or local authorities; definitions(1) All citizens of the United States who are otherwise qualified by law to vote at any election by the people in any State, Territory, district, county, city, parish, township, school district, municipality, or other territorial subdivision, shall be entitled and allowed to vote at all such elections, without distinction of race, color, or previous condition of servitude; any constitution, law, custom, usage, or regulation of any State or Territory, or by or under its authority, to the contrary notwithstanding.

(2) No person acting under color of law shall—(A) in determining whether any individual is qualified under State law or laws to vote in any election, apply any standard, practice, or procedure different from the standards, practices, or procedures applied under such law or laws to other individuals within the same county, parish, or similar political subdivision who have been found by State officials to be qualified to vote;

(B) deny the right of any individual to vote in any election because of an error or omission on any record or paper relating to any application, registration, or other act requisite to voting, if such error or omission is not material in determining whether such individual is qualified under State law to vote in such election; or

(C) employ any literacy test as a qualification for voting in any election unless (i) such test is administered to each individual and is conducted wholly in writing, and (ii) a certified copy of the test and of the answers given by the individual is furnished to him within twenty-five days of the submission of his request made within the period of time during which records and papers are required to be retained and preserved pursuant to title III of the Civil Rights Act of 1960 [52 U.S.C. 20701 et seq.]: Provided, however, That the Attorney General may enter into agreements with appropriate State or local authorities that preparation, conduct, and maintenance of such tests in accordance with the provisions of applicable State or local law, including such special provisions as are necessary in the preparation, conduct, and maintenance of such tests for persons who are blind or otherwise physically handicapped, meet the purposes of this subparagraph and constitute compliance therewith.


(3) For purposes of this subsection—(A) the term “vote” shall have the same meaning as in subsection (e) of this section;

(B) the phrase “literacy test” includes any test of the ability to read, write, understand, or interpret any matter.



(b) Intimidation, threats, or coercionNo person, whether acting under color of law or otherwise, shall intimidate, threaten, coerce, or attempt to intimidate, threaten, or coerce any other person for the purpose of interfering with the right of such other person to vote or to vote as he may choose, or of causing such other person to vote for, or not to vote for, any candidate for the office of President, Vice President, presidential elector, Member of the Senate, or Member of the House of Representatives, Delegates or Commissioners from the Territories or possessions, at any general, special, or primary election held solely or in part for the purpose of selecting or electing any such candidate.


(c) Preventive relief; injunction; rebuttable literacy presumption; liability of United States for costs; State as party defendantWhenever any person has engaged or there are reasonable grounds to believe that any person is about to engage in any act or practice which would deprive any other person of any right or privilege secured by subsection (a) or (b), the Attorney General may institute for the United States, or in the name of the United States, a civil action or other proper proceeding for preventive relief, including an application for a permanent or temporary injunction, restraining order, or other order. If in any such proceeding literacy is a relevant fact there shall be a rebuttable presumption that any person who has not been adjudged an incompetent and who has completed the sixth grade in a public school in, or a private school accredited by, any State or territory, the District of Columbia, or the Commonwealth of Puerto Rico where instruction is carried on predominantly in the English language, possesses sufficient literacy, comprehension, and intelligence to vote in any election. In any proceeding hereunder the United States shall be liable for costs the same as a private person. Whenever, in a proceeding instituted under this subsection any official of a State or subdivision thereof is alleged to have committed any act or practice constituting a deprivation of any right or privilege secured by subsection (a), the act or practice shall also be deemed that of the State and the State may be joined as a party defendant and, if, prior to the institution of such proceeding, such official has resigned or has been relieved of his office and no successor has assumed such office, the proceeding may be instituted against the State.


(d) Jurisdiction; exhaustion of other remediesThe district courts of the United States shall have jurisdiction of proceedings instituted pursuant to this section and shall exercise the same without regard to whether the party aggrieved shall have exhausted any administrative or other remedies that may be provided by law.


(e) Order qualifying person to vote; application; hearing; voting referees; transmittal of report and order; certificate of qualification; definitionsIn any proceeding instituted pursuant to subsection (c) in the event the court finds that any person has been deprived on account of race or color of any right or privilege secured by subsection (a), the court shall upon request of the Attorney General and after each party has been given notice and the opportunity to be heard make a finding whether such deprivation was or is pursuant to a pattern or practice. If the court finds such pattern or practice, any person of such race or color resident within the affected area shall, for one year and thereafter until the court subsequently finds that such pattern or practice has ceased, be entitled, upon his application therefor, to an order declaring him qualified to vote, upon proof that at any election or elections (1) he is qualified under State law to vote, and (2) he has since such finding by the court been (a) deprived of or denied under color of law the opportunity to register to vote or otherwise to qualify to vote, or (b) found not qualified to vote by any person acting under color of law. Such order shall be effective as to any election held within the longest period for which such applicant could have been registered or otherwise qualified under State law at which the applicant’s qualifications would under State law entitle him to vote.
Notwithstanding any inconsistent provision of State law or the action of any State officer or court, an applicant so declared qualified to vote shall be permitted to vote in any such election. The Attorney General shall cause to be transmitted certified copies of such order to the appropriate election officers. The refusal by any such officer with notice of such order to permit any person so declared qualified to vote to vote at an appropriate election shall constitute contempt of court.
An application for an order pursuant to this subsection shall be heard within ten days, and the execution of any order disposing of such application shall not be stayed if the effect of such stay would be to delay the effectiveness of the order beyond the date of any election at which the applicant would otherwise be enabled to vote.
The court may appoint one or more persons who are qualified voters in the judicial district, to be known as voting referees, who shall subscribe to the oath of office required by section 3331 of title 5, to serve for such period as the court shall determine, to receive such applications and to take evidence and report to the court findings as to whether or not at any election or elections (1) any such applicant is qualified under State law to vote, and (2) he has since the finding by the court heretofore specified been (a) deprived of or denied under color of law the opportunity to register to vote or otherwise to qualify to vote, or (b) found not qualified to vote by any person acting under color of law. In a proceeding before a voting referee, the applicant shall be heard ex parte at such times and places as the court shall direct. His statement under oath shall be prima facie evidence as to his age, residence, and his prior efforts to register or otherwise qualify to vote. Where proof of literacy or an understanding of other subjects is required by valid provisions of State law, the answer of the applicant, if written, shall be included in such report to the court; if oral, it shall be taken down stenographically and a transcription included in such report to the court.
Upon receipt of such report, the court shall cause the Attorney General to transmit a copy thereof to the State attorney general and to each party to such proceeding together with an order to show cause within ten days, or such shorter time as the court may fix, why an order of the court should not be entered in accordance with such report. Upon the expiration of such period, such order shall be entered unless prior to that time there has been filed with the court and served upon all parties a statement of exceptions to such report. Exceptions as to matters of fact shall be considered only if supported by a duly verified copy of a public record or by affidavit of persons having personal knowledge of such facts or by statements or matters contained in such report; those relating to matters of law shall be supported by an appropriate memorandum of law. The issues of fact and law raised by such exceptions shall be determined by the court or, if the due and speedy administration of justice requires, they may be referred to the voting referee to determine in accordance with procedures prescribed by the court. A hearing as to an issue of fact shall be held only in the event that the proof in support of the exception disclose the existence of a genuine issue of material fact. The applicant’s literacy and understanding of other subjects shall be determined solely on the basis of answers included in the report of the voting referee.
The court, or at its direction the voting referee, shall issue to each applicant so declared qualified a certificate identifying the holder thereof as a person so qualified.
Any voting referee appointed by the court pursuant to this subsection shall to the extent not inconsistent herewith have all the powers conferred upon a master by rule 53(c) of the Federal Rules of Civil Procedure. The compensation to be allowed to any persons appointed by the court pursuant to this subsection shall be fixed by the court and shall be payable by the United States.
Applications pursuant to this subsection shall be determined expeditiously. In the case of any application filed twenty or more days prior to an election which is undetermined by the time of such election, the court shall issue an order authorizing the applicant to vote provisionally: Provided, however, That such applicant shall be qualified to vote under State law. In the case of an application filed within twenty days prior to an election, the court, in its discretion, may make such an order. In either case the order shall make appropriate provision for the impounding of the applicant’s ballot pending determination of the application. The court may take any other action, and may authorize such referee or such other person as it may designate to take any other action, appropriate or necessary to carry out the provisions of this subsection and to enforce its decrees. This subsection shall in no way be construed as a limitation upon the existing powers of the court.
When used in the subsection, the word “vote” includes all action necessary to make a vote effective including, but not limited to, registration or other action required by State law prerequisite to voting, casting a ballot, and having such ballot counted and included in the appropriate totals of votes cast with respect to candidates for public office and propositions for which votes are received in an election; the words “affected area” shall mean any subdivision of the State in which the laws of the State relating to voting are or have been to any extent administered by a person found in the proceeding to have violated subsection (a); and the words “qualified under State law” shall mean qualified according to the laws, customs, or usages of the State, and shall not, in any event, imply qualifications more stringent than those used by the persons found in the proceeding to have violated subsection (a) in qualifying persons other than those of the race or color against which the pattern or practice of discrimination was found to exist.


(f) Contempt; assignment of counsel; witnessesAny person cited for an alleged contempt under this Act shall be allowed to make his full defense by counsel learned in the law; and the court before which he is cited or tried, or some judge thereof, shall immediately, upon his request, assign to him such counsel, not exceeding two, as he may desire, who shall have free access to him at all reasonable hours. He shall be allowed, in his defense to make any proof that he can produce by lawful witnesses, and shall have the like process of the court to compel his witnesses to appear at his trial or hearing, as is usually granted to compel witnesses to appear on behalf of the prosecution. If such person shall be found by the court to be financially unable to provide for such counsel, it shall be the duty of the court to provide such counsel.


(g) Three-judge district court: hearing, determination, expedition of action, review by Supreme Court; single-judge district court: hearing, determination, expedition of actionIn any proceeding instituted by the United States in any district court of the United States under this section in which the Attorney General requests a finding of a pattern or practice of discrimination pursuant to subsection (e) of this section the Attorney General, at the time he files the complaint, or any defendant in the proceeding, within twenty days after service upon him of the complaint, may file with the clerk of such court a request that a court of three judges be convened to hear and determine the entire case. A copy of the request for a three-judge court shall be immediately furnished by such clerk to the chief judge of the circuit (or in his absence, the presiding circuit judge of the circuit) in which the case is pending. Upon receipt of the copy of such request it shall be the duty of the chief judge of the circuit or the presiding circuit judge, as the case may be, to designate immediately three judges in such circuit, of whom at least one shall be a circuit judge and another of whom shall be a district judge of the court in which the proceeding was instituted, to hear and determine such case, and it shall be the duty of the judges so designated to assign the case for hearing at the earliest practicable date, to participate in the hearing and determination thereof, and to cause the case to be in every way expedited. An appeal from the final judgment of such court will lie to the Supreme Court.
In any proceeding brought under subsection (c) of this section to enforce subsection (b) of this section, or in the event neither the Attorney General nor any defendant files a request for a three-judge court in any proceeding authorized by this subsection, it shall be the duty of the chief judge of the district (or in his absence, the acting chief judge) in which the case is pending immediately to designate a judge in such district to hear and determine the case. In the event that no judge in the district is available to hear and determine the case, the chief judge of the district, or the acting chief judge, as the case may be, shall certify this fact to the chief judge of the circuit (or, in his absence, the acting chief judge) who shall then designate a district or circuit judge of the circuit to hear and determine the case.
It shall be the duty of the judge designated pursuant to this section to assign the case for hearing at the earliest practicable date and to cause the case to be in every way expedited.


(R.S. § 2004; Pub. L. 85–315, pt. IV, § 131, Sept. 9, 1957, 71 Stat. 637; Pub. L. 86–449, title VI, § 601, May 6, 1960, 74 Stat. 90; Pub. L. 88–352, title I, § 101, July 2, 1964, 78 Stat. 241; Pub. L. 89–110, § 15, Aug. 6, 1965, 79 Stat. 445.)

Editorial Notes

References in TextThe Civil Rights Act of 1960, referred to in subsec. (a)(2)(C), is Pub. L. 86–449, May 6, 1960, 74 Stat. 86. Title III of the Civil Rights Act of 1960 is classified generally to chapter 207 (§ 20701 et seq.) of this title. For complete classification of this Act to the Code, see Tables.
Rule 53(c) of the Federal Rules of Civil Procedure, referred to in subsec. (e), is set out in the Appendix to Title 28, Judiciary and Judicial Procedure.
This Act, referred to in subsec. (f), is Pub. L. 85–315, Sept. 9, 1957, 71 Stat. 634, which enacted sections 1975 to 1975e and 1995 of Title 42, The Public Health and Welfare, and section 295–1 of former Title 5, Executive Departments and Government Officers and Employees, amended this section and sections 1343 and 1861 of Title 28, repealed section 1993 of Title 42, and enacted provisions set out as a note under section 1975 of Title 42.

Codification
Section was formerly classified to section 1971 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section, and to section 31 of Title 8, Aliens and Nationality.
R.S. § 2004 derived from act May 31, 1870, ch. 114, § 1, 16 Stat. 140.
In subsec. (e), “section 3331 of title 5” was substituted for “Revised Statutes, section 1757 (5 U.S.C. 16)” on authority of Pub. L. 89–554, § 7(b), Sept. 6, 1966, 80 Stat. 631, the first section of which enacted Title 5, Government Organization and Employees.

Amendments1965—Subsecs. (a), (c). Pub. L. 89–110, § 15(a), struck out “Federal” before “election” wherever appearing.
Subsecs. (f) to (h). Pub. L. 89–110, § 15(b), redesignated subsecs. (g) and (h) as (f) and (g), respectively, and repealed former subsec. (f) which defined “Federal elections”.
1964—Subsec. (a). Pub. L. 88–352, § 101(a), designated existing provisions as par. (1) and added pars. (2) and (3).
Subsec. (c). Pub. L. 88–352, § 101(b), provided for a rebuttable literacy presumption when a person has not been adjudged an incompetent and has completed the sixth grade of his schooling.
Subsecs. (f), (g). Pub. L. 88–352, § 101(c), added subsec. (f) and redesignated former subsec. (f) as (g).
Subsec. (h). Pub. L. 88–352, § 101(d), added subsec. (h).
1960—Subsec. (c). Pub. L. 86–449, § 601(b), permitted the State to be joined as a party defendant in cases where officials of a State or subdivision thereof are alleged to have committed acts or practices constituting a deprivation of any rights or privileges secured by subsection (a) of this section, and authorized commencement of the proceeding against the State where an official has resigned or has been relieved of his office and no successor has assumed such office.
Subsecs. (e), (f). Pub. L. 86–449, § 601(a), added subsec. (e) and redesignated former subsec. (e) as (f).
1957—Pub. L. 85–315, § 131, substituted “Voting rights” for “Race, color, or previous condition not to affect right to vote” in section catchline, designated existing provisions as subsec. (a), and added subsecs. (b) to (e).

Statutory Notes and Related Subsidiaries
Short Title of 2009 ActPub. L. 111–84, div. A, title V, § 575, Oct. 28, 2009, 123 Stat. 2318, provided that: “This subtitle [subtitle H (§§ 575–589) of title V of div. A of Pub. L. 111–84, see Tables for classification] may be cited as the ‘Military and Overseas Voter Empowerment Act’.”


Short Title of 2006 ActPub. L. 109–246, § 1, July 27, 2006, 120 Stat. 577, as amended by Pub. L. 110–258, § 1, July 1, 2008, 122 Stat. 2428, provided that: “This Act [see Tables for classification] may be cited as the ‘Fannie Lou Hamer, Rosa Parks, Coretta Scott King, César E. Chávez, Barbara C. Jordan, William C. Velásquez, and Dr. Hector P. Garcia Voting Rights Act Reauthorization and Amendments Act of 2006’.”


Short Title of 2002 ActPub. L. 107–252, § 1(a), Oct. 29, 2002, 116 Stat. 1666, provided that: “This Act [see Tables for classification] may be cited as the ‘Help America Vote Act of 2002’.”

Pub. L. 107–155, § 1(a), Mar. 27, 2002, 116 Stat. 81, provided that: “This Act [see Tables for classification] may be cited as the ‘Bipartisan Campaign Reform Act of 2002’.”


Short Title of 1993 ActPub. L. 103–31, § 1, May 20, 1993, 107 Stat. 77, provided that: “This Act [see Tables for classification] may be cited as the ‘National Voter Registration Act of 1993’.”


Short Title of 1992 ActPub. L. 102–344, § 1, Aug. 26, 1992, 106 Stat. 921, provided that: “This Act [see Tables for classification] may be cited as the ‘Voting Rights Language Assistance Act of 1992’.”


Short Title of 1986 ActPub. L. 99–410, § 1, Aug. 28, 1986, 100 Stat. 924, provided that: “This Act [see Tables for classification] may be cited as the ‘Uniformed and Overseas Citizens Absentee Voting Act’.”


Short Title of 1984 ActPub. L. 98–435, § 1, Sept. 28, 1984, 98 Stat. 1678, provided that: “This Act [see Tables for classification] may be cited as the ‘Voting Accessibility for the Elderly and Handicapped Act’.”


Short Title of 1982 ActPub. L. 97–205, § 1, June 29, 1982, 96 Stat. 131, provided: “That this Act [see Tables for classification] may be cited as the ‘Voting Rights Act Amendments of 1982’.”


Short Title of 1980 ActPub. L. 96–187, Jan. 8, 1980, 93 Stat. 1339, provided in part: “That this Act [see Tables for classification] may be cited as the ‘Federal Election Campaign Act Amendments of 1979’.”


Short Title of 1976 ActPub. L. 94–283, § 1, May 11, 1976, 90 Stat. 475, provided that: “This Act [see Tables for classification] may be cited as the ‘Federal Election Campaign Act Amendments of 1976’.”


Short Title of 1975 ActPub. L. 94–203, § 1, Jan. 2, 1976, 89 Stat. 1142, which provided that Pub. L. 94–203 (see Tables for classification) was to be cited as “Overseas Citizens Voting Rights Act of 1975”, was repealed by Pub. L. 99–410, title II, § 203, Aug. 28, 1986, 100 Stat. 930.

Short Title of 1974 ActPub. L. 93–443, Oct. 15, 1974, 88 Stat. 1263, provided in part: “That this Act [see Tables for classification] may be cited as the ‘Federal Election Campaign Act Amendments of 1974’.”


Short Title of 1972 ActPub. L. 92–225, Feb. 7, 1972, 86 Stat. 3, provided in part: “That this Act [see Tables for classification] may be cited as the ‘Federal Election Campaign Act of 1971’.”


Short Title of 1970 ActPub. L. 91–285, § 1, June 22, 1970, 84 Stat. 314, provided: “That this Act [see Tables for classification] may be cited as the ‘Voting Rights Act Amendments of 1970’.”


Short Title of 1965 ActPub. L. 89–110, § 1, Aug. 6, 1965, 79 Stat. 437, provided that: “This Act [see Tables for classification] shall be known as the ‘Voting Rights Act of 1965’.”


Short Title of 1960 ActPub. L. 86–449, § 1, May 6, 1960, 74 Stat. 86, provided that: “This Act [see Tables for classification] may be cited as the ‘Civil Rights Act of 1960’.”


Short Title of 1957 ActPub. L. 85–315, pt. V, § 161, Sept. 9, 1957, 71 Stat. 638, provided that: “This Act [see Tables for classification] may be cited as the ‘Civil Rights Act of 1957’.”


Short Title of 1955 ActAct Aug. 9, 1955, ch. 656, § 1, 69 Stat. 584, which provided that such Act (see Tables for classification) was to be cited as “The Federal Voting Assistance Act of 1955”, was repealed by Pub. L. 99–410, title II, § 203, Aug. 28, 1986, 100 Stat. 930.

SeparabilityPub. L. 86–449, title VII, § 701, May 6, 1960, 74 Stat. 92, provided that: “If any provisions of this Act [see Short Title of 1960 Act note above] is held invalid, the remainder of this Act shall not be affected thereby.”


Voter Registration DrivesPub. L. 98–473, title I, § 101(j), Oct. 12, 1984, 98 Stat. 1963, provided that: 
“It is the sense of the Congress that—
“(1) voter registration drives should be encouraged by governmental entities at all levels; and

“(2) voter registration drives conducted by State governments on a nonpartisan basis do not violate the provisions of the Intergovernmental Personnel Act (42 U.S.C. 4728, 4763).”






§ 10102. Interference with freedom of elections
No officer of the Army, Navy, or Air Force of the United States shall prescribe or fix, or attempt to prescribe or fix, by proclamation, order, or otherwise, the qualifications of voters in any State, or in any manner interfere with the freedom of any election in any State, or with the exercise of the free right of suffrage in any State.
(R.S. § 2003.)

Editorial Notes
Codification
Section was formerly classified to section 1972 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section, and to section 32 of Title 8, Aliens and Nationality.
R.S. § 2003 derived from act Feb. 25, 1865, ch. 52, § 1, 13 Stat. 437.
Air Force inserted to conform to act July 26, 1947, ch. 343, title II, § 207(a), (f), 61 Stat. 502, which established a separate Department of the Air Force, and Secretary of Defense Transfer Order No. 40 [App. A(10)], July 22, 1949, which transferred certain functions to the Air Force. Section 207(a), (f) of act July 26, 1947, was repealed by act Aug. 10, 1956, ch. 1041, § 53, 70A Stat. 641. Act Aug. 10, 1956, ch. 1041, 70A Stat. 1, enacted “Title 10, Armed Forces”, which in sections 8010 to 8013 continued Department of the Air Force under administrative supervision of Secretary of the Air Force.




CHAPTER 103—ENFORCEMENT OF VOTING RIGHTS



Sec.


10301.Denial or abridgement of right to vote on account of race or color through voting qualifications or prerequisites; establishment of violation.


10302.Proceeding to enforce the right to vote.


10303.Suspension of the use of tests or devices in determining eligibility to vote.


10304.Alteration of voting qualifications; procedure and appeal; purpose or effect of diminishing the ability of citizens to elect their preferred candidates.


10305.Use of observers.


10306.Poll taxes.


10307.Prohibited acts.


10308.Civil and criminal sanctions.


10309.Termination of assignment of observers.


10310.Enforcement proceedings.


10311.Impairment of voting rights of persons holding current registration.


10312.Authorization of appropriations.


10313.Separability.


10314.Construction.



§ 10301. Denial or abridgement of right to vote on account of race or color through voting qualifications or prerequisites; establishment of violation(a) No voting qualification or prerequisite to voting or standard, practice, or procedure shall be imposed or applied by any State or political subdivision in a manner which results in a denial or abridgement of the right of any citizen of the United States to vote on account of race or color, or in contravention of the guarantees set forth in section 10303(f)(2) of this title, as provided in subsection (b).

(b) A violation of subsection (a) is established if, based on the totality of circumstances, it is shown that the political processes leading to nomination or election in the State or political subdivision are not equally open to participation by members of a class of citizens protected by subsection (a) in that its members have less opportunity than other members of the electorate to participate in the political process and to elect representatives of their choice. The extent to which members of a protected class have been elected to office in the State or political subdivision is one circumstance which may be considered: Provided, That nothing in this section establishes a right to have members of a protected class elected in numbers equal to their proportion in the population.

(Pub. L. 89–110, title I, § 2, Aug. 6, 1965, 79 Stat. 437; renumbered title I, Pub. L. 91–285, § 2, June 22, 1970, 84 Stat. 314; amended Pub. L. 94–73, title II, § 206, Aug. 6, 1975, 89 Stat. 402; Pub. L. 97–205, § 3, June 29, 1982, 96 Stat. 134.)

Editorial Notes
Codification
Section was formerly classified to section 1973 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

Amendments1982—Pub. L. 97–205 redesignated existing provisions as subsec. (a), struck out the comma after “voting”, substituted “in a manner which results in a denial or abridgement of” for “to deny or abridge”, inserted “, as provided in subsection (b)” after “in contravention of the guarantees set forth in section 1973b(f)(2) of this title”, and added subsec. (b).
1975—Pub. L. 94–73 substituted “race or color, or in contravention of the guarantees set forth in section 1973b(f)(2) of this title” for “race or color”.

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentPub. L. 97–205, § 6, June 29, 1982, 96 Stat. 135, provided that: “Except as otherwise provided in this Act [see Tables for classification], the amendments made by this Act shall take effect on the date of the enactment of this Act [June 29, 1982].”


Congressional Purpose and FindingsPub. L. 109–246, § 2, July 27, 2006, 120 Stat. 577, provided that:
“(a) Purpose.—The purpose of this Act [see Tables for classification] is to ensure that the right of all citizens to vote, including the right to register to vote and cast meaningful votes, is preserved and protected as guaranteed by the Constitution.

“(b) Findings.—The Congress finds the following:“(1) Significant progress has been made in eliminating first generation barriers experienced by minority voters, including increased numbers of registered minority voters, minority voter turnout, and minority representation in Congress, State legislatures, and local elected offices. This progress is the direct result of the Voting Rights Act of 1965 [this chapter and chapters 105 and 107 of this title].

“(2) However, vestiges of discrimination in voting continue to exist as demonstrated by second generation barriers constructed to prevent minority voters from fully participating in the electoral process.

“(3) The continued evidence of racially polarized voting in each of the jurisdictions covered by the expiring provisions of the Voting Rights Act of 1965 demonstrates that racial and language minorities remain politically vulnerable, warranting the continued protection of the Voting Rights Act of 1965.

“(4) Evidence of continued discrimination includes—“(A) the hundreds of objections interposed, requests for more information submitted followed by voting changes withdrawn from consideration by jurisdictions covered by the Voting Rights Act of 1965, and section 5 [52 U.S.C. 10304] enforcement actions undertaken by the Department of Justice in covered jurisdictions since 1982 that prevented election practices, such as annexation, at-large voting, and the use of multi-member districts, from being enacted to dilute minority voting strength;

“(B) the number of requests for declaratory judgments denied by the United States District Court for the District of Columbia;

“(C) the continued filing of section 2 [52 U.S.C. 10301] cases that originated in covered jurisdictions; and

“(D) the litigation pursued by the Department of Justice since 1982 to enforce sections 4(e), 4(f)(4), and 203 of such Act [52 U.S.C. 10303(e), (f)(4), 10503] to ensure that all language minority citizens have full access to the political process.


“(5) The evidence clearly shows the continued need for Federal oversight in jurisdictions covered by the Voting Rights Act of 1965 since 1982, as demonstrated in the counties certified by the Attorney General for Federal examiner and observer coverage and the tens of thousands of Federal observers that have been dispatched to observe elections in covered jurisdictions.

“(6) The effectiveness of the Voting Rights Act of 1965 has been significantly weakened by the United States Supreme Court decisions in Reno v. Bossier Parish II and Georgia v. Ashcroft, which have misconstrued Congress’ original intent in enacting the Voting Rights Act of 1965 and narrowed the protections afforded by section 5 of such Act [52 U.S.C. 10304].

“(7) Despite the progress made by minorities under the Voting Rights Act of 1965, the evidence before Congress reveals that 40 years has not been a sufficient amount of time to eliminate the vestiges of discrimination following nearly 100 years of disregard for the dictates of the 15th amendment and to ensure that the right of all citizens to vote is protected as guaranteed by the Constitution.

“(8) Present day discrimination experienced by racial and language minority voters is contained in evidence, including the objections interposed by the Department of Justice in covered jurisdictions; the section 2 [52 U.S.C. 10301] litigation filed to prevent dilutive techniques from adversely affecting minority voters; the enforcement actions filed to protect language minorities; and the tens of thousands of Federal observers dispatched to monitor polls in jurisdictions covered by the Voting Rights Act of 1965.

“(9) The record compiled by Congress demonstrates that, without the continuation of the Voting Rights Act of 1965 protections, racial and language minority citizens will be deprived of the opportunity to exercise their right to vote, or will have their votes diluted, undermining the significant gains made by minorities in the last 40 years.”





SeparabilityPub. L. 94–73, title II, § 208, Aug. 6, 1975, 89 Stat. 402, provided that: “If any amendments made by this Act [see Tables for classification] or the application of any provision thereof to any person or circumstance is judicially determined to be invalid, the remainder of the Voting Rights Act of 1965 [this chapter and chapters 105 and 107 of this title], or the application of such provision to other persons or circumstances shall not be affected by such determination.”




§ 10302. Proceeding to enforce the right to vote(a) Authorization by court for appointment of Federal observersWhenever the Attorney General or an aggrieved person institutes a proceeding under any statute to enforce the voting guarantees of the fourteenth or fifteenth amendment in any State or political subdivision the court shall authorize the appointment of Federal observers by the Director of the Office of Personnel Management in accordance with section 1973d 11 See References in Text note below. of title 42 to serve for such period of time and for such political subdivisions as the court shall determine is appropriate to enforce the voting guarantees of the fourteenth or fifteenth amendment (1) as part of any interlocutory order if the court determines that the appointment of such observers is necessary to enforce such voting guarantees or (2) as part of any final judgment if the court finds that violations of the fourteenth or fifteenth amendment justifying equitable relief have occurred in such State or subdivision: Provided, That the court need not authorize the appointment of observers if any incidents of denial or abridgement of the right to vote on account of race or color, or in contravention of the voting guarantees set forth in section 10303(f)(2) of this title (1) have been few in number and have been promptly and effectively corrected by State or local action, (2) the continuing effect of such incidents has been eliminated, and (3) there is no reasonable probability of their recurrence in the future.


(b) Suspension of use of tests and devices which deny or abridge the right to voteIf in a proceeding instituted by the Attorney General or an aggrieved person under any statute to enforce the voting guarantees of the fourteenth or fifteenth amendment in any State or political subdivision the court finds that a test or device has been used for the purpose or with the effect of denying or abridging the right of any citizen of the United States to vote on account of race or color, or in contravention of the voting guarantees set forth in section 10303(f)(2) of this title, it shall suspend the use of tests and devices in such State or political subdivisions as the court shall determine is appropriate and for such period as it deems necessary.


(c) Retention of jurisdiction to prevent commencement of new devices to deny or abridge the right to voteIf in any proceeding instituted by the Attorney General or an aggrieved person under any statute to enforce the voting guarantees of the fourteenth or fifteenth amendment in any State or political subdivision the court finds that violations of the fourteenth or fifteenth amendment justifying equitable relief have occurred within the territory of such State or political subdivision, the court, in addition to such relief as it may grant, shall retain jurisdiction for such period as it may deem appropriate and during such period no voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting different from that in force or effect at the time the proceeding was commenced shall be enforced unless and until the court finds that such qualification, prerequisite, standard, practice, or procedure does not have the purpose and will not have the effect of denying or abridging the right to vote on account of race or color, or in contravention of the voting guarantees set forth in section 10303(f)(2) of this title: Provided, That such qualification, prerequisite, standard, practice, or procedure may be enforced if the qualification, prerequisite, standard, practice, or procedure has been submitted by the chief legal officer or other appropriate official of such State or subdivision to the Attorney General and the Attorney General has not interposed an objection within sixty days after such submission, except that neither the court’s finding nor the Attorney General’s failure to object shall bar a subsequent action to enjoin enforcement of such qualification, prerequisite, standard, practice, or procedure.


(Pub. L. 89–110, title I, § 3, Aug. 6, 1965, 79 Stat. 437; renumbered title I, Pub. L. 91–285, § 2, June 22, 1970, 84 Stat. 314; amended Pub. L. 94–73, title II, §§ 205, 206, title IV, §§ 401, 410, Aug. 6, 1975, 89 Stat. 402, 404, 406; 1978 Reorg. Plan No. 2, § 102, eff. Jan. 1, 1979, 43 F.R. 36037, 92 Stat. 3783; Pub. L. 109–246, § 3(d)(1), July 27, 2006, 120 Stat. 580.)

Editorial Notes

References in TextSection 1973d of title 42, referred to in subsec. (a), was repealed by Pub. L. 109–246, § 3(c), July 27, 2006, 120 Stat. 580.

Codification
Section was formerly classified to section 1973a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

Amendments2006—Subsec. (a). Pub. L. 109–246 substituted “observers” for “examiners” wherever appearing.
1975—Subsec. (a). Pub. L. 94–73 inserted reference to fourteenth amendment in three places, and substituted “voting guarantees” for “guarantees” in three places, “Attorney General or an aggrieved person” for “Attorney General”, and “on account of race or color or in contravention of the voting guarantees set forth in section 1973b(f)(2) of this title” for “on account of race or color”.
Subsec. (b). Pub. L. 94–73 substituted “Attorney General or an aggrieved person under any statute to enforce the voting guarantees of the fourteenth or fifteenth amendment” for “Attorney General under any statute to enforce the guarantees of the fifteenth amendment”, and “on account of race or color, or in contravention of the voting guarantees set forth in section 1973b(f)(2) of this title” for “on account of race or color”.
Subsec. (c). Pub. L. 94–73 substituted “Attorney General or an aggrieved person under any statute to enforce the voting guarantees of the fourteenth or fifteenth amendment in any State or political subdivision the court finds that violations of the fourteenth or fifteenth amendment” for “Attorney General under any statute to enforce the guarantees of the fifteenth amendment in any State or political subdivision the court finds that violations of the fifteenth amendment” and “on account of race or color, or in contravention of the voting guarantees set forth in section 1973b(f)(2) of this title” for “on account of race or color”.

Executive Documents

Transfer of Functions
“Director of the Office of Personnel Management” substituted for “United States Civil Service Commission” in subsec. (a) pursuant to Reorg. Plan No. 2 of 1978, § 102, 43 F.R. 36037, 92 Stat. 3783, set out under section 1101 of Title 5, Government Organization and Employees, which transferred all functions vested by statute in United States Civil Service Commission to Director of Office of Personnel Management (except as otherwise specified), effective Jan. 1, 1979, as provided by section 1–102 of Ex. Ord. No. 12107, Dec. 28, 1978, 44 F.R. 1055, set out under section 1101 of Title 5.



§ 10303. Suspension of the use of tests or devices in determining eligibility to vote(a) Action by State or political subdivision for declaratory judgment of no denial or abridgement; three-judge district court; appeal to Supreme Court; retention of jurisdiction by three-judge court(1) To assure that the right of citizens of the United States to vote is not denied or abridged on account of race or color, no citizen shall be denied the right to vote in any Federal, State, or local election because of his failure to comply with any test or device in any State with respect to which the determinations have been made under the first two sentences of subsection (b) or in any political subdivision of such State (as such subdivision existed on the date such determinations were made with respect to such State), though such determinations were not made with respect to such subdivision as a separate unit, or in any political subdivision with respect to which such determinations have been made as a separate unit, unless the United States District Court for the District of Columbia issues a declaratory judgment under this section. No citizen shall be denied the right to vote in any Federal, State, or local election because of his failure to comply with any test or device in any State with respect to which the determinations have been made under the third sentence of subsection (b) of this section or in any political subdivision of such State (as such subdivision existed on the date such determinations were made with respect to such State), though such determinations were not made with respect to such subdivision as a separate unit, or in any political subdivision with respect to which such determinations have been made as a separate unit, unless the United States District Court for the District of Columbia issues a declaratory judgment under this section. A declaratory judgment under this section shall issue only if such court determines that during the ten years preceding the filing of the action, and during the pendency of such action—(A) no such test or device has been used within such State or political subdivision for the purpose or with the effect of denying or abridging the right to vote on account of race or color or (in the case of a State or subdivision seeking a declaratory judgment under the second sentence of this subsection) in contravention of the guarantees of subsection (f)(2);

(B) no final judgment of any court of the United States, other than the denial of declaratory judgment under this section, has determined that denials or abridgements of the right to vote on account of race or color have occurred anywhere in the territory of such State or political subdivision or (in the case of a State or subdivision seeking a declaratory judgment under the second sentence of this subsection) that denials or abridgements of the right to vote in contravention of the guarantees of subsection (f)(2) have occurred anywhere in the territory of such State or subdivision and no consent decree, settlement, or agreement has been entered into resulting in any abandonment of a voting practice challenged on such grounds; and no declaratory judgment under this section shall be entered during the pendency of an action commenced before the filing of an action under this section and alleging such denials or abridgements of the right to vote;

(C) no Federal examiners or observers under chapters 103 to 107 of this title have been assigned to such State or political subdivision;

(D) such State or political subdivision and all governmental units within its territory have complied with section 10304 of this title, including compliance with the requirement that no change covered by section 10304 of this title has been enforced without preclearance under section 10304 of this title, and have repealed all changes covered by section 10304 of this title to which the Attorney General has successfully objected or as to which the United States District Court for the District of Columbia has denied a declaratory judgment;

(E) the Attorney General has not interposed any objection (that has not been overturned by a final judgment of a court) and no declaratory judgment has been denied under section 10304 of this title, with respect to any submission by or on behalf of the plaintiff or any governmental unit within its territory under section 10304 of this title, and no such submissions or declaratory judgment actions are pending; and

(F) such State or political subdivision and all governmental units within its territory—(i) have eliminated voting procedures and methods of election which inhibit or dilute equal access to the electoral process;

(ii) have engaged in constructive efforts to eliminate intimidation and harassment of persons exercising rights protected under chapters 103 to 107 of this title; and

(iii) have engaged in other constructive efforts, such as expanded opportunity for convenient registration and voting for every person of voting age and the appointment of minority persons as election officials throughout the jurisdiction and at all stages of the election and registration process.



(2) To assist the court in determining whether to issue a declaratory judgment under this subsection, the plaintiff shall present evidence of minority participation, including evidence of the levels of minority group registration and voting, changes in such levels over time, and disparities between minority-group and non-minority-group participation.

(3) No declaratory judgment shall issue under this subsection with respect to such State or political subdivision if such plaintiff and governmental units within its territory have, during the period beginning ten years before the date the judgment is issued, engaged in violations of any provision of the Constitution or laws of the United States or any State or political subdivision with respect to discrimination in voting on account of race or color or (in the case of a State or subdivision seeking a declaratory judgment under the second sentence of this subsection) in contravention of the guarantees of subsection (f)(2) unless the plaintiff establishes that any such violations were trivial, were promptly corrected, and were not repeated.

(4) The State or political subdivision bringing such action shall publicize the intended commencement and any proposed settlement of such action in the media serving such State or political subdivision and in appropriate United States post offices. Any aggrieved party may as of right intervene at any stage in such action.

(5) An action pursuant to this subsection shall be heard and determined by a court of three judges in accordance with the provisions of section 2284 of title 28 and any appeal shall lie to the Supreme Court. The court shall retain jurisdiction of any action pursuant to this subsection for ten years after judgment and shall reopen the action upon motion of the Attorney General or any aggrieved person alleging that conduct has occurred which, had that conduct occurred during the ten-year periods referred to in this subsection, would have precluded the issuance of a declaratory judgment under this subsection. The court, upon such reopening, shall vacate the declaratory judgment issued under this section if, after the issuance of such declaratory judgment, a final judgment against the State or subdivision with respect to which such declaratory judgment was issued, or against any governmental unit within that State or subdivision, determines that denials or abridgements of the right to vote on account of race or color have occurred anywhere in the territory of such State or political subdivision or (in the case of a State or subdivision which sought a declaratory judgment under the second sentence of this subsection) that denials or abridgements of the right to vote in contravention of the guarantees of subsection (f)(2) have occurred anywhere in the territory of such State or subdivision, or if, after the issuance of such declaratory judgment, a consent decree, settlement, or agreement has been entered into resulting in any abandonment of a voting practice challenged on such grounds.

(6) If, after two years from the date of the filing of a declaratory judgment under this subsection, no date has been set for a hearing in such action, and that delay has not been the result of an avoidable delay on the part of counsel for any party, the chief judge of the United States District Court for the District of Columbia may request the Judicial Council for the Circuit of the District of Columbia to provide the necessary judicial resources to expedite any action filed under this section. If such resources are unavailable within the circuit, the chief judge shall file a certificate of necessity in accordance with section 292(d) of title 28.

(7) The Congress shall reconsider the provisions of this section at the end of the fifteen-year period following the effective date of the amendments made by the Fannie Lou Hamer, Rosa Parks, Coretta Scott King, César E. Chávez, Barbara C. Jordan, William C. Velásquez, and Dr. Hector P. Garcia Voting Rights Act Reauthorization and Amendments Act of 2006.

(8) The provisions of this section shall expire at the end of the twenty-five-year period following the effective date of the amendments made by the Fannie Lou Hamer, Rosa Parks, Coretta Scott King, César E. Chávez, Barbara C. Jordan, William C. Velásquez, and Dr. Hector P. Garcia Voting Rights Act Reauthorization and Amendments Act of 2006.

(9) Nothing in this section shall prohibit the Attorney General from consenting to an entry of judgment if based upon a showing of objective and compelling evidence by the plaintiff, and upon investigation, he is satisfied that the State or political subdivision has complied with the requirements of subsection (a)(1). Any aggrieved party may as of right intervene at any stage in such action.


(b) Required factual determinations necessary to allow suspension of compliance with tests and devices; publication in Federal RegisterThe provisions of subsection (a) shall apply in any State or in any political subdivision of a State which (1) the Attorney General determines maintained on November 1, 1964, any test or device, and with respect to which (2) the Director of the Census determines that less than 50 per centum of the persons of voting age residing therein were registered on November 1, 1964, or that less than 50 per centum of such persons voted in the presidential election of November 1964. On and after August 6, 1970, in addition to any State or political subdivision of a State determined to be subject to subsection (a) pursuant to the previous sentence, the provisions of subsection (a) shall apply in any State or any political subdivision of a State which (i) the Attorney General determines maintained on November 1, 1968, any test or device, and with respect to which (ii) the Director of the Census determines that less than 50 per centum of the persons of voting age residing therein were registered on November 1, 1968, or that less than 50 per centum of such persons voted in the presidential election of November 1968. On and after August 6, 1975, in addition to any State or political subdivision of a State determined to be subject to subsection (a) pursuant to the previous two sentences, the provisions of subsection (a) shall apply in any State or any political subdivision of a State which (i) the Attorney General determines maintained on November 1, 1972, any test or device, and with respect to which (ii) the Director of the Census determines that less than 50 per centum of the citizens of voting age were registered on November 1, 1972, or that less than 50 per centum of such persons voted in the Presidential election of November 1972.
A determination or certification of the Attorney General or of the Director of the Census under this section or under section 10305 or 10309 of this title shall not be reviewable in any court and shall be effective upon publication in the Federal Register.


(c) “Test or device” definedThe phrase “test or device” shall mean any requirement that a person as a prerequisite for voting or registration for voting (1) demonstrate the ability to read, write, understand, or interpret any matter, (2) demonstrate any educational achievement or his knowledge of any particular subject, (3) possess good moral character, or (4) prove his qualifications by the voucher of registered voters or members of any other class.


(d) Required frequency, continuation and probable recurrence of incidents of denial or abridgement to constitute forbidden use of tests or devicesFor purposes of this section no State or political subdivision shall be determined to have engaged in the use of tests or devices for the purpose or with the effect of denying or abridging the right to vote on account of race or color, or in contravention of the guarantees set forth in subsection (f)(2) if (1) incidents of such use have been few in number and have been promptly and effectively corrected by State or local action, (2) the continuing effect of such incidents has been eliminated, and (3) there is no reasonable probability of their recurrence in the future.


(e) Completion of requisite grade level of education in American-flag schools in which the predominant classroom language was other than English(1) Congress hereby declares that to secure the rights under the fourteenth amendment of persons educated in American-flag schools in which the predominant classroom language was other than English, it is necessary to prohibit the States from conditioning the right to vote of such persons on ability to read, write, understand, or interpret any matter in the English language.

(2) No person who demonstrates that he has successfully completed the sixth primary grade in a public school in, or a private school accredited by, any State or territory, the District of Columbia, or the Commonwealth of Puerto Rico in which the predominant classroom language was other than English, shall be denied the right to vote in any Federal, State, or local election because of his inability to read, write, understand, or interpret any matter in the English language, except that in States in which State law provides that a different level of education is presumptive of literacy, he shall demonstrate that he has successfully completed an equivalent level of education in a public school in, or a private school accredited by, any State or territory, the District of Columbia, or the Commonwealth of Puerto Rico in which the predominant classroom language was other than English.


(f) Congressional findings of voting discrimination against language minorities; prohibition of English-only elections; other remedial measures(1) The Congress finds that voting discrimination against citizens of language minorities is pervasive and national in scope. Such minority citizens are from environments in which the dominant language is other than English. In addition they have been denied equal educational opportunities by State and local governments, resulting in severe disabilities and continuing illiteracy in the English language. The Congress further finds that, where State and local officials conduct elections only in English, language minority citizens are excluded from participating in the electoral process. In many areas of the country, this exclusion is aggravated by acts of physical, economic, and political intimidation. The Congress declares that, in order to enforce the guarantees of the fourteenth and fifteenth amendments to the United States Constitution, it is necessary to eliminate such discrimination by prohibiting English-only elections, and by prescribing other remedial devices.

(2) No voting qualification or prerequisite to voting, or standard, practice, or procedure shall be imposed or applied by any State or political subdivision to deny or abridge the right of any citizen of the United States to vote because he is a member of a language minority group.

(3) In addition to the meaning given the term under subsection (c), the term “test or device” shall also mean any practice or requirement by which any State or political subdivision provided any registration or voting notices, forms, instructions, assistance, or other materials or information relating to the electoral process, including ballots, only in the English language, where the Director of the Census determines that more than five per centum of the citizens of voting age residing in such State or political subdivision are members of a single language minority. With respect to subsection (b), the term “test or device”, as defined in this subsection, shall be employed only in making the determinations under the third sentence of that subsection.

(4) Whenever any State or political subdivision subject to the prohibitions of the second sentence of subsection (a) provides any registration or voting notices, forms, instructions, assistance, or other materials or information relating to the electoral process, including ballots, it shall provide them in the language of the applicable language minority group as well as in the English language: Provided, That where the language of the applicable minority group is oral or unwritten or in the case of Alaskan Natives and American Indians, if the predominate language is historically unwritten, the State or political subdivision is only required to furnish oral instructions, assistance, or other information relating to registration and voting.


(Pub. L. 89–110, title I, § 4, Aug. 6, 1965, 79 Stat. 438; renumbered title I and amended Pub. L. 91–285, §§ 2–4, June 22, 1970, 84 Stat. 314, 315; Pub. L. 94–73, title I, § 101, title II, §§ 201–203, 206, Aug. 6, 1975, 89 Stat. 400–402; Pub. L. 97–205, § 2(a)–(c), June 29, 1982, 96 Stat. 131–133; Pub. L. 109–246, §§ 3(d)(2), (e)(1), 4, July 27, 2006, 120 Stat. 580; Pub. L. 110–258, § 2, July 1, 2008, 122 Stat. 2428.)

Editorial Notes

References in TextThe effective date of the amendments made by the Fannie Lou Hamer, Rosa Parks, Coretta Scott King, César E. Chávez, Barbara C. Jordan, William C. Velásquez, and Dr. Hector P. Garcia Voting Rights Act Reauthorization and Amendments Act of 2006, referred to in subsec. (a)(7), (8), is the date of enactment of Pub. L. 109–246, which was approved July 27, 2006. See section 10314 of this title.

Codification
Section was formerly classified to section 1973b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

ConstitutionalityFor information regarding constitutionality of certain provisions of section 4 of Pub. L. 89–110, see Congressional Research Service, The Constitution of the United States of America: Analysis and Interpretation, Appendix 1, Acts of Congress Held Unconstitutional in Whole or in Part by the Supreme Court of the United States.

Amendments2008—Subsec. (a)(7), (8). Pub. L. 110–258 substituted “Coretta Scott King, César E. Chávez, Barbara C. Jordan, William C. Velásquez, and Dr. Hector P. Garcia” for “and Coretta Scott King”.
2006—Subsec. (a)(1)(C). Pub. L. 109–246, § 3(d)(2), inserted “or observers” after “examiners”.
Subsec. (a)(7), (8). Pub. L. 109–246, § 4, substituted “Fannie Lou Hamer, Rosa Parks, and Coretta Scott King Voting Rights Act Reauthorization and Amendments Act of 2006” for “Voting Rights Act Amendments of 1982”.
Subsec. (b). Pub. L. 109–246, § 3(e)(1), substituted “section 1973f” for “section 1973d”.
1982—Subsec. (a). Pub. L. 97–205, § 2(a), (b), substituted “nineteen years” for “seventeen years” in three places, effective June 29, 1982, and, effective on and after Aug. 5, 1985, completely revised subsec. (a). Prior to such revision, subsec. (a) consisted of 4 undesignated paragraphs reading as follows:
“To assure that the right of citizens of the United States to vote is not denied or abridged on account of race or color, no citizen shall be denied the right to vote in any Federal, State, or local election because of his failure to comply with any test or device in any State with respect to which the determinations have been made under the first two sentences of subsection (b) of this section or in any political subdivision with respect to which such determinations have been made as a separate unit, unless the United States District Court for the District of Columbia in an action for a declaratory judgment brought by such State or subdivision against the United States has determined that no such test or device has been used during the seventeen years preceding the filing of the action for the purpose or with the effect of denying or abridging the right to vote on account of race or color: Provided, That no such declaratory judgment shall issue with respect to any plaintiff for a period of seventeen years after the entry of a final judgment of any court of the United States, other than the denial of a declaratory judgment under this section, whether entered prior to or after August 6, 1965, determining that denials or abridgments of the right to vote on account of race or color through the use of such tests or devices have occurred any where in the territory of such plaintiff. No citizen shall be denied the right to vote in any Federal, State, or local election because of his failure to comply with any test or device in any State with respect to which the determinations have been made under the third sentence of subsection (b) of this section or in any political subdivision with respect to which such determinations have been made as a separate unit, unless the United States District Court for the District of Columbia in an action for a declaratory judgment brought by such State or subdivision against the United States has determined that no such test or device has been used during the ten years preceding the filing of the action for the purpose or with the effect of denying or abridging the right to vote on account of race or color, or in contravention of the guarantees set forth in subsection (f)(2) of this section: Provided, That no such declaratory judgment shall issue with respect to any plaintiff for a period of ten years after the entry of a final judgment of any court of the United States, other than the denial of a declaratory judgment under this section, whether entered prior to or after the enactment of this paragraph, determining that denials or abridgments of the right to vote on account of race or color, or in contravention of the guarantees set forth in subsection (f)(2) of this section through the use of tests or devices have occurred anywhere in the territory of such plaintiff.
“An action pursuant to this subsection shall be heard and determined by a court of three judges in accordance with the provisions of section 2284 of title 28 and any appeal shall lie to the Supreme Court. The court shall retain jurisdiction of any action pursuant to this subsection for five years after judgment and shall reopen the action upon motion of the Attorney General alleging that a test or device has been used for the purpose or with the effect of denying or abridging the right to vote on account of race or color, or in contravention of the guarantees set forth in subsection (f)(2) of this section.
“If the Attorney General determines that he has no reason to believe that any such test or device has been used during the seventeen years preceding the filing of an action under the first sentence of this subsection for the purpose or with the effect of denying or abridging the right to vote on account of race or color, he shall consent to the entry of such judgment.
“If the Attorney General determines that he has no reason to believe that any such test or device has been used during the ten years preceding the filing of an action under the second sentence of this subsection for the purpose or with the effect of denying or abridging the right to vote on account of race or color, or in contravention of the guarantees set forth in subsection (f)(2) of this section, he shall consent to the entry of such judgment.”
Subsec. (f)(4). Pub. L. 97–205, § 2(c), inserted “or in the case of Alaskan Natives and American Indians, if the predominate language is historically unwritten”.
1975—Subsec. (a). Pub. L. 94–73, §§ 101, 201, 206, in first par., substituted “seventeen years” for “ten years” in two places, and “determinations have been made under the first two sentences of subsection (b)” for “determinations have been made under subsection (b)”, inserted provisions that no citizen shall be denied the right to vote in any Federal, State, or local election because of his failure to comply with any test or device in any state with respect to which the determinations have been made under the third sentence of subsection (b) of this section or in any political subdivision with respect to which such determinations have been made as a separate unit, unless the United States District Court for the District of Columbia in an action for a declaratory judgment brought by such state or subdivision against the United States has determined that no such test or device has been used during the ten years preceding the filing of the action for the purpose or with the effect of denying or abridging the right to vote on account of race or color, or in contravention of the guarantees set forth in subsection (f)(2) of this section with the proviso that no such declaratory judgment shall issue with respect to any plaintiff for a period of ten years after the entry of final judgment of any court of the United States, other than the denial of a declaratory judgment under this section, whether entered prior to or after the enactment of this paragraph, determining that denials or abridgments of the right to vote on account of race or color, or in contravention of the guarantees set forth in subsection (f)(2) of this section through the use of tests or devices have occurred anywhere in the territory of such plaintiff, in second par., substituted “on account of race or color, or in contravention of the guarantees set forth in subsection (f)(2)” for “on account of race or color”, in third par., substituted “seventeen years preceding the filing of an action under the first sentence of this subsection” for “ten years preceding the filing of the action”, and added fourth par.
Subsec. (b). Pub. L. 94–73, § 202, inserted provisions that on and after August 6, 1975, in addition to any State or political subdivision of a State determined to be subject to subsection (a) pursuant to the previous two sentences, the provisions of subsection (a) shall apply in any State or any political subdivision of a State which the Attorney General determines maintained on November 1, 1972, any test or device, and with respect to which the Director of the Census determines that less than 50 per centum of the citizens of voting age were registered on November 1, 1972, or that less than 50 per centum of such persons voted in the Presidential election of November, 1972.
Subsec. (d). Pub. L. 94–73, § 206, substituted “on account of race or color or in contravention of the guarantees set forth in section 1973b(f)(2) of this title” for “on account of race or color”.
Subsec. (f). Pub. L. 94–73, § 203, added subsec. (f).
1970—Subsec. (a). Pub. L. 91–285, § 3, substituted “ten” for “five” years in first and third pars.
Subsec. (b). Pub. L. 91–285, § 4, inserted provision respecting the making of factual determinations concerning maintenance of any test or device on Nov. 1, 1968, registration of less than 50 per centum of persons of voting age on Nov. 1, 1968, and voting by less than 50 per centum of such persons in the presidential election of November 1968.

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentAmendment by section 2(a), (c) of Pub. L. 97–205 effective June 29, 1982, see section 6 of Pub. L. 97–205, set out as a note under section 10301 of this title.
Pub. L. 97–205, § 2(b), June 29, 1982, 96 Stat. 131, provided that the amendment made by that section is effective on and after Aug. 5, 1984.



§ 10304. Alteration of voting qualifications; procedure and appeal; purpose or effect of diminishing the ability of citizens to elect their preferred candidates(a) Whenever a State or political subdivision with respect to which the prohibitions set forth in section 10303(a) of this title based upon determinations made under the first sentence of section 10303(b) of this title are in effect shall enact or seek to administer any voting qualification or prerequisite to voting, or standard, practice, or procedure with respect to voting different from that in force or effect on November 1, 1964, or whenever a State or political subdivision with respect to which the prohibitions set forth in section 10303(a) of this title based upon determinations made under the second sentence of section 10303(b) of this title are in effect shall enact or seek to administer any voting qualification or prerequisite to voting, or standard, practice, or procedure with respect to voting different from that in force or effect on November 1, 1968, or whenever a State or political subdivision with respect to which the prohibitions set forth in section 10303(a) of this title based upon determinations made under the third sentence of section 10303(b) of this title are in effect shall enact or seek to administer any voting qualification or prerequisite to voting, or standard, practice, or procedure with respect to voting different from that in force or effect on November 1, 1972, such State or subdivision may institute an action in the United States District Court for the District of Columbia for a declaratory judgment that such qualification, prerequisite, standard, practice, or procedure neither has the purpose nor will have the effect of denying or abridging the right to vote on account of race or color, or in contravention of the guarantees set forth in section 10303(f)(2) of this title, and unless and until the court enters such judgment no person shall be denied the right to vote for failure to comply with such qualification, prerequisite, standard, practice, or procedure: Provided, That such qualification, prerequisite, standard, practice, or procedure may be enforced without such proceeding if the qualification, prerequisite, standard, practice, or procedure has been submitted by the chief legal officer or other appropriate official of such State or subdivision to the Attorney General and the Attorney General has not interposed an objection within sixty days after such submission, or upon good cause shown, to facilitate an expedited approval within sixty days after such submission, the Attorney General has affirmatively indicated that such objection will not be made. Neither an affirmative indication by the Attorney General that no objection will be made, nor the Attorney General’s failure to object, nor a declaratory judgment entered under this section shall bar a subsequent action to enjoin enforcement of such qualification, prerequisite, standard, practice, or procedure. In the event the Attorney General affirmatively indicates that no objection will be made within the sixty-day period following receipt of a submission, the Attorney General may reserve the right to reexamine the submission if additional information comes to his attention during the remainder of the sixty-day period which would otherwise require objection in accordance with this section. Any action under this section shall be heard and determined by a court of three judges in accordance with the provisions of section 2284 of title 28 and any appeal shall lie to the Supreme Court.

(b) Any voting qualification or prerequisite to voting, or standard, practice, or procedure with respect to voting that has the purpose of or will have the effect of diminishing the ability of any citizens of the United States on account of race or color, or in contravention of the guarantees set forth in section 10303(f)(2) of this title, to elect their preferred candidates of choice denies or abridges the right to vote within the meaning of subsection (a) of this section.

(c) The term “purpose” in subsections (a) and (b) of this section shall include any discriminatory purpose.

(d) The purpose of subsection (b) of this section is to protect the ability of such citizens to elect their preferred candidates of choice.

(Pub. L. 89–110, title I, § 5, Aug. 6, 1965, 79 Stat. 439; renumbered title I and amended Pub. L. 91–285, §§ 2, 5, June 22, 1970, 84 Stat. 314, 315; Pub. L. 94–73, title II, §§ 204, 206, title IV, § 405, Aug. 6, 1975, 89 Stat. 402, 404; Pub. L. 109–246, § 5, July 27, 2006, 120 Stat. 580.)

Editorial Notes
Codification
Section was formerly classified to section 1973c of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

Amendments2006—Pub. L. 109–246 designated existing provisions as subsec. (a), substituted “neither has the purpose nor will have the effect” for “does not have the purpose and will not have the effect”, and added subsecs. (b) to (d).
1975—Pub. L. 94–73 inserted “or whenever a State or political subdivision with respect to which the prohibitions set forth in section 1973b(a) of this title based upon determinations made under third sentence of section 1973b(b) of this title are in effect shall enact or seek to administer any voting qualification or prerequisite to voting, or standard, practice, or procedure with respect to voting different from that in force or effect on November 1, 1972,” after 1968, substituted “or upon good cause shown, to facilitate an expedited approval within sixty days after such submission, the Attorney General has affirmatively indicated that such objection will not be made. Neither an affirmative indication by the Attorney General that no objection will be made, nor the Attorney General’s failure to object,” for “except that neither the Attorney General’s failure to object”, and “on account of race or color, or in contravention of the guarantees set forth in section 1973b(f)(2) of this title” for “on account of race or color”, and inserted provisions that in the event the Attorney General affirmatively indicates that no objection will be made within the sixty-day period following receipt of a submission, the Attorney General may reserve the right to examine the submission if additional information comes to his attention during the remainder of the sixty-day period which would otherwise require objection in accordance with this section.
1970—Pub. L. 91–285 inserted “based upon determinations made under the first sentence of section 1973b(b) of this title” after “section 1973b(a) of this title” and “or whenever a State or political subdivision with respect to which the prohibitions set forth in section 1973b(a) of this title based upon determinations made under the second sentence of section 1973b(b) of this title are in effect shall enact or seek to administer any voting qualification or prerequisite to voting, or standard, practice, or procedure with respect to voting different from that in force or effect on November 1, 1968,” after “1964,”.



§ 10305. Use of observers(a) AssignmentWhenever—(1) a court has authorized the appointment of observers under section 10302(a) of this title for a political subdivision; or

(2) the Attorney General certifies with respect to any political subdivision named in, or included within the scope of, determinations made under section 10303(b) of this title, unless a declaratory judgment has been rendered under section 10303(a) of this title, that—(A) the Attorney General has received written meritorious complaints from residents, elected officials, or civic participation organizations that efforts to deny or abridge the right to vote under the color of law on account of race or color, or in contravention of the guarantees set forth in section 10303(f)(2) of this title are likely to occur; or

(B) in the Attorney General’s judgment (considering, among other factors, whether the ratio of nonwhite persons to white persons registered to vote within such subdivision appears to the Attorney General to be reasonably attributable to violations of the 14th or 15th amendment or whether substantial evidence exists that bona fide efforts are being made within such subdivision to comply with the 14th or 15th amendment), the assignment of observers is otherwise necessary to enforce the guarantees of the 14th or 15th amendment;

the Director of the Office of Personnel Management shall assign as many observers for such subdivision as the Director may deem appropriate.


(b) StatusExcept as provided in subsection (c), such observers shall be assigned, compensated, and separated without regard to the provisions of any statute administered by the Director of the Office of Personnel Management, and their service under chapters 103 to 107 of this title shall not be considered employment for the purposes of any statute administered by the Director of the Office of Personnel Management, except the provisions of section 7324 of title 5 prohibiting partisan political activity.


(c) DesignationThe Director of the Office of Personnel Management is authorized to, after consulting the head of the appropriate department or agency, designate suitable persons in the official service of the United States, with their consent, to serve in these positions.


(d) AuthorityObservers shall be authorized to—(1) enter and attend at any place for holding an election in such subdivision for the purpose of observing whether persons who are entitled to vote are being permitted to vote; and

(2) enter and attend at any place for tabulating the votes cast at any election held in such subdivision for the purpose of observing whether votes cast by persons entitled to vote are being properly tabulated.


(e) Investigation and reportObservers shall investigate and report to the Attorney General, and if the appointment of observers has been authorized pursuant to section 10302(a) of this title, to the court.


(Pub. L. 89–110, title I, § 8, Aug. 6, 1965, 79 Stat. 441; renumbered title I, Pub. L. 91–285, § 2, June 22, 1970, 84 Stat. 314; amended Pub. L. 109–246, § 3(a), July 27, 2006, 120 Stat. 578.)

Editorial Notes
Codification
Section was formerly classified to section 1973f of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

Amendments2006—Pub. L. 109–246 amended section generally. Prior to amendment, text of section read as follows: “Whenever an examiner is serving under subchapters I–A to I–C of this chapter in any political subdivision, the Director of the Office of Personnel Management may assign, at the request of the Attorney General, one or more persons, who may be officers of the United States, (1) to enter and attend at any place for holding an election in such subdivision for the purpose of observing whether persons who are entitled to vote are being permitted to vote, and (2) to enter and attend at any place for tabulating the votes cast at any election held in such subdivision for the purpose of observing whether votes cast by persons entitled to vote are being properly tabulated. Such persons so assigned shall report to an examiner appointed for such political subdivision, to the Attorney General, and if the appointment of examiners has been authorized pursuant to section 1973a(a) of this title, to the court.”



§ 10306. Poll taxes(a) Congressional finding and declaration of policy against enforced payment of poll taxes as a device to impair voting rightsThe Congress finds that the requirement of the payment of a poll tax as a precondition to voting (i) precludes persons of limited means from voting or imposes unreasonable financial hardship upon such persons as a precondition to their exercise of the franchise, (ii) does not bear a reasonable relationship to any legitimate State interest in the conduct of elections, and (iii) in some areas has the purpose or effect of denying persons the right to vote because of race or color. Upon the basis of these findings, Congress declares that the constitutional right of citizens to vote is denied or abridged in some areas by the requirement of the payment of a poll tax as a precondition to voting.


(b) Authority of Attorney General to institute actions for relief against enforcement of poll tax requirementIn the exercise of the powers of Congress under section 5 of the fourteenth amendment, section 2 of the fifteenth amendment and section 2 of the twenty-fourth amendment, the Attorney General is authorized and directed to institute forthwith in the name of the United States such actions, including actions against States or political subdivisions, for declaratory judgment or injunctive relief against the enforcement of any requirement of the payment of a poll tax as a precondition to voting, or substitute therefor enacted after November 1, 1964, as will be necessary to implement the declaration of subsection (a) and the purposes of this section.


(c) Jurisdiction of three-judge district courts; appeal to Supreme CourtThe district courts of the United States shall have jurisdiction of such actions which shall be heard and determined by a court of three judges in accordance with the provisions of section 2284 of title 28 and any appeal shall lie to the Supreme Court. It shall be the duty of the judges designated to hear the case to assign the case for hearing at the earliest practicable date, to participate in the hearing and determination thereof, and to cause the case to be in every way expedited.


(Pub. L. 89–110, title I, § 10, Aug. 6, 1965, 79 Stat. 442; renumbered title I, Pub. L. 91–285, § 2, June 22, 1970, 84 Stat. 314; amended Pub. L. 94–73, title IV, § 408, Aug. 6, 1975, 89 Stat. 405.)

Editorial Notes
Codification
Section was formerly classified to section 1973h of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments1975—Subsec. (b). Pub. L. 94–73, § 408(2), (3), inserted reference to section 2 of twenty-fourth amendment.
Subsec. (d). Pub. L. 94–73, § 408(1), struck out subsec. (d) which related to post-payment of poll taxes in event of a judicial declaration of constitutionality.



§ 10307. Prohibited acts(a) Failure or refusal to permit casting or tabulation of voteNo person acting under color of law shall fail or refuse to permit any person to vote who is entitled to vote under any provision of chapters 103 to 107 of this title or is otherwise qualified to vote, or willfully fail or refuse to tabulate, count, and report such person’s vote.


(b) Intimidation, threats, or coercionNo person, whether acting under color of law or otherwise, shall intimidate, threaten, or coerce, or attempt to intimidate, threaten, or coerce any person for voting or attempting to vote, or intimidate, threaten, or coerce, or attempt to intimidate, threaten, or coerce any person for urging or aiding any person to vote or attempt to vote, or intimidate, threaten, or coerce any person for exercising any powers or duties under section 10302(a), 10305, 10306, or 10308(e) of this title or section 1973d or 1973g of title 42.11 See References in Text note below.


(c) False information in registering or voting; penaltiesWhoever knowingly or willfully gives false information as to his name, address or period of residence in the voting district for the purpose of establishing his eligibility to register or vote, or conspires with another individual for the purpose of encouraging his false registration to vote or illegal voting, or pays or offers to pay or accepts payment either for registration to vote or for voting shall be fined not more than $10,000 or imprisoned not more than five years, or both: Provided, however, That this provision shall be applicable only to general, special, or primary elections held solely or in part for the purpose of selecting or electing any candidate for the office of President, Vice President, presidential elector, Member of the United States Senate, Member of the United States House of Representatives, Delegate from the District of Columbia, Guam, or the Virgin Islands, or Resident Commissioner of the Commonwealth of Puerto Rico.


(d) Falsification or concealment of material facts or giving of false statements in matters within jurisdiction of examiners or hearing officers; penaltiesWhoever, in any matter within the jurisdiction of an examiner or hearing officer knowingly and willfully falsifies or conceals a material fact, or makes any false, fictitious, or fraudulent statements or representations, or makes or uses any false writing or document knowing the same to contain any false, fictitious, or fraudulent statement or entry, shall be fined not more than $10,000 or imprisoned not more than five years, or both.


(e) Voting more than once(1) Whoever votes more than once in an election referred to in paragraph (2) shall be fined not more than $10,000 or imprisoned not more than five years, or both.

(2) The prohibition of this subsection applies with respect to any general, special, or primary election held solely or in part for the purpose of selecting or electing any candidate for the office of President, Vice President, presidential elector, Member of the United States Senate, Member of the United States House of Representatives, Delegate from the District of Columbia, Guam, or the Virgin Islands, or Resident Commissioner of the Commonwealth of Puerto Rico.

(3) As used in this subsection, the term “votes more than once” does not include the casting of an additional ballot if all prior ballots of that voter were invalidated, nor does it include the voting in two jurisdictions under section 10502 of this title, to the extent two ballots are not cast for an election to the same candidacy or office.


(Pub. L. 89–110, title I, § 11, Aug. 6, 1965, 79 Stat. 443; renumbered title I, Pub. L. 91–285, § 2, June 22, 1970, 84 Stat. 314; amended Pub. L. 91–405, title II, § 204(e), Sept. 22, 1970, 84 Stat. 853; Pub. L. 94–73, title IV, §§ 404, 409, Aug. 6, 1975, 89 Stat. 404, 405.)

Editorial Notes

References in TextSections 1973d and 1973g of title 42, referred to in subsec. (b), were repealed by Pub. L. 109–246, § 3(c), July 27, 2006, 120 Stat. 580.

Codification
Section was formerly classified to section 1973i of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments1975—Subsec. (c). Pub. L. 94–73, § 404, inserted reference to Guam and Virgin Islands.
Subsec. (e). Pub. L. 94–73, § 409, added subsec. (e).
1970—Subsec. (c). Pub. L. 91–405 substituted reference to Delegate from District of Columbia for Delegates or Commissioners from territories or possessions.

Statutory Notes and Related Subsidiaries
Effective Date of 1970 AmendmentAmendment by Pub. L. 91–405 effective Sept. 22, 1970, see section 206(b) of Pub. L. 91–405, set out as an Effective Date note under section 25a of Title 2, The Congress.



§ 10308. Civil and criminal sanctions(a) Depriving or attempting to deprive persons of secured rightsWhoever shall deprive or attempt to deprive any person of any right secured by section 10301, 10302, 10303, 10304, or 10306 of this title or shall violate section 10307(a) of this title, shall be fined not more than $5,000, or imprisoned not more than five years, or both.


(b) Destroying, defacing, mutilating, or altering ballots or official voting recordsWhoever, within a year following an election in a political subdivision in which an observer has been assigned (1) destroys, defaces, mutilates, or otherwise alters the marking of a paper ballot which has been cast in such election, or (2) alters any official record of voting in such election tabulated from a voting machine or otherwise, shall be fined not more than $5,000, or imprisoned not more than five years, or both.


(c) Conspiring to violate or interfere with secured rightsWhoever conspires to violate the provisions of subsection (a) or (b) of this section, or interferes with any right secured by section 10301, 10302, 10303, 10304, 10306, or 10307(a) of this title shall be fined not more than $5,000, or imprisoned not more than five years, or both.


(d) Civil action by Attorney General for preventive relief; injunctive and other reliefWhenever any person has engaged or there are reasonable grounds to believe that any person is about to engage in any act or practice prohibited by section 10301, 10302, 10303, 10304, 10306, or 10307 of this title, section 1973e of title 42,11 See References in Text note below. or subsection (b) of this section, the Attorney General may institute for the United States, or in the name of the United States, an action for preventive relief, including an application for a temporary or permanent injunction, restraining order, or other order, and including an order directed to the State and State or local election officials to require them (1) to permit persons listed under chapters 103 to 107 of this title to vote and (2) to count such votes.


(e) Proceeding by Attorney General to enforce the counting of ballots of registered and eligible persons who are prevented from votingWhenever in any political subdivision in which there are observers appointed pursuant to chapters 103 to 107 of this title any persons allege to such an observer within forty-eight hours after the closing of the polls that notwithstanding (1) their listing under chapters 103 to 107 of this title or registration by an appropriate election official and (2) their eligibility to vote, they have not been permitted to vote in such election, the observer shall forthwith notify the Attorney General if such allegations in his opinion appear to be well founded. Upon receipt of such notification, the Attorney General may forthwith file with the district court an application for an order providing for the marking, casting, and counting of the ballots of such persons and requiring the inclusion of their votes in the total vote before the results of such election shall be deemed final and any force or effect given thereto. The district court shall hear and determine such matters immediately after the filing of such application. The remedy provided in this subsection shall not preclude any remedy available under State or Federal law.


(f) Jurisdiction of district courts; exhaustion of administrative or other remedies unnecessaryThe district courts of the United States shall have jurisdiction of proceedings instituted pursuant to this section and shall exercise the same without regard to whether a person asserting rights under the provisions of chapters 103 to 107 of this title shall have exhausted any administrative or other remedies that may be provided by law.


(Pub. L. 89–110, title I, § 12, Aug. 6, 1965, 79 Stat. 443; Pub. L. 90–284, title I, § 103(c), Apr. 11, 1968, 82 Stat. 75; renumbered title I, Pub. L. 91–285, § 2, June 22, 1970, 84 Stat. 314; Pub. L. 109–246, § 3(d)(3), (4), (e)(2), July 27, 2006, 120 Stat. 580.)

Editorial Notes

References in TextSection 1973e of title 42, referred to in subsec. (d), was repealed by Pub. L. 109–246, § 3(c), July 27, 2006, 120 Stat. 580.

Codification
Section was formerly classified to section 1973j of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

Amendments2006—Subsec. (a). Pub. L. 109–246, § 3(e)(2), struck out “1973e,” after “1973c,”.
Subsec. (b). Pub. L. 109–246, § 3(d)(3), substituted “an observer has been assigned” for “an examiner has been appointed”.
Subsec. (c). Pub. L. 109–246, § 3(e)(2), struck out “1973e,” after “1973c,”.
Subsec. (e). Pub. L. 109–246, § 3(d)(4), substituted “observers” for “examiners” and substituted “observer” for “examiner” in two places.
1968—Subsecs. (a), (c). Pub. L. 90–284 struck out reference to violation of section 1973i(b) of this title.



§ 10309. Termination of assignment of observers(a) In generalThe assignment of observers shall terminate in any political subdivision of any State—(1) with respect to observers appointed pursuant to section 10305 of this title or with respect to examiners certified under chapters 103 to 107 of this title before July 27, 2006, whenever the Attorney General notifies the Director of the Office of Personnel Management, or whenever the District Court for the District of Columbia determines in an action for declaratory judgment brought by any political subdivision described in subsection (b), that there is no longer reasonable cause to believe that persons will be deprived of or denied the right to vote on account of race or color, or in contravention of the guarantees set forth in section 10303(f)(2) of this title in such subdivision; and

(2) with respect to observers appointed pursuant to section 10302(a) of this title, upon order of the authorizing court.


(b) Political subdivision with majority of nonwhite persons registeredA political subdivision referred to in subsection (a)(1) is one with respect to which the Director of the Census has determined that more than 50 per centum of the nonwhite persons of voting age residing therein are registered to vote.


(c) Petition for terminationA political subdivision may petition the Attorney General for a termination under subsection (a)(1).


(Pub. L. 89–110, title I, § 13, Aug. 6, 1965, 79 Stat. 444; renumbered title I, Pub. L. 91–285, § 2, June 22, 1970, 84 Stat. 314; amended Pub. L. 94–73, title II, § 206, Aug. 6, 1975, 89 Stat. 402; Pub. L. 109–246, § 3(b), July 27, 2006, 120 Stat. 579; Pub. L. 110–258, § 2, July 1, 2008, 122 Stat. 2428.)

Editorial Notes
Codification
Section was formerly classified to section 1973k of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

Amendments2008—Subsec. (a)(1). Pub. L. 110–258 made technical amendment to reference in original act which appears in text as reference to July 27, 2006.
2006—Pub. L. 109–246 amended section generally. Prior to amendment, section related to termination of listing procedures, basis for termination, and survey or census by the Director of the Census.
1975—Pub. L. 94–73 substituted “on account of race or color, or in contravention of the guarantees set forth in section 1973b(f)(2) of this title” for “on account of race or color”.



§ 10310. Enforcement proceedings(a) Criminal contemptAll cases of criminal contempt arising under the provisions of chapters 103 to 107 of this title shall be governed by section 1995 of title 42.


(b) Jurisdiction of courts for declaratory judgment, restraining orders, or temporary or permanent injunctionNo court other than the District Court for the District of Columbia shall have jurisdiction to issue any declaratory judgment pursuant to section 10303 or 10304 of this title or any restraining order or temporary or permanent injunction against the execution or enforcement of any provision of chapters 103 to 107 of this title or any action of any Federal officer or employee pursuant hereto.


(c) Definitions(1) The terms “vote” or “voting” shall include all action necessary to make a vote effective in any primary, special, or general election, including, but not limited to, registration, listing pursuant to this chapter, or other action required by law prerequisite to voting, casting a ballot, and having such ballot counted properly and included in the appropriate totals of votes cast with respect to candidates for public or party office and propositions for which votes are received in an election.

(2) The term “political subdivision” shall mean any county or parish, except that where registration for voting is not conducted under the supervision of a county or parish, the term shall include any other subdivision of a State which conducts registration for voting.

(3) The term “language minorities” or “language minority group” means persons who are American Indian, Asian American, Alaskan Natives or of Spanish heritage.


(d) SubpenasIn any action for a declaratory judgment brought pursuant to section 10303 or 10304 of this title, subpenas for witnesses who are required to attend the District Court for the District of Columbia may be served in any judicial district of the United States: Provided, That no writ of subpena shall issue for witnesses without the District of Columbia at a greater distance than one hundred miles from the place of holding court without the permission of the District Court for the District of Columbia being first had upon proper application and cause shown.


(e) Attorney’s feesIn any action or proceeding to enforce the voting guarantees of the fourteenth or fifteenth amendment, the court, in its discretion, may allow the prevailing party, other than the United States, a reasonable attorney’s fee, reasonable expert fees, and other reasonable litigation expenses as part of the costs.


(Pub. L. 89–110, title I, § 14, Aug. 6, 1965, 79 Stat. 445; renumbered title I, Pub. L. 91–285, § 2, June 22, 1970, 84 Stat. 314; amended Pub. L. 94–73, title II, § 207, title IV, § 402, Aug. 6, 1975, 89 Stat. 402, 404; Pub. L. 109–246, §§ 3(e)(3), 6, July 27, 2006, 120 Stat. 580, 581.)

Editorial Notes
Codification
Section was formerly classified to section 1973l of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2006—Subsec. (b). Pub. L. 109–246, § 3(e)(3), struck out “or a court of appeals in any proceeding under section 1973g of this title” after “District of Columbia”.
Subsec. (e). Pub. L. 109–246, § 6, inserted “, reasonable expert fees, and other reasonable litigation expenses” after “reasonable attorney’s fee”.
1975—Subsec. (c)(3). Pub. L. 94–73, § 207, added par. (3).
Subsec. (e). Pub. L. 94–73, § 402, added subsec. (e).



§ 10311. Impairment of voting rights of persons holding current registration
Nothing in chapters 103 to 107 of this title shall be construed to deny, impair, or otherwise adversely affect the right to vote of any person registered to vote under the law of any State or political subdivision.
(Pub. L. 89–110, title I, § 17, Aug. 6, 1965, 79 Stat. 446; renumbered title I, Pub. L. 91–285, § 2, June 22, 1970, 84 Stat. 314.)

Editorial Notes
Codification
Section was formerly classified to section 1973n of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10312. Authorization of appropriations
There are hereby authorized to be appropriated such sums as are necessary to carry out the provisions of chapters 103 to 107 of this title.
(Pub. L. 89–110, title I, § 18, Aug. 6, 1965, 79 Stat. 446; renumbered title I, Pub. L. 91–285, § 2, June 22, 1970, 84 Stat. 314.)

Editorial Notes
Codification
Section was formerly classified to section 1973o of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10313. Separability
If any provision of chapters 103 to 107 of this title or the application thereof to any person or circumstances is held invalid, the remainder of chapters 103 to 107 of this title and the application of the provision to other persons not similarly situated or to other circumstances shall not be affected thereby.
(Pub. L. 89–110, title I, § 19, Aug. 6, 1965, 79 Stat. 446; renumbered title I, Pub. L. 91–285, § 2, June 22, 1970, 84 Stat. 314.)

Editorial Notes
Codification
Section was formerly classified to section 1973p of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10314. Construction
A reference in this chapter to the effective date of the amendments made by, or the date of the enactment of, the Fannie Lou Hamer, Rosa Parks, Coretta Scott King, César E. Chávez, Barbara C. Jordan, William C. Velásquez, and Dr. Hector P. Garcia Voting Rights Act Reauthorization and Amendments Act of 2006 shall be considered to refer to, respectively, the effective date of the amendments made by, or the date of the enactment of, the Fannie Lou Hamer, Rosa Parks, and Coretta Scott King Voting Rights Act Reauthorization and Amendments Act of 2006.
(Pub. L. 89–110, title I, § 20, as added Pub. L. 110–258, § 3, July 1, 2008, 122 Stat. 2428.)

Editorial Notes

References in TextThe effective date of the amendments made by, or the date of the enactment of, the Fannie Lou Hamer, Rosa Parks, and Coretta Scott King Voting Rights Act Reauthorization and Amendments Act of 2006, referred to in text, is the date of enactment of Pub. L. 109–246, which was approved July 27, 2006.

Codification
Section was formerly classified to section 1973q of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




CHAPTER 105—SUPPLEMENTAL PROVISIONS



Sec.


10501.Application of prohibition to other States; “test or device” defined.


10502.Residence requirements for voting.


10503.Bilingual election requirements.


10504.Judicial relief; civil actions by the Attorney General; three-judge district court; appeal to Supreme Court.


10505.Penalty.


10506.Separability.


10507.Survey to compile registration and voting statistics.


10508.Voting assistance for blind, disabled or illiterate persons.



§ 10501. Application of prohibition to other States; “test or device” defined(a) No citizen shall be denied, because of his failure to comply with any test or device, the right to vote in any Federal, State, or local election conducted in any State or political subdivision of a State.

(b) As used in this section, the term “test or device” means any requirement that a person as a prerequisite for voting or registration for voting (1) demonstrate the ability to read, write, understand, or interpret any matter, (2) demonstrate any educational achievement or his knowledge of any particular subject, (3) possess good moral character, or (4) prove his qualifications by the voucher of registered voters or members of any other class.

(Pub. L. 89–110, title II, § 201, as added Pub. L. 91–285, § 6, June 22, 1970, 84 Stat. 315; amended Pub. L. 94–73, title I, § 102, Aug. 6, 1975, 89 Stat. 400.)

Editorial Notes
Codification
Section was formerly classified to section 1973aa of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

Amendments1975—Subsec. (a). Pub. L. 94–73 struck out “Prior to August 6, 1975,” and “as to which the provisions of section 1973b(a) of this title are not in effect by reason of determinations made under section 1973b(b) of this title”.



§ 10502. Residence requirements for voting(a) Congressional findingsThe Congress hereby finds that the imposition and application of the durational residency requirement as a precondition to voting for the offices of President and Vice President, and the lack of sufficient opportunities for absentee registration and absentee balloting in presidential elections—(1) denies or abridges the inherent constitutional right of citizens to vote for their President and Vice President;

(2) denies or abridges the inherent constitutional right of citizens to enjoy their free movement across State lines;

(3) denies or abridges the privileges and immunities guaranteed to the citizens of each State under article IV, section 2, clause 1, of the Constitution;

(4) in some instances has the impermissible purpose or effect of denying citizens the right to vote for such officers because of the way they may vote;

(5) has the effect of denying to citizens the equality of civil rights, and due process and equal protection of the laws that are guaranteed to them under the fourteenth amendment; and

(6) does not bear a reasonable relationship to any compelling State interest in the conduct of presidential elections.


(b) Congressional declaration: durational residency requirement, abolishment; absentee registration and balloting standards, establishmentUpon the basis of these findings, Congress declares that in order to secure and protect the above-stated rights of citizens under the Constitution, to enable citizens to better obtain the enjoyment of such rights, and to enforce the guarantees of the fourteenth amendment, it is necessary (1) to completely abolish the durational residency requirement as a precondition to voting for President and Vice President, and (2) to establish nationwide, uniform standards relative to absentee registration and absentee balloting in presidential elections.


(c) Prohibition of denial of right to vote because of durational residency requirement or absentee ballotingNo citizen of the United States who is otherwise qualified to vote in any election for President and Vice President shall be denied the right to vote for electors for President and Vice President, or for President and Vice President, in such election because of the failure of such citizen to comply with any durational residency requirement of such State or political subdivision; nor shall any citizen of the United States be denied the right to vote for electors for President and Vice President, or for President and Vice President, in such election because of the failure of such citizen to be physically present in such State or political subdivision at the time of such election, if such citizen shall have complied with the requirements prescribed by the law of such State or political subdivision providing for the casting of absentee ballots in such election.


(d) Registration: time for application; absentee balloting: time of application and return of ballotsFor the purposes of this section, each State shall provide by law for the registration or other means of qualification of all duly qualified residents of such State who apply, not later than thirty days immediately prior to any presidential election, for registration or qualification to vote for the choice of electors for President and Vice President or for President and Vice President in such election; and each State shall provide by law for the casting of absentee ballots for the choice of electors for President and Vice President, or for President and Vice President, by all duly qualified residents of such State who may be absent from their election district or unit in such State on the day such election is held and who have applied therefor not later than seven days immediately prior to such election and have returned such ballots to the appropriate election official of such State not later than the time of closing of the polls in such State on the day of such election.


(e) Change of residence; voting in person or by absentee ballot in State of prior residenceIf any citizen of the United States who is otherwise qualified to vote in any State or political subdivision in any election for President and Vice President has begun residence in such State or political subdivision after the thirtieth day next preceding such election and, for that reason, does not satisfy the registration requirements of such State or political subdivision he shall be allowed to vote for the choice of electors for President and Vice President, or for President and Vice President, in such election, (1) in person in the State or political subdivision in which he resided immediately prior to his removal if he had satisfied, as of the date of his change of residence, the requirements to vote in that State or political subdivision, or (2) by absentee ballot in the State or political subdivision in which he resided immediately prior to his removal if he satisfies, but for his nonresident status and the reason for his absence, the requirements for absentee voting in that State or political subdivision.


(f) Absentee registration requirementNo citizen of the United States who is otherwise qualified to vote by absentee ballot in any State or political subdivision in any election for President and Vice President shall be denied the right to vote for the choice of electors for President and Vice President, or for President and Vice President, in such election because of any requirement of registration that does not include a provision for absentee registration.


(g) State or local adoption of less restrictive voting practicesNothing in this section shall prevent any State or political subdivision from adopting less restrictive voting practices than those that are prescribed herein.


(h) “State” definedThe term “State” as used in this section includes each of the several States and the District of Columbia.


(i) False registration, and other fraudulent acts and conspiracies: application of penalty for false information in registering or votingThe provisions of section 10307(c) of this title shall apply to false registration, and other fraudulent acts and conspiracies, committed under this section.


(Pub. L. 89–110, title II, § 202, as added Pub. L. 91–285, § 6, June 22, 1970, 84 Stat. 316.)

Editorial Notes
Codification
Section was formerly classified to section 1973aa–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10503. Bilingual election requirements(a) Congressional findings and declaration of policyThe Congress finds that, through the use of various practices and procedures, citizens of language minorities have been effectively excluded from participation in the electoral process. Among other factors, the denial of the right to vote of such minority group citizens is ordinarily directly related to the unequal educational opportunities afforded them resulting in high illiteracy and low voting participation. The Congress declares that, in order to enforce the guarantees of the fourteenth and fifteenth amendments to the United States Constitution, it is necessary to eliminate such discrimination by prohibiting these practices, and by prescribing other remedial devices.


(b) Bilingual voting materials requirement(1) GenerallyBefore August 6, 2032, no covered State or political subdivision shall provide voting materials only in the English language.


(2) Covered States and political subdivisions(A) GenerallyA State or political subdivision is a covered State or political subdivision for the purposes of this subsection if the Director of the Census determines, based on the 2010 American Community Survey census data and subsequent American Community Survey data in 5-year increments, or comparable census data, that—(i)(I) more than 5 percent of the citizens of voting age of such State or political subdivision are members of a single language minority and are limited-English proficient;

(II) more than 10,000 of the citizens of voting age of such political subdivision are members of a single language minority and are limited-English proficient; or

(III) in the case of a political subdivision that contains all or any part of an Indian reservation, more than 5 percent of the American Indian or Alaska Native citizens of voting age within the Indian reservation are members of a single language minority and are limited-English proficient; and


(ii) the illiteracy rate of the citizens in the language minority as a group is higher than the national illiteracy rate.


(B) ExceptionThe prohibitions of this subsection do not apply in any political subdivision that has less than 5 percent voting age limited-English proficient citizens of each language minority which comprises over 5 percent of the statewide limited-English proficient population of voting age citizens, unless the political subdivision is a covered political subdivision independently from its State.



(3) DefinitionsAs used in this section—(A) the term “voting materials” means registration or voting notices, forms, instructions, assistance, or other materials or information relating to the electoral process, including ballots;

(B) the term “limited-English proficient” means unable to speak or understand English adequately enough to participate in the electoral process;

(C) the term “Indian reservation” means any area that is an American Indian or Alaska Native area, as defined by the Census Bureau for the purposes of the 1990 decennial census;

(D) the term “citizens” means citizens of the United States; and

(E) the term “illiteracy” means the failure to complete the 5th primary grade.


(4) Special ruleThe determinations of the Director of the Census under this subsection shall be effective upon publication in the Federal Register and shall not be subject to review in any court.



(c) Requirement of voting notices, forms, instructions, assistance, or other materials and ballots in minority languageWhenever any State or political subdivision subject to the prohibition of subsection (b) of this section provides any registration or voting notices, forms, instructions, assistance, or other materials or information relating to the electoral process, including ballots, it shall provide them in the language of the applicable minority group as well as in the English language: Provided, That where the language of the applicable minority group is oral or unwritten or in the case of Alaskan natives and American Indians, if the predominant language is historically unwritten, the State or political subdivision is only required to furnish oral instructions, assistance, or other information relating to registration and voting.


(d) Action for declaratory judgment permitting English-only materialsAny State or political subdivision subject to the prohibition of subsection (b) of this section, which seeks to provide English-only registration or voting materials or information, including ballots, may file an action against the United States in the United States District Court for a declaratory judgment permitting such provision. The court shall grant the requested relief if it determines that the illiteracy rate of the applicable language minority group within the State or political subdivision is equal to or less than the national illiteracy rate.


(e) DefinitionsFor purposes of this section, the term “language minorities” or “language minority group” means persons who are American Indian, Asian American, Alaskan Natives, or of Spanish heritage.


(Pub. L. 89–110, title II, § 203, as added Pub. L. 94–73, title III, § 301, Aug. 6, 1975, 89 Stat. 402; amended Pub. L. 97–205, §§ 2(d), 4, June 29, 1982, 96 Stat. 134; Pub. L. 102–344, § 2, Aug. 26, 1992, 106 Stat. 921; Pub. L. 109–246, §§ 7, 8, July 27, 2006, 120 Stat. 581.)

Editorial Notes
Codification
Section was formerly classified to section 1973aa–1a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2006—Subsec. (b)(1). Pub. L. 109–246, § 7, substituted “2032” for “2007”.
Subsec. (b)(2)(A). Pub. L. 109–246, § 8, substituted “the 2010 American Community Survey census data and subsequent American Community Survey data in 5-year increments, or comparable census data” for “census data” in introductory provisions.
1992—Subsec. (b). Pub. L. 102–344 amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “Prior to August 6, 1992, no State or political subdivision shall provide registration or voting notices, forms, instructions, assistance, or other materials or information relating to the electoral process, including ballots, only in the English language if the Director of the Census determines (i) that more than 5 percent of the citizens of voting age of such State or political subdivision are members of a single language minority and (ii) that the illiteracy rate of such persons as a group is higher than the national illiteracy rate: Provided, That the prohibitions of this subsection shall not apply in any political subdivision which has less than five percent voting age citizens of each language minority which comprises over five percent of the statewide population of voting age citizens. For purposes of this subsection, illiteracy means the failure to complete the fifth primary grade. The determinations of the Director of the Census under this subsection shall be effective upon publication in the Federal Register and shall not be subject to review in any court.”
1982—Subsec. (b). Pub. L. 97–205, § 4, substituted “Prior to August 6, 1992” for “Prior to August 6, 1985”.
Subsec. (c). Pub. L. 97–205, § 2(d), inserted “and American Indians” after “Alaskan natives”.

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentAmendment by Pub. L. 97–205 effective June 29, 1982, see section 6 of Pub. L. 97–205, set out as a note under section 10301 of this title.

Extension to August 6, 1992, of Prohibition on Use of Voting Instructions, Assistance, or Other Materials or Information in English Only; Limitations Based on 1980 Census and Subsequent Census DataPub. L. 97–205, § 4, June 29, 1982, 96 Stat. 134, provided in part that: “[T]he extension made by this section [amending subsec. (b) of this section] shall apply only to determinations made by the Director of the Census under clause (i) of section 203(b) [subsec. (b)(i) of this section] for members of a single language minority who do not speak or understand English adequately enough to participate in the electoral process when such a determination can be made by the Director of the Census based on the 1980 and subsequent census data.”




§ 10504. Judicial relief; civil actions by the Attorney General; three-judge district court; appeal to Supreme Court
Whenever the Attorney General has reason to believe that a State or political subdivision (a) has enacted or is seeking to administer any test or device as a prerequisite to voting in violation of the prohibition contained in section 10501 of this title, or (b) undertakes to deny the right to vote in any election in violation of section 10502 or 10503 of this title, he may institute for the United States, or in the name of the United States, an action in a district court of the United States, in accordance with sections 1391 through 1393 11 See References in Text note below. of title 28, for a restraining order, a preliminary or permanent injunction, or such other order as he deems appropriate. An action under this subsection shall be heard and determined by a court of three judges in accordance with the provisions of section 2284 of title 28 and any appeal shall be to the Supreme Court.
(Pub. L. 89–110, title II, § 204, formerly § 203, as added Pub. L. 91–285, § 6, June 22, 1970, 84 Stat. 317; renumbered § 204 and amended Pub. L. 94–73, title III, §§ 302, 303, title IV, § 406, Aug. 6, 1975, 89 Stat. 403, 405.)

Editorial Notes

References in TextSection 1393 of title 28, referred to in text, was repealed by Pub. L. 100–702, title X, § 1001(a), Nov. 19, 1988, 102 Stat. 4664.

Codification
Section was formerly classified to section 1973aa–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

Amendments1975—Pub. L. 94–73 inserted reference to section 1973aa–1a of this title and substituted reference to section 2284 of title 28 for reference to section 2282 of title 28.



§ 10505. Penalty
Whoever shall deprive or attempt to deprive any person of any right secured by section 10501, 10502, or 10503 of this title shall be fined not more than $5,000, or imprisoned not more than five years, or both.
(Pub. L. 89–110, title II, § 205, formerly § 204, as added Pub. L. 91–285, § 6, June 22, 1970, 84 Stat. 317; renumbered § 205 and amended Pub. L. 94–73, title III, §§ 302, 304, Aug. 6, 1975, 89 Stat. 403.)

Editorial Notes
Codification
Section was formerly classified to section 1973aa–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

Amendments1975—Pub. L. 94–73 inserted reference to section 1973aa–1a of this title.



§ 10506. Separability
If any provision of chapters 103 to 107 of this title or the application of any provision thereof to any person or circumstance is judicially determined to be invalid, the remainder of chapters 103 to 107 of this title or the application of such provision to other persons or circumstances shall not be affected by such determination.
(Pub. L. 89–110, title II, § 206, formerly § 205, as added Pub. L. 91–285, § 6, June 22, 1970, 84 Stat. 318; renumbered § 206, Pub. L. 94–73, title III, § 302, Aug. 6, 1975, 89 Stat. 403.)

Editorial Notes
Codification
Section was formerly classified to section 1973aa–4 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10507. Survey to compile registration and voting statistics(a) Elections to House of Representatives and elections designated by United States Commission on Civil RightsCongress hereby directs the Director of the Census forthwith to conduct a survey to compile registration and voting statistics: (i) in every State or political subdivision with respect to which the prohibitions of section 10303(a) of this title are in effect, for every statewide general election for Members of the United States House of Representatives after January 1, 1974; and (ii) in every State or political subdivision for any election designated by the United States Commission on Civil Rights. Such surveys shall only include a count of citizens of voting age, race or color, and national origin, and a determination of the extent to which such persons are registered to vote and have voted in the elections surveyed.


(b) Prohibition against compulsion to disclose personal data; advice of rightsIn any survey under subsection (a) of this section no person shall be compelled to disclose his race, color, national origin, political party affiliation, or how he voted (or the reasons therefor), nor shall any penalty be imposed for his failure or refusal to make such disclosures. Every person interrogated orally, by written survey or questionnaire, or by any other means with respect to such information shall be fully advised of his right to fail or refuse to furnish such information.


(c) Report to CongressThe Director of the Census shall, at the earliest practicable time, report to the Congress the results of every survey conducted pursuant to the provisions of subsection (a) of this section.


(d) Confidentiality of information; penaltiesThe provisions of section 9 and chapter 7 of title 13 shall apply to any survey, collection, or compilation of registration and voting statistics carried out under subsection (a) of this section.


(Pub. L. 89–110, title II, § 207, as added Pub. L. 94–73, title IV, § 403, Aug. 6, 1975, 89 Stat. 404.)

Editorial Notes
Codification
Section was formerly classified to section 1973aa–5 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 10508. Voting assistance for blind, disabled or illiterate persons
Any voter who requires assistance to vote by reason of blindness, disability, or inability to read or write may be given assistance by a person of the voter’s choice, other than the voter’s employer or agent of that employer or officer or agent of the voter’s union.
(Pub. L. 89–110, title II, § 208, as added Pub. L. 97–205, § 5, June 29, 1982, 96 Stat. 135.)

Editorial Notes
Codification
Section was formerly classified to section 1973aa–6 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 97–205, § 5, June 29, 1982, 96 Stat. 134, provided that this section is effective Jan. 1, 1984.




CHAPTER 107—RIGHT TO VOTE AT AGE EIGHTEEN



Sec.


10701.Enforcement of twenty-sixth amendment.


10702.“State” defined.



§ 10701. Enforcement of twenty-sixth amendment(a)(1) The Attorney General is directed to institute, in the name of the United States, such actions against States or political subdivisions, including actions for injunctive relief, as he may determine to be necessary to implement the twenty-sixth article of amendment to the Constitution of the United States.

(2) The district courts of the United States shall have jurisdiction of proceedings instituted under this chapter, which shall be heard and determined by a court of three judges in accordance with section 2284 of title 28, and any appeal shall lie to the Supreme Court. It shall be the duty of the judges designated to hear the case to assign the case for hearing and determination thereof, and to cause the case to be in every way expedited.


(b) Whoever shall deny or attempt to deny any person of any right secured by the twenty-sixth article of amendment to the Constitution of the United States shall be fined not more than $5,000 or imprisoned not more than five years, or both.

(Pub. L. 89–110, title III, § 301, as added Pub. L. 91–285, § 6, June 22, 1970, 84 Stat. 318; amended Pub. L. 94–73, title IV, § 407, Aug. 6, 1975, 89 Stat. 405.)

Editorial Notes
Codification
Section was formerly classified to section 1973bb of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments1975—Pub. L. 94–73 substituted provisions authorizing the Attorney General to institute proceedings to enforce twenty-sixth amendment, the jurisdiction of the district courts, and penalties for denial of rights secured by twenty-sixth amendment, for provisions relating to Congressional findings and prohibition of denial of right to vote on account of age.



§ 10702. “State” defined
As used in this chapter, the term “State” includes the District of Columbia.
(Pub. L. 89–110, title III, § 302, as added Pub. L. 91–285, § 6, June 22, 1970, 84 Stat. 318; amended Pub. L. 94–73, title IV, § 407, Aug. 6, 1975, 89 Stat. 405.)

Editorial Notes
Codification
Section was formerly classified to section 1973bb–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments1975—Pub. L. 94–73 substituted definition of State for provisions prohibiting denial of right to vote because of age.





Subtitle II—Voting Assistance and Election Administration
CHAPTER 201—VOTING ACCESSIBILITY FOR THE ELDERLY AND HANDICAPPED



Sec.


20101.Congressional declaration of purpose.


20102.Selection of polling facilities.


20103.Selection of registration facilities.


20104.Registration and voting aids.


20105.Enforcement.


20106.Relationship to Voting Rights Act of 1965.


20107.Definitions.



§ 20101. Congressional declaration of purpose
It is the intention of Congress in enacting this chapter to promote the fundamental right to vote by improving access for handicapped and elderly individuals to registration facilities and polling places for Federal elections.
(Pub. L. 98–435, § 2, Sept. 28, 1984, 98 Stat. 1678.)

Editorial Notes
Codification
Section was formerly classified to section 1973ee of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 98–435, § 9, Sept. 28, 1984, 98 Stat. 1680, provided that: “This Act [enacting this chapter] shall apply with respect to elections taking place after December 31, 1985.”




§ 20102. Selection of polling facilities(a) Accessibility to all polling places as responsibility of each political subdivisionWithin each State, except as provided in subsection (b), each political subdivision responsible for conducting elections shall assure that all polling places for Federal elections are accessible to handicapped and elderly voters.


(b) ExceptionSubsection (a) shall not apply to a polling place—(1) in the case of an emergency, as determined by the chief election officer of the State; or

(2) if the chief election officer of the State—(A) determines that all potential polling places have been surveyed and no such accessible place is available, nor is the political subdivision able to make one temporarily accessible, in the area involved; and

(B) assures that any handicapped or elderly voter assigned to an inaccessible polling place, upon advance request of such voter (pursuant to procedures established by the chief election officer of the State)—(i) will be assigned to an accessible polling place, or

(ii) will be provided with an alternative means for casting a ballot on the day of the election.




(c) Report to Federal Election Commission(1) Not later than December 31 of each even-numbered year, the chief election officer of each State shall report to the Federal Election Commission, in a manner to be determined by the Commission, the number of accessible and inaccessible polling places in such State on the date of the preceding general Federal election, and the reasons for any instance of inaccessibility.

(2) Not later than April 30 of each odd-numbered year, the Federal Election Commission shall compile the information reported under paragraph (1) and shall transmit that information to the Congress.

(3) The provisions of this subsection shall only be effective for a period of 10 years beginning on September 28, 1984.


(Pub. L. 98–435, § 3, Sept. 28, 1984, 98 Stat. 1678.)

Editorial Notes
Codification
Section was formerly classified to section 1973ee–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to elections taking place after Dec. 31, 1985, see section 9 of Pub. L. 98–435, set out as a note under section 20101 of this title.



§ 20103. Selection of registration facilities(a) Each State or political subdivision responsible for registration for Federal elections shall provide a reasonable number of accessible permanent registration facilities.

(b) Subsection (a) does not apply to any State that has in effect a system that provides an opportunity for each potential voter to register by mail or at the residence of such voter.

(Pub. L. 98–435, § 4, Sept. 28, 1984, 98 Stat. 1679.)

Editorial Notes
Codification
Section was formerly classified to section 1973ee–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to elections taking place after Dec. 31, 1985, see section 9 of Pub. L. 98–435, set out as a note under section 20101 of this title.



§ 20104. Registration and voting aids(a) Printed instructions; telecommunications devices for the deafEach State shall make available registration and voting aids for Federal elections for handicapped and elderly individuals, including—(1) instructions, printed in large type, conspicuously displayed at each permanent registration facility and each polling place; and

(2) information by telecommunications devices for the deaf.


(b) Medical certificationNo notarization or medical certification shall be required of a handicapped voter with respect to an absentee ballot or an application for such ballot, except that medical certification may be required when the certification establishes eligibility, under State law—(1) to automatically receive an application or a ballot on a continuing basis; or

(2) to apply for an absentee ballot after the deadline has passed.


(c) Notice of availability of aidsThe chief election officer of each State shall provide public notice, calculated to reach elderly and handicapped voters, of the availability of aids under this section, assistance under section 10508 of this title, and the procedures for voting by absentee ballot, not later than general public notice of registration and voting is provided.


(Pub. L. 98–435, § 5, Sept. 28, 1984, 98 Stat. 1679.)

Editorial Notes
Codification
Section was formerly classified to section 1973ee–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to elections taking place after Dec. 31, 1985, see section 9 of Pub. L. 98–435, set out as a note under section 20101 of this title.



§ 20105. Enforcement(a) Action for declaratory or injunctive reliefIf a State or political subdivision does not comply with this chapter, the United States Attorney General or a person who is personally aggrieved by the noncompliance may bring an action for declaratory or injunctive relief in the appropriate district court.


(b) Prerequisite notice of noncomplianceAn action may be brought under this section only if the plaintiff notifies the chief election officer of the State of the noncompliance and a period of 45 days has elapsed since the date of notification.


(c) Attorney feesNotwithstanding any other provision of law, no award of attorney fees may be made with respect to an action under this section, except in any action brought to enforce the original judgment of the court.


(Pub. L. 98–435, § 6, Sept. 28, 1984, 98 Stat. 1679.)

Editorial Notes
Codification
Section was formerly classified to section 1973ee–4 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to elections taking place after Dec. 31, 1985, see section 9 of Pub. L. 98–435, set out as a note under section 20101 of this title.



§ 20106. Relationship to Voting Rights Act of 1965
This chapter shall not be construed to impair any right guaranteed by the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.) [now 52 U.S.C. 10301 et seq.].
(Pub. L. 98–435, § 7, Sept. 28, 1984, 98 Stat. 1679.)

Editorial Notes

References in TextThe Voting Rights Act of 1965, referred to in text, is Pub. L. 89–110, Aug. 6, 1965, 79 Stat. 437, which is classified generally to chapters 103 (§ 10301 et seq.), 105 (§ 10501 et seq.), and 107 (§ 10701 et seq.) of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 1973ee–5 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to elections taking place after Dec. 31, 1985, see section 9 of Pub. L. 98–435, set out as a note under section 20101 of this title.



§ 20107. Definitions
As used in this chapter, the term—(1) “accessible” means accessible to handicapped and elderly individuals for the purpose of voting or registration, as determined under guidelines established by the chief election officer of the State involved;

(2) “elderly” means 65 years of age or older;

(3) “Federal election” means a general, special, primary, or runoff election for the office of President or Vice President, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress;

(4) “handicapped” means having a temporary or permanent physical disability; and

(5) “State” means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possesssion 11 So in original. Probably should be “possession”. of the United States.

(Pub. L. 98–435, § 8, Sept. 28, 1984, 98 Stat. 1679.)

Editorial Notes
Codification
Section was formerly classified to section 1973ee–6 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to elections taking place after Dec. 31, 1985, see section 9 of Pub. L. 98–435, set out as a note under section 20101 of this title.




CHAPTER 203—REGISTRATION AND VOTING BY ABSENT UNIFORMED SERVICES VOTERS AND OVERSEAS VOTERS IN ELECTIONS FOR FEDERAL OFFICE



Sec.


20301.Federal responsibilities.


20301a.Duties of Secretary under Uniformed and Overseas Citizens Absentee Voting Act.


20302.State responsibilities.


20303.Federal write-in absentee ballot in general elections for Federal office for absent uniformed services voters and overseas voters.


20304.Procedures for collection and delivery of marked absentee ballots of absent overseas uniformed services voters.


20305.Federal Voting Assistance Program Improvements.


20306.Prohibition of refusal of applications on grounds of early submission.


20307.Enforcement.


20308.Reporting requirements.


20309.Effect on certain other laws.


20310.Definitions.


20311.Technology pilot program.




Editorial Notes
Prior ProvisionsProvisions similar to this chapter were contained in subchapters I–D and I–E (1973cc et seq. and 1973dd et seq.) of chapter 20 of title 42 prior to repeal by Pub. L. 99–410 and then in subchapter I–G (1973ff et seq.) of chapter 20 of title 42 prior to editorial reclassification and renumbering as this chapter.


§ 20301. Federal responsibilities(a) Presidential designeeThe President shall designate the head of an executive department to have primary responsibility for Federal functions under this chapter.


(b) Duties of Presidential designeeThe Presidential designee shall—(1) consult State and local election officials in carrying out this chapter, and ensure that such officials are aware of the requirements of this Act;

(2) prescribe an official post card form, containing both an absentee voter registration application and an absentee ballot application, for use by the States as required under section 20302(a)(4) of this title;

(3) carry out section 20303 of this title with respect to the Federal write-in absentee ballot for absent uniformed services voters and overseas voters in general elections for Federal office;

(4) prescribe a suggested design for absentee ballot mailing envelopes;

(5) compile and distribute (A) descriptive material on State absentee registration and voting procedures, and (B) to the extent practicable, facts relating to specific elections, including dates, offices involved, and the text of ballot questions;

(6) not later than the end of each year after a Presidential election year, transmit to the President and the Congress a report on the effectiveness of assistance under this chapter, including a statistical analysis of uniformed services voter participation, a separate statistical analysis of overseas nonmilitary participation, and a description of State-Federal cooperation;

(7) prescribe a standard oath for use with any document under this chapter affirming that a material misstatement of fact in the completion of such a document may constitute grounds for a conviction for perjury;

(8) carry out section 20304 of this title with respect to the collection and delivery of marked absentee ballots of absent overseas uniformed services voters in elections for Federal office;

(9) to the greatest extent practicable, take such actions as may be necessary—(A) to ensure that absent uniformed services voters who cast absentee ballots at locations or facilities under the jurisdiction of the Presidential designee are able to do so in a private and independent manner; and

(B) to protect the privacy of the contents of absentee ballots cast by absentee uniformed services voters and overseas voters while such ballots are in the possession or control of the Presidential designee;


(10) carry out section 20305 of this title with respect to Federal Voting Assistance Program Improvements; and

(11) working with the Election Assistance Commission and the chief State election official of each State, develop standards—(A) for States to report data on the number of absentee ballots transmitted and received under section 20302(c) of this title and such other data as the Presidential designee determines appropriate; and

(B) for the Presidential designee to store the data reported.



(c) Duties of other Federal officials(1) In generalThe head of each Government department, agency, or other entity shall, upon request of the Presidential designee, distribute balloting materials and otherwise cooperate in carrying out this chapter.


(2) Administrator of General ServicesAs directed by the Presidential designee, the Administrator of General Services shall furnish official post card forms (prescribed under subsection (b)) and Federal write-in absentee ballots (prescribed under section 20303 of this title).



(d) Authorization of appropriations for carrying out Federal Voting Assistance Program ImprovementsThere are authorized to be appropriated to the Presidential designee such sums as are necessary for purposes of carrying out subsection (b)(10).


(Pub. L. 99–410, title I, § 101, Aug. 28, 1986, 100 Stat. 924; Pub. L. 105–277, div. G, title XXII, § 2219(c), Oct. 21, 1998, 112 Stat. 2681–817; Pub. L. 107–107, div. A, title XVI, § 1606(a)(2), Dec. 28, 2001, 115 Stat. 1279; Pub. L. 107–252, title VII, § 705(a), (b)(1), (c), Oct. 29, 2002, 116 Stat. 1724, 1725; Pub. L. 108–375, div. A, title V, § 566(a), Oct. 28, 2004, 118 Stat. 1919; Pub. L. 111–84, div. A, title V, §§ 580(b), (e), 583(a)(2), 584(a), 585(b)(1), Oct. 28, 2009, 123 Stat. 2325, 2328, 2330, 2331; Pub. L. 111–383, div. A, title X, § 1075(d)(4), (5), Jan. 7, 2011, 124 Stat. 4372.)

Editorial Notes

References in TextThis Act, referred to in subsec. (b)(1), is Pub. L. 99–410, Aug. 28, 1986, 100 Stat. 924, known as the Uniformed and Overseas Citizens Absentee Voting Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 1973ff of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

Amendments2011—Subsec. (b)(2), (4), (11). Pub. L. 111–383, § 1075(d)(4), (5), amended Pub. L. 111–84, §§ 584(a), 585(b)(1). See 2009 Amendment notes below.
2009—Subsec. (b)(2). Pub. L. 111–84, § 585(b)(1)(A), as added by Pub. L. 111–383, § 1075(d)(5), substituted “section 1973ff–1(a)(4)” for “section 1973ff–1(4)”.
Subsec. (b)(4). Pub. L. 111–84, § 585(b)(1)(B), as added by Pub. L. 111–383, § 1075(d)(5), added par. (4) and struck out former par. (4) which read as follows: “prescribe a suggested design for absentee ballot mailing envelopes for use by the States as recommended in section 1973ff–3 of this title;”.
Subsec. (b)(8). Pub. L. 111–84, § 580(b), added par. (8).
Subsec. (b)(9). Pub. L. 111–84, § 580(e), added par. (9).
Subsec. (b)(10). Pub. L. 111–84, § 583(a)(2)(A), added par. (10).
Subsec. (b)(11). Pub. L. 111–84, § 584(a), as amended by Pub. L. 111–383, § 1075(d)(4), added par. (11).
Subsec. (d). Pub. L. 111–84, § 583(a)(2)(B), added subsec. (d).
2004—Subsec. (b)(3). Pub. L. 108–375 substituted “absent uniformed services voters and overseas voters” for “overseas voters”.
2002—Subsec. (b)(1). Pub. L. 107–252, § 705(a), inserted “, and ensure that such officials are aware of the requirements of this Act” before semicolon at end.
Subsec. (b)(6). Pub. L. 107–252, § 705(c), substituted “a separate statistical analysis” for “a general assessment”.
Subsec. (b)(7). Pub. L. 107–252, § 705(b)(1), added par. (7).
2001—Subsec. (b)(2). Pub. L. 107–107 substituted “as required under section 1973ff–1(4) of this title” for “as recommended in section 1973ff–3 of this title”.
1998—Subsec. (b)(6). Pub. L. 105–277 substituted “of uniformed services voter participation, a general assessment of overseas nonmilitary participation,” for “of voter participation”.

Statutory Notes and Related Subsidiaries
Effective Date of 2011 AmendmentPub. L. 111–383, div. A, title X, § 1075(d), Jan. 7, 2011, 124 Stat. 4372, provided that the amendment by section 1075(d)(4), (5) is effective as of Oct. 28, 2009, and as if included in Pub. L. 111–84 as enacted.

Effective Date of 2009 AmendmentPub. L. 111–84, div. A, title V, § 580(f), Oct. 28, 2009, 123 Stat. 2326, provided that: “The amendments made by this section [enacting section 20304 of this title and amending this section and section 20302 of this title] shall apply with respect to the regularly scheduled general election for Federal office held in November 2010 and each succeeding election for Federal office.”

Pub. L. 111–84, div. A, title V, § 583(a)(3), Oct. 28, 2009, 123 Stat. 2328, provided that: “The amendments made by this subsection [enacting section 20305 of this title and amending this section] shall apply with respect to the regularly scheduled general election for Federal office held in November 2010 and each succeeding election for Federal office.”

Pub. L. 111–84, div. A, title V, § 584(c), Oct. 28, 2009, 123 Stat. 2331, provided that: “The amendments made by this section [amending this section and section 20302 of this title] shall apply with respect to the regularly scheduled general election for Federal office held in November 2010 and each succeeding election for Federal office.”


Effective DatePub. L. 99–410, title II, § 204, Aug. 28, 1986, 100 Stat. 930, provided that: “The amendments and repeals made by this Act [see Tables for classification] shall apply with respect to elections taking place after December 31, 1987.”


Sense of Congress Regarding the Importance of VotingPub. L. 107–107, div. A, title XVI, § 1601, Dec. 28, 2001, 115 Stat. 1274, provided that:
“(a) Sense of Congress.—It is the sense of Congress that each person who is an administrator of a Federal, State, or local election—“(1) should be aware of the importance of the ability of each uniformed services voter to exercise the right to vote; and

“(2) should perform that person’s duties as an election administrator with the intent to ensure that—“(A) each uniformed services voter receives the utmost consideration and cooperation when voting;

“(B) each valid ballot cast by such a voter is duly counted; and

“(C) all eligible American voters, regardless of race, ethnicity, disability, the language they speak, or the resources of the community in which they live, should have an equal opportunity to cast a vote and to have that vote counted.



“(b) Uniformed Services Voter Defined.—In this section, the term ‘uniformed services voter’ means—“(1) a member of a uniformed service (as defined in section 101(a)(5) of title 10, United States Code) in active service;

“(2) a member of the merchant marine (as defined in section 107 of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–6) [now 52 U.S.C. 20310]); and

“(3) a spouse or dependent of a member referred to in paragraph (1) or (2) who is qualified to vote.”





Electronic Voting Demonstration ProjectPub. L. 107–107, div. A, title XVI, § 1604, Dec. 28, 2001, 115 Stat. 1277, as amended by Pub. L. 108–375, div. A, title V, § 567, Oct. 28, 2004, 118 Stat. 1919, which established a demonstration project under which absent uniformed services voters were permitted to vote in the November 2002 general election for Federal office through an electronic voting system, was repealed by Pub. L. 113–291, div. A, title V, § 593, Dec. 19, 2014, 128 Stat. 3395.

Governors’ Reports on Implementation of Recommendations for Changes in State Law Made Under Federal Voting Assistance ProgramPub. L. 107–107, div. A, title XVI, § 1605, Dec. 28, 2001, 115 Stat. 1277, required the chief executive authority of a State to provide an implementation status report to the Secretary of Defense, acting as the Presidential designee, within 90 days of receiving a uniformed services voting assistance legislative recommendation from the Secretary of Defense and was applicable to any uniformed services voting assistance legislative recommendation transmitted to a state during the three-year period beginning on Dec. 28, 2001.

Executive Documents

Ex. Ord. No. 12642. Designation of Secretary of Defense as Presidential Designee
Ex. Ord. No. 12642, June 8, 1988, 53 F.R. 21975, provided:
By virtue of the authority vested in me as President by the Constitution and laws of the United States of America, including section 101(a) of the Uniformed and Overseas Citizens Absentee Voting Act (Public Law 99–410) (“the Act”) [52 U.S.C. 20301(a)], it is hereby ordered as follows:
Section 1. The Secretary of Defense is hereby designated as the “Presidential designee” under Title I of the Act [52 U.S.C. 20301 et seq.].
Sec. 2. In order to effectuate the purposes of the Act, the Secretary of Defense is hereby authorized to delegate any or all of the functions, responsibilities, powers, authority, or discretion devolving upon him in consequence of this Order to any person or persons within the Department of Defense.

Ronald Reagan.




§ 20301a. Duties of Secretary under Uniformed and Overseas Citizens Absentee Voting Act(a) Ensuring ability of absent uniformed services voters serving at diplomatic and consular posts to receive and transmit balloting materialsIn carrying out the Secretary’s duties as the Presidential designee under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.), the Secretary shall take such actions as may be necessary, feasible, and practical to ensure that a uniformed services voter under such Act who is absent from the United States by reason of active duty or service at a diplomatic and consular post of the United States is able to receive and transmit balloting materials in the same manner and with the same rights and protections as a uniformed services voter under such Act who is absent from the United States by reason of active duty or service at a military installation.


(b) Effective dateThis section shall apply with respect to elections held on or after January 1, 2021.


(Pub. L. 116–283, div. A, title X, § 1086, Jan. 1, 2021, 134 Stat. 3877.)

Editorial Notes

References in TextThe Uniformed and Overseas Citizens Absentee Voting Act, referred to in subsec. (a), is Pub. L. 99–410, Aug. 28, 1986, 100 Stat. 924, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was enacted as part of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, and not as part of title I of the Uniformed and Overseas Citizens Absentee Voting Act which comprises this chapter.



§ 20302. State responsibilities(a) In generalEach State shall—(1) permit absent uniformed services voters and overseas voters to use absentee registration procedures and to vote by absentee ballot in general, special, primary, and runoff elections for Federal office;

(2) accept and process, with respect to any election for Federal office, any otherwise valid voter registration application and absentee ballot application from an absent uniformed services voter or overseas voter, if the application is received by the appropriate State election official not less than 30 days before the election;

(3) permit absent uniformed services voters and overseas voters to use Federal write-in absentee ballots (in accordance with section 20303 of this title) in general elections for Federal office;

(4) use the official post card form (prescribed under section 20301 of this title) for simultaneous voter registration application and absentee ballot application;

(5) if the State requires an oath or affirmation to accompany any document under this chapter, use the standard oath prescribed by the Presidential designee under section 20301(b)(7) of this title;

(6) in addition to any other method of registering to vote or applying for an absentee ballot in the State, establish procedures—(A) for absent uniformed services voters and overseas voters to request by mail and electronically voter registration applications and absentee ballot applications with respect to general, special, primary, and runoff elections for Federal office in accordance with subsection (e);

(B) for States to send by mail and electronically (in accordance with the preferred method of transmission designated by the absent uniformed services voter or overseas voter under subparagraph (C)) voter registration applications and absentee ballot applications requested under subparagraph (A) in accordance with subsection (e); and

(C) by which the absent uniformed services voter or overseas voter can designate whether the voter prefers that such voter registration application or absentee ballot application be transmitted by mail or electronically;


(7) in addition to any other method of transmitting blank absentee ballots in the State, establish procedures for transmitting by mail and electronically blank absentee ballots to absent uniformed services voters and overseas voters with respect to general, special, primary, and runoff elections for Federal office in accordance with subsection (f);

(8) transmit a validly requested absentee ballot to an absent uniformed services voter or overseas voter—(A) except as provided in subsection (g), in the case in which the request is received at least 45 days before an election for Federal office, not later than 45 days before the election; and

(B) in the case in which the request is received less than 45 days before an election for Federal office—(i) in accordance with State law; and

(ii) if practicable and as determined appropriate by the State, in a manner that expedites the transmission of such absentee ballot;



(9) if the State declares or otherwise holds a runoff election for Federal office, establish a written plan that provides absentee ballots are made available to absent uniformed services voters and overseas voters in manner 11 So in original. Probably should be “in a manner”. that gives them sufficient time to vote in the runoff election;

(10) carry out section 20304(b)(1) of this title with respect to the processing and acceptance of marked absentee ballots of absent overseas uniformed services voters; and

(11) report data on the number of absentee ballots transmitted and received under subsection (c) and such other data as the Presidential designee determines appropriate in accordance with the standards developed by the Presidential designee under section 20301(b)(11) of this title.


(b) Designation of single State office to provide information on registration and absentee ballot procedures for all voters in State(1) In generalEach State shall designate a single office which shall be responsible for providing information regarding voter registration procedures and absentee ballot procedures to be used by absent uniformed services voters and overseas voters with respect to elections for Federal office (including procedures relating to the use of the Federal write-in absentee ballot) to all absent uniformed services voters and overseas voters who wish to register to vote or vote in any jurisdiction in the State.


(2) Recommendation regarding use of office to accept and process materialsCongress recommends that the State office designated under paragraph (1) be responsible for carrying out the State’s duties under this Act, including accepting valid voter registration applications, absentee ballot applications, and absentee ballots (including Federal write-in absentee ballots) from all absent uniformed services voters and overseas voters who wish to register to vote or vote in any jurisdiction in the State.



(c) Report on number of absentee ballots transmitted and receivedNot later than 90 days after the date of each regularly scheduled general election for Federal office, each State and unit of local government which administered the election shall (through the State, in the case of a unit of local government) submit a report to the Election Assistance Commission (established under the Help America Vote Act of 2002 [52 U.S.C. 20901 et seq.]) on the combined number of absentee ballots transmitted to absent uniformed services voters and overseas voters for the election and the combined number of such ballots which were returned by such voters and cast in the election, and shall make such report available to the general public.


(d) Registration notificationWith respect to each absent uniformed services voter and each overseas voter who submits a voter registration application or an absentee ballot request, if the State rejects the application or request, the State shall provide the voter with the reasons for the rejection.


(e) Designation of means of electronic communication for absent uniformed services voters and overseas voters to request and for States to send voter registration applications and absentee ballot applications, and for other purposes related to voting information(1) In generalEach State shall, in addition to the designation of a single State office under subsection (b), designate not less than 1 means of electronic communication—(A) for use by absent uniformed services voters and overseas voters who wish to register to vote or vote in any jurisdiction in the State to request voter registration applications and absentee ballot applications under subsection (a)(6);

(B) for use by States to send voter registration applications and absentee ballot applications requested under such subsection; and

(C) for the purpose of providing related voting, balloting, and election information to absent uniformed services voters and overseas voters.


(2) Clarification regarding provision of multiple means of electronic communicationA State may, in addition to the means of electronic communication so designated, provide multiple means of electronic communication to absent uniformed services voters and overseas voters, including a means of electronic communication for the appropriate jurisdiction of the State.


(3) Inclusion of designated means of electronic communication with informational and instructional materials that accompany balloting materialsEach State shall include a means of electronic communication so designated with all informational and instructional materials that accompany balloting materials sent by the State to absent uniformed services voters and overseas voters.


(4) Availability and maintenance of online repository of State contact informationThe Federal Voting Assistance Program of the Department of Defense shall maintain and make available to the public an online repository of State contact information with respect to elections for Federal office, including the single State office designated under subsection (b) and the means of electronic communication designated under paragraph (1), to be used by absent uniformed services voters and overseas voters as a resource to send voter registration applications and absentee ballot applications to the appropriate jurisdiction in the State.


(5) Transmission if no preference indicatedIn the case where an absent uniformed services voter or overseas voter does not designate a preference under subsection (a)(6)(C), the State shall transmit the voter registration application or absentee ballot application by any delivery method allowable in accordance with applicable State law, or if there is no applicable State law, by mail.


(6) Security and privacy protections(A) Security protectionsTo the extent practicable, States shall ensure that the procedures established under subsection (a)(6) protect the security and integrity of the voter registration and absentee ballot application request processes.


(B) Privacy protectionsTo the extent practicable, the procedures established under subsection (a)(6) shall ensure that the privacy of the identity and other personal data of an absent uniformed services voter or overseas voter who requests or is sent a voter registration application or absentee ballot application under such subsection is protected throughout the process of making such request or being sent such application.




(f) Transmission of blank absentee ballots by mail and electronically(1) In generalEach State shall establish procedures—(A) to transmit blank absentee ballots by mail and electronically (in accordance with the preferred method of transmission designated by the absent uniformed services voter or overseas voter under subparagraph (B)) to absent uniformed services voters and overseas voters for an election for Federal office; and

(B) by which the absent uniformed services voter or overseas voter can designate whether the voter prefers that such blank absentee ballot be transmitted by mail or electronically.


(2) Transmission if no preference indicatedIn the case where an absent uniformed services voter or overseas voter does not designate a preference under paragraph (1)(B), the State shall transmit the ballot by any delivery method allowable in accordance with applicable State law, or if there is no applicable State law, by mail.


(3) Security and privacy protections(A) Security protectionsTo the extent practicable, States shall ensure that the procedures established under subsection (a)(7) protect the security and integrity of absentee ballots.


(B) Privacy protectionsTo the extent practicable, the procedures established under subsection (a)(7) shall ensure that the privacy of the identity and other personal data of an absent uniformed services voter or overseas voter to whom a blank absentee ballot is transmitted under such subsection is protected throughout the process of such transmission.




(g) Hardship exemption(1) In generalIf the chief State election official determines that the State is unable to meet the requirement under subsection (a)(8)(A) with respect to an election for Federal office due to an undue hardship described in paragraph (2)(B), the chief State election official shall request that the Presidential designee grant a waiver to the State of the application of such subsection. Such request shall include—(A) a recognition that the purpose of such subsection is to allow absent uniformed services voters and overseas voters enough time to vote in an election for Federal office;

(B) an explanation of the hardship that indicates why the State is unable to transmit absent uniformed services voters and overseas voters an absentee ballot in accordance with such subsection;

(C) the number of days prior to the election for Federal office that the State requires absentee ballots be transmitted to absent uniformed services voters and overseas voters; and

(D) a comprehensive plan to ensure that absent uniformed services voters and overseas voters are able to receive absentee ballots which they have requested and submit marked absentee ballots to the appropriate State election official in time to have that ballot counted in the election for Federal office, which includes—(i) the steps the State will undertake to ensure that absent uniformed services voters and overseas voters have time to receive, mark, and submit their ballots in time to have those ballots counted in the election;

(ii) why the plan provides absent uniformed services voters and overseas voters sufficient time to vote as a substitute for the requirements under such subsection; and

(iii) the underlying factual information which explains how the plan provides such sufficient time to vote as a substitute for such requirements.



(2) Approval of waiver requestAfter consulting with the Attorney General, the Presidential designee shall approve a waiver request under paragraph (1) if the Presidential designee determines each of the following requirements are met:(A) The comprehensive plan under subparagraph (D) of such paragraph provides absent uniformed services voters and overseas voters sufficient time to receive absentee ballots they have requested and submit marked absentee ballots to the appropriate State election official in time to have that ballot counted in the election for Federal office.

(B) One or more of the following issues creates an undue hardship for the State:(i) The State’s primary election date prohibits the State from complying with subsection (a)(8)(A).

(ii) The State has suffered a delay in generating ballots due to a legal contest.

(iii) The State Constitution prohibits the State from complying with such subsection.



(3) Timing of waiver(A) In generalExcept as provided under subparagraph (B), a State that requests a waiver under paragraph (1) shall submit to the Presidential designee the written waiver request not later than 90 days before the election for Federal office with respect to which the request is submitted. The Presidential designee shall approve or deny the waiver request not later than 65 days before such election.


(B) ExceptionIf a State requests a waiver under paragraph (1) as the result of an undue hardship described in paragraph (2)(B)(ii), the State shall submit to the Presidential designee the written waiver request as soon as practicable. The Presidential designee shall approve or deny the waiver request not later than 5 business days after the date on which the request is received.



(4) Application of waiverA waiver approved under paragraph (2) shall only apply with respect to the election for Federal office for which the request was submitted. For each subsequent election for Federal office, the Presidential designee shall only approve a waiver if the State has submitted a request under paragraph (1) with respect to such election.



(h) Tracking marked ballotsThe chief State election official, in coordination with local election jurisdictions, shall develop a free access system by which an absent uniformed services voter or overseas voter may determine whether the absentee ballot of the absent uniformed services voter or overseas voter has been received by the appropriate State election official.


(i) Prohibiting refusal to accept applications for failure to meet certain requirementsA State shall not refuse to accept and process any otherwise valid voter registration application or absentee ballot application (including the official post card form prescribed under section 20301 of this title) or marked absentee ballot submitted in any manner by an absent uniformed services voter or overseas voter solely on the basis of the following:(1) Notarization requirements.

(2) Restrictions on paper type, including weight and size.

(3) Restrictions on envelope type, including weight and size.


(Pub. L. 99–410, title I, § 102, Aug. 28, 1986, 100 Stat. 925; Pub. L. 107–107, div. A, title XVI, § 1606(a)(1), Dec. 28, 2001, 115 Stat. 1278; Pub. L. 107–252, title VII, §§ 702, 703(a), 705(b)(2), 707, Oct. 29, 2002, 116 Stat. 1723–1725; Pub. L. 108–375, div. A, title V, § 566(b), Oct. 28, 2004, 118 Stat. 1919; Pub. L. 111–84, div. A, title V, §§ 577(a), 578(a), 579(a), (b), 580(c), (d), 582(a), 584(b), Oct. 28, 2009, 123 Stat. 2319, 2321–2323, 2325, 2327, 2330.)

Editorial Notes

References in TextThis Act, referred to in subsec. (b)(2), is Pub. L. 99–410, Aug. 28, 1986, 100 Stat. 924, known as the Uniformed and Overseas Citizens Absentee Voting Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.
The Help America Vote Act of 2002, referred to in subsec. (c), is Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1666, which is classified principally to chapter 209 (§ 20901 et seq.) of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 1973ff–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Pub. L. 111–84, §§ 577(a)(1), 578(a)(1), 579(a)(1), (b), 580(c), and 584(b), added pars. (6) to (11), respectively, to subsec. (a) of this section. In making the addition of par. (9) to subsec. (a), section 579(b)(1) of Pub. L. 111–84 directed the striking out of “and” at the end of par. (7), which could not be executed because the word “and” did not appear at the end.

Amendments2009—Subsec. (a)(6). Pub. L. 111–84, § 577(a)(1), added par. (6).
Subsec. (a)(7). Pub. L. 111–84, § 578(a)(1), added par. (7).
Subsec. (a)(8). Pub. L. 111–84, § 579(a)(1), added par. (8).
Subsec. (a)(9). Pub. L. 111–84, § 579(b), added par. (9). See Codification note above.
Subsec. (a)(10). Pub. L. 111–84, § 580(c), added par. (10).
Subsec. (a)(11). Pub. L. 111–84, § 584(b), added par. (11).
Subsec. (e). Pub. L. 111–84, § 577(a)(2), added subsec. (e).
Subsec. (f). Pub. L. 111–84, § 578(a)(2), added subsec. (f).
Subsec. (g). Pub. L. 111–84, § 579(a)(2), added subsec. (g).
Subsec. (h). Pub. L. 111–84, § 580(d), added subsec. (h).
Subsec. (i). Pub. L. 111–84, § 582(a), added subsec. (i).
2004—Subsec. (a)(3). Pub. L. 108–375 substituted “absent uniformed services voters and overseas voters” for “overseas voters”.
2002—Pub. L. 107–252, § 702, designated existing provisions as subsec. (a) and added subsec. (b).
Subsec. (a)(5). Pub. L. 107–252, § 705(b)(2), added par. (5).
Subsec. (c). Pub. L. 107–252, § 703(a), added subsec. (c).
Subsec. (d). Pub. L. 107–252, § 707, added subsec. (d).
2001—Par. (2). Pub. L. 107–107, § 1606(a)(1)(A), struck out “general, special, primary, or runoff” before “election for Federal office” and “and” after semicolon at end and inserted “and absentee ballot application” after “voter registration application”.
Par. (4). Pub. L. 107–107, § 1606(a)(1)(B), (C), added par. (4).

Statutory Notes and Related Subsidiaries
Effective Date of 2009 AmendmentPub. L. 111–84, div. A, title V, § 577(b), Oct. 28, 2009, 123 Stat. 2320, provided that: “The amendments made by this section [amending this section] shall apply with respect to the regularly scheduled general election for Federal office held in November 2010 and each succeeding election for Federal office.”

Pub. L. 111–84, div. A, title V, § 578(b), Oct. 28, 2009, 123 Stat. 2321, provided that: “The amendments made by this section [amending this section] shall apply with respect to the regularly scheduled general election for Federal office held in November 2010 and each succeeding election for Federal office.”

Pub. L. 111–84, div. A, title V, § 579(c), Oct. 28, 2009, 123 Stat. 2324, provided that: “The amendments made by this section [amending this section] shall apply with respect to the regularly scheduled general election for Federal office held in November 2010 and each succeeding election for Federal office.”

Amendment by section 580(c), (d) of Pub. L. 111–84 applicable with respect to the regularly scheduled general election for Federal office held in November 2010 and each succeeding election for Federal office, see section 580(f) of Pub. L. 111–84, set out as a note under section 20301 of this title.
Pub. L. 111–84, div. A, title V, § 582(c), Oct. 28, 2009, 123 Stat. 2327, provided that: “The amendments made by this section [amending this section and section 20303 of this title] shall apply with respect to the regularly scheduled general election for Federal office held in November 2010 and each succeeding election for Federal office.”

Amendment by section 584(b) of Pub. L. 111–84 applicable with respect to the regularly scheduled general election for Federal office held in November 2010 and each succeeding election for Federal office, see section 584(c) of Pub. L. 111–84, set out as a note under section 20301 of this title.

Clarification Regarding Delegation of State Responsibilities to Local JurisdictionsPub. L. 111–84, div. A, title V, § 576, Oct. 28, 2009, 123 Stat. 2319, provided that: “Nothing in the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.) may be construed to prohibit a State from delegating its responsibilities in carrying out the requirements of such Act, including any requirements imposed as a result of the provisions of and amendments made by this Act [probably means subtitle H (§§ 575–589) of title V of div. A of Pub. L. 111–84, see Tables for classification], to jurisdictions in the State.”


Development of Standardized Format for ReportsPub. L. 107–252, title VII, § 703(b), Oct. 29, 2002, 116 Stat. 1724, provided that: “The Election Assistance Commission, working with the Election Assistance Commission Board of Advisors and the Election Assistance Commission Standards Board, shall develop a standardized format for the reports submitted by States and units of local government under section 102(c) of the Uniformed and Overseas Citizens Absentee Voting Act [52 U.S.C. 20302(c)] (as added by subsection (a)), and shall make the format available to the States and units of local government submitting such reports.”




§ 20303. Federal write-in absentee ballot in general elections for Federal office for absent uniformed services voters and overseas voters(a) In general(1) Federal write-in absentee ballotThe Presidential designee shall prescribe a Federal write-in absentee ballot (including a secrecy envelope and mailing envelope for such ballot) for use in general, special, primary, and runoff elections for Federal office by absent uniformed services voters and overseas voters who make timely application for, and do not receive, States,11 So in original. Probably should be “States’ ”. absentee ballots.


(2) Promotion and expansion of use of Federal write-in absentee ballots(A) In generalNot later than December 31, 2011, the Presidential designee shall adopt procedures to promote and expand the use of the Federal write-in absentee ballot as a back-up measure to vote in elections for Federal office.


(B) Use of technologyUnder such procedures, the Presidential designee shall utilize technology to implement a system under which the absent uniformed services voter or overseas voter may—(i) enter the address of the voter or other information relevant in the appropriate jurisdiction of the State, and the system will generate a list of all candidates in the election for Federal office in that jurisdiction; and

(ii) submit the marked Federal write-in absentee ballot by printing the ballot (including complete instructions for submitting the marked Federal write-in absentee ballot to the appropriate State election official and the mailing address of the single State office designated under section 20302(b) of this title).


(C) Authorization of appropriationsThere are authorized to be appropriated to the Presidential designee such sums as may be necessary to carry out this paragraph.




(b) Submission and processingExcept as otherwise provided in this chapter, a Federal write-in absentee ballot shall be submitted and processed in the manner provided by law for absentee ballots in the State involved. A Federal write-in absentee ballot of an absent uniformed services voter or overseas voter shall not be counted—(1) in the case of a ballot submitted by an overseas voter who is not an absent uniformed services voter, if the ballot is submitted from any location in the United States;

(2) if the application of the absent uniformed services voter or overseas voter for a State absentee ballot is received by the appropriate State election official after the later of—(A) the deadline of the State for receipt of such application; or

(B) the date that is 30 days before the general election; or


(3) if a State absentee ballot of the absent uniformed services voter or overseas voter is received by the appropriate State election official not later than the deadline for receipt of the State absentee ballot under State law.


(c) Special rulesThe following rules shall apply with respect to Federal write-in absentee ballots:(1) In completing the ballot, the absent uniformed services voter or overseas voter may designate a candidate by writing in the name of the candidate or by writing in the name of a political party (in which case the ballot shall be counted for the candidate of that political party).

(2) In the case of the offices of President and Vice President, a vote for a named candidate or a vote by writing in the name of a political party shall be counted as a vote for the electors supporting the candidate involved.

(3) Any abbreviation, misspelling, or other minor variation in the form of the name of a candidate or a political party shall be disregarded in determining the validity of the ballot, if the intention of the voter can be ascertained.


(d) Second ballot submission; instruction to absent uniformed services voter or overseas voterAn absent uniformed services voter or overseas voter who submits a Federal write-in absentee ballot and later receives a State absentee ballot, may submit the State absentee ballot. The Presidential designee shall assure that the instructions for each Federal write-in absentee ballot clearly state that an absent uniformed services voter or overseas voter who submits a Federal write-in absentee ballot and later receives and submits a State absentee ballot should make every reasonable effort to inform the appropriate State election official that the voter has submitted more than one ballot.


(e) Use of approved State absentee ballot in place of Federal write-in absentee ballotThe Federal write-in absentee ballot shall not be valid for use in a general, special, primary, or runoff election for Federal office if the State involved provides a State absentee ballot that—(1) at the request of the State, is approved by the Presidential designee for use in place of the Federal write-in absentee ballot; and

(2) is made available to absent uniformed services voters and overseas voters at least 60 days before the deadline for receipt of the State ballot under State law.


(f) Prohibiting refusal to accept ballot for failure to meet certain requirementsA State shall not refuse to accept and process any otherwise valid Federal write-in absentee ballot submitted in any manner by an absent uniformed services voter or overseas voter solely on the basis of the following:(1) Notarization requirements.

(2) Restrictions on paper type, including weight and size.

(3) Restrictions on envelope type, including weight and size.


(g) Certain States exemptedA State is not required to permit use of the Federal write-in absentee ballot, if, on and after August 28, 1986, the State has in effect a law providing that—(1) a State absentee ballot is required to be available to any voter described in section 20310(5)(A) of this title at least 90 days before the general, special, primary, or runoff election for Federal office involved; and

(2) a State absentee ballot is required to be available to any voter described in section 20310(5)(B) or (C) of this title, as soon as the official list of candidates in the general, special, primary, or runoff election for Federal office is complete.


(Pub. L. 99–410, title I, § 103, Aug. 28, 1986, 100 Stat. 925; Pub. L. 108–375, div. A, title V, § 566(c), (d), Oct. 28, 2004, 118 Stat. 1919; Pub. L. 111–84, div. A, title V, §§ 581(a)(1), (b), 582(b), Oct. 28, 2009, 123 Stat. 2326, 2327; Pub. L. 111–383, div. A, title X, § 1075(d)(3), Jan. 7, 2011, 124 Stat. 4372.)

Editorial Notes
Codification
Section was formerly classified to section 1973ff–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2011—Subsec. (g). Pub. L. 111–383 amended Pub. L. 111–84, § 581(a)(1)(C). See 2009 Amendment note below.
2009—Subsec. (a). Pub. L. 111–84, § 581(b), substituted “In general” for “In General” in subsec. (a) heading, designated existing provisions as par. (1), inserted par. (1) heading, and added par. (2).
Pub. L. 111–84, § 581(a)(1)(A), substituted “general, special, primary, and runoff elections for Federal office” for “general elections for Federal office”.
Subsec. (e). Pub. L. 111–84, § 581(a)(1)(B), substituted “a general, special, primary, or runoff election for Federal office” for “a general election” in introductory provisions.
Subsec. (f). Pub. L. 111–84, § 582(b)(2), added subsec. (f). Former subsec. (f) redesignated (g).
Subsec. (g). Pub. L. 111–84, § 582(b)(1), redesignated subsec. (f) as (g).
Pub. L. 111–84, § 581(a)(1)(C), as amended by Pub. L. 111–383, substituted “the general, special, primary, or runoff election for Federal office” for “the general election” in pars. (1) and (2).
2004—Pub. L. 108–375, § 566(d)(1), substituted “Federal write-in absentee ballot in general elections for Federal office for absent uniformed services voters and overseas voters” for “Federal write-in absentee ballot for overseas voters in general elections for Federal office” in section catchline.
Subsec. (a). Pub. L. 108–375, § 566(c)(1), substituted “absent uniformed services voters and overseas voters” for “overseas voters”.
Subsec. (b). Pub. L. 108–375, § 566(c)(2), inserted second sentence and struck out former second sentence which read as follows: “A Federal write-in absentee ballot of an overseas voter shall not be counted—
“(1) if the ballot is submitted from any location in the United States;
“(2) if the application of the overseas voter for a State absentee ballot is received by the appropriate State election official less than 30 days before the general election; or
“(3) if a State absentee ballot of the overseas voter is received by the appropriate State election official not later than the deadline for receipt of the State absentee ballot under State law.”
Subsec. (c)(1). Pub. L. 108–375, § 566(c)(3), substituted “absent uniformed services voter or overseas voter” for “overseas voter”.
Subsec. (d). Pub. L. 108–375, § 566(c)(4), (d)(2), substituted “absent uniformed services voter or overseas voter” for “overseas voter” in heading and two places in text.
Subsec. (e)(2). Pub. L. 108–375, § 566(c)(5), substituted “absent uniformed services voters and overseas voters” for “overseas voters”.

Statutory Notes and Related Subsidiaries
Effective Date of 2011 AmendmentPub. L. 111–383, div. A, title X, § 1075(d), Jan. 7, 2011, 124 Stat. 4372, provided that the amendment by section 1075(d)(3) is effective as of Oct. 28, 2009, and as if included in Pub. L. 111–84 as enacted.

Effective Date of 2009 AmendmentPub. L. 111–84, div. A, title V, § 581(a)(2), Oct. 28, 2009, 123 Stat. 2326, provided that: “The amendments made by this subsection [amending this section] shall take effect on December 31, 2010, and apply with respect to elections for Federal office held on or after such date.”

Amendment by section 582(b) of Pub. L. 111–84 applicable with respect to the regularly scheduled general election for Federal office held in November 2010 and each succeeding election for Federal office, see section 582(c) of Pub. L. 111–84, set out as a note under section 20302 of this title.



§ 20304. Procedures for collection and delivery of marked absentee ballots of absent overseas uniformed services voters(a) Establishment of proceduresThe Presidential designee shall establish procedures for collecting marked absentee ballots of absent overseas uniformed services voters in regularly scheduled general elections for Federal office, including absentee ballots prepared by States and the Federal write-in absentee ballot prescribed under section 20303 of this title, and for delivering such marked absentee ballots to the appropriate election officials.


(b) Delivery to appropriate election officials(1) In generalUnder the procedures established under this section, the Presidential designee shall implement procedures that facilitate the delivery of marked absentee ballots of absent overseas uniformed services voters for regularly scheduled general elections for Federal office to the appropriate election officials, in accordance with this section, not later than the date by which an absentee ballot must be received in order to be counted in the election.


(2) Cooperation and coordination with the United States Postal ServiceThe Presidential designee shall carry out this section in cooperation and coordination with the United States Postal Service, and shall provide expedited mail delivery service for all such marked absentee ballots of absent uniformed services voters that are collected on or before the deadline described in paragraph (3) and then transferred to the United States Postal Service.


(3) Deadline described(A) In generalExcept as provided in subparagraph (B), the deadline described in this paragraph is noon (in the location in which the ballot is collected) on the seventh day preceding the date of the regularly scheduled general election for Federal office.


(B) Authority to establish alternative deadline for certain locationsIf the Presidential designee determines that the deadline described in subparagraph (A) is not sufficient to ensure timely delivery of the ballot under paragraph (1) with respect to a particular location because of remoteness or other factors, the Presidential designee may establish as an alternative deadline for that location the latest date occurring prior to the deadline described in subparagraph (A) which is sufficient to provide timely delivery of the ballot under paragraph (1).



(4) No postage requirementIn accordance with section 3406 of title 39, such marked absentee ballots and other balloting materials shall be carried free of postage.


(5) Date of mailingSuch marked absentee ballots shall be postmarked with a record of the date on which the ballot is mailed.



(c) Outreach for absent overseas uniformed services voters on proceduresThe Presidential designee shall take appropriate actions to inform individuals who are anticipated to be absent overseas uniformed services voters in a regularly scheduled general election for Federal office to which this section applies of the procedures for the collection and delivery of marked absentee ballots established pursuant to this section, including the manner in which such voters may utilize such procedures for the submittal of marked absentee ballots pursuant to this section.


(d) Absent overseas uniformed services voter definedIn this section, the term “absent overseas uniformed services voter” means an overseas voter described in section 20310(5)(A) of this title.


(e) Authorization of appropriationsThere are authorized to be appropriated to the Presidential designee such sums as may be necessary to carry out this section.


(Pub. L. 99–410, title I, § 103A, as added Pub. L. 111–84, div. A, title V, § 580(a), Oct. 28, 2009, 123 Stat. 2324.)

Editorial Notes
Codification
Section was formerly classified to section 1973ff–2a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to the regularly scheduled general election for Federal office held in November 2010 and each succeeding election for Federal office, see section 580(f) of Pub. L. 111–84, set out as an Effective Date of 2009 Amendment note under section 20301 of this title.



§ 20305. Federal Voting Assistance Program Improvements(a) DutiesThe Presidential designee shall carry out the following duties:(1) Develop online portals of information to inform absent uniformed services voters regarding voter registration procedures and absentee ballot procedures to be used by such voters with respect to elections for Federal office.

(2) Establish a program to notify absent uniformed services voters of voter registration information and resources, the availability of the Federal postcard application, and the availability of the Federal write-in absentee ballot on the military Global Network, and shall use the military Global Network to notify absent uniformed services voters of the foregoing 90, 60, and 30 days prior to each election for Federal office.


(b) Clarification regarding other duties and obligationsNothing in this section shall relieve the Presidential designee of their duties and obligations under any directives or regulations issued by the Department of Defense, including the Department of Defense Directive 1000.04 (or any successor directive or regulation) that is not inconsistent or contradictory to the provisions of this section.


(c) Authorization of appropriationsThere are authorized to be appropriated to the Federal Voting Assistance Program of the Department of Defense (or a successor program) such sums as are necessary for purposes of carrying out this section.


(Pub. L. 99–410, title I, § 103B, as added Pub. L. 111–84, div. A, title V, § 583(a)(1), Oct. 28, 2009, 123 Stat. 2327.)

Editorial Notes
Codification
Section was formerly classified to section 1973ff–2b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection applicable with respect to the regularly scheduled general election for Federal office held in November 2010 and each succeeding election for Federal office, see section 583(a)(3) of Pub. L. 111–84, set out as an Effective Date of 2009 Amendment note under section 20301 of this title.



§ 20306. Prohibition of refusal of applications on grounds of early submission
A State may not refuse to accept or process, with respect to any election for Federal office, any otherwise valid voter registration application or absentee ballot application (including the postcard form prescribed under section 20301 of this title) submitted by an absent uniformed services voter during a year on the grounds that the voter submitted the application before the first date on which the State otherwise accepts or processes such applications for that year submitted by absentee voters who are not members of the uniformed services.
(Pub. L. 99–410, title I, § 104, Aug. 28, 1986, 100 Stat. 926; Pub. L. 107–107, div. A, title XVI, § 1606(b), Dec. 28, 2001, 115 Stat. 1279; Pub. L. 107–252, title VII, §§ 704, 706(a), Oct. 29, 2002, 116 Stat. 1724, 1725; Pub. L. 111–84, div. A, title V, § 585(a), (b)(2), Oct. 28, 2009, 123 Stat. 2331.)

Editorial Notes
Codification
Section was formerly classified to section 1973ff–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2009—Pub. L. 111–84 substituted “Prohibition of refusal of applications on grounds of early submission” for “Use of single application for all subsequent elections” in section catchline, struck out subsecs. (a) to (d) which related, respectively, to provision of absentee ballot in subsequent elections after acceptance and processing of an official post card form, exception for voters changing registration, revision of official post card form, and construction of provisions with voter removal programs, and struck out subsec. (e) designation and heading before “A State”.
2002—Subsec. (a). Pub. L. 107–252, § 704, substituted “through the next 2 regularly scheduled general elections for Federal office (including any runoff elections which may occur as a result of the outcome of such general elections), the State shall provide an absentee ballot to the voter for each such subsequent election” for “during that year, the State shall provide an absentee ballot to the voter for each subsequent election for Federal office held in the State during that year”.
Subsec. (e). Pub. L. 107–252, § 706(a), added subsec. (e).
2001—Pub. L. 107–107 amended section catchline and text generally, substituting provisions relating to use of single application for all subsequent elections for provisions relating to recommendations to States to maximize access to polls by absent uniformed services voters and overseas voters.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentPub. L. 107–252, title VII, § 706(b), Oct. 29, 2002, 116 Stat. 1725, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to elections for Federal office that occur after January 1, 2004.”




§ 20307. Enforcement(a) In generalThe Attorney General may bring a civil action in an appropriate district court for such declaratory or injunctive relief as may be necessary to carry out this chapter.


(b) Report to CongressNot later than December 31 of each year, the Attorney General shall submit to Congress an annual report on any civil action brought under subsection (a) during the preceding year.


(Pub. L. 99–410, title I, § 105, Aug. 28, 1986, 100 Stat. 927; Pub. L. 111–84, div. A, title V, § 587, Oct. 28, 2009, 123 Stat. 2333.)

Editorial Notes
Codification
Section was formerly classified to section 1973ff–4 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2009—Pub. L. 111–84 designated existing provisions as subsec. (a), inserted heading, and added subsec. (b).



§ 20308. Reporting requirements(a) Report on status of implementation and assessment of programsNot later than 180 days after October 28, 2009, the Presidential designee shall submit to the relevant committees of Congress a report containing the following information:(1) The status of the implementation of the procedures established for the collection and delivery of marked absentee ballots of absent overseas uniformed services voters under section 20304 of this title, and a detailed description of the specific steps taken towards such implementation for the regularly scheduled general election for Federal office held in November 2010.

(2) An assessment of the effectiveness of the Voting Assistance Officer Program of the Department of Defense, which shall include the following:(A) A thorough and complete assessment of whether the Program, as configured and implemented as of October 28, 2009, is effectively assisting absent uniformed services voters in exercising their right to vote.

(B) An inventory and explanation of any areas of voter assistance in which the Program has failed to accomplish its stated objectives and effectively assist absent uniformed services voters in exercising their right to vote.

(C) As necessary, a detailed plan for the implementation of any new program to replace or supplement voter assistance activities required to be performed under this Act.


(3) A detailed description of the specific steps taken towards the implementation of voter registration assistance for absent uniformed services voters under section 1566a of title 10.


(b) Biennial report on effectiveness of activities and utilization of certain proceduresNot later than September 30 of each odd-numbered year, the Presidential designee shall transmit to the President and to the relevant committees of Congress a report containing the following information with respect to the Federal elections held during the preceding calendar year:(1) An assessment of the effectiveness of activities carried out under section 20305 of this title, including the activities and actions of the Federal Voting Assistance Program of the Department of Defense, a separate assessment of voter registration and participation by absent uniformed services voters, a separate assessment of voter registration and participation by overseas voters who are not members of the uniformed services, and a description of the cooperation between States and the Federal Government in carrying out such section.

(2) A description of the utilization of voter registration assistance under section 1566a of title 10, which shall include the following:(A) A description of the specific programs implemented by each military department of the Armed Forces pursuant to such section.

(B) The number of absent uniformed services voters who utilized voter registration assistance provided under such section.


(3) A description of the utilization of the procedures for the collection and delivery of marked absentee ballots established pursuant to section 20304 of this title, which shall include the number of marked absentee ballots collected and delivered under such procedures and the number of such ballots which were not delivered by the time of the closing of the polls on the date of the election (and the reasons such ballots were not so delivered).


(c) DefinitionsIn this section:(1) Absent overseas uniformed services voterThe term “absent overseas uniformed services voter” has the meaning given such term in section 20304(d) of this title.


(2) Presidential designeeThe term “Presidential designee” means the Presidential designee under section 20301(a) of this title.


(3) Relevant committees of Congress definedThe term “relevant committees of Congress” means—(A) the Committees on Appropriations, Armed Services, and Rules and Administration of the Senate; and

(B) the Committees on Appropriations, Armed Services, and House Administration of the House of Representatives.



(Pub. L. 99–410, title I, § 105A, as added Pub. L. 111–84, div. A, title V, § 586, Oct. 28, 2009, 123 Stat. 2331; amended Pub. L. 116–283, div. A, title V, § 595, Jan. 1, 2021, 134 Stat. 3666.)

Editorial Notes

References in TextThis Act, referred to in subsec. (a)(2)(C), is Pub. L. 99–410, Aug. 28, 1986, 100 Stat. 924, known as the Uniformed and Overseas Citizens Absentee Voting Act, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 1973ff–4a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2021—Subsec. (b). Pub. L. 116–283, § 595(a), (b)(1), in heading, substituted “Biennial report” for “Annual report” and, in introductory provisions, substituted “September 30 of each odd-numbered year” for “March 31 of each year” and “the following information with respect to the Federal elections held during the preceding calendar year” for “the following information”.
Subsec. (b)(3). Pub. L. 116–283, § 595(b)(2), substituted “A description” for “In the case of a report submitted under this subsection in the year following a year in which a regularly scheduled general election for Federal office is held, a description”.

Statutory Notes and Related Subsidiaries
Termination of Reporting RequirementsFor termination, effective Dec. 31, 2021, of provisions in subsec. (b) of this section requiring submittal of annual report to Congress, see section 1061 of Pub. L. 114–328, set out as a note under section 111 of Title 10, Armed Forces.



§ 20309. Effect on certain other laws
The exercise of any right under this chapter shall not affect, for purposes of any Federal, State, or local tax, the residence or domicile of a person exercising such right.
(Pub. L. 99–410, title I, § 106, Aug. 28, 1986, 100 Stat. 927.)

Editorial Notes
Codification
Section was formerly classified to section 1973ff–5 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20310. Definitions
As used in this chapter, the term—(1) “absent uniformed services voter” means—(A) a member of a uniformed service on active duty who, by reason of such active duty, is absent from the place of residence where the member is otherwise qualified to vote;

(B) a member of the merchant marine who, by reason of service in the merchant marine, is absent from the place of residence where the member is otherwise qualified to vote; and

(C) a spouse or dependent of a member referred to in subparagraph (A) or (B) who, by reason of the active duty or service of the member, is absent from the place of residence where the spouse or dependent is otherwise qualified to vote;


(2) “balloting materials” means official post card forms (prescribed under section 20301 of this title), Federal write-in absentee ballots (prescribed under section 20303 of this title), and any State balloting materials that, as determined by the Presidential designee, are essential to the carrying out of this chapter;

(3) “Federal office” means the office of President or Vice President, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress;

(4) “member of the merchant marine” means an individual (other than a member of a uniformed service or an individual employed, enrolled, or maintained on the Great Lakes or the inland waterways)—(A) employed as an officer or crew member of a vessel documented under the laws of the United States, or a vessel owned by the United States, or a vessel of foreign-flag registry under charter to or control of the United States; or

(B) enrolled with the United States for employment or training for employment, or maintained by the United States for emergency relief service, as an officer or crew member of any such vessel;


(5) “overseas voter” means—(A) an absent uniformed services voter who, by reason of active duty or service is absent from the United States on the date of the election involved;

(B) a person who resides outside the United States and is qualified to vote in the last place in which the person was domiciled before leaving the United States; or

(C) a person who resides outside the United States and (but for such residence) would be qualified to vote in the last place in which the person was domiciled before leaving the United States.


(6) “State” means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Virgin Islands, and American Samoa;

(7) “uniformed services” means the Army, Navy, Air Force, Marine Corps, and Coast Guard, the commissioned corps of the Public Health Service, and the commissioned corps of the National Oceanic and Atmospheric Administration; and

(8) “United States”, where used in the territorial sense, means the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Virgin Islands, and American Samoa.

(Pub. L. 99–410, title I, § 107, Aug. 28, 1986, 100 Stat. 927.)

Editorial Notes
Codification
Section was formerly classified to section 1973ff–6 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.



§ 20311. Technology pilot program(a) DefinitionsIn this section:(1) Absent uniformed services voterThe term “absent uniformed services voter” has the meaning given such term in section 107(1) of the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–6(1)) [now 52 U.S.C. 20310(1)].


(2) Overseas voterThe term “overseas voter” has the meaning given such term in section 107(5) of such Act [52 U.S.C. 20310(5)].


(3) Presidential designeeThe term “Presidential designee” means the individual designated under section 101(a) of such Act [52 U.S.C. 20301(a)].



(b) Establishment(1) In generalThe Presidential designee may establish 1 or more pilot programs under which the feasibility of new election technology is tested for the benefit of absent uniformed services voters and overseas voters claiming rights under the Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.) [now 52 U.S.C. 20301 et seq.].


(2) Design and conductThe design and conduct of a pilot program established under this subsection—(A) shall be at the discretion of the Presidential designee; and

(B) shall not conflict with or substitute for existing laws, regulations, or procedures with respect to the participation of absent uniformed services voters and military voters in elections for Federal office.



(c) ConsiderationsIn conducting a pilot program established under subsection (b), the Presidential designee may consider the following issues:(1) The transmission of electronic voting material across military networks.

(2) Virtual private networks, cryptographic voting systems, centrally controlled voting stations, and other information security techniques.

(3) The transmission of ballot representations and scanned pictures in a secure manner.

(4) Capturing, retaining, and comparing electronic and physical ballot representations.

(5) Utilization of voting stations at military bases.

(6) Document delivery and upload systems.

(7) The functional effectiveness of the application or adoption of the pilot program to operational environments, taking into account environmental and logistical obstacles and State procedures.


(d) ReportsThe Presidential designee shall submit to Congress reports on the progress and outcomes of any pilot program conducted under this subsection, together with recommendations—(1) for the conduct of additional pilot programs under this section; and

(2) for such legislation and administrative action as the Presidential designee determines appropriate.


(e) Technical assistance(1) In generalThe Election Assistance Commission and the National Institute of Standards and Technology shall provide the Presidential designee with best practices or standards in accordance with electronic absentee voting guidelines established under the first sentence of section 1604(a)(2) of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1277; 42 U.S.C. 1973ff note [now 52 U.S.C. 20301 note]), as amended by section 567 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 1919) to support the pilot program or programs.


(2) ReportIn the case in which the Election Assistance Commission has not established electronic absentee voting guidelines under such section 1604(a)(2), as so amended, by not later than 180 days after October 28, 2009, the Election Assistance Commission shall submit to the relevant committees of Congress a report containing the following information:(A) The reasons such guidelines have not been established as of such date.

(B) A detailed timeline for the establishment of such guidelines.

(C) A detailed explanation of the Commission’s actions in establishing such guidelines since October 28, 2004.


(3) Relevant committees of Congress definedIn this subsection, the term “relevant committees of Congress” means—(A) the Committees on Appropriations, Armed Services, and Rules and Administration of the Senate; and

(B) the Committees on Appropriations, Armed Services, and House Administration of the House of Representatives.



(f) Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section.


(Pub. L. 111–84, div. A, title V, § 589, Oct. 28, 2009, 123 Stat. 2334; Pub. L. 111–383, div. A, title X, § 1075(d)(6), Jan. 7, 2011, 124 Stat. 4373.)

Editorial Notes

References in TextThe Uniformed and Overseas Citizens Absentee Voting Act, referred to in subsec. (b)(1), is Pub. L. 99–410, Aug. 28, 1986, 100 Stat. 924, which is classified principally to this chapter. Sections 101 and 107 of the Act are classified to sections 20301 and 20310, respectively, of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 1973ff–7 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.
Section was enacted as part of the Military and Overseas Voter Empowerment Act, and also as part of the National Defense Authorization Act for Fiscal Year 2010, and not as part of title I of the Uniformed and Overseas Citizens Absentee Voting Act, which comprises this chapter.

Amendments2011—Subsec. (a)(1). Pub. L. 111–383, § 1075(d)(6)(A), substituted “section 107(1)” for “section 107(a)” and “1973ff–6(1)” for “1973ff et seq.”
Subsec. (e)(1). Pub. L. 111–383, § 1075(d)(6)(B), substituted “1973ff note” for “1977ff note”.

Statutory Notes and Related Subsidiaries
Effective Date of 2011 AmendmentPub. L. 111–383, div. A, title X, § 1075(d), Jan. 7, 2011, 124 Stat. 4372, provided that the amendment by section 1075(d)(6) is effective as of Oct. 28, 2009, and as if included in Pub. L. 111–84 as enacted.




CHAPTER 205—NATIONAL VOTER REGISTRATION



Sec.


20501.Findings and purposes.


20502.Definitions.


20503.National procedures for voter registration for elections for Federal office.


20504.Simultaneous application for voter registration and application for motor vehicle driver’s license.


20505.Mail registration.


20506.Voter registration agencies.


20507.Requirements with respect to administration of voter registration.


20508.Federal coordination and regulations.


20509.Designation of chief State election official.


20510.Civil enforcement and private right of action.


20511.Criminal penalties.



§ 20501. Findings and purposes(a) FindingsThe Congress finds that—(1) the right of citizens of the United States to vote is a fundamental right;

(2) it is the duty of the Federal, State, and local governments to promote the exercise of that right; and

(3) discriminatory and unfair registration laws and procedures can have a direct and damaging effect on voter participation in elections for Federal office and disproportionately harm voter participation by various groups, including racial minorities.


(b) PurposesThe purposes of this chapter are—(1) to establish procedures that will increase the number of eligible citizens who register to vote in elections for Federal office;

(2) to make it possible for Federal, State, and local governments to implement this chapter in a manner that enhances the participation of eligible citizens as voters in elections for Federal office;

(3) to protect the integrity of the electoral process; and

(4) to ensure that accurate and current voter registration rolls are maintained.


(Pub. L. 103–31, § 2, May 20, 1993, 107 Stat. 77.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (b), was in the original “this Act”, meaning Pub. L. 103–31, May 20, 1993, 107 Stat. 77, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 1973gg of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 103–31, § 13, May 20, 1993, 107 Stat. 89, provided that: 
“This Act [see Tables for classification] shall take effect—
“(1) with respect to a State that on the date of enactment of this Act [May 20, 1993] has a provision in the constitution of the State that would preclude compliance with this Act unless the State maintained separate Federal and State official lists of eligible voters, on the later of—“(A) January 1, 1996; or

“(B) the date that is 120 days after the date by which, under the constitution of the State as in effect on the date of enactment of this Act, it would be legally possible to adopt and place into effect any amendments to the constitution of the State that are necessary to permit such compliance with this Act without requiring a special election; and


“(2) with respect to any State not described in paragraph (1), on January 1, 1995.”




Proof of CitizenshipPub. L. 104–132, title IX, § 902, Apr. 24, 1996, 110 Stat. 1317, provided that: “Notwithstanding any other provision of law, a Federal, State, or local government agency may not use a voter registration card (or other related document) that evidences registration for an election for Federal office, as evidence to prove United States citizenship.”

Similar provisions were contained in section 117 of H.R. 2076, One Hundred Fourth Congress, as passed by the House of Representatives on Dec. 6, 1995, and as enacted into law by Pub. L. 104–91, title I, § 101(a), Jan. 6, 1996, 110 Stat. 11, as amended by Pub. L. 104–99, title II, § 211, Jan. 26, 1996, 110 Stat. 37.



§ 20502. Definitions
As used in this chapter—(1) the term “election” has the meaning stated in section 30101(1) of this title;

(2) the term “Federal office” has the meaning stated in section 30101(3) of this title;

(3) the term “motor vehicle driver’s license” includes any personal identification document issued by a State motor vehicle authority;

(4) the term “State” means a State of the United States and the District of Columbia; and

(5) the term “voter registration agency” means an office designated under section 20506(a)(1) of this title to perform voter registration activities.

(Pub. L. 103–31, § 3, May 20, 1993, 107 Stat. 77.)

Editorial Notes
Codification
Section was formerly classified to section 1973gg–1 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20503. National procedures for voter registration for elections for Federal office(a) In generalExcept as provided in subsection (b), notwithstanding any other Federal or State law, in addition to any other method of voter registration provided for under State law, each State shall establish procedures to register to vote in elections for Federal office—(1) by application made simultaneously with an application for a motor vehicle driver’s license pursuant to section 20504 of this title;

(2) by mail application pursuant to section 20505 of this title; and

(3) by application in person—(A) at the appropriate registration site designated with respect to the residence of the applicant in accordance with State law; and

(B) at a Federal, State, or nongovernmental office designated under section 20506 of this title.



(b) Nonapplicability to certain StatesThis chapter does not apply to a State described in either or both of the following paragraphs:(1) A State in which, under law that is in effect continuously on and after August 1, 1994, there is no voter registration requirement for any voter in the State with respect to an election for Federal office.

(2) A State in which, under law that is in effect continuously on and after August 1, 1994, or that was enacted on or prior to August 1, 1994, and by its terms is to come into effect upon the enactment of this chapter, so long as that law remains in effect, all voters in the State may register to vote at the polling place at the time of voting in a general election for Federal office.


(Pub. L. 103–31, § 4, May 20, 1993, 107 Stat. 78; Pub. L. 104–91, title I, § 101(a), Jan. 6, 1996, 110 Stat. 11, amended Pub. L. 104–99, title II, § 211, Jan. 26, 1996, 110 Stat. 37.)

Editorial Notes

References in TextUpon the enactment of this chapter, referred to in subsec. (b)(2), means the date of enactment of Pub. L. 103–31, which was approved May 20, 1993.

Codification
Section was formerly classified to section 1973gg–2 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Amendment by Pub. L. 104–91 is based on section 116(a) of H.R. 2076, One Hundred Fourth Congress, as passed by the House of Representatives on Dec. 6, 1995, which was enacted into law by Pub. L. 104–91.

Amendments1996—Subsec. (b). Pub. L. 104–91, as amended by Pub. L. 104–99, substituted “August 1, 1994” for “March 11, 1993” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentSection 116(b) of H.R. 2076, One Hundred Fourth Congress, as passed by the House of Representatives on Dec. 6, 1995, and as enacted into law by Pub. L. 104–91, title I, § 101(a), Jan. 6, 1996, 110 Stat. 11, as amended by Pub. L. 104–99, title II, § 211, Jan. 26, 1996, 110 Stat. 37, provided that: “The amendments made by subsection (a) [amending this section] shall take effect as if included in the provisions of the National Voter Registration Act of 1993 [Pub. L. 103–31, see Tables for classification].”




§ 20504. Simultaneous application for voter registration and application for motor vehicle driver’s license(a) In general(1) Each State motor vehicle driver’s license application (including any renewal application) submitted to the appropriate State motor vehicle authority under State law shall serve as an application for voter registration with respect to elections for Federal office unless the applicant fails to sign the voter registration application.

(2) An application for voter registration submitted under paragraph (1) shall be considered as updating any previous voter registration by the applicant.


(b) Limitation on use of informationNo information relating to the failure of an applicant for a State motor vehicle driver’s license to sign a voter registration application may be used for any purpose other than voter registration.


(c) Forms and procedures(1) Each State shall include a voter registration application form for elections for Federal office as part of an application for a State motor vehicle driver’s license.

(2) The voter registration application portion of an application for a State motor vehicle driver’s license—(A) may not require any information that duplicates information required in the driver’s license portion of the form (other than a second signature or other information necessary under subparagraph (C));

(B) may require only the minimum amount of information necessary to—(i) prevent duplicate voter registrations; and

(ii) enable State election officials to assess the eligibility of the applicant and to administer voter registration and other parts of the election process;


(C) shall include a statement that—(i) states each eligibility requirement (including citizenship);

(ii) contains an attestation that the applicant meets each such requirement; and

(iii) requires the signature of the applicant, under penalty of perjury;


(D) shall include, in print that is identical to that used in the attestation portion of the application—(i) the information required in section 20507(a)(5)(A) and (B) of this title;

(ii) a statement that, if an applicant declines to register to vote, the fact that the applicant has declined to register will remain confidential and will be used only for voter registration purposes; and

(iii) a statement that if an applicant does register to vote, the office at which the applicant submits a voter registration application will remain confidential and will be used only for voter registration purposes; and


(E) shall be made available (as submitted by the applicant, or in machine readable or other format) to the appropriate State election official as provided by State law.



(d) Change of addressAny change of address form submitted in accordance with State law for purposes of a State motor vehicle driver’s license shall serve as notification of change of address for voter registration with respect to elections for Federal office for the registrant involved unless the registrant states on the form that the change of address is not for voter registration purposes.


(e) Transmittal deadline(1) Subject to paragraph (2), a completed voter registration portion of an application for a State motor vehicle driver’s license accepted at a State motor vehicle authority shall be transmitted to the appropriate State election official not later than 10 days after the date of acceptance.

(2) If a registration application is accepted within 5 days before the last day for registration to vote in an election, the application shall be transmitted to the appropriate State election official not later than 5 days after the date of acceptance.


(Pub. L. 103–31, § 5, May 20, 1993, 107 Stat. 78.)

Editorial Notes
Codification
Section was formerly classified to section 1973gg–3 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20505. Mail registration(a) Form(1) Each State shall accept and use the mail voter registration application form prescribed by the Federal Election Commission pursuant to section 20508(a)(2) of this title for the registration of voters in elections for Federal office.

(2) In addition to accepting and using the form described in paragraph (1), a State may develop and use a mail voter registration form that meets all of the criteria stated in section 20508(b) of this title for the registration of voters in elections for Federal office.

(3) A form described in paragraph (1) or (2) shall be accepted and used for notification of a registrant’s change of address.


(b) Availability of formsThe chief State election official of a State shall make the forms described in subsection (a) available for distribution through governmental and private entities, with particular emphasis on making them available for organized voter registration programs.


(c) First-time voters(1) Subject to paragraph (2), a State may by law require a person to vote in person if—(A) the person was registered to vote in a jurisdiction by mail; and

(B) the person has not previously voted in that jurisdiction.


(2) Paragraph (1) does not apply in the case of a person—(A) who is entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act [52 U.S.C. 20301 et seq.];

(B) who is provided the right to vote otherwise than in person under section 20102(b)(2)(B)(ii) of this title; or

(C) who is entitled to vote otherwise than in person under any other Federal law.



(d) Undelivered noticesIf a notice of the disposition of a mail voter registration application under section 20507(a)(2) of this title is sent by nonforwardable mail and is returned undelivered, the registrar may proceed in accordance with section 20507(d) of this title.


(Pub. L. 103–31, § 6, May 20, 1993, 107 Stat. 79.)

Editorial Notes

References in TextThe Uniformed and Overseas Citizens Absentee Voting Act, referred to in subsec. (c)(2)(A), is Pub. L. 99–410, Aug. 28, 1986, 100 Stat. 924, which is classified principally to chapter 203 (§ 20301 et seq.) of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 1973gg–4 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20506. Voter registration agencies(a) Designation(1) Each State shall designate agencies for the registration of voters in elections for Federal office.

(2) Each State shall designate as voter registration agencies—(A) all offices in the State that provide public assistance; and

(B) all offices in the State that provide State-funded programs primarily engaged in providing services to persons with disabilities.


(3)(A) In addition to voter registration agencies designated under paragraph (2), each State shall designate other offices within the State as voter registration agencies.

(B) Voter registration agencies designated under subparagraph (A) may include—(i) State or local government offices such as public libraries, public schools, offices of city and county clerks (including marriage license bureaus), fishing and hunting license bureaus, government revenue offices, unemployment compensation offices, and offices not described in paragraph (2)(B) that provide services to persons with disabilities; and

(ii) Federal and nongovernmental offices, with the agreement of such offices.



(4)(A) At each voter registration agency, the following services shall be made available:(i) Distribution of mail voter registration application forms in accordance with paragraph (6).

(ii) Assistance to applicants in completing voter registration application forms, unless the applicant refuses such assistance.

(iii) Acceptance of completed voter registration application forms for transmittal to the appropriate State election official.


(B) If a voter registration agency designated under paragraph (2)(B) provides services to a person with a disability at the person’s home, the agency shall provide the services described in subparagraph (A) at the person’s home.


(5) A person who provides service described in paragraph (4) shall not—(A) seek to influence an applicant’s political preference or party registration;

(B) display any such political preference or party allegiance;

(C) make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from registering to vote; or

(D) make any statement to an applicant or take any action the purpose or effect of which is to lead the applicant to believe that a decision to register or not to register has any bearing on the availability of services or benefits.


(6) A voter registration agency that is an office that provides service or assistance in addition to conducting voter registration shall—(A) distribute with each application for such service or assistance, and with each recertification, renewal, or change of address form relating to such service or assistance—(i) the mail voter registration application form described in section 20508(a)(2) of this title, including a statement that—(I) specifies each eligibility requirement (including citizenship);

(II) contains an attestation that the applicant meets each such requirement; and

(III) requires the signature of the applicant, under penalty of perjury; or


(ii) the office’s own form if it is equivalent to the form described in section 20508(a)(2) of this title,

unless the applicant, in writing, declines to register to vote;

(B) provide a form that includes—(i) the question, “If you are not registered to vote where you live now, would you like to apply to register to vote here today?”;

(ii) if the agency provides public assistance, the statement, “Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency.”;

(iii) boxes for the applicant to check to indicate whether the applicant would like to register or declines to register to vote (failure to check either box being deemed to constitute a declination to register for purposes of subparagraph (C)), together with the statement (in close proximity to the boxes and in prominent type), “IF YOU DO NOT CHECK EITHER BOX, YOU WILL BE CONSIDERED TO HAVE DECIDED NOT TO REGISTER TO VOTE AT THIS TIME.”;

(iv) the statement, “If you would like help in filling out the voter registration application form, we will help you. The decision whether to seek or accept help is yours. You may fill out the application form in private.”; and

(v) the statement, “If you believe that someone has interfered with your right to register or to decline to register to vote, your right to privacy in deciding whether to register or in applying to register to vote, or your right to choose your own political party or other political preference, you may file a complaint with _____.”, the blank being filled by the name, address, and telephone number of the appropriate official to whom such a complaint should be addressed; and


(C) provide to each applicant who does not decline to register to vote the same degree of assistance with regard to the completion of the registration application form as is provided by the office with regard to the completion of its own forms, unless the applicant refuses such assistance.


(7) No information relating to a declination to register to vote in connection with an application made at an office described in paragraph (6) may be used for any purpose other than voter registration.


(b) Federal Government and private sector cooperationAll departments, agencies, and other entities of the executive branch of the Federal Government shall, to the greatest extent practicable, cooperate with the States in carrying out subsection (a), and all nongovernmental entities are encouraged to do so.


(c) Armed Forces recruitment offices(1) Each State and the Secretary of Defense shall jointly develop and implement procedures for persons to apply to register to vote at recruitment offices of the Armed Forces of the United States.

(2) A recruitment office of the Armed Forces of the United States shall be considered to be a voter registration agency designated under subsection (a)(2) for all purposes of this chapter.


(d) Transmittal deadline(1) Subject to paragraph (2), a completed registration application accepted at a voter registration agency shall be transmitted to the appropriate State election official not later than 10 days after the date of acceptance.

(2) If a registration application is accepted within 5 days before the last day for registration to vote in an election, the application shall be transmitted to the appropriate State election official not later than 5 days after the date of acceptance.


(Pub. L. 103–31, § 7, May 20, 1993, 107 Stat. 80.)

Editorial Notes
Codification
Section was formerly classified to section 1973gg–5 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Executive Documents

Ex. Ord. No. 12926. Implementation of National Voter Registration Act of 1993
Ex. Ord. No. 12926, Sept. 12, 1994, 59 F.R. 47227, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 301 of title 3, United States Code, and in order to ensure, as required by section 7(b) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg [sic]) [52 U.S.C. 20506(b)] (“the Act”), that departments, agencies, and other entities of the executive branch of the Federal Government cooperate with the States in carrying out the Act’s requirements, it is hereby ordered as follows:
Section 1. Assistance to States. To the greatest extent practicable, departments, agencies, and other entities of the executive branch of the Federal Government that provide, in whole or in part, funding, grants, or assistance for, or with respect to the administration of, any program of public assistance or services to persons with disabilities within the meaning of section 7(a) of the Act shall: (a) provide, to State agencies administering any such program, guidance for the implementation of the requirements of section 7 of the Act, including guidance for use and distribution of voter registration forms in connection with applications for service;
(b) assist each such State agency administering any such program with the costs of implementation of the Act [52 U.S.C. 20501 et seq.], consistent with legal authority and the availability of funds, and promptly indicate to each State agency the extent to which such assistance will be made available; and
(c) designate an office or staff to be available to provide technical assistance to such State agencies.
Sec. 2. Armed Forces Recruitment Offices. The Secretary of Defense is directed to work with the appropriate State elections authorities in each State to develop procedures for persons to apply to register to vote at Armed Forces recruitment offices as required by section 7(c) of the Act.
Sec. 3. Acceptance of Designation. To the greatest extent practicable, departments, agencies, or other entities of the executive branch of the Federal Government, if requested to be designated as a voter registration agency pursuant to section 7(a)(3)(B)(ii) of the Act, shall: (a) agree to such a designation if agreement is consistent with the department’s, agency’s, or entity’s legal authority and availability of funds; and
(b) ensure that all of its offices that are located in a particular State will have available to the public at least one of the national voter registration forms that are required under the Act to be available in that State.

William J. Clinton.




§ 20507. Requirements with respect to administration of voter registration(a) In generalIn the administration of voter registration for elections for Federal office, each State shall—(1) ensure that any eligible applicant is registered to vote in an election—(A) in the case of registration with a motor vehicle application under section 20504 of this title, if the valid voter registration form of the applicant is submitted to the appropriate State motor vehicle authority not later than the lesser of 30 days, or the period provided by State law, before the date of the election;

(B) in the case of registration by mail under section 20505 of this title, if the valid voter registration form of the applicant is postmarked not later than the lesser of 30 days, or the period provided by State law, before the date of the election;

(C) in the case of registration at a voter registration agency, if the valid voter registration form of the applicant is accepted at the voter registration agency not later than the lesser of 30 days, or the period provided by State law, before the date of the election; and

(D) in any other case, if the valid voter registration form of the applicant is received by the appropriate State election official not later than the lesser of 30 days, or the period provided by State law, before the date of the election;


(2) require the appropriate State election official to send notice to each applicant of the disposition of the application;

(3) provide that the name of a registrant may not be removed from the official list of eligible voters except—(A) at the request of the registrant;

(B) as provided by State law, by reason of criminal conviction or mental incapacity; or

(C) as provided under paragraph (4);


(4) conduct a general program that makes a reasonable effort to remove the names of ineligible voters from the official lists of eligible voters by reason of—(A) the death of the registrant; or

(B) a change in the residence of the registrant, in accordance with subsections (b), (c), and (d);


(5) inform applicants under sections 20504, 20505, and 20506 of this title of—(A) voter eligibility requirements; and

(B) penalties provided by law for submission of a false voter registration application; and


(6) ensure that the identity of the voter registration agency through which any particular voter is registered is not disclosed to the public.


(b) Confirmation of voter registrationAny State program or activity to protect the integrity of the electoral process by ensuring the maintenance of an accurate and current voter registration roll for elections for Federal office—(1) shall be uniform, nondiscriminatory, and in compliance with the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.) [now 52 U.S.C. 10301 et seq.]; and

(2) shall not result in the removal of the name of any person from the official list of voters registered to vote in an election for Federal office by reason of the person’s failure to vote, except that nothing in this paragraph may be construed to prohibit a State from using the procedures described in subsections (c) and (d) to remove an individual from the official list of eligible voters if the individual—(A) has not either notified the applicable registrar (in person or in writing) or responded during the period described in subparagraph (B) to the notice sent by the applicable registrar; and then

(B) has not voted or appeared to vote in 2 or more consecutive general elections for Federal office.



(c) Voter removal programs(1) A State may meet the requirement of subsection (a)(4) by establishing a program under which—(A) change-of-address information supplied by the Postal Service through its licensees is used to identify registrants whose addresses may have changed; and

(B) if it appears from information provided by the Postal Service that—(i) a registrant has moved to a different residence address in the same registrar’s jurisdiction in which the registrant is currently registered, the registrar changes the registration records to show the new address and sends the registrant a notice of the change by forwardable mail and a postage prepaid pre-addressed return form by which the registrant may verify or correct the address information; or

(ii) the registrant has moved to a different residence address not in the same registrar’s jurisdiction, the registrar uses the notice procedure described in subsection (d)(2) to confirm the change of address.



(2)(A) A State shall complete, not later than 90 days prior to the date of a primary or general election for Federal office, any program the purpose of which is to systematically remove the names of ineligible voters from the official lists of eligible voters.

(B) Subparagraph (A) shall not be construed to preclude—(i) the removal of names from official lists of voters on a basis described in paragraph (3)(A) or (B) or (4)(A) of subsection (a); or

(ii) correction of registration records pursuant to this chapter.




(d) Removal of names from voting rolls(1) A State shall not remove the name of a registrant from the official list of eligible voters in elections for Federal office on the ground that the registrant has changed residence unless the registrant—(A) confirms in writing that the registrant has changed residence to a place outside the registrar’s jurisdiction in which the registrant is registered; or

(B)(i) has failed to respond to a notice described in paragraph (2); and

(ii) has not voted or appeared to vote (and, if necessary, correct the registrar’s record of the registrant’s address) in an election during the period beginning on the date of the notice and ending on the day after the date of the second general election for Federal office that occurs after the date of the notice.



(2) A notice is described in this paragraph if it is a postage prepaid and pre-addressed return card, sent by forwardable mail, on which the registrant may state his or her current address, together with a notice to the following effect:(A) If the registrant did not change his or her residence, or changed residence but remained in the registrar’s jurisdiction, the registrant should return the card not later than the time provided for mail registration under subsection (a)(1)(B). If the card is not returned, affirmation or confirmation of the registrant’s address may be required before the registrant is permitted to vote in a Federal election during the period beginning on the date of the notice and ending on the day after the date of the second general election for Federal office that occurs after the date of the notice, and if the registrant does not vote in an election during that period the registrant’s name will be removed from the list of eligible voters.

(B) If the registrant has changed residence to a place outside the registrar’s jurisdiction in which the registrant is registered, information concerning how the registrant can continue to be eligible to vote.


(3) A voting registrar shall correct an official list of eligible voters in elections for Federal office in accordance with change of residence information obtained in conformance with this subsection.


(e) Procedure for voting following failure to return card(1) A registrant who has moved from an address in the area covered by a polling place to an address in the same area shall, notwithstanding failure to notify the registrar of the change of address prior to the date of an election, be permitted to vote at that polling place upon oral or written affirmation by the registrant of the change of address before an election official at that polling place.

(2)(A) A registrant who has moved from an address in the area covered by one polling place to an address in an area covered by a second polling place within the same registrar’s jurisdiction and the same congressional district and who has failed to notify the registrar of the change of address prior to the date of an election, at the option of the registrant—(i) shall be permitted to correct the voting records and vote at the registrant’s former polling place, upon oral or written affirmation by the registrant of the new address before an election official at that polling place; or

(ii)(I) shall be permitted to correct the voting records and vote at a central location within the same registrar’s jurisdiction designated by the registrar where a list of eligible voters is maintained, upon written affirmation by the registrant of the new address on a standard form provided by the registrar at the central location; or

(II) shall be permitted to correct the voting records for purposes of voting in future elections at the appropriate polling place for the current address and, if permitted by State law, shall be permitted to vote in the present election, upon confirmation by the registrant of the new address by such means as are required by law.



(B) If State law permits the registrant to vote in the current election upon oral or written affirmation by the registrant of the new address at a polling place described in subparagraph (A)(i) or (A)(ii)(II), voting at the other locations described in subparagraph (A) need not be provided as options.


(3) If the registration records indicate that a registrant has moved from an address in the area covered by a polling place, the registrant shall, upon oral or written affirmation by the registrant before an election official at that polling place that the registrant continues to reside at the address previously made known to the registrar, be permitted to vote at that polling place.


(f) Change of voting address within a jurisdictionIn the case of a change of address, for voting purposes, of a registrant to another address within the same registrar’s jurisdiction, the registrar shall correct the voting registration list accordingly, and the registrant’s name may not be removed from the official list of eligible voters by reason of such a change of address except as provided in subsection (d).


(g) Conviction in Federal court(1) On the conviction of a person of a felony in a district court of the United States, the United States attorney shall give written notice of the conviction to the chief State election official designated under section 20509 of this title of the State of the person’s residence.

(2) A notice given pursuant to paragraph (1) shall include—(A) the name of the offender;

(B) the offender’s age and residence address;

(C) the date of entry of the judgment;

(D) a description of the offenses of which the offender was convicted; and

(E) the sentence imposed by the court.


(3) On request of the chief State election official of a State or other State official with responsibility for determining the effect that a conviction may have on an offender’s qualification to vote, the United States attorney shall provide such additional information as the United States attorney may have concerning the offender and the offense of which the offender was convicted.

(4) If a conviction of which notice was given pursuant to paragraph (1) is overturned, the United States attorney shall give the official to whom the notice was given written notice of the vacation of the judgment.

(5) The chief State election official shall notify the voter registration officials of the local jurisdiction in which an offender resides of the information received under this subsection.


(h) Omitted

(i) Public disclosure of voter registration activities(1) Each State shall maintain for at least 2 years and shall make available for public inspection and, where available, photocopying at a reasonable cost, all records concerning the implementation of programs and activities conducted for the purpose of ensuring the accuracy and currency of official lists of eligible voters, except to the extent that such records relate to a declination to register to vote or to the identity of a voter registration agency through which any particular voter is registered.

(2) The records maintained pursuant to paragraph (1) shall include lists of the names and addresses of all persons to whom notices described in subsection (d)(2) are sent, and information concerning whether or not each such person has responded to the notice as of the date that inspection of the records is made.


(j) “Registrar’s jurisdiction” definedFor the purposes of this section, the term “registrar’s jurisdiction” means—(1) an incorporated city, town, borough, or other form of municipality;

(2) if voter registration is maintained by a county, parish, or other unit of government that governs a larger geographic area than a municipality, the geographic area governed by that unit of government; or

(3) if voter registration is maintained on a consolidated basis for more than one municipality or other unit of government by an office that performs all of the functions of a voting registrar, the geographic area of the consolidated municipalities or other geographic units.


(Pub. L. 103–31, § 8, May 20, 1993, 107 Stat. 82; Pub. L. 107–252, title IX, § 903, Oct. 29, 2002, 116 Stat. 1728.)

Editorial Notes

References in TextThe Voting Rights Act of 1965, referred to in subsec. (b)(1), is Pub. L. 89–110, Aug. 6, 1965, 79 Stat. 437, which is classified generally to chapters 103 (§ 10301 et seq.), 105 (§ 10501 et seq.), and 107 (§ 10701 et seq.) of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 1973gg–6 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Section is comprised of section 8 of Pub. L. 103–31. Subsec. (h) of section 8 of Pub. L. 103–31 enacted section 3629 of Title 39, Postal Service, and amended sections 2401 and 3627 of Title 39.

Amendments2002—Subsec. (b)(2). Pub. L. 107–252 inserted before period at end “, except that nothing in this paragraph may be construed to prohibit a State from using the procedures described in subsections (c) and (d) to remove an individual from the official list of eligible voters if the individual—
“(A) has not either notified the applicable registrar (in person or in writing) or responded during the period described in subparagraph (B) to the notice sent by the applicable registrar; and then
“(B) has not voted or appeared to vote in 2 or more consecutive general elections for Federal office”.



§ 20508. Federal coordination and regulations(a) In generalThe Election Assistance Commission—(1) in consultation with the chief election officers of the States, shall prescribe such regulations as are necessary to carry out paragraphs (2) and (3);

(2) in consultation with the chief election officers of the States, shall develop a mail voter registration application form for elections for Federal office;

(3) not later than June 30 of each odd-numbered year, shall submit to the Congress a report assessing the impact of this chapter on the administration of elections for Federal office during the preceding 2-year period and including recommendations for improvements in Federal and State procedures, forms, and other matters affected by this chapter; and

(4) shall provide information to the States with respect to the responsibilities of the States under this chapter.


(b) Contents of mail voter registration formThe mail voter registration form developed under subsection (a)(2)—(1) may require only such identifying information (including the signature of the applicant) and other information (including data relating to previous registration by the applicant), as is necessary to enable the appropriate State election official to assess the eligibility of the applicant and to administer voter registration and other parts of the election process;

(2) shall include a statement that—(A) specifies each eligibility requirement (including citizenship);

(B) contains an attestation that the applicant meets each such requirement; and

(C) requires the signature of the applicant, under penalty of perjury;


(3) may not include any requirement for notarization or other formal authentication; and

(4) shall include, in print that is identical to that used in the attestation portion of the application—(i) the information required in section 20507(a)(5)(A) and (B) of this title;

(ii) a statement that, if an applicant declines to register to vote, the fact that the applicant has declined to register will remain confidential and will be used only for voter registration purposes; and

(iii) a statement that if an applicant does register to vote, the office at which the applicant submits a voter registration application will remain confidential and will be used only for voter registration purposes.



(Pub. L. 103–31, § 9, May 20, 1993, 107 Stat. 87; Pub. L. 107–252, title VIII, § 802(b), Oct. 29, 2002, 116 Stat. 1726.)

Editorial Notes
Codification
Section was formerly classified to section 1973gg–7 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2002—Subsec. (a). Pub. L. 107–252 substituted “Election Assistance Commission” for “Federal Election Commission” in introductory provisions.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–252 effective upon appointment of all members of the Election Assistance Commission under section 20923 of this title, see section 21134(a) of this title.



§ 20509. Designation of chief State election official
Each State shall designate a State officer or employee as the chief State election official to be responsible for coordination of State responsibilities under this chapter.
(Pub. L. 103–31, § 10, May 20, 1993, 107 Stat. 87.)

Editorial Notes
Codification
Section was formerly classified to section 1973gg–8 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20510. Civil enforcement and private right of action(a) Attorney GeneralThe Attorney General may bring a civil action in an appropriate district court for such declaratory or injunctive relief as is necessary to carry out this chapter.


(b) Private right of action(1) A person who is aggrieved by a violation of this chapter may provide written notice of the violation to the chief election official of the State involved.

(2) If the violation is not corrected within 90 days after receipt of a notice under paragraph (1), or within 20 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may bring a civil action in an appropriate district court for declaratory or injunctive relief with respect to the violation.

(3) If the violation occurred within 30 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State under paragraph (1) before bringing a civil action under paragraph (2).


(c) Attorney’s feesIn a civil action under this section, the court may allow the prevailing party (other than the United States) reasonable attorney fees, including litigation expenses, and costs.


(d) Relation to other laws(1) The rights and remedies established by this section are in addition to all other rights and remedies provided by law, and neither the rights and remedies established by this section nor any other provision of this chapter shall supersede, restrict, or limit the application of the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.) [now 52 U.S.C. 10301 et seq.].

(2) Nothing in this chapter authorizes or requires conduct that is prohibited by the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.) [now 52 U.S.C. 10301 et seq.].


(Pub. L. 103–31, § 11, May 20, 1993, 107 Stat. 88.)

Editorial Notes

References in TextThe Voting Rights Act of 1965, referred to in subsec. (d), is Pub. L. 89–110, Aug. 6, 1965, 79 Stat. 437, which is classified generally to chapters 103 (§ 10301 et seq.), 105 (§ 10501 et seq.), and 107 (§ 10701 et seq.) of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 1973gg–9 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20511. Criminal penalties
A person, including an election official, who in any election for Federal office—(1) knowingly and willfully intimidates, threatens, or coerces, or attempts to intimidate, threaten, or coerce, any person for—(A) registering to vote, or voting, or attempting to register or vote;

(B) urging or aiding any person to register to vote, to vote, or to attempt to register or vote; or

(C) exercising any right under this chapter; or


(2) knowingly and willfully deprives, defrauds, or attempts to deprive or defraud the residents of a State of a fair and impartially conducted election process, by—(A) the procurement or submission of voter registration applications that are known by the person to be materially false, fictitious, or fraudulent under the laws of the State in which the election is held; or

(B) the procurement, casting, or tabulation of ballots that are known by the person to be materially false, fictitious, or fraudulent under the laws of the State in which the election is held,


shall be fined in accordance with title 18 (which fines shall be paid into the general fund of the Treasury, miscellaneous receipts (pursuant to section 3302 of title 31), notwithstanding any other law), or imprisoned not more than 5 years, or both.
(Pub. L. 103–31, § 12, May 20, 1993, 107 Stat. 88.)

Editorial Notes
Codification
Section was formerly classified to section 1973gg–10 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




CHAPTER 207—FEDERAL ELECTION RECORDS



Sec.


20701.Retention and preservation of records and papers by officers of elections; deposit with custodian; penalty for violation.


20702.Theft, destruction, concealment, mutilation, or alteration of records or papers; penalties.


20703.Demand for records or papers by Attorney General or representative; statement of basis and purpose.


20704.Disclosure of records or papers.


20705.Jurisdiction to compel production of records or papers.


20706.“Officer of election” defined.



§ 20701. Retention and preservation of records and papers by officers of elections; deposit with custodian; penalty for violation
Every officer of election shall retain and preserve, for a period of twenty-two months from the date of any general, special, or primary election of which candidates for the office of President, Vice President, presidential elector, Member of the Senate, Member of the House of Representatives, or Resident Commissioner from the Commonwealth of Puerto Rico are voted for, all records and papers which come into his possession relating to any application, registration, payment of poll tax, or other act requisite to voting in such election, except that, when required by law, such records and papers may be delivered to another officer of election and except that, if a State or the Commonwealth of Puerto Rico designates a custodian to retain and preserve these records and papers at a specified place, then such records and papers may be deposited with such custodian, and the duty to retain and preserve any record or paper so deposited shall devolve upon such custodian. Any officer of election or custodian who willfully fails to comply with this section shall be fined not more than $1,000 or imprisoned not more than one year, or both.
(Pub. L. 86–449, title III, § 301, May 6, 1960, 74 Stat. 88.)

Editorial Notes
Codification
Section was formerly classified to section 1974 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20702. Theft, destruction, concealment, mutilation, or alteration of records or papers; penalties
Any person, whether or not an officer of election or custodian, who willfully steals, destroys, conceals, mutilates, or alters any record or paper required by section 20701 of this title to be retained and preserved shall be fined not more than $1,000 or imprisoned not more than one year, or both.
(Pub. L. 86–449, title III, § 302, May 6, 1960, 74 Stat. 88.)

Editorial Notes
Codification
Section was formerly classified to section 1974a of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20703. Demand for records or papers by Attorney General or representative; statement of basis and purpose
Any record or paper required by section 20701 of this title to be retained and preserved shall, upon demand in writing by the Attorney General or his representative directed to the person having custody, possession, or control of such record or paper, be made available for inspection, reproduction, and copying at the principal office of such custodian by the Attorney General or his representative. This demand shall contain a statement of the basis and the purpose therefor.
(Pub. L. 86–449, title III, § 303, May 6, 1960, 74 Stat. 88.)

Editorial Notes
Codification
Section was formerly classified to section 1974b of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20704. Disclosure of records or papers
Unless otherwise ordered by a court of the United States, neither the Attorney General nor any employee of the Department of Justice, nor any other representative of the Attorney General, shall disclose any record or paper produced pursuant to this chapter, or any reproduction or copy, except to Congress and any committee thereof, governmental agencies, and in the presentation of any case or proceeding before any court or grand jury.
(Pub. L. 86–449, title III, § 304, May 6, 1960, 74 Stat. 88.)

Editorial Notes
Codification
Section was formerly classified to section 1974c of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20705. Jurisdiction to compel production of records or papers
The United States district court for the district in which a demand is made pursuant to section 20703 of this title, or in which a record or paper so demanded is located, shall have jurisdiction by appropriate process to compel the production of such record or paper.
(Pub. L. 86–449, title III, § 305, May 6, 1960, 74 Stat. 88.)

Editorial Notes
Codification
Section was formerly classified to section 1974d of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20706. “Officer of election” defined
As used in this chapter, the term “officer of election” means any person who, under color of any Federal, State, Commonwealth, or local law, statute, ordinance, regulation, authority, custom, or usage, performs or is authorized to perform any function, duty, or task in connection with any application, registration, payment of poll tax, or other act requisite to voting in any general, special, or primary election at which votes are cast for candidates for the office of President, Vice President, presidential elector, Member of the Senate, Member of the House of Representatives, or Resident Commissioner from the Commonwealth of Puerto Rico.
(Pub. L. 86–449, title III, § 306, May 6, 1960, 74 Stat. 88.)

Editorial Notes
Codification
Section was formerly classified to section 1974e of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




CHAPTER 209—ELECTION ADMINISTRATION IMPROVEMENT




SUBCHAPTER I—PAYMENTS TO STATES FOR ELECTION ADMINISTRATION IMPROVEMENTS AND REPLACEMENT OF PUNCH CARD AND LEVER VOTING MACHINES


Sec.


20901.Payments to States for activities to improve administration of elections.


20902.Replacement of punch card or lever voting machines.


20903.Guaranteed minimum payment amount.


20904.Authorization of appropriations.


20905.Administration of programs.


20906.Effective date.



SUBCHAPTER II—COMMISSION



Part A—Establishment and General Organization



subpart 1—election assistance commission


20921.Establishment.


20922.Duties.


20923.Membership and appointment.


20924.Staff.


20925.Powers.


20926.Dissemination of information.


20927.Annual report.


20928.Requiring majority approval for actions.


20929.Limitation on rulemaking authority.


20930.Authorization of appropriations.



subpart 2—election assistance commission standards board and board of advisors


20941.Establishment.


20942.Duties.


20943.Membership of Standards Board.


20944.Membership of Board of Advisors.


20945.Powers of Boards; no compensation for service.


20946.Status of Boards and members for purposes of claims against Board.



subpart 3—technical guidelines development committee


20961.Technical Guidelines Development Committee.


20962.Process for adoption.



Part B—Testing, Certification, Decertification, and Recertification of Voting System Hardware and Software


20971.Certification and testing of voting systems.



Part C—Studies and Other Activities To Promote Effective Administration of Federal Elections


20981.Periodic studies of election administration issues.


20982.Study, report, and recommendations on best practices for facilitating military and overseas voting.


20983.Report on human factor research.


20984.Study and report on voters who register by mail and use of Social Security information.


20985.Study and report on electronic voting and the electoral process.


20986.Study and report on free absentee ballot postage.


20987.Consultation with Standards Board and Board of Advisors.



Part D—Election Assistance



subpart 1—requirements payments


21001.Requirements payments.


21002.Allocation of funds.


21003.Condition for receipt of funds.


21004.State plan.


21005.Process for development and filing of plan; publication by Commission.


21006.Requirement for public notice and comment.


21007.Authorization of appropriations.


21008.Reports.



subpart 2—payments to states and units of local government to assure access for individuals with disabilities


21021.Payments to States and units of local government to assure access for individuals with disabilities.


21022.Amount of payment.


21023.Requirements for eligibility.


21024.Authorization of appropriations.


21025.Reports.



subpart 3—grants for research on voting technology improvements


21041.Grants for research on voting technology improvements.


21042.Report.


21043.Authorization of appropriations.



subpart 4—pilot program for testing of equipment and technology


21051.Pilot program.


21052.Report.


21053.Authorization of appropriations.



subpart 5—protection and advocacy systems


21061.Payments for protection and advocacy systems.


21062.Authorization of appropriations.



subpart 6—national student and parent mock election


21071.National Student and Parent Mock Election.


21072.Authorization of appropriations.



SUBCHAPTER III—UNIFORM AND NONDISCRIMINATORY ELECTION TECHNOLOGY AND ADMINISTRATION REQUIREMENTS



Part A—Requirements


21081.Voting systems standards.


21082.Provisional voting and voting information requirements.


21083.Computerized statewide voter registration list requirements and requirements for voters who register by mail.


21084.Minimum requirements.


21085.Methods of implementation left to discretion of State.



Part B—Voluntary Guidance


21101.Adoption of voluntary guidance by Commission.


21102.Process for adoption.



SUBCHAPTER IV—ENFORCEMENT


21111.Actions by the Attorney General for declaratory and injunctive relief.


21112.Establishment of State-based administrative complaint procedures to remedy grievances.



SUBCHAPTER V—HELP AMERICA VOTE COLLEGE PROGRAM


21121.Establishment of program.


21122.Activities under Program.


21123.Authorization of appropriations.



SUBCHAPTER VI—TRANSFER TO COMMISSION OF FUNCTIONS UNDER CERTAIN LAWS


21131.Transfer of functions of Office of Election Administration of Federal Election Commission.


21132.Transfer of functions.


21133.Transfer of property, records, and personnel.


21134.Effective date; transition.



SUBCHAPTER VII—MISCELLANEOUS PROVISIONS


21141.“State” defined.


21142.Audits and repayment of funds.


21143.Review and report on adequacy of existing electoral fraud statutes and penalties.


21144.Other criminal penalties.


21145.No effect on other laws.



SUBCHAPTER I—PAYMENTS TO STATES FOR ELECTION ADMINISTRATION IMPROVEMENTS AND REPLACEMENT OF PUNCH CARD AND LEVER VOTING MACHINES
§ 20901. Payments to States for activities to improve administration of elections(a) In generalNot later than 45 days after October 29, 2002, the Administrator of General Services (in this subchapter referred to as the “Administrator”) shall establish a program under which the Administrator shall make a payment to each State in which the chief executive officer of the State, or designee, in consultation and coordination with the chief State election official, notifies the Administrator not later than 6 months after October 29, 2002, that the State intends to use the payment in accordance with this section.


(b) Use of payment(1) In generalA State shall use the funds provided under a payment made under this section to carry out one or more of the following activities:(A) Complying with the requirements under subchapter III.

(B) Improving the administration of elections for Federal office.

(C) Educating voters concerning voting procedures, voting rights, and voting technology.

(D) Training election officials, poll workers, and election volunteers.

(E) Developing the State plan for requirements payments to be submitted under subpart 1 of part D of subchapter II.

(F) Improving, acquiring, leasing, modifying, or replacing voting systems and technology and methods for casting and counting votes.

(G) Improving the accessibility and quantity of polling places, including providing physical access for individuals with disabilities, providing nonvisual access for individuals with visual impairments, and providing assistance to Native Americans, Alaska Native citizens, and to individuals with limited proficiency in the English language.

(H) Establishing toll-free telephone hotlines that voters may use to report possible voting fraud and voting rights violations, to obtain general election information, and to access detailed automated information on their own voter registration status, specific polling place locations, and other relevant information.


(2) LimitationA State may not use the funds provided under a payment made under this section—(A) to pay costs associated with any litigation, except to the extent that such costs otherwise constitute permitted uses of a payment under this section; or

(B) for the payment of any judgment.



(c) Use of funds to be consistent with other laws and requirementsIn order to receive a payment under the program under this section, the State shall provide the Administrator with certifications that—(1) the State will use the funds provided under the payment in a manner that is consistent with each of the laws described in section 21145 of this title, as such laws relate to the provisions of this chapter; and

(2) the proposed uses of the funds are not inconsistent with the requirements of subchapter III.


(d) Amount of payment(1) In generalSubject to section 20903(b) of this title, the amount of payment made to a State under this section shall be the minimum payment amount described in paragraph (2) plus the voting age population proportion amount described in paragraph (3).


(2) Minimum payment amountThe minimum payment amount described in this paragraph is—(A) in the case of any of the several States or the District of Columbia, one-half of 1 percent of the aggregate amount made available for payments under this section; and

(B) in the case of the Commonwealth of Puerto Rico, Guam, American Samoa, or the United States Virgin Islands, one-tenth of 1 percent of such aggregate amount.


(3) Voting age population proportion amountThe voting age population proportion amount described in this paragraph is the product of—(A) the aggregate amount made available for payments under this section minus the total of all of the minimum payment amounts determined under paragraph (2); and

(B) the voting age population proportion for the State (as defined in paragraph (4)).


(4) Voting age population proportion definedThe term “voting age population proportion” means, with respect to a State, the amount equal to the quotient of—(A) the voting age population of the State (as reported in the most recent decennial census); and

(B) the total voting age population of all States (as reported in the most recent decennial census).



(Pub. L. 107–252, title I, § 101, Oct. 29, 2002, 116 Stat. 1668.)

Editorial Notes

References in TextSubchapter III, referred to in subsecs. (b)(1)(A) and (c)(2), was in the original “title III”, meaning title III of Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1704, which enacted subchapter III of this chapter and amended section 405 of Title 42, The Public Health and Welfare. For complete classification of title III to the Code, see Tables.
This chapter, referred to in subsec. (c)(1), was in the original “this Act”, meaning Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1666, known as the Help America Vote Act of 2002, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 15301 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20902. Replacement of punch card or lever voting machines(a) Establishment of program(1) In generalNot later than 45 days after October 29, 2002, the Administrator shall establish a program under which the Administrator shall make a payment to each State eligible under subsection (b) in which a precinct within that State used a punch card voting system or a lever voting system to administer the regularly scheduled general election for Federal office held in November 2000 (in this section referred to as a “qualifying precinct”).


(2) Use of fundsA State shall use the funds provided under a payment under this section (either directly or as reimbursement, including as reimbursement for costs incurred on or after January 1, 2001, under multiyear contracts) to replace punch card voting systems or lever voting systems (as the case may be) in qualifying precincts within that State with a voting system (by purchase, lease, or such other arrangement as may be appropriate) that—(A) does not use punch cards or levers;

(B) is not inconsistent with the requirements of the laws described in section 21145 of this title; and

(C) meets the requirements of section 21081 of this title.


(3) Deadline(A) In generalExcept as provided in subparagraph (B), a State receiving a payment under the program under this section shall ensure that all of the punch card voting systems or lever voting systems in the qualifying precincts within that State have been replaced in time for the regularly scheduled general election for Federal office to be held in November 2004.


(B) WaiverIf a State certifies to the Administrator not later than January 1, 2004, that the State will not meet the deadline described in subparagraph (A) for good cause and includes in the certification the reasons for the failure to meet such deadline, the State shall ensure that all of the punch card voting systems or lever voting systems in the qualifying precincts within that State will be replaced in time for the first election for Federal office held after November 1, 2010.




(b) Eligibility(1) In generalA State is eligible to receive a payment under the program under this section if it submits to the Administrator a notice not later than the date that is 6 months after October 29, 2002 (in such form as the Administrator may require) that contains—(A) certifications that the State will use the payment (either directly or as reimbursement, including as reimbursement for costs incurred on or after January 1, 2001, under multiyear contracts) to replace punch card voting systems or lever voting systems (as the case may be) in the qualifying precincts within the State by the deadline described in subsection (a)(3);

(B) certifications that the State will continue to comply with the laws described in section 21145 of this title;

(C) certifications that the replacement voting systems will meet the requirements of section 21081 of this title; and

(D) such other information and certifications as the Administrator may require which are necessary for the administration of the program.


(2) Compliance of States that require changes to State lawIn the case of a State that requires State legislation to carry out an activity covered by any certification submitted under this subsection, the State shall be permitted to make the certification notwithstanding that the legislation has not been enacted at the time the certification is submitted and such State shall submit an additional certification once such legislation is enacted.



(c) Amount of payment(1) In generalSubject to paragraph (2) and section 20903(b) of this title, the amount of payment made to a State under the program under this section shall be equal to the product of—(A) the number of the qualifying precincts within the State; and

(B) $4,000.


(2) ReductionIf the amount of funds appropriated pursuant to the authority of section 20904(a)(2) of this title is insufficient to ensure that each State receives the amount of payment calculated under paragraph (1), the Administrator shall reduce the amount specified in paragraph (1)(B) to ensure that the entire amount appropriated under such section is distributed to the States.



(d) Repayment of funds for failure to meet deadlines(1) In generalIf a State receiving funds under the program under this section fails to meet the deadline applicable to the State under subsection (a)(3), the State shall pay to the Administrator an amount equal to the noncompliant precinct percentage of the amount of the funds provided to the State under the program.


(2) Noncompliant precinct percentage definedIn this subsection, the term “noncompliant precinct percentage” means, with respect to a State, the amount (expressed as a percentage) equal to the quotient of—(A) the number of qualifying precincts within the State for which the State failed to meet the applicable deadline; and

(B) the total number of qualifying precincts in the State.



(e) Punch card voting system definedFor purposes of this section, a “punch card voting system” includes any of the following voting systems:(1) C.E.S.

(2) Datavote.

(3) PBC Counter.

(4) Pollstar.

(5) Punch Card.

(6) Vote Recorder.

(7) Votomatic.


(Pub. L. 107–252, title I, § 102, Oct. 29, 2002, 116 Stat. 1670; Pub. L. 110–28, title VI, § 6301(a), May 25, 2007, 121 Stat. 171; Pub. L. 111–8, div. D, title VI, § 625(a), Mar. 11, 2009, 123 Stat. 678.)

Editorial Notes
Codification
Section was formerly classified to section 15302 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2009—Subsec. (a)(3)(B). Pub. L. 111–8 substituted “November 1, 2010” for “March 1, 2008”.
2007—Subsec. (a)(3)(B). Pub. L. 110–28 substituted “March 1, 2008” for “January 1, 2006”.

Statutory Notes and Related Subsidiaries
Effective Date of 2009 AmendmentPub. L. 111–8, div. D, title VI, § 625(b), Mar. 11, 2009, 123 Stat. 678, provided that: “The amendment made by subsection (a) [amending this section] shall take effect as if included in the enactment of the Help America Vote Act of 2002 [Pub. L. 107–252, see Tables for classification].”


Effective Date of 2007 AmendmentPub. L. 110–28, title VI, § 6301(b), May 25, 2007, 121 Stat. 171, provided that: “The amendment made by subsection (a) [amending this section] shall take effect as if included in the enactment of the Help America Vote Act of 2002 [Pub. L. 107–252, see Tables for classification].”




§ 20903. Guaranteed minimum payment amount(a) In generalIn addition to any other payments made under this subchapter, the Administrator shall make a payment to each State to which a payment is made under either section 20901 or 20902 of this title and with respect to which the aggregate amount paid under such sections is less than $5,000,000 in an amount equal to the difference between the aggregate amount paid to the State under sections 20901 and 20902 of this title and $5,000,000. In the case of the Commonwealth of Puerto Rico, Guam, American Samoa, and the United States Virgin Islands, the previous sentence shall be applied as if each reference to “$5,000,000” were a reference to “$1,000,000”.


(b) Pro rata reductionsThe Administrator shall make such pro rata reductions to the amounts described in sections 20901(d) and 20902(c) of this title as are necessary to comply with the requirements of subsection (a).


(Pub. L. 107–252, title I, § 103, Oct. 29, 2002, 116 Stat. 1672.)

Editorial Notes
Codification
Section was formerly classified to section 15303 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20904. Authorization of appropriations(a) In generalThere are authorized to be appropriated for payments under this subchapter $650,000,000, of which—(1) 50 percent shall be for payments under section 20901 of this title; and

(2) 50 percent shall be for payments under section 20902 of this title.


(b) Continuing availability of funds after appropriationAny payment made to a State under this subchapter shall be available to the State without fiscal year limitation (subject to subsection (c)(2)(B)).


(c) Use of returned funds and funds remaining unexpended for requirements payments(1) In generalThe amounts described in paragraph (2) shall be transferred to the Election Assistance Commission (established under subchapter II) and used by the Commission to make requirements payments under subpart 1 of part D of subchapter II.


(2) Amounts describedThe amounts referred to in this paragraph are as follows:(A) Any amounts paid to the Administrator by a State under section 20902(d)(1) of this title.

(B) Any amounts appropriated for payments under this subchapter which remain unobligated as of September 1, 2003.



(d) Deposit of amounts in State election fundWhen a State has established an election fund described in section 21004(b) of this title, the State shall ensure that any funds provided to the State under this subchapter are deposited and maintained in such fund.


(e) Authorization of appropriations for AdministratorIn addition to the amounts authorized under subsection (a), there are authorized to be appropriated to the Administrator such sums as may be necessary to administer the programs under this subchapter.


(Pub. L. 107–252, title I, § 104, Oct. 29, 2002, 116 Stat. 1672.)

Editorial Notes
Codification
Section was formerly classified to section 15304 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20905. Administration of programs
In administering the programs under this subchapter, the Administrator shall take such actions as the Administrator considers appropriate to expedite the payment of funds to States.
(Pub. L. 107–252, title I, § 105, Oct. 29, 2002, 116 Stat. 1673.)

Editorial Notes
Codification
Section was formerly classified to section 15305 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20906. Effective date
The Administrator shall implement the programs established under this subchapter in a manner that ensures that the Administrator is able to make payments under the program not later than the expiration of the 45-day period which begins on October 29, 2002.
(Pub. L. 107–252, title I, § 106, Oct. 29, 2002, 116 Stat. 1673.)

Editorial Notes
Codification
Section was formerly classified to section 15306 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER II—COMMISSION
Part A—Establishment and General Organization
subpart 1—election assistance commission
§ 20921. Establishment
There is hereby established as an independent entity the Election Assistance Commission (hereafter in this subchapter referred to as the “Commission”), consisting of the members appointed under this subpart. Additionally, there is established the Election Assistance Commission Standards Board (including the Executive Board of such Board) and the Election Assistance Commission Board of Advisors under subpart 2 of this part (hereafter in this subpart referred to as the “Standards Board” and the “Board of Advisors”, respectively) and the Technical Guidelines Development Committee under subpart 3 of this part.
(Pub. L. 107–252, title II, § 201, Oct. 29, 2002, 116 Stat. 1673.)

Editorial Notes
Codification
Section was formerly classified to section 15321 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20922. Duties
The Commission shall serve as a national clearinghouse and resource for the compilation of information and review of procedures with respect to the administration of Federal elections by—(1) carrying out the duties described in subpart 3 of this part (relating to the adoption of voluntary voting system guidelines), including the maintenance of a clearinghouse of information on the experiences of State and local governments in implementing the guidelines and in operating voting systems in general;

(2) carrying out the duties described in part B of this subchapter (relating to the testing, certification, decertification, and recertification of voting system hardware and software);

(3) carrying out the duties described in part C of this subchapter (relating to conducting studies and carrying out other activities to promote the effective administration of Federal elections);

(4) carrying out the duties described in part D of this subchapter (relating to election assistance), and providing information and training on the management of the payments and grants provided under such part;

(5) carrying out the duties described in part B of subchapter III (relating to the adoption of voluntary guidance); and

(6) developing and carrying out the Help America Vote College Program under subchapter V.

(Pub. L. 107–252, title II, § 202, Oct. 29, 2002, 116 Stat. 1673.)

Editorial Notes
Codification
Section was formerly classified to section 15322 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20923. Membership and appointment(a) Membership(1) In generalThe Commission shall have four members appointed by the President, by and with the advice and consent of the Senate.


(2) RecommendationsBefore the initial appointment of the members of the Commission and before the appointment of any individual to fill a vacancy on the Commission, the Majority Leader of the Senate, the Speaker of the House of Representatives, the Minority Leader of the Senate, and the Minority Leader of the House of Representatives shall each submit to the President a candidate recommendation with respect to each vacancy on the Commission affiliated with the political party of the Member of Congress involved.


(3) QualificationsEach member of the Commission shall have experience with or expertise in election administration or the study of elections.


(4) Date of appointmentThe appointments of the members of the Commission shall be made not later than 120 days after October 29, 2002.



(b) Term of service(1) In generalExcept as provided in paragraphs (2) and (3), members shall serve for a term of 4 years and may be reappointed for not more than one additional term.


(2) Terms of initial appointeesAs designated by the President at the time of nomination, of the members first appointed—(A) two of the members (not more than one of whom may be affiliated with the same political party) shall be appointed for a term of 2 years; and

(B) two of the members (not more than one of whom may be affiliated with the same political party) shall be appointed for a term of 4 years.


(3) Vacancies(A) In generalA vacancy on the Commission shall be filled in the manner in which the original appointment was made and shall be subject to any conditions which applied with respect to the original appointment.


(B) Expired termsA member of the Commission shall serve on the Commission after the expiration of the member’s term until the successor of such member has taken office as a member of the Commission.


(C) Unexpired termsAn individual appointed to fill a vacancy shall be appointed for the unexpired term of the member replaced.




(c) Chair and vice chair(1) In generalThe Commission shall select a chair and vice chair from among its members for a term of 1 year, except that the chair and vice chair may not be affiliated with the same political party.


(2) Number of termsA member of the Commission may serve as the chairperson and vice chairperson for only 1 term each during the term of office to which such member is appointed.



(d) Compensation(1) In generalEach member of the Commission shall be compensated at the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5.


(2) Other activitiesNo member appointed to the Commission under subsection (a) may engage in any other business, vocation, or employment while serving as a member of the Commission and shall terminate or liquidate such business, vocation, or employment before sitting as a member of the Commission.



(Pub. L. 107–252, title II, § 203, Oct. 29, 2002, 116 Stat. 1674.)

Editorial Notes
Codification
Section was formerly classified to section 15323 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20924. Staff(a) Executive Director, General Counsel, and other staff(1) Executive DirectorThe Commission shall have an Executive Director, who shall be paid at a rate not to exceed the rate of basic pay for level V of the Executive Schedule under section 5316 of title 5.


(2) Term of service for Executive DirectorThe Executive Director shall serve for a term of 4 years. An Executive Director may serve for a longer period only if reappointed for an additional term or terms by a vote of the Commission.


(3) Procedure for appointment(A) In generalWhen a vacancy exists in the position of the Executive Director, the Standards Board and the Board of Advisors shall each appoint a search committee to recommend at least three nominees for the position.


(B) Requiring consideration of nomineesExcept as provided in subparagraph (C), the Commission shall consider the nominees recommended by the Standards Board and the Board of Advisors in appointing the Executive Director.


(C) Interim service of General CounselIf a vacancy exists in the position of the Executive Director, the General Counsel of the Commission shall serve as the acting Executive Director until the Commission appoints a new Executive Director in accordance with this paragraph.


(D) Special rules for interim Executive Director(i) Convening of search committeesThe Standards Board and the Board of Advisors shall each appoint a search committee and recommend nominees for the position of Executive Director in accordance with subparagraph (A) as soon as practicable after the appointment of their members.


(ii) Interim initial appointmentNotwithstanding subparagraph (B), the Commission may appoint an individual to serve as an interim Executive Director prior to the recommendation of nominees for the position by the Standards Board or the Board of Advisors, except that such individual’s term of service may not exceed 6 months. Nothing in the previous sentence may be construed to prohibit the individual serving as the interim Executive Director from serving any additional term.




(4) General CounselThe Commission shall have a General Counsel, who shall be appointed by the Commission and who shall serve under the Executive Director. The General Counsel shall serve for a term of 4 years, and may serve for a longer period only if reappointed for an additional term or terms by a vote of the Commission.


(5) Other staffSubject to rules prescribed by the Commission, the Executive Director may appoint and fix the pay of such additional personnel as the Executive Director considers appropriate.


(6) Applicability of certain civil service lawsThe Executive Director, General Counsel, and staff of the Commission may be appointed without regard to the provisions of title 5 governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, except that an individual so appointed may not receive pay in excess of the annual rate of basic pay for level V of the Executive Schedule under section 5316 of that title.



(b) Experts and consultantsSubject to rules prescribed by the Commission, the Executive Director may procure temporary and intermittent services under section 3109(b) of title 5 by a vote of the Commission.


(c) Staff of Federal agenciesUpon request of the Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this chapter.


(d) Arranging for assistance for Board of Advisors and Standards BoardAt the request of the Board of Advisors or the Standards Board, the Commission may enter into such arrangements as the Commission considers appropriate to make personnel available to assist the Boards with carrying out their duties under this subchapter (including contracts with private individuals for providing temporary personnel services or the temporary detailing of personnel of the Commission).


(e) Consultation with Board of Advisors and Standards Board on certain mattersIn preparing the program goals, long-term plans, mission statements, and related matters for the Commission, the Executive Director and staff of the Commission shall consult with the Board of Advisors and the Standards Board.


(Pub. L. 107–252, title II, § 204, Oct. 29, 2002, 116 Stat. 1675.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (c), was in the original “this Act”, meaning Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1666, known as the Help America Vote Act of 2002, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 15324 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20925. Powers(a) Hearings and sessionsThe Commission may hold such hearings for the purpose of carrying out this chapter, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this chapter. The Commission may administer oaths and affirmations to witnesses appearing before the Commission.


(b) Information from Federal agenciesThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out this chapter. Upon request of the Commission, the head of such department or agency shall furnish such information to the Commission.


(c) Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.


(d) Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services that are necessary to enable the Commission to carry out its duties under this chapter.


(e) ContractsThe Commission may contract with and compensate persons and Federal agencies for supplies and services without regard to section 6101 of title 41.


(Pub. L. 107–252, title II, § 205, Oct. 29, 2002, 116 Stat. 1677.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a), (b), and (d), was in the original “this Act”, meaning Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1666, known as the Help America Vote Act of 2002, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 15325 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
In subsec. (e), “section 6101 of title 41” substituted for “section 3709 of the Revised Statutes of the United States (41 U.S.C. 5)” on authority of Pub. L. 111–350, § 6(c), Jan. 4, 2011, 124 Stat. 3854, which Act enacted Title 41, Public Contracts.



§ 20926. Dissemination of information
In carrying out its duties, the Commission shall, on an ongoing basis, disseminate to the public (through the Internet, published reports, and such other methods as the Commission considers appropriate) in a manner that is consistent with the requirements of chapter 19 of title 44 information on the activities carried out under this chapter.
(Pub. L. 107–252, title II, § 206, Oct. 29, 2002, 116 Stat. 1677.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1666, known as the Help America Vote Act of 2002, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 15326 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20927. Annual report
Not later than January 31 of each year (beginning with 2004), the Commission shall submit a report to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate detailing its activities during the fiscal year which ended on September 30 of the previous calendar year, and shall include in the report the following information:(1) A detailed description of activities conducted with respect to each program carried out by the Commission under this chapter, including information on each grant or other payment made under such programs.

(2) A copy of each report submitted to the Commission by a recipient of such grants or payments which is required under such a program, including reports submitted by States receiving requirements payments under subpart 1 of part D of this subchapter, and each other report submitted to the Commission under this chapter.

(3) Information on the voluntary voting system guidelines adopted or modified by the Commission under subpart 3 of this part and information on the voluntary guidance adopted under part B of subchapter III.

(4) All votes taken by the Commission.

(5) Such other information and recommendations as the Commission considers appropriate.

(Pub. L. 107–252, title II, § 207, Oct. 29, 2002, 116 Stat. 1677.)

Editorial Notes

References in TextThis chapter, referred to in pars. (1) and (2), was in the original “this Act”, meaning Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1666, known as the Help America Vote Act of 2002, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 15327 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20928. Requiring majority approval for actions
Any action which the Commission is authorized to carry out under this chapter may be carried out only with the approval of at least three of its members.
(Pub. L. 107–252, title II, § 208, Oct. 29, 2002, 116 Stat. 1678.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1666, known as the Help America Vote Act of 2002, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 15328 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20929. Limitation on rulemaking authority
The Commission shall not have any authority to issue any rule, promulgate any regulation, or take any other action which imposes any requirement on any State or unit of local government, except to the extent permitted under section 20508(a) of this title.
(Pub. L. 107–252, title II, § 209, Oct. 29, 2002, 116 Stat. 1678.)

Editorial Notes
Codification
Section was formerly classified to section 15329 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20930. Authorization of appropriations
In addition to the amounts authorized for payments and grants under this subchapter and the amounts authorized to be appropriated for the program under section 21123 of this title, there are authorized to be appropriated for each of the fiscal years 2003 through 2005 such sums as may be necessary (but not to exceed $10,000,000 for each such year) for the Commission to carry out this subchapter.
(Pub. L. 107–252, title II, § 210, Oct. 29, 2002, 116 Stat. 1678.)

Editorial Notes
Codification
Section was formerly classified to section 15330 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




subpart 2—election assistance commission standards board and board of advisors
§ 20941. Establishment
There are hereby established the Election Assistance Commission Standards Board (hereafter in this subchapter referred to as the “Standards Board”) and the Election Assistance Commission Board of Advisors (hereafter in this subchapter referred to as the “Board of Advisors”).
(Pub. L. 107–252, title II, § 211, Oct. 29, 2002, 116 Stat. 1678.)

Editorial Notes
Codification
Section was formerly classified to section 15341 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20942. Duties
The Standards Board and the Board of Advisors shall each, in accordance with the procedures described in subpart 3 of this part, review the voluntary voting system guidelines under such subpart, the voluntary guidance under subchapter III, and the best practices recommendations contained in the report submitted under section 20982(b) of this title.
(Pub. L. 107–252, title II, § 212, Oct. 29, 2002, 116 Stat. 1678.)

Editorial Notes

References in TextSubchapter III, referred to in text, was in the original “title III”, meaning title III of Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1704, which is classified principally to subchapter III (§ 21081 et seq.) of this chapter. For complete classification of title III to the Code, see Tables.

Codification
Section was formerly classified to section 15342 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20943. Membership of Standards Board(a) Composition(1) In generalSubject to certification by the chair of the Federal Election Commission under subsection (b), the Standards Board shall be composed of 110 members as follows:(A) Fifty-five shall be State election officials selected by the chief State election official of each State.

(B) Fifty-five shall be local election officials selected in accordance with paragraph (2).


(2) List of local election officialsEach State’s local election officials, including the local election officials of Puerto Rico and the United States Virgin Islands, shall select (under a process supervised by the chief election official of the State) a representative local election official from the State for purposes of paragraph (1)(B). In the case of the District of Columbia, Guam, and American Samoa, the chief election official shall establish a procedure for selecting an individual to serve as a local election official for purposes of such paragraph, except that under such a procedure the individual selected may not be a member of the same political party as the chief election official.


(3) Requiring mix of political parties representedThe two members of the Standards Board who represent the same State may not be members of the same political party.



(b) Procedures for notice and certification of appointment(1) Notice to chair of Federal Election CommissionNot later than 90 days after October 29, 2002, the chief State election official of the State shall transmit a notice to the chair of the Federal Election Commission containing—(A) the name of the State election official who agrees to serve on the Standards Board under this subchapter; and

(B) the name of the representative local election official from the State selected under subsection (a)(2) who agrees to serve on the Standards Board under this subchapter.


(2) CertificationUpon receiving a notice from a State under paragraph (1), the chair of the Federal Election Commission shall publish a certification that the selected State election official and the representative local election official are appointed as members of the Standards Board under this subchapter.


(3) Effect of failure to provide noticeIf a State does not transmit a notice to the chair of the Federal Election Commission under paragraph (1) within the deadline described in such paragraph, no representative from the State may participate in the selection of the initial Executive Board under subsection (c).


(4) Role of CommissionUpon the appointment of the members of the Election Assistance Commission, the Election Assistance Commission shall carry out the duties of the Federal Election Commission under this subsection.



(c) Executive Board(1) In generalNot later than 60 days after the last day on which the appointment of any of its members may be certified under subsection (b), the Standards Board shall select nine of its members to serve as the Executive Board of the Standards Board, of whom—(A) not more than five may be State election officials;

(B) not more than five may be local election officials; and

(C) not more than five may be members of the same political party.


(2) TermsExcept as provided in paragraph (3), members of the Executive Board of the Standards Board shall serve for a term of 2 years and may not serve for more than 3 consecutive terms.


(3) Staggering of initial termsOf the members first selected to serve on the Executive Board of the Standards Board—(A) three shall serve for 1 term;

(B) three shall serve for 2 consecutive terms; and

(C) three shall serve for 3 consecutive terms,

as determined by lot at the time the members are first appointed.

(4) DutiesIn addition to any other duties assigned under this subchapter, the Executive Board of the Standards Board may carry out such duties of the Standards Board as the Standards Board may delegate.



(Pub. L. 107–252, title II, § 213, Oct. 29, 2002, 116 Stat. 1678.)

Editorial Notes
Codification
Section was formerly classified to section 15343 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20944. Membership of Board of Advisors(a) In generalThe Board of Advisors shall be composed of 37 members appointed as follows:(1) Two members appointed by the National Governors Association.

(2) Two members appointed by the National Conference of State Legislatures.

(3) Two members appointed by the National Association of Secretaries of State.

(4) Two members appointed by the National Association of State Election Directors.

(5) Two members appointed by the National Association of Counties.

(6) Two members appointed by the National Association of County Recorders, Election Administrators, and Clerks.11 So in original. Probably should be “National Association of County Recorders, Election Officials and Clerks.”

(7) Two members appointed by the United States Conference of Mayors.

(8) Two members appointed by the Election Center.

(9) Two members appointed by the International Association of County Recorders, Election Officials, and Treasurers.22 So in original. Probably should be “International Association of Clerks, Recorders, Election Officials and Treasurers.”

(10) Two members appointed by the United States Commission on Civil Rights.

(11) Two members appointed by the Architectural and Transportation Barrier 33 So in original. Probably should be “Barriers”. Compliance Board under section 792 of title 29.

(12) The chief of the Office of Public Integrity of the Department of Justice,44 So in original. Probably means the Public Integrity Section of the Criminal Division of the Department of Justice. or the chief’s designee.

(13) The chief of the Voting Section of the Civil Rights Division of the Department of Justice or the chief’s designee.

(14) The director of the Federal Voting Assistance Program of the Department of Defense.

(15) Four members representing professionals in the field of science and technology, of whom—(A) one each shall be appointed by the Speaker and the Minority Leader of the House of Representatives; and

(B) one each shall be appointed by the Majority Leader and the Minority Leader of the Senate.


(16) Eight members representing voter interests, of whom—(A) four members shall be appointed by the Committee on House Administration of the House of Representatives, of whom two shall be appointed by the chair and two shall be appointed by the ranking minority member; and

(B) four members shall be appointed by the Committee on Rules and Administration of the Senate, of whom two shall be appointed by the chair and two shall be appointed by the ranking minority member.



(b) Manner of appointmentsAppointments shall be made to the Board of Advisors under subsection (a) in a manner which ensures that the Board of Advisors will be bipartisan in nature and will reflect the various geographic regions of the United States.


(c) Term of service; vacancyMembers of the Board of Advisors shall serve for a term of 2 years, and may be reappointed. Any vacancy in the Board of Advisors shall be filled in the manner in which the original appointment was made.


(d) ChairThe Board of Advisors shall elect a Chair from among its members.


(Pub. L. 107–252, title II, § 214, Oct. 29, 2002, 116 Stat. 1680.)

Editorial Notes
Codification
Section was formerly classified to section 15344 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20945. Powers of Boards; no compensation for service(a) Hearings and sessions(1) In generalTo the extent that funds are made available by the Commission, the Standards Board (acting through the Executive Board) and the Board of Advisors may each hold such hearings for the purpose of carrying out this chapter, sit and act at such times and places, take such testimony, and receive such evidence as each such Board considers advisable to carry out this subchapter, except that the Boards may not issue subpoenas requiring the attendance and testimony of witnesses or the production of any evidence.


(2) MeetingsThe Standards Board and the Board of Advisors shall each hold a meeting of its members—(A) not less frequently than once every year for purposes of voting on the voluntary voting system guidelines referred to it under section 20962 of this title;

(B) in the case of the Standards Board, not less frequently than once every 2 years for purposes of selecting the Executive Board; and

(C) at such other times as it considers appropriate for purposes of conducting such other business as it considers appropriate consistent with this subchapter.



(b) Information from Federal agenciesThe Standards Board and the Board of Advisors may each secure directly from any Federal department or agency such information as the Board considers necessary to carry out this chapter. Upon request of the Executive Board (in the case of the Standards Board) or the Chair (in the case of the Board of Advisors), the head of such department or agency shall furnish such information to the Board.


(c) Postal servicesThe Standards Board and the Board of Advisors may use the United States mails in the same manner and under the same conditions as a department or agency of the Federal Government.


(d) Administrative support servicesUpon the request of the Executive Board (in the case of the Standards Board) or the Chair (in the case of the Board of Advisors), the Administrator of the General Services Administration shall provide to the Board, on a reimbursable basis, the administrative support services that are necessary to enable the Board to carry out its duties under this subchapter.


(e) No compensation for serviceMembers of the Standards Board and members of the Board of Advisors shall not receive any compensation for their service, but shall be paid travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, while away from their homes or regular places of business in the performance of services for the Board.


(Pub. L. 107–252, title II, § 215, Oct. 29, 2002, 116 Stat. 1681.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a)(1) and (b), was in the original “this Act”, meaning Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1666, known as the Help America Vote Act of 2002, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 15345 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20946. Status of Boards and members for purposes of claims against Board(a) In generalThe provisions of chapters 161 and 171 of title 28 shall apply with respect to the liability of the Standards Board, the Board of Advisors, and their members for acts or omissions performed pursuant to and in the course of the duties and responsibilities of the Board.


(b) Exception for criminal acts and other willful conductSubsection (a) may not be construed to limit personal liability for criminal acts or omissions, willful or malicious misconduct, acts or omissions for private gain, or any other act or omission outside the scope of the service of a member of the Standards Board or the Board of Advisors.


(Pub. L. 107–252, title II, § 216, Oct. 29, 2002, 116 Stat. 1681.)

Editorial Notes
Codification
Section was formerly classified to section 15346 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




subpart 3—technical guidelines development committee
§ 20961. Technical Guidelines Development Committee(a) EstablishmentThere is hereby established the Technical Guidelines Development Committee (hereafter in this subpart referred to as the “Development Committee”).


(b) Duties(1) In generalThe Development Committee shall assist the Executive Director of the Commission in the development of the voluntary voting system guidelines.


(2) Deadline for initial set of recommendationsThe Development Committee shall provide its first set of recommendations under this section to the Executive Director of the Commission not later than 9 months after all of its members have been appointed.



(c) Membership(1) In generalThe Development Committee shall be composed of the Director of the National Institute of Standards and Technology (who shall serve as its chair), together with a group of 14 other individuals appointed jointly by the Commission and the Director of the National Institute of Standards and Technology, consisting of the following:(A) An equal number of each of the following:(i) Members of the Standards Board.

(ii) Members of the Board of Advisors.

(iii) Members of the Architectural and Transportation Barrier Compliance Board under section 792 of title 29.


(B) A representative of the American National Standards Institute.

(C) A representative of the Institute of Electrical and Electronics Engineers.

(D) Two representatives of the National Association of State Election Directors selected by such Association who are not members of the Standards Board or Board of Advisors, and who are not of the same political party.

(E) Other individuals with technical and scientific expertise relating to voting systems and voting equipment.


(2) QuorumA majority of the members of the Development Committee shall constitute a quorum, except that the Development Committee may not conduct any business prior to the appointment of all of its members.



(d) No compensation for serviceMembers of the Development Committee shall not receive any compensation for their service, but shall be paid travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, while away from their homes or regular places of business in the performance of services for the Development Committee.


(e) Technical support from National Institute of Standards and Technology(1) In generalAt the request of the Development Committee, the Director of the National Institute of Standards and Technology shall provide the Development Committee with technical support necessary for the Development Committee to carry out its duties under this part.


(2) Technical supportThe technical support provided under paragraph (1) shall include intramural research and development in areas to support the development of the voluntary voting system guidelines under this subpart, including—(A) the security of computers, computer networks, and computer data storage used in voting systems, including the computerized list required under section 21083(a) of this title;

(B) methods to detect and prevent fraud;

(C) the protection of voter privacy;

(D) the role of human factors in the design and application of voting systems, including assistive technologies for individuals with disabilities (including blindness) and varying levels of literacy; and

(E) remote access voting, including voting through the Internet.


(3) No private sector intellectual property rights in guidelinesNo private sector individual or entity shall obtain any intellectual property rights to any guideline or the contents of any guideline (or any modification to any guideline) adopted by the Commission under this chapter.



(f) Publication of recommendations in Federal RegisterAt the time the Commission adopts any voluntary voting system guideline pursuant to section 20962 of this title, the Development Committee shall cause to have published in the Federal Register the recommendations it provided under this section to the Executive Director of the Commission concerning the guideline adopted.


(Pub. L. 107–252, title II, § 221, Oct. 29, 2002, 116 Stat. 1682.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (e)(3), was in the original “this Act”, meaning Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1666, known as the Help America Vote Act of 2002, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 15361 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20962. Process for adoption(a) General requirement for notice and commentConsistent with the requirements of this section, the final adoption of the voluntary voting system guidelines (or modification of such a guideline) shall be carried out by the Commission in a manner that provides for each of the following:(1) Publication of notice of the proposed guidelines in the Federal Register.

(2) An opportunity for public comment on the proposed guidelines.

(3) An opportunity for a public hearing on the record.

(4) Publication of the final guidelines in the Federal Register.


(b) Consideration of recommendations of Development Committee; submission of proposed guidelines to Board of Advisors and Standards Board(1) Consideration of recommendations of Development CommitteeIn developing the voluntary voting system guidelines and modifications of such guidelines under this section, the Executive Director of the Commission shall take into consideration the recommendations provided by the Technical Guidelines Development Committee under section 20961 of this title.


(2) Board of AdvisorsThe Executive Director of the Commission shall submit the guidelines proposed to be adopted under this subpart (or any modifications to such guidelines) to the Board of Advisors.


(3) Standards BoardThe Executive Director of the Commission shall submit the guidelines proposed to be adopted under this subpart (or any modifications to such guidelines) to the Executive Board of the Standards Board, which shall review the guidelines (or modifications) and forward its recommendations to the Standards Board.



(c) ReviewUpon receipt of voluntary voting system guidelines described in subsection (b) (or a modification of such guidelines) from the Executive Director of the Commission, the Board of Advisors and the Standards Board shall each review and submit comments and recommendations regarding the guideline (or modification) to the Commission.


(d) Final adoption(1) In generalA voluntary voting system guideline described in subsection (b) (or modification of such a guideline) shall not be considered to be finally adopted by the Commission unless the Commission votes to approve the final adoption of the guideline (or modification), taking into consideration the comments and recommendations submitted by the Board of Advisors and the Standards Board under subsection (c).


(2) Minimum period for consideration of comments and recommendationsThe Commission may not vote on the final adoption of a guideline described in subsection (b) (or modification of such a guideline) until the expiration of the 90-day period which begins on the date the Executive Director of the Commission submits the proposed guideline (or modification) to the Board of Advisors and the Standards Board under subsection (b).



(e) Special rule for initial set of guidelinesNotwithstanding any other provision of this subpart, the most recent set of voting system standards adopted by the Federal Election Commission prior to October 29, 2002, shall be deemed to have been adopted by the Commission as of October 29, 2002, as the first set of voluntary voting system guidelines adopted under this subpart.


(Pub. L. 107–252, title II, § 222, Oct. 29, 2002, 116 Stat. 1683.)

Editorial Notes
Codification
Section was formerly classified to section 15362 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.





Part B—Testing, Certification, Decertification, and Recertification of Voting System Hardware and Software
§ 20971. Certification and testing of voting systems(a) Certification and testing(1) In generalThe Commission shall provide for the testing, certification, decertification, and recertification of voting system hardware and software by accredited laboratories.


(2) Optional use by StatesAt the option of a State, the State may provide for the testing, certification, decertification, or recertification of its voting system hardware and software by the laboratories accredited by the Commission under this section.



(b) Laboratory accreditation(1) Recommendations by National Institute of Standards and TechnologyNot later than 6 months after the Commission first adopts voluntary voting system guidelines under subpart 3 of part A of this subchapter, the Director of the National Institute of Standards and Technology shall conduct an evaluation of independent, non-Federal laboratories and shall submit to the Commission a list of those laboratories the Director proposes to be accredited to carry out the testing, certification, decertification, and recertification provided for under this section.


(2) Approval by Commission(A) In generalThe Commission shall vote on the accreditation of any laboratory under this section, taking into consideration the list submitted under paragraph (1), and no laboratory may be accredited for purposes of this section unless its accreditation is approved by a vote of the Commission.


(B) Accreditation of laboratories not on Director listThe Commission shall publish an explanation for the accreditation of any laboratory not included on the list submitted by the Director of the National Institute of Standards and Technology under paragraph (1).




(c) Continuing review by National Institute of Standards and Technology(1) In generalIn cooperation with the Commission and in consultation with the Standards Board and the Board of Advisors, the Director of the National Institute of Standards and Technology shall monitor and review, on an ongoing basis, the performance of the laboratories accredited by the Commission under this section, and shall make such recommendations to the Commission as it considers appropriate with respect to the continuing accreditation of such laboratories, including recommendations to revoke the accreditation of any such laboratory.


(2) Approval by Commission required for revocationThe accreditation of a laboratory for purposes of this section may not be revoked unless the revocation is approved by a vote of the Commission.



(d) TransitionUntil such time as the Commission provides for the testing, certification, decertification, and recertification of voting system hardware and software by accredited laboratories under this section, the accreditation of laboratories and the procedure for the testing, certification, decertification, and recertification of voting system hardware and software used as of October 29, 2002, shall remain in effect.


(Pub. L. 107–252, title II, § 231, Oct. 29, 2002, 116 Stat. 1684.)

Editorial Notes
Codification
Section was formerly classified to section 15371 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




Part C—Studies and Other Activities To Promote Effective Administration of Federal Elections
§ 20981. Periodic studies of election administration issues(a) In generalOn such periodic basis as the Commission may determine, the Commission shall conduct and make available to the public studies regarding the election administration issues described in subsection (b), with the goal of promoting methods of voting and administering elections which—(1) will be the most convenient, accessible, and easy to use for voters, including members of the uniformed services and overseas voters, individuals with disabilities, including the blind and visually impaired, and voters with limited proficiency in the English language;

(2) will yield the most accurate, secure, and expeditious system for voting and tabulating election results;

(3) will be nondiscriminatory and afford each registered and eligible voter an equal opportunity to vote and to have that vote counted; and

(4) will be efficient and cost-effective for use.


(b) Election administration issues describedFor purposes of subsection (a), the election administration issues described in this subsection are as follows:(1) Methods and mechanisms of election technology and voting systems used in voting and counting votes in elections for Federal office, including the over-vote and under-vote notification capabilities of such technology and systems.

(2) Ballot designs for elections for Federal office.

(3) Methods of voter registration, maintaining secure and accurate lists of registered voters (including the establishment of a centralized, interactive, statewide voter registration list linked to relevant agencies and all polling sites), and ensuring that registered voters appear on the voter registration list at the appropriate polling site.

(4) Methods of conducting provisional voting.

(5) Methods of ensuring the accessibility of voting, registration, polling places, and voting equipment to all voters, including individuals with disabilities (including the blind and visually impaired), Native American or Alaska Native citizens, and voters with limited proficiency in the English language.

(6) Nationwide statistics and methods of identifying, deterring, and investigating voting fraud in elections for Federal office.

(7) Identifying, deterring, and investigating methods of voter intimidation.

(8) Methods of recruiting, training, and improving the performance of poll workers.

(9) Methods of educating voters about the process of registering to vote and voting, the operation of voting mechanisms, the location of polling places, and all other aspects of participating in elections.

(10) The feasibility and advisability of conducting elections for Federal office on different days, at different places, and during different hours, including the advisability of establishing a uniform poll closing time and establishing—(A) a legal public holiday under section 6103 of title 5 as the date on which general elections for Federal office are held;

(B) the Tuesday next after the 1st Monday in November, in every even numbered year, as a legal public holiday under such section;

(C) a date other than the Tuesday next after the 1st Monday in November, in every even numbered year as the date on which general elections for Federal office are held; and

(D) any date described in subparagraph (C) as a legal public holiday under such section.


(11) Federal and State laws governing the eligibility of persons to vote.

(12) Ways that the Federal Government can best assist State and local authorities to improve the administration of elections for Federal office and what levels of funding would be necessary to provide such assistance.

(13)(A) The laws and procedures used by each State that govern—(i) recounts of ballots cast in elections for Federal office;

(ii) contests of determinations regarding whether votes are counted in such elections; and

(iii) standards that define what will constitute a vote on each type of voting equipment used in the State to conduct elections for Federal office.


(B) The best practices (as identified by the Commission) that are used by States with respect to the recounts and contests described in clause (i).

(C) Whether or not there is a need for more consistency among State recount and contest procedures used with respect to elections for Federal office.


(14) The technical feasibility of providing voting materials in eight or more languages for voters who speak those languages and who have limited English proficiency.

(15) Matters particularly relevant to voting and administering elections in rural and urban areas.

(16) Methods of voter registration for members of the uniformed services and overseas voters, and methods of ensuring that such voters receive timely ballots that will be properly and expeditiously handled and counted.

(17) The best methods for establishing voting system performance benchmarks, expressed as a percentage of residual vote in the Federal contest at the top of the ballot.

(18) Broadcasting practices that may result in the broadcast of false information concerning the location or time of operation of a polling place.

(19) Such other matters as the Commission determines are appropriate.


(c) ReportsThe Commission shall submit to the President and to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate a report on each study conducted under subsection (a) together with such recommendations for administrative and legislative action as the Commission determines is appropriate.


(Pub. L. 107–252, title II, § 241, Oct. 29, 2002, 116 Stat. 1686.)

Editorial Notes
Codification
Section was formerly classified to section 15381 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Election Data Collection GrantsPub. L. 110–161, div. D, title V, § 501, Dec. 26, 2007, 121 Stat. 1997, required the Election Assistance Commission to establish an election data collection grant program.



§ 20982. Study, report, and recommendations on best practices for facilitating military and overseas voting(a) Study(1) In generalThe Commission, in consultation with the Secretary of Defense, shall conduct a study on the best practices for facilitating voting by absent uniformed services voters (as defined in section 20310(1) of this title) and overseas voters (as defined in section 20310(5) of this title).


(2) Issues consideredIn conducting the study under paragraph (1) the Commission shall consider the following issues:(A) The rights of residence of uniformed services voters absent due to military orders.

(B) The rights of absent uniformed services voters and overseas voters to register to vote and cast absentee ballots, including the right of such voters to cast a secret ballot.

(C) The rights of absent uniformed services voters and overseas voters to submit absentee ballot applications early during an election year.

(D) The appropriate preelection deadline for mailing absentee ballots to absent uniformed services voters and overseas voters.

(E) The appropriate minimum period between the mailing of absentee ballots to absent uniformed services voters and overseas voters and the deadline for receipt of such ballots.

(F) The timely transmission of balloting materials to absent uniformed services voters and overseas voters.

(G) Security and privacy concerns in the transmission, receipt, and processing of ballots from absent uniformed services voters and overseas voters, including the need to protect against fraud.

(H) The use of a single application by absent uniformed services voters and overseas voters for absentee ballots for all Federal elections occurring during a year.

(I) The use of a single application for voter registration and absentee ballots by absent uniformed services voters and overseas voters.

(J) The use of facsimile machines and electronic means of transmission of absentee ballot applications and absentee ballots to absent uniformed services voters and overseas voters.

(K) Other issues related to the rights of absent uniformed services voters and overseas voters to participate in elections.



(b) Report and recommendationsNot later than the date that is 18 months after October 29, 2002, the Commission shall submit to the President and Congress a report on the study conducted under subsection (a)(1) together with recommendations identifying the best practices used with respect to the issues considered under subsection (a)(2).


(Pub. L. 107–252, title II, § 242, Oct. 29, 2002, 116 Stat. 1688.)

Editorial Notes
Codification
Section was formerly classified to section 15382 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20983. Report on human factor research
Not later than 1 year after October 29, 2002, the Commission, in consultation with the Director of the National Institute of Standards and Technology, shall submit a report to Congress which assesses the areas of human factor research, including usability engineering and human-computer and human-machine interaction, which feasibly could be applied to voting products and systems design to ensure the usability and accuracy of voting products and systems, including methods to improve access for individuals with disabilities (including blindness) and individuals with limited proficiency in the English language and to reduce voter error and the number of spoiled ballots in elections.
(Pub. L. 107–252, title II, § 243, Oct. 29, 2002, 116 Stat. 1688.)

Editorial Notes
Codification
Section was formerly classified to section 15383 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20984. Study and report on voters who register by mail and use of Social Security information(a) Registration by mail(1) Study(A) In generalThe Commission shall conduct a study of the impact of section 21083(b) of this title on voters who register by mail.


(B) Specific issues studiedThe study conducted under subparagraph (A) shall include—(i) an examination of the impact of section 21083(b) of this title on first time mail registrant voters who vote in person, including the impact of such section on voter registration;

(ii) an examination of the impact of such section on the accuracy of voter rolls, including preventing ineligible names from being placed on voter rolls and ensuring that all eligible names are placed on voter rolls; and

(iii) an analysis of the impact of such section on existing State practices, such as the use of signature verification or attestation procedures to verify the identity of voters in elections for Federal office, and an analysis of other changes that may be made to improve the voter registration process, such as verification or additional information on the registration card.



(2) ReportNot later than 18 months after the date on which section 21083(b)(2) of this title takes effect, the Commission shall submit a report to the President and Congress on the study conducted under paragraph (1)(A) together with such recommendations for administrative and legislative action as the Commission determines is appropriate.



(b) Use of Social Security informationNot later than 18 months after the date on which section 21083(a)(5) of this title takes effect, the Commission, in consultation with the Commissioner of Social Security, shall study and report to Congress on the feasibility and advisability of using Social Security identification numbers or other information compiled by the Social Security Administration to establish voter registration or other election law eligibility or identification requirements, including the matching of relevant information specific to an individual voter, the impact of such use on national security issues, and whether adequate safeguards or waiver procedures exist to protect the privacy of an individual voter.


(Pub. L. 107–252, title II, § 244, Oct. 29, 2002, 116 Stat. 1689.)

Editorial Notes

References in TextFor the effective dates of subsecs. (a)(5) and (b)(2) of section 21083 of this title, referred to in subsecs. (a)(2) and (b), see section 21083(d) of this title.

Codification
Section was formerly classified to section 15384 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20985. Study and report on electronic voting and the electoral process(a) Study(1) In generalThe Commission shall conduct a thorough study of issues and challenges, specifically to include the potential for election fraud, presented by incorporating communications and Internet technologies in the Federal, State, and local electoral process.


(2) Issues to be studiedThe Commission may include in the study conducted under paragraph (1) an examination of—(A) the appropriate security measures required and minimum standards for certification of systems or technologies in order to minimize the potential for fraud in voting or in the registration of qualified citizens to register and vote;

(B) the possible methods, such as Internet or other communications technologies, that may be utilized in the electoral process, including the use of those technologies to register voters and enable citizens to vote online, and recommendations concerning statutes and rules to be adopted in order to implement an online or Internet system in the electoral process;

(C) the impact that new communications or Internet technology systems for use in the electoral process could have on voter participation rates, voter education, public accessibility, potential external influences during the elections process, voter privacy and anonymity, and other issues related to the conduct and administration of elections;

(D) whether other aspects of the electoral process, such as public availability of candidate information and citizen communication with candidates, could benefit from the increased use of online or Internet technologies;

(E) the requirements for authorization of collection, storage, and processing of electronically generated and transmitted digital messages to permit any eligible person to register to vote or vote in an election, including applying for and casting an absentee ballot;

(F) the implementation cost of an online or Internet voting or voter registration system and the costs of elections after implementation (including a comparison of total cost savings for the administration of the electoral process by using Internet technologies or systems);

(G) identification of current and foreseeable online and Internet technologies for use in the registration of voters, for voting, or for the purpose of reducing election fraud, currently available or in use by election authorities;

(H) the means by which to ensure and achieve equity of access to online or Internet voting or voter registration systems and address the fairness of such systems to all citizens; and

(I) the impact of technology on the speed, timeliness, and accuracy of vote counts in Federal, State, and local elections.



(b) Report(1) SubmissionNot later than 20 months after October 29, 2002, the Commission shall transmit to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate a report on the results of the study conducted under subsection (a), including such legislative recommendations or model State laws as are required to address the findings of the Commission.


(2) Internet postingIn addition to the dissemination requirements under chapter 19 of title 44, the Election Administration Commission shall post the report transmitted under paragraph (1) on an Internet website.



(Pub. L. 107–252, title II, § 245, Oct. 29, 2002, 116 Stat. 1690.)

Editorial Notes
Codification
Section was formerly classified to section 15385 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20986. Study and report on free absentee ballot postage(a) Study on the establishment of a free absentee ballot postage program(1) In generalThe Commission, in consultation with the Postal Service, shall conduct a study on the feasibility and advisability of the establishment of a program under which the Postal Service shall waive or otherwise reduce the amount of postage applicable with respect to absentee ballots submitted by voters in general elections for Federal office (other than balloting materials mailed under section 3406 of title 39) that does not apply with respect to the postage required to send the absentee ballots to voters.


(2) Public surveyAs part of the study conducted under paragraph (1), the Commission shall conduct a survey of potential beneficiaries under the program described in such paragraph, including the elderly and disabled, and shall take into account the results of such survey in determining the feasibility and advisability of establishing such a program.



(b) Report(1) SubmissionNot later than the date that is 1 year after October 29, 2002, the Commission shall submit to Congress a report on the study conducted under subsection (a)(1) together with recommendations for such legislative and administrative action as the Commission determines appropriate.


(2) CostsThe report submitted under paragraph (1) shall contain an estimate of the costs of establishing the program described in subsection (a)(1).


(3) ImplementationThe report submitted under paragraph (1) shall contain an analysis of the feasibility of implementing the program described in subsection (a)(1) with respect to the absentee ballots to be submitted in the general election for Federal office held in 2004.


(4) Recommendations regarding the elderly and disabledThe report submitted under paragraph (1) shall—(A) include recommendations on ways that program described in subsection (a)(1) would target elderly individuals and individuals with disabilities; and

(B) identify methods to increase the number of such individuals who vote in elections for Federal office.



(c) Postal Service definedThe term “Postal Service” means the United States Postal Service established under section 201 of title 39.


(Pub. L. 107–252, title II, § 246, Oct. 29, 2002, 116 Stat. 1691.)

Editorial Notes
Codification
Section was formerly classified to section 15386 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 20987. Consultation with Standards Board and Board of Advisors
The Commission shall carry out its duties under this part in consultation with the Standards Board and the Board of Advisors.
(Pub. L. 107–252, title II, § 247, Oct. 29, 2002, 116 Stat. 1692.)

Editorial Notes
Codification
Section was formerly classified to section 15387 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




Part D—Election Assistance
subpart 1—requirements payments
§ 21001. Requirements payments(a) In generalThe Commission shall make a requirements payment each year in an amount determined under section 21002 of this title to each State which meets the conditions described in section 21003 of this title for the year.


(b) Use of funds(1) In generalExcept as provided in paragraphs (2) and (3), a State receiving a requirements payment shall use the payment only to meet the requirements of subchapter III.


(2) Other activitiesA State may use a requirements payment to carry out other activities to improve the administration of elections for Federal office if the State certifies to the Commission that—(A) the State has implemented the requirements of subchapter III; or

(B) the amount expended with respect to such other activities does not exceed an amount equal to the minimum payment amount applicable to the State under section 21002(c) of this title.


(3) Activities under Uniformed and Overseas Citizens Absentee Voting ActA State shall use a requirements payment made using funds appropriated pursuant to the authorization under section 21007(a)(4) of this title only to meet the requirements under the Uniformed and Overseas Citizens Absentee Voting Act [52 U.S.C. 20301 et seq.] imposed as a result of the provisions of and amendments made by the Military and Overseas Voter Empowerment Act.



(c) Retroactive payments(1) In generalNotwithstanding any other provision of this part, including the maintenance of effort requirements of section 21004(a)(7) of this title, a State may use a requirements payment as a reimbursement for costs incurred in obtaining voting equipment which meets the requirements of section 21081 of this title if the State obtains the equipment after the regularly scheduled general election for Federal office held in November 2000.


(2) Special rule regarding multiyear contractsA State may use a requirements payment for any costs for voting equipment which meets the requirements of section 21081 of this title that, pursuant to a multiyear contract, were incurred on or after January 1, 2001, except that the amount that the State is otherwise required to contribute under the maintenance of effort requirements of section 21004(a)(7) of this title shall be increased by the amount of the payment made with respect to such multiyear contract.



(d) Adoption of Commission guidelines and guidance not required to receive paymentNothing in this subpart may be construed to require a State to implement any of the voluntary voting system guidelines or any of the voluntary guidance adopted by the Commission with respect to any matter as a condition for receiving a requirements payment.


(e) Schedule of paymentsAs soon as practicable after the initial appointment of all members of the Commission (but in no event later than 6 months thereafter), and not less frequently than once each calendar year thereafter, the Commission shall make requirements payments to States under this subpart.


(f) LimitationA State may not use any portion of a requirements payment—(1) to pay costs associated with any litigation, except to the extent that such costs otherwise constitute permitted uses of a requirements payment under this subpart; or

(2) for the payment of any judgment.


(Pub. L. 107–252, title II, § 251, Oct. 29, 2002, 116 Stat. 1692; Pub. L. 111–84, div. A, title V, § 588(a), Oct. 28, 2009, 123 Stat. 2333.)

Editorial Notes

References in TextSubchapter III, referred to in subsec. (b)(1), (2)(A), was in the original “title III”, meaning title III of Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1704, which is classified principally to subchapter III (§ 21081 et seq.) of this chapter. For complete classification of title III to the Code, see Tables.
The Uniformed and Overseas Citizens Absentee Voting Act, referred to in subsec. (b)(3), is Pub. L. 99–410, Aug. 28, 1986, 100 Stat. 924, which is classified principally to chapter 203 (§ 20301 et seq.) of this title. For complete classification of this Act to the Code, see Tables.
The Military and Overseas Voter Empowerment Act, referred to in subsec. (b)(3), is subtitle H (§§ 575–589) of title V of div. A of Pub. L. 111–84, Oct. 28, 2009, 123 Stat. 2318. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 15401 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2009—Subsec. (b)(1). Pub. L. 111–84, § 588(a)(1), substituted “paragraphs (2) and (3)” for “paragraph (2)”.
Subsec. (b)(3). Pub. L. 111–84, § 588(a)(2), added par. (3).



§ 21002. Allocation of funds(a) In generalSubject to subsection (c), the amount of a requirements payment made to a State for a year shall be equal to the product of—(1) the total amount appropriated for requirements payments for the year pursuant to the authorization under section 21007 of this title; and

(2) the State allocation percentage for the State (as determined under subsection (b)).


(b) State allocation percentage definedThe “State allocation percentage” for a State is the amount (expressed as a percentage) equal to the quotient of—(1) the voting age population of the State (as reported in the most recent decennial census); and

(2) the total voting age population of all States (as reported in the most recent decennial census).


(c) Minimum amount of paymentThe amount of a requirements payment made to a State for a year may not be less than—(1) in the case of any of the several States or the District of Columbia, one-half of 1 percent of the total amount appropriated for requirements payments for the year under section 21007 of this title; or

(2) in the case of the Commonwealth of Puerto Rico, Guam, American Samoa, or the United States Virgin Islands, one-tenth of 1 percent of such total amount.


(d) Pro rata reductionsThe Administrator 11 So in original. Probably should be “Commission”. shall make such pro rata reductions to the allocations determined under subsection (a) as are necessary to comply with the requirements of subsection (c).


(e) Continuing availability of funds after appropriationA requirements payment made to a State under this subpart shall be available to the State without fiscal year limitation.


(Pub. L. 107–252, title II, § 252, Oct. 29, 2002, 116 Stat. 1693.)

Editorial Notes
Codification
Section was formerly classified to section 15402 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21003. Condition for receipt of funds(a) In generalA State is eligible to receive a requirements payment for a fiscal year if the chief executive officer of the State, or designee, in consultation and coordination with the chief State election official, has filed with the Commission a statement certifying that the State is in compliance with the requirements referred to in subsection (b). A State may meet the requirement of the previous sentence by filing with the Commission a statement which reads as follows: “______ hereby certifies that it is in compliance with the requirements referred to in section 253(b) of the Help America Vote Act of 2002.” (with the blank to be filled in with the name of the State involved).


(b) State plan requirement; certification of compliance with applicable laws and requirementsThe requirements referred to in this subsection are as follows:(1) The State has filed with the Commission a State plan covering the fiscal year which the State certifies—(A) contains each of the elements described in section 21004(a) of this title (or, for purposes of determining the eligibility of a State to receive a requirements payment appropriated pursuant to the authorization provided under section 21007(a)(4) of this title, contains the element described in paragraph (14) of such section) with respect to the fiscal year;

(B) is developed in accordance with section 21005 of this title; and

(C) meets the public notice and comment requirements of section 21006 of this title.


(2)(A) Subject to subparagraph (B), the State has filed with the Commission a plan for the implementation of the uniform, nondiscriminatory administrative complaint procedures required under section 21112 of this title (or has included such a plan in the State plan filed under paragraph (1)), and has such procedures in place for purposes of meeting the requirements of such section. If the State does not include such an implementation plan in the State plan filed under paragraph (1), the requirements of sections 21005(b) and 21006 of this title shall apply to the implementation plan in the same manner as such requirements apply to the State plan.

(B) Subparagraph (A) shall not apply for purposes of determining the eligibility of a State to receive a requirements payment appropriated pursuant to the authorization provided under section 21007(a)(4) of this title.


(3) The State is in compliance with each of the laws described in section 21145 of this title, as such laws apply with respect to this chapter.

(4) To the extent that any portion of the requirements payment is used for activities other than meeting the requirements of subchapter III—(A) the State’s proposed uses of the requirements payment are not inconsistent with the requirements of subchapter III; and

(B) the use of the funds under this paragraph is consistent with the requirements of section 21001(b) of this title.


(5)(A) Subject to subparagraph (B), the State has appropriated funds for carrying out the activities for which the requirements payment is made in an amount equal to 5 percent of the total amount to be spent for such activities (taking into account the requirements payment and the amount spent by the State) and, in the case of a State that uses a requirements payment as a reimbursement under section 21001(c)(2) of this title, an additional amount equal to the amount of such reimbursement.

(B) Subparagraph (A) shall not apply for purposes of determining the eligibility of a State to receive a requirements payment appropriated pursuant to the authorization provided under section 21007(a)(4) of this title for fiscal year 2010, except that if the State does not appropriate funds in accordance with subparagraph (A) prior to the last day of fiscal year 2011, the State shall repay to the Commission the requirements payment which is appropriated pursuant to such authorization.



(c) Methods of compliance left to discretion of StateThe specific choices on the methods of complying with the elements of a State plan shall be left to the discretion of the State.


(d) Timing for filing of certificationA State may not file a statement of certification under subsection (a) until the expiration of the 45-day period (or, in the case of a fiscal year other than the first fiscal year for which a requirements payment is made to the State under this part, the 30-day period) which begins on the date notice of the State plan under this part is published in the Federal Register pursuant to section 21005(b) of this title.


(e) Chief State election official definedIn this part, the “chief State election official” of a State is the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–8) [now 52 U.S.C. 20509] to be responsible for coordination of the State’s responsibilities under such Act.


(Pub. L. 107–252, title II, § 253, Oct. 29, 2002, 116 Stat. 1693; Pub. L. 111–84, div. A, title V, § 588(b)(1)(B)–(3), Oct. 28, 2009, 123 Stat. 2333; Pub. L. 112–74, div. C, title VI, § 622(2), Dec. 23, 2011, 125 Stat. 927.)

Editorial Notes

References in TextSection 253(b) of the Help America Vote Act of 2002, referred to in subsec. (a), is classified to subsec. (b) of this section.
This chapter, referred to in subsec. (b)(3), was in the original “this Act”, meaning Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1666, known as the Help America Vote Act of 2002, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.
Subchapter III, referred to in subsec. (b)(4), was in the original “title III”, meaning title III of Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1704, which is classified principally to subchapter III (§ 21081 et seq.) of this chapter. For complete classification of title III to the Code, see Tables.
The National Voter Registration Act of 1993, referred to in subsec. (e), is Pub. L. 103–31, May 20, 1993, 107 Stat. 77, which is classified principally to chapter 205 (§ 20501 et seq.) of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 15403 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

Amendments2011—Subsec. (d). Pub. L. 112–74 inserted “notice of” before “the State plan”.
2009—Subsec. (b)(1)(A). Pub. L. 111–84, § 588(b)(1)(B), substituted “section 15404(a) of this title (or, for purposes of determining the eligibility of a State to receive a requirements payment appropriated pursuant to the authorization provided under section 15407(a)(4) of this title, contains the element described in paragraph (14) of such section)” for “section 15404 of this title”.
Subsec. (b)(2). Pub. L. 111–84, § 588(b)(2), designated existing provisions as subpar. (A), substituted “Subject to subparagraph (B), the State” for “The State”, and added subpar. (B).
Subsec. (b)(5). Pub. L. 111–84, § 588(b)(3), designated existing provisions as subpar. (A), substituted “Subject to subparagraph (B), the State” for “The State”, and added subpar. (B).



§ 21004. State plan(a) In generalThe State plan shall contain a description of each of the following:(1) How the State will use the requirements payment to meet the requirements of subchapter III, and, if applicable under section 21001(a)(2) of this title, to carry out other activities to improve the administration of elections.

(2) How the State will distribute and monitor the distribution of the requirements payment to units of local government or other entities in the State for carrying out the activities described in paragraph (1), including a description of—(A) the criteria to be used to determine the eligibility of such units or entities for receiving the payment; and

(B) the methods to be used by the State to monitor the performance of the units or entities to whom the payment is distributed, consistent with the performance goals and measures adopted under paragraph (8).


(3) How the State will provide for programs for voter education, election official education and training, and poll worker training which will assist the State in meeting the requirements of subchapter III.

(4) How the State will adopt voting system guidelines and processes which are consistent with the requirements of section 21081 of this title.

(5) How the State will establish a fund described in subsection (b) for purposes of administering the State’s activities under this subpart, including information on fund management.

(6) The State’s proposed budget for activities under this subpart, based on the State’s best estimates of the costs of such activities and the amount of funds to be made available, including specific information on—(A) the costs of the activities required to be carried out to meet the requirements of subchapter III;

(B) the portion of the requirements payment which will be used to carry out activities to meet such requirements; and

(C) the portion of the requirements payment which will be used to carry out other activities.


(7) How the State, in using the requirements payment, will maintain the expenditures of the State for activities funded by the payment at a level that is not less than the level of such expenditures maintained by the State for the fiscal year ending prior to November 2000.

(8) How the State will adopt performance goals and measures that will be used by the State to determine its success and the success of units of local government in the State in carrying out the plan, including timetables for meeting each of the elements of the plan, descriptions of the criteria the State will use to measure performance and the process used to develop such criteria, and a description of which official is to be held responsible for ensuring that each performance goal is met.

(9) A description of the uniform, nondiscriminatory State-based administrative complaint procedures in effect under section 21112 of this title.

(10) If the State received any payment under subchapter I, a description of how such payment will affect the activities proposed to be carried out under the plan, including the amount of funds available for such activities.

(11) How the State will conduct ongoing management of the plan, except that the State may not make any material change in the administration of the plan unless notice of the change—(A) is developed and published in the Federal Register in accordance with section 21005 of this title in the same manner as the State plan;

(B) is subject to public notice and comment in accordance with section 21006 of this title in the same manner as the State plan; and

(C) takes effect only after the expiration of the 30-day period which begins on the date notice of the change is published in the Federal Register in accordance with subparagraph (A).


(12) In the case of a State with a State plan in effect under this part during the previous fiscal year, a description of how the plan reflects changes from the State plan for the previous fiscal year and of how the State succeeded in carrying out the State plan for such previous fiscal year.

(13) A description of the committee which participated in the development of the State plan in accordance with section 21005 of this title and the procedures followed by the committee under such section and section 21006 of this title.

(14) How the State will comply with the provisions and requirements of and amendments made by the Military and Overseas Voter Empowerment Act.


(b) Requirements for election fund(1) Election fund describedFor purposes of subsection (a)(5), a fund described in this subsection with respect to a State is a fund which is established in the treasury of the State government, which is used in accordance with paragraph (2), and which consists of the following amounts:(A) Amounts appropriated or otherwise made available by the State for carrying out the activities for which the requirements payment is made to the State under this subpart.

(B) The requirements payment made to the State under this subpart.

(C) Such other amounts as may be appropriated under law.

(D) Interest earned on deposits of the fund.


(2) Use of fundAmounts in the fund shall be used by the State exclusively to carry out the activities for which the requirements payment is made to the State under this subpart.


(3) Treatment of States that require changes to State lawIn the case of a State that requires State legislation to establish the fund described in this subsection, the Commission shall defer disbursement of the requirements payment to such State until such time as legislation establishing the fund is enacted.



(c) Protection against actions based on information in plan(1) In generalNo action may be brought under this chapter against a State or other jurisdiction on the basis of any information contained in the State plan filed under this subpart.


(2) Exception for criminal actsParagraph (1) may not be construed to limit the liability of a State or other jurisdiction for criminal acts or omissions.



(Pub. L. 107–252, title II, § 254, Oct. 29, 2002, 116 Stat. 1694; Pub. L. 111–84, div. A, title V, § 588(b)(1)(A), Oct. 28, 2009, 123 Stat. 2333; Pub. L. 112–74, div. C, title VI, § 622(3), (4), Dec. 23, 2011, 125 Stat. 927.)

Editorial Notes

References in TextSubchapter III, referred to in subsec. (a)(1), (3), (6)(A), was in the original “title III”, meaning title III of Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1704, which is classified principally to subchapter III (§ 21081 et seq.) of this chapter. For complete classification of title III to the Code, see Tables.
The Military and Overseas Voter Empowerment Act, referred to in subsec. (a)(14), is subtitle H (§§ 575–589) of title V of div. A of Pub. L. 111–84, Oct. 28, 2009, 123 Stat. 2318. For complete classification of this Act to the Code, see Tables.
This chapter, referred to in subsec. (c)(1), was in the original “this Act”, meaning Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1666, known as the Help America Vote Act of 2002, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 15404 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2011—Subsec. (a)(11). Pub. L. 112–74 inserted “notice of” before “the change” in introductory provisions and subpar. (C).
2009—Subsec. (a)(14). Pub. L. 111–84 added par. (14).



§ 21005. Process for development and filing of plan; publication by Commission(a) In generalThe chief State election official shall develop the State plan under this part through a committee of appropriate individuals, including the chief election officials of the two most populous jurisdictions within the States, other local election officials, stake holders (including representatives of groups of individuals with disabilities), and other citizens, appointed for such purpose by the chief State election official.


(b) Publication of plan by CommissionAfter receiving the State plan of a State under this part, the Commission shall cause to have the plan posted on the Commission’s website with a notice published in the Federal Register.


(Pub. L. 107–252, title II, § 255, Oct. 29, 2002, 116 Stat. 1697; Pub. L. 112–74, div. C, title VI, § 622(1), Dec. 23, 2011, 125 Stat. 926.)

Editorial Notes
Codification
Section was formerly classified to section 15405 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2011—Subsec. (b). Pub. L. 112–74 inserted “posted on the Commission’s website with a notice” after “cause to have the plan”.



§ 21006. Requirement for public notice and comment
For purposes of section 21001(a)(1)(C) 11 See References in Text note below. of this title, a State plan meets the public notice and comment requirements of this section if—(1) not later than 30 days prior to the submission of the plan, the State made a preliminary version of the plan available for public inspection and comment;

(2) the State publishes notice that the preliminary version of the plan is so available; and

(3) the State took the public comments made regarding the preliminary version of the plan into account in preparing the plan which was filed with the Commission.

(Pub. L. 107–252, title II, § 256, Oct. 29, 2002, 116 Stat. 1697.)

Editorial Notes

References in TextSection 21001(a)(1)(C) of this title, referred to in text, probably should be a reference to section 21003(b)(1)(C) of this title because there is no subsec. (a)(1)(C) in section 21001 and subsec. (b)(1)(C) of section 21003 relates to public notice and comment requirements of section 21006 of this title.

Codification
Section was formerly classified to section 15406 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21007. Authorization of appropriations(a) In generalIn addition to amounts transferred under section 20904(c) of this title, there are authorized to be appropriated for requirements payments under this subpart the following amounts:(1) For fiscal year 2003, $1,400,000,000.

(2) For fiscal year 2004, $1,000,000,000.

(3) For fiscal year 2005, $600,000,000.

(4) For fiscal year 2010 and subsequent fiscal years, such sums as are necessary for purposes of making requirements payments to States to carry out the activities described in section 21001(b)(3) of this title.


(b) AvailabilityAny amounts appropriated pursuant to the authority of subsection (a) shall remain available without fiscal year limitation until expended.


(Pub. L. 107–252, title II, § 257, Oct. 29, 2002, 116 Stat. 1697; Pub. L. 111–84, div. A, title V, § 588(c), Oct. 28, 2009, 123 Stat. 2334.)

Editorial Notes
Codification
Section was formerly classified to section 15407 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2009—Subsec. (a)(4). Pub. L. 111–84 added par. (4).



§ 21008. Reports
Not later than 6 months after the end of each fiscal year for which a State received a requirements payment under this subpart, the State shall submit a report to the Commission on the activities conducted with the funds provided during the year, and shall include in the report—(1) a list of expenditures made with respect to each category of activities described in section 21001(b) of this title;

(2) the number and type of articles of voting equipment obtained with the funds; and

(3) an analysis and description of the activities funded under this subpart to meet the requirements of this chapter and an analysis and description of how such activities conform to the State plan under section 21004 of this title.

(Pub. L. 107–252, title II, § 258, Oct. 29, 2002, 116 Stat. 1697.)

Editorial Notes

References in TextThis chapter, referred to in par. (3), was in the original “this Act”, meaning Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1666, known as the Help America Vote Act of 2002, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 15408 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




subpart 2—payments to states and units of local government to assure access for individuals with disabilities
§ 21021. Payments to States and units of local government to assure access for individuals with disabilities(a) In generalThe Secretary of Health and Human Services shall make a payment to each eligible State and each eligible unit of local government (as described in section 21023 of this title).


(b) Use of fundsAn eligible State and eligible unit of local government shall use the payment received under this subpart for—(1) making polling places, including the path of travel, entrances, exits, and voting areas of each polling facility, accessible to individuals with disabilities, including the blind and visually impaired, in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters; and

(2) providing individuals with disabilities and the other individuals described in paragraph (1) with information about the accessibility of polling places, including outreach programs to inform the individuals about the availability of accessible polling places and training election officials, poll workers, and election volunteers on how best to promote the access and participation of individuals with disabilities in elections for Federal office.


(c) Schedule of paymentsAs soon as practicable after October 29, 2002 (but in no event later than 6 months thereafter), and not less frequently than once each calendar year thereafter, the Secretary shall make payments under this subpart.


(Pub. L. 107–252, title II, § 261, Oct. 29, 2002, 116 Stat. 1698.)

Editorial Notes
Codification
Section was formerly classified to section 15421 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21022. Amount of payment(a) In generalThe amount of a payment made to an eligible State or an eligible unit of local government for a year under this subpart shall be determined by the Secretary.


(b) Continuing availability of funds after appropriationA payment made to an eligible State or eligible unit of local government under this subpart shall be available without fiscal year limitation.


(Pub. L. 107–252, title II, § 262, Oct. 29, 2002, 116 Stat. 1698.)

Editorial Notes
Codification
Section was formerly classified to section 15422 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21023. Requirements for eligibility(a) ApplicationEach State or unit of local government that desires to receive a payment under this subpart for a fiscal year shall submit an application for the payment to the Secretary at such time and in such manner and containing such information as the Secretary shall require.


(b) Contents of applicationEach application submitted under subsection (a) shall—(1) describe the activities for which assistance under this section is sought; and

(2) provide such additional information and certifications as the Secretary determines to be essential to ensure compliance with the requirements of this subpart.


(c) Protection against actions based on information in application(1) In generalNo action may be brought under this chapter against a State or unit of local government on the basis of any information contained in the application submitted under subsection (a).


(2) Exception for criminal actsParagraph (1) may not be construed to limit the liability of a State or unit of local government for criminal acts or omissions.



(Pub. L. 107–252, title II, § 263, Oct. 29, 2002, 116 Stat. 1698.)

Editorial Notes

References in TextThis chapter, referred to in subsec. (c)(1), was in the original “this Act”, meaning Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1666, known as the Help America Vote Act of 2002, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 15423 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21024. Authorization of appropriations(a) In generalThere are authorized to be appropriated to carry out the provisions of this subpart the following amounts:(1) For fiscal year 2003, $50,000,000.

(2) For fiscal year 2004, $25,000,000.

(3) For fiscal year 2005, $25,000,000.


(b) AvailabilityAny amounts appropriated pursuant to the authority of subsection (a) shall remain available without fiscal year limitation until expended.


(Pub. L. 107–252, title II, § 264, Oct. 29, 2002, 116 Stat. 1699.)

Editorial Notes
Codification
Section was formerly classified to section 15424 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21025. Reports(a) Reports by recipientsNot later than the 11 So in original. 6 months after the end of each fiscal year for which an eligible State or eligible unit of local government received a payment under this subpart, the State or unit shall submit a report to the Secretary on the activities conducted with the funds provided during the year, and shall include in the report a list of expenditures made with respect to each category of activities described in section 21021(b) of this title.


(b) Report by Secretary to CommitteesWith respect to each fiscal year for which the Secretary makes payments under this subpart, the Secretary shall submit a report on the activities carried out under this subpart to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate.


(Pub. L. 107–252, title II, § 265, Oct. 29, 2002, 116 Stat. 1699.)

Editorial Notes
Codification
Section was formerly classified to section 15425 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




subpart 3—grants for research on voting technology improvements
§ 21041. Grants for research on voting technology improvements(a) In generalThe Commission shall make grants to assist entities in carrying out research and development to improve the quality, reliability, accuracy, accessibility, affordability, and security of voting equipment, election systems, and voting technology.


(b) EligibilityAn entity is eligible to receive a grant under this subpart if it submits to the Commission (at such time and in such form as the Commission may require) an application containing—(1) certifications that the research and development funded with the grant will take into account the need to make voting equipment fully accessible for individuals with disabilities, including the blind and visually impaired, the need to ensure that such individuals can vote independently and with privacy, and the need to provide alternative language accessibility for individuals with limited proficiency in the English language (consistent with the requirements of the Voting Rights Act of 1965 [52 U.S.C. 10301 et seq.]); and

(2) such other information and certifications as the Commission may require.


(c) Applicability of regulations governing patent rights in inventions made with Federal assistanceAny invention made by the recipient of a grant under this subpart using funds provided under this subpart shall be subject to chapter 18 of title 35 (relating to patent rights in inventions made with Federal assistance).


(d) Recommendation of topics for research(1) In generalThe Director of the National Institute of Standards and Technology (hereafter in this section referred to as the “Director”) shall submit to the Commission an annual list of the Director’s suggestions for issues which may be the subject of research funded with grants awarded under this subpart during the year.


(2) Review of grant applications received by CommissionThe Commission shall submit each application it receives for a grant under this subpart to the Director, who shall review the application and provide the Commission with such comments as the Director considers appropriate.


(3) Monitoring and adjustment of grant activities at request of CommissionAfter the Commission has awarded a grant under this subpart, the Commission may request that the Director monitor the grant, and (to the extent permitted under the terms of the grant as awarded) the Director may recommend to the Commission that the recipient of the grant modify and adjust the activities carried out under the grant.


(4) Evaluation of grants at request of Commission(A) In generalIn the case of a grant for which the Commission submits the application to the Director under paragraph (2) or requests that the Director monitor the grant under paragraph (3), the Director shall prepare and submit to the Commission an evaluation of the grant and the activities carried out under the grant.


(B) Inclusion in reportsThe Commission shall include the evaluations submitted under subparagraph (A) for a year in the report submitted for the year under section 20927 of this title.




(e) Provision of information on projectsThe Commission may provide to the Technical Guidelines Development Committee under subpart 3 of part A of this subchapter such information regarding the activities funded under this subpart as the Commission deems necessary to assist the Committee in carrying out its duties.


(Pub. L. 107–252, title II, § 271, Oct. 29, 2002, 116 Stat. 1699.)

Editorial Notes

References in TextThe Voting Rights Act of 1965, referred to in subsec. (b)(1), is Pub. L. 89–110, Aug. 6, 1965, 79 Stat. 437, which is classified generally to chapters 103 (§ 10301 et seq.), 105 (§ 10501 et seq.), and 107 (§ 10701 et seq.) of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 15441 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21042. Report(a) In generalEach entity which receives a grant under this subpart shall submit to the Commission a report describing the activities carried out with the funds provided under the grant.


(b) DeadlineAn entity shall submit a report required under subsection (a) not later than 60 days after the end of the fiscal year for which the entity received the grant which is the subject of the report.


(Pub. L. 107–252, title II, § 272, Oct. 29, 2002, 116 Stat. 1700.)

Editorial Notes
Codification
Section was formerly classified to section 15442 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21043. Authorization of appropriations(a) In generalThere are authorized to be appropriated for grants under this subpart $20,000,000 for fiscal year 2003.


(b) Availability of fundsAmounts appropriated pursuant to the authorization under this section shall remain available, without fiscal year limitation, until expended.


(Pub. L. 107–252, title II, § 273, Oct. 29, 2002, 116 Stat. 1700.)

Editorial Notes
Codification
Section was formerly classified to section 15443 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




subpart 4—pilot program for testing of equipment and technology
§ 21051. Pilot program(a) In generalThe Commission shall make grants to carry out pilot programs under which new technologies in voting systems and equipment are tested and implemented on a trial basis so that the results of such tests and trials are reported to Congress.


(b) EligibilityAn entity is eligible to receive a grant under this subpart if it submits to the Commission (at such time and in such form as the Commission may require) an application containing—(1) certifications that the pilot programs funded with the grant will take into account the need to make voting equipment fully accessible for individuals with disabilities, including the blind and visually impaired, the need to ensure that such individuals can vote independently and with privacy, and the need to provide alternative language accessibility for individuals with limited proficiency in the English language (consistent with the requirements of the Voting Rights Act of 1965 [52 U.S.C. 10301 et seq.] and the requirements of this chapter); and

(2) such other information and certifications as the Commission may require.


(c) Recommendation of topics for pilot programs(1) In generalThe Director of the National Institute of Standards and Technology (hereafter in this section referred to as the “Director”) shall submit to the Commission an annual list of the Director’s suggestions for issues which may be the subject of pilot programs funded with grants awarded under this subpart during the year.


(2) Review of grant applications received by CommissionThe Commission shall submit each application it receives for a grant under this subpart to the Director, who shall review the application and provide the Commission with such comments as the Director considers appropriate.


(3) Monitoring and adjustment of grant activities at request of CommissionAfter the Commission has awarded a grant under this subpart, the Commission may request that the Director monitor the grant, and (to the extent permitted under the terms of the grant as awarded) the Director may recommend to the Commission that the recipient of the grant modify and adjust the activities carried out under the grant.


(4) Evaluation of grants at request of Commission(A) In generalIn the case of a grant for which the Commission submits the application to the Director under paragraph (2) or requests that the Director monitor the grant under paragraph (3), the Director shall prepare and submit to the Commission an evaluation of the grant and the activities carried out under the grant.


(B) Inclusion in reportsThe Commission shall include the evaluations submitted under subparagraph (A) for a year in the report submitted for the year under section 20927 of this title.




(d) Provision of information on projectsThe Commission may provide to the Technical Guidelines Development Committee under subpart 3 of part A of this subchapter such information regarding the activities funded under this subpart as the Commission deems necessary to assist the Committee in carrying out its duties.


(Pub. L. 107–252, title II, § 281, Oct. 29, 2002, 116 Stat. 1701.)

Editorial Notes

References in TextThe Voting Rights Act of 1965, referred to in subsec. (b)(1), is Pub. L. 89–110, Aug. 6, 1965, 79 Stat. 437, which is classified generally to chapters 103 (§ 10301 et seq.), 105 (§ 10501 et seq.), and 107 (§ 10701 et seq.) of this title. For complete classification of this Act to the Code, see Tables.
This chapter, referred to in subsec. (b)(1), was in the original “this Act”, meaning Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1666, known as the Help America Vote Act of 2002, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 15451 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21052. Report(a) In generalEach entity which receives a grant under this subpart shall submit to the Commission a report describing the activities carried out with the funds provided under the grant.


(b) DeadlineAn entity shall submit a report required under subsection (a) not later than 60 days after the end of the fiscal year for which the entity received the grant which is the subject of the report.


(Pub. L. 107–252, title II, § 282, Oct. 29, 2002, 116 Stat. 1702.)

Editorial Notes
Codification
Section was formerly classified to section 15452 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21053. Authorization of appropriations(a) In generalThere are authorized to be appropriated for grants under this subpart $10,000,000 for fiscal year 2003.


(b) Availability of fundsAmounts appropriated pursuant to the authorization under this section shall remain available, without fiscal year limitation, until expended.


(Pub. L. 107–252, title II, § 283, Oct. 29, 2002, 116 Stat. 1702.)

Editorial Notes
Codification
Section was formerly classified to section 15453 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




subpart 5—protection and advocacy systems
§ 21061. Payments for protection and advocacy systems(a) In generalIn addition to any other payments made under this part, the Secretary of Health and Human Services shall pay the protection and advocacy system (as defined in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002)) of each State to ensure full participation in the electoral process for individuals with disabilities, including registering to vote, casting a vote and accessing polling places. In providing such services, protection and advocacy systems shall have the same general authorities as they are afforded under subtitle C of title I of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15041 et seq.).


(b) Minimum grant amountThe minimum amount of each grant to a protection and advocacy system shall be determined and allocated as set forth in subsections (c)(3), (c)(4), (c)(5), (e), and (g) of section 794e of title 29, except that the amount of the grants to systems referred to in subsections (c)(3)(B) and (c)(4)(B) of that section shall be not less than $70,000 and $35,000, respectively.


(c) Training and technical assistance program(1) In generalNot later than 90 days after the date on which the initial appropriation of funds for a fiscal year is made pursuant to the authorization under section 21062 of this title, the Secretary shall set aside 7 percent of the amount appropriated under such section and use such portion to make payments to eligible entities to provide training and technical assistance with respect to the activities carried out under this section.


(2) Use of fundsA recipient of a payment under this subsection may use the payment to support training in the use of voting systems and technologies, and to demonstrate and evaluate the use of such systems and technologies, by individuals with disabilities (including blindness) in order to assess the availability and use of such systems and technologies for such individuals. At least one of the recipients under this subsection shall use the payment to provide training and technical assistance for nonvisual access.


(3) EligibilityAn entity is eligible to receive a payment under this subsection if the entity—(A) is a public or private nonprofit entity with demonstrated experience in voting issues for individuals with disabilities;

(B) is governed by a board with respect to which the majority of its members are individuals with disabilities or family members of such individuals or individuals who are blind; and

(C) submits to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.



(Pub. L. 107–252, title II, § 291, Oct. 29, 2002, 116 Stat. 1702.)

Editorial Notes

References in TextThe Developmental Disabilities Assistance and Bill of Rights Act of 2000, referred to in subsec. (a), is Pub. L. 106–402, Oct. 30, 2000, 114 Stat. 1677. Subtitle C of title I of the Act is classified generally to part C (§ 15041 et seq.) of subchapter I of chapter 144 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 15001 of Title 42 and Tables.

Codification
Section was formerly classified to section 15461 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21062. Authorization of appropriations(a) In generalIn addition to any other amounts authorized to be appropriated under this part, there are authorized to be appropriated $10,000,000 for each of the fiscal years 2003, 2004, 2005, and 2006, and for each subsequent fiscal year such sums as may be necessary, for the purpose of making payments under section 21061(a) of this title; except that none of the funds provided by this subsection shall be used to initiate or otherwise participate in any litigation related to election-related disability access, notwithstanding the general authorities that the protection and advocacy systems are otherwise afforded under subtitle C of title I of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15041 et seq.).


(b) AvailabilityAny amounts appropriated pursuant to the authority of this section shall remain available until expended.


(Pub. L. 107–252, title II, § 292, Oct. 29, 2002, 116 Stat. 1703.)

Editorial Notes

References in TextThe Developmental Disabilities Assistance and Bill of Rights Act of 2000, referred to in subsec. (a), is Pub. L. 106–402, Oct. 30, 2000, 114 Stat. 1677. Subtitle C of title I of the Act is classified generally to part C (§ 15041 et seq.) of subchapter I of chapter 144 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 15001 of Title 42 and Tables.

Codification
Section was formerly classified to section 15462 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




subpart 6—national student and parent mock election
§ 21071. National Student and Parent Mock Election(a) In generalThe Election Assistance Commission is authorized to award grants to the National Student and Parent Mock Election, a national nonprofit, nonpartisan organization that works to promote voter participation in American elections to enable it to carry out voter education activities for students and their parents. Such activities may—(1) include simulated national elections at least 5 days before the actual election that permit participation by students and parents from each of the 50 States in the United States, its territories, the District of Columbia, and United States schools overseas; and

(2) consist of—(A) school forums and local cable call-in shows on the national issues to be voted upon in an “issues forum”;

(B) speeches and debates before students and parents by local candidates or stand-ins for such candidates;

(C) quiz team competitions, mock press conferences, and speech writing competitions;

(D) weekly meetings to follow the course of the campaign; or

(E) school and neighborhood campaigns to increase voter turnout, including newsletters, posters, telephone chains, and transportation.



(b) RequirementThe National Student and Parent Mock Election shall present awards to outstanding student and parent mock election projects.


(Pub. L. 107–252, title II, § 295, Oct. 29, 2002, 116 Stat. 1703.)

Editorial Notes
Codification
Section was formerly classified to section 15471 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21072. Authorization of appropriations
There are authorized to be appropriated to carry out the provisions of this part $200,000 for fiscal year 2003 and such sums as may be necessary for each of the 6 succeeding fiscal years.
(Pub. L. 107–252, title II, § 296, Oct. 29, 2002, 116 Stat. 1704.)

Editorial Notes
Codification
Section was formerly classified to section 15472 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.






SUBCHAPTER III—UNIFORM AND NONDISCRIMINATORY ELECTION TECHNOLOGY AND ADMINISTRATION REQUIREMENTS
Part A—Requirements
§ 21081. Voting systems standards(a) RequirementsEach voting system used in an election for Federal office shall meet the following requirements:(1) In general(A) Except as provided in subparagraph (B), the voting system (including any lever voting system, optical scanning voting system, or direct recording electronic system) shall—(i) permit the voter to verify (in a private and independent manner) the votes selected by the voter on the ballot before the ballot is cast and counted;

(ii) provide the voter with the opportunity (in a private and independent manner) to change the ballot or correct any error before the ballot is cast and counted (including the opportunity to correct the error through the issuance of a replacement ballot if the voter was otherwise unable to change the ballot or correct any error); and

(iii) if the voter selects votes for more than one candidate for a single office—(I) notify the voter that the voter has selected more than one candidate for a single office on the ballot;

(II) notify the voter before the ballot is cast and counted of the effect of casting multiple votes for the office; and

(III) provide the voter with the opportunity to correct the ballot before the ballot is cast and counted.



(B) A State or jurisdiction that uses a paper ballot voting system, a punch card voting system, or a central count voting system (including mail-in absentee ballots and mail-in ballots), may meet the requirements of subparagraph (A)(iii) by—(i) establishing a voter education program specific to that voting system that notifies each voter of the effect of casting multiple votes for an office; and

(ii) providing the voter with instructions on how to correct the ballot before it is cast and counted (including instructions on how to correct the error through the issuance of a replacement ballot if the voter was otherwise unable to change the ballot or correct any error).


(C) The voting system shall ensure that any notification required under this paragraph preserves the privacy of the voter and the confidentiality of the ballot.


(2) Audit capacity(A) In generalThe voting system shall produce a record with an audit capacity for such system.


(B) Manual audit capacity(i) The voting system shall produce a permanent paper record with a manual audit capacity for such system.

(ii) The voting system shall provide the voter with an opportunity to change the ballot or correct any error before the permanent paper record is produced.

(iii) The paper record produced under subparagraph (A) shall be available as an official record for any recount conducted with respect to any election in which the system is used.



(3) Accessibility for individuals with disabilitiesThe voting system shall—(A) be accessible for individuals with disabilities, including nonvisual accessibility for the blind and visually impaired, in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters;

(B) satisfy the requirement of subparagraph (A) through the use of at least one direct recording electronic voting system or other voting system equipped for individuals with disabilities at each polling place; and

(C) if purchased with funds made available under subchapter II on or after January 1, 2007, meet the voting system standards for disability access (as outlined in this paragraph).


(4) Alternative language accessibilityThe voting system shall provide alternative language accessibility pursuant to the requirements of section 10503 of this title.


(5) Error ratesThe error rate of the voting system in counting ballots (determined by taking into account only those errors which are attributable to the voting system and not attributable to an act of the voter) shall comply with the error rate standards established under section 3.2.1 of the voting systems standards issued by the Federal Election Commission which are in effect on October 29, 2002.


(6) Uniform definition of what constitutes a voteEach State shall adopt uniform and nondiscriminatory standards that define what constitutes a vote and what will be counted as a vote for each category of voting system used in the State.



(b) Voting system definedIn this section, the term “voting system” means—(1) the total combination of mechanical, electromechanical, or electronic equipment (including the software, firmware, and documentation required to program, control, and support the equipment) that is used—(A) to define ballots;

(B) to cast and count votes;

(C) to report or display election results; and

(D) to maintain and produce any audit trail information; and


(2) the practices and associated documentation used—(A) to identify system components and versions of such components;

(B) to test the system during its development and maintenance;

(C) to maintain records of system errors and defects;

(D) to determine specific system changes to be made to a system after the initial qualification of the system; and

(E) to make available any materials to the voter (such as notices, instructions, forms, or paper ballots).



(c) Construction(1) In generalNothing in this section shall be construed to prohibit a State or jurisdiction which used a particular type of voting system in the elections for Federal office held in November 2000 from using the same type of system after the effective date of this section, so long as the system meets or is modified to meet the requirements of this section.


(2) Protection of paper ballot voting systemsFor purposes of subsection (a)(1)(A)(i), the term “verify” may not be defined in a manner that makes it impossible for a paper ballot voting system to meet the requirements of such subsection or to be modified to meet such requirements.



(d) Effective dateEach State and jurisdiction shall be required to comply with the requirements of this section on and after January 1, 2006.


(Pub. L. 107–252, title III, § 301, Oct. 29, 2002, 116 Stat. 1704.)

Editorial Notes
Codification
Section was formerly classified to section 15481 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21082. Provisional voting and voting information requirements(a) Provisional voting requirementsIf an individual declares that such individual is a registered voter in the jurisdiction in which the individual desires to vote and that the individual is eligible to vote in an election for Federal office, but the name of the individual does not appear on the official list of eligible voters for the polling place or an election official asserts that the individual is not eligible to vote, such individual shall be permitted to cast a provisional ballot as follows:(1) An election official at the polling place shall notify the individual that the individual may cast a provisional ballot in that election.

(2) The individual shall be permitted to cast a provisional ballot at that polling place upon the execution of a written affirmation by the individual before an election official at the polling place stating that the individual is—(A) a registered voter in the jurisdiction in which the individual desires to vote; and

(B) eligible to vote in that election.


(3) An election official at the polling place shall transmit the ballot cast by the individual or the voter information contained in the written affirmation executed by the individual under paragraph (2) to an appropriate State or local election official for prompt verification under paragraph (4).

(4) If the appropriate State or local election official to whom the ballot or voter information is transmitted under paragraph (3) determines that the individual is eligible under State law to vote, the individual’s provisional ballot shall be counted as a vote in that election in accordance with State law.

(5)(A) At the time that an individual casts a provisional ballot, the appropriate State or local election official shall give the individual written information that states that any individual who casts a provisional ballot will be able to ascertain under the system established under subparagraph (B) whether the vote was counted, and, if the vote was not counted, the reason that the vote was not counted.

(B) The appropriate State or local election official shall establish a free access system (such as a toll-free telephone number or an Internet website) that any individual who casts a provisional ballot may access to discover whether the vote of that individual was counted, and, if the vote was not counted, the reason that the vote was not counted.


States described in section 20503(b) of this title may meet the requirements of this subsection using voter registration procedures established under applicable State law. The appropriate State or local official shall establish and maintain reasonable procedures necessary to protect the security, confidentiality, and integrity of personal information collected, stored, or otherwise used by the free access system established under paragraph (5)(B). Access to information about an individual provisional ballot shall be restricted to the individual who cast the ballot.

(b) Voting information requirements(1) Public posting on election dayThe appropriate State or local election official shall cause voting information to be publicly posted at each polling place on the day of each election for Federal office.


(2) Voting information definedIn this section, the term “voting information” means—(A) a sample version of the ballot that will be used for that election;

(B) information regarding the date of the election and the hours during which polling places will be open;

(C) instructions on how to vote, including how to cast a vote and how to cast a provisional ballot;

(D) instructions for mail-in registrants and first-time voters under section 21083(b) of this title;

(E) general information on voting rights under applicable Federal and State laws, including information on the right of an individual to cast a provisional ballot and instructions on how to contact the appropriate officials if these rights are alleged to have been violated; and

(F) general information on Federal and State laws regarding prohibitions on acts of fraud and misrepresentation.



(c) Voters who vote after the polls closeAny individual who votes in an election for Federal office as a result of a Federal or State court order or any other order extending the time established for closing the polls by a State law in effect 10 days before the date of that election may only vote in that election by casting a provisional ballot under subsection (a). Any such ballot cast under the preceding sentence shall be separated and held apart from other provisional ballots cast by those not affected by the order.


(d) Effective date for provisional voting and voting informationEach State and jurisdiction shall be required to comply with the requirements of this section on and after January 1, 2004.


(Pub. L. 107–252, title III, § 302, Oct. 29, 2002, 116 Stat. 1706.)

Editorial Notes
Codification
Section was formerly classified to section 15482 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21083. Computerized statewide voter registration list requirements and requirements for voters who register by mail(a) Computerized statewide voter registration list requirements(1) Implementation(A) In generalExcept as provided in subparagraph (B), each State, acting through the chief State election official, shall implement, in a uniform and nondiscriminatory manner, a single, uniform, official, centralized, interactive computerized statewide voter registration list defined, maintained, and administered at the State level that contains the name and registration information of every legally registered voter in the State and assigns a unique identifier to each legally registered voter in the State (in this subsection referred to as the “computerized list”), and includes the following:(i) The computerized list shall serve as the single system for storing and managing the official list of registered voters throughout the State.

(ii) The computerized list contains the name and registration information of every legally registered voter in the State.

(iii) Under the computerized list, a unique identifier is assigned to each legally registered voter in the State.

(iv) The computerized list shall be coordinated with other agency databases within the State.

(v) Any election official in the State, including any local election official, may obtain immediate electronic access to the information contained in the computerized list.

(vi) All voter registration information obtained by any local election official in the State shall be electronically entered into the computerized list on an expedited basis at the time the information is provided to the local official.

(vii) The chief State election official shall provide such support as may be required so that local election officials are able to enter information as described in clause (vi).

(viii) The computerized list shall serve as the official voter registration list for the conduct of all elections for Federal office in the State.


(B) ExceptionThe requirement under subparagraph (A) shall not apply to a State in which, under a State law in effect continuously on and after October 29, 2002, there is no voter registration requirement for individuals in the State with respect to elections for Federal office.



(2) Computerized list maintenance(A) In generalThe appropriate State or local election official shall perform list maintenance with respect to the computerized list on a regular basis as follows:(i) If an individual is to be removed from the computerized list, such individual shall be removed in accordance with the provisions of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg et seq.) [now 52 U.S.C. 20501 et seq.], including subsections (a)(4), (c)(2), (d), and (e) of section 8 of such Act (42 U.S.C. 1973gg–6) [now 52 U.S.C. 20507].

(ii) For purposes of removing names of ineligible voters from the official list of eligible voters—(I) under section 8(a)(3)(B) of such Act (42 U.S.C. 1973gg–6(a)(3)(B)) [now 52 U.S.C. 20507(a)(3)(B)], the State shall coordinate the computerized list with State agency records on felony status; and

(II) by reason of the death of the registrant under section 8(a)(4)(A) of such Act (42 U.S.C. 1973gg–6(a)(4)(A)) [now 52 U.S.C. 20507(a)(4)(A)], the State shall coordinate the computerized list with State agency records on death.


(iii) Notwithstanding the preceding provisions of this subparagraph, if a State is described in section 4(b) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–2(b)) [now 52 U.S.C. 20503(b)], that State shall remove the names of ineligible voters from the computerized list in accordance with State law.


(B) ConductThe list maintenance performed under subparagraph (A) shall be conducted in a manner that ensures that—(i) the name of each registered voter appears in the computerized list;

(ii) only voters who are not registered or who are not eligible to vote are removed from the computerized list; and

(iii) duplicate names are eliminated from the computerized list.



(3) Technological security of computerized listThe appropriate State or local official shall provide adequate technological security measures to prevent the unauthorized access to the computerized list established under this section.


(4) Minimum standard for accuracy of State voter registration recordsThe State election system shall include provisions to ensure that voter registration records in the State are accurate and are updated regularly, including the following:(A) A system of file maintenance that makes a reasonable effort to remove registrants who are ineligible to vote from the official list of eligible voters. Under such system, consistent with the National Voter Registration Act of 1993 (42 U.S.C. 1973gg et seq.) [now 52 U.S.C. 20501 et seq.], registrants who have not responded to a notice and who have not voted in 2 consecutive general elections for Federal office shall be removed from the official list of eligible voters, except that no registrant may be removed solely by reason of a failure to vote.

(B) Safeguards to ensure that eligible voters are not removed in error from the official list of eligible voters.


(5) Verification of voter registration information(A) Requiring provision of certain information by applicants(i) In generalExcept as provided in clause (ii), notwithstanding any other provision of law, an application for voter registration for an election for Federal office may not be accepted or processed by a State unless the application includes—(I) in the case of an applicant who has been issued a current and valid driver’s license, the applicant’s driver’s license number; or

(II) in the case of any other applicant (other than an applicant to whom clause (ii) applies), the last 4 digits of the applicant’s social security number.


(ii) Special rule for applicants without driver’s license or social security numberIf an applicant for voter registration for an election for Federal office has not been issued a current and valid driver’s license or a social security number, the State shall assign the applicant a number which will serve to identify the applicant for voter registration purposes. To the extent that the State has a computerized list in effect under this subsection and the list assigns unique identifying numbers to registrants, the number assigned under this clause shall be the unique identifying number assigned under the list.


(iii) Determination of validity of numbers providedThe State shall determine whether the information provided by an individual is sufficient to meet the requirements of this subparagraph, in accordance with State law.



(B) Requirements for State officials(i) Sharing information in databasesThe chief State election official and the official responsible for the State motor vehicle authority of a State shall enter into an agreement to match information in the database of the statewide voter registration system with information in the database of the motor vehicle authority to the extent required to enable each such official to verify the accuracy of the information provided on applications for voter registration.


(ii) Agreements with Commissioner of Social SecurityThe official responsible for the State motor vehicle authority shall enter into an agreement with the Commissioner of Social Security under section 405(r)(8) 11 See References in Text note below. of title 42 (as added by subparagraph (C)).



(C) Omitted

(D) Special rule for certain StatesIn the case of a State which is permitted to use social security numbers, and provides for the use of social security numbers, on applications for voter registration, in accordance with section 7 of the Privacy Act of 1974 (5 U.S.C. 552a note), the provisions of this paragraph shall be optional.




(b) Requirements for voters who register by mail(1) In generalNotwithstanding section 6(c) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–4(c)) [now 52 U.S.C. 20505(c)] and subject to paragraph (3), a State shall, in a uniform and nondiscriminatory manner, require an individual to meet the requirements of paragraph (2) if—(A) the individual registered to vote in a jurisdiction by mail; and

(B)(i) the individual has not previously voted in an election for Federal office in the State; or

(ii) the individual has not previously voted in such an election in the jurisdiction and the jurisdiction is located in a State that does not have a computerized list that complies with the requirements of subsection (a).



(2) Requirements(A) In generalAn individual meets the requirements of this paragraph if the individual—(i) in the case of an individual who votes in person—(I) presents to the appropriate State or local election official a current and valid photo identification; or

(II) presents to the appropriate State or local election official a copy of a current utility bill, bank statement, government check, paycheck, or other government document that shows the name and address of the voter; or


(ii) in the case of an individual who votes by mail, submits with the ballot—(I) a copy of a current and valid photo identification; or

(II) a copy of a current utility bill, bank statement, government check, paycheck, or other government document that shows the name and address of the voter.



(B) Fail-safe voting(i) In personAn individual who desires to vote in person, but who does not meet the requirements of subparagraph (A)(i), may cast a provisional ballot under section 21082(a) of this title.


(ii) By mailAn individual who desires to vote by mail but who does not meet the requirements of subparagraph (A)(ii) may cast such a ballot by mail and the ballot shall be counted as a provisional ballot in accordance with section 21082(a) of this title.




(3) InapplicabilityParagraph (1) shall not apply in the case of a person—(A) who registers to vote by mail under section 6 of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–4) [now 52 U.S.C. 20505] and submits as part of such registration either—(i) a copy of a current and valid photo identification; or

(ii) a copy of a current utility bill, bank statement, government check, paycheck, or government document that shows the name and address of the voter;


(B)(i) who registers to vote by mail under section 6 of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–4) [now 52 U.S.C. 20505] and submits with such registration either—(I) a driver’s license number; or

(II) at least the last 4 digits of the individual’s social security number; and


(ii) with respect to whom a State or local election official matches the information submitted under clause (i) with an existing State identification record bearing the same number, name and date of birth as provided in such registration; or


(C) who is—(i) entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act [52 U.S.C. 20301 et seq.];

(ii) provided the right to vote otherwise than in person under section 20102(b)(2)(B)(ii) of this title; or

(iii) entitled to vote otherwise than in person under any other Federal law.



(4) Contents of mail-in registration form(A) In generalThe mail voter registration form developed under section 6 of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–4) [now 52 U.S.C. 20505] shall include the following:(i) The question “Are you a citizen of the United States of America?” and boxes for the applicant to check to indicate whether the applicant is or is not a citizen of the United States.

(ii) The question “Will you be 18 years of age on or before election day?” and boxes for the applicant to check to indicate whether or not the applicant will be 18 years of age or older on election day.

(iii) The statement “If you checked ‘no’ in response to either of these questions, do not complete this form.”.

(iv) A statement informing the individual that if the form is submitted by mail and the individual is registering for the first time, the appropriate information required under this section must be submitted with the mail-in registration form in order to avoid the additional identification requirements upon voting for the first time.


(B) Incomplete formsIf an applicant for voter registration fails to answer the question included on the mail voter registration form pursuant to subparagraph (A)(i), the registrar shall notify the applicant of the failure and provide the applicant with an opportunity to complete the form in a timely manner to allow for the completion of the registration form prior to the next election for Federal office (subject to State law).



(5) ConstructionNothing in this subsection shall be construed to require a State that was not required to comply with a provision of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg et seq.) [now 52 U.S.C. 20501 et seq.] before October 29, 2002, to comply with such a provision after October 29, 2002.



(c) Permitted use of last 4 digits of social security numbersThe last 4 digits of a social security number described in subsections (a)(5)(A)(i)(II) and (b)(3)(B)(i)(II) shall not be considered to be a social security number for purposes of section 7 of the Privacy Act of 1974 (5 U.S.C. 552a note).


(d) Effective date(1) Computerized statewide voter registration list requirements(A) In generalExcept as provided in subparagraph (B), each State and jurisdiction shall be required to comply with the requirements of subsection (a) on and after January 1, 2004.


(B) WaiverIf a State or jurisdiction certifies to the Commission not later than January 1, 2004, that the State or jurisdiction will not meet the deadline described in subparagraph (A) for good cause and includes in the certification the reasons for the failure to meet such deadline, subparagraph (A) shall apply to the State or jurisdiction as if the reference in such subparagraph to “January 1, 2004” were a reference to “January 1, 2006”.



(2) Requirement for voters who register by mail(A) In generalEach State and jurisdiction shall be required to comply with the requirements of subsection (b) on and after January 1, 2004, and shall be prepared to receive registration materials submitted by individuals described in subparagraph (B) on and after the date described in such subparagraph.


(B) Applicability with respect to individualsThe provisions of subsection (b) shall apply to any individual who registers to vote on or after January 1, 2003.




(Pub. L. 107–252, title III, § 303, Oct. 29, 2002, 116 Stat. 1708.)

Editorial Notes

References in TextThe National Voter Registration Act of 1993, referred to in subsecs. (a)(2)(A)(i), (4)(A) and (b)(5), is Pub. L. 103–31, May 20, 1993, 107 Stat. 77, which is classified principally to chapter 205 (§ 20501 et seq.) of this title. For complete classification of this Act to the Code, see Tables.
Par. (8) of section 405(r) of title 42, referred to in subsec. (a)(5)(B)(ii), was redesignated par. (9) of section 405(r) by Pub. L. 116–260, div. FF, title VIII, § 801(a)(4), Dec. 27, 2020, 134 Stat. 3202.
Section 7 of the Privacy Act of 1974, referred to in subsecs. (a)(5)(D) and (c), is section 7 of Pub. L. 93–579, which is set out as a note under section 552a of Title 5, Government Organization and Employees.
The Uniformed and Overseas Citizens Absentee Voting Act, referred to in subsec. (b)(3)(C)(i), is Pub. L. 99–410, Aug. 28, 1986, 100 Stat. 924, which is classified principally to chapter 203 (§ 20301 et seq.) of this title. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 15483 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.
Section is comprised of section 303 of Pub. L. 107–252. Subsec. (a)(5)(C) of section 303 of Pub. L. 107–252 amended section 405 of Title 42, The Public Health and Welfare.



§ 21084. Minimum requirements
The requirements established by this subchapter are minimum requirements and nothing in this subchapter shall be construed to prevent a State from establishing election technology and administration requirements that are more strict than the requirements established under this subchapter so long as such State requirements are not inconsistent with the Federal requirements under this subchapter or any law described in section 21145 of this title.
(Pub. L. 107–252, title III, § 304, Oct. 29, 2002, 116 Stat. 1714.)

Editorial Notes

References in TextThis subchapter, referred to in text, was in the original “this title”, meaning title III of Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1704, which is classified principally to this subchapter. For complete classification of title III to the Code, see Tables.

Codification
Section was formerly classified to section 15484 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21085. Methods of implementation left to discretion of State
The specific choices on the methods of complying with the requirements of this subchapter shall be left to the discretion of the State.
(Pub. L. 107–252, title III, § 305, Oct. 29, 2002, 116 Stat. 1714.)

Editorial Notes

References in TextThis subchapter, referred to in text, was in the original “this title”, meaning title III of Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1704, which is classified principally to this subchapter. For complete classification of title III to the Code, see Tables.

Codification
Section was formerly classified to section 15485 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




Part B—Voluntary Guidance
§ 21101. Adoption of voluntary guidance by Commission(a) In generalTo assist States in meeting the requirements of part A of this subchapter, the Commission shall adopt voluntary guidance consistent with such requirements in accordance with the procedures described in section 21102 of this title.


(b) DeadlinesThe Commission shall adopt the recommendations under this section not later than—(1) in the case of the recommendations with respect to section 21081 of this title, January 1, 2004;

(2) in the case of the recommendations with respect to section 21082 of this title, October 1, 2003; and

(3) in the case of the recommendations with respect to section 21083 of this title, October 1, 2003.


(c) Quadrennial updateThe Commission shall review and update recommendations adopted with respect to section 21081 of this title no less frequently than once every 4 years.


(Pub. L. 107–252, title III, § 311, Oct. 29, 2002, 116 Stat. 1715.)

Editorial Notes
Codification
Section was formerly classified to section 15501 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21102. Process for adoption
The adoption of the voluntary guidance under this part shall be carried out by the Commission in a manner that provides for each of the following:(1) Publication of notice of the proposed recommendations in the Federal Register.

(2) An opportunity for public comment on the proposed recommendations.

(3) An opportunity for a public hearing on the record.

(4) Publication of the final recommendations in the Federal Register.

(Pub. L. 107–252, title III, § 312, Oct. 29, 2002, 116 Stat. 1715.)

Editorial Notes
Codification
Section was formerly classified to section 15502 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.





SUBCHAPTER IV—ENFORCEMENT
§ 21111. Actions by the Attorney General for declaratory and injunctive relief
The Attorney General may bring a civil action against any State or jurisdiction in an appropriate United States District Court for such declaratory and injunctive relief (including a temporary restraining order, a permanent or temporary injunction, or other order) as may be necessary to carry out the uniform and nondiscriminatory election technology and administration requirements under sections 21081, 21082, and 21083 of this title.
(Pub. L. 107–252, title IV, § 401, Oct. 29, 2002, 116 Stat. 1715.)

Editorial Notes
Codification
Section was formerly classified to section 15511 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21112. Establishment of State-based administrative complaint procedures to remedy grievances(a) Establishment of State-based administrative complaint procedures to remedy grievances(1) Establishment of procedures as condition of receiving fundsIf a State receives any payment under a program under this chapter, the State shall be required to establish and maintain State-based administrative complaint procedures which meet the requirements of paragraph (2).


(2) Requirements for proceduresThe requirements of this paragraph are as follows:(A) The procedures shall be uniform and nondiscriminatory.

(B) Under the procedures, any person who believes that there is a violation of any provision of subchapter III (including a violation which has occurred, is occurring, or is about to occur) may file a complaint.

(C) Any complaint filed under the procedures shall be in writing and notarized, and signed and sworn by the person filing the complaint.

(D) The State may consolidate complaints filed under subparagraph (B).

(E) At the request of the complainant, there shall be a hearing on the record.

(F) If, under the procedures, the State determines that there is a violation of any provision of subchapter III, the State shall provide the appropriate remedy.

(G) If, under the procedures, the State determines that there is no violation, the State shall dismiss the complaint and publish the results of the procedures.

(H) The State shall make a final determination with respect to a complaint prior to the expiration of the 90-day period which begins on the date the complaint is filed, unless the complainant consents to a longer period for making such a determination.

(I) If the State fails to meet the deadline applicable under subparagraph (H), the complaint shall be resolved within 60 days under alternative dispute resolution procedures established for purposes of this section. The record and other materials from any proceedings conducted under the complaint procedures established under this section shall be made available for use under the alternative dispute resolution procedures.



(b) Requiring Attorney General approval of compliance plan for States not receiving funds(1) In generalNot later than January 1, 2004, each nonparticipating State shall elect—(A) to certify to the Commission that the State meets the requirements of subsection (a) in the same manner as a State receiving a payment under this chapter; or

(B) to submit a compliance plan to the Attorney General which provides detailed information on the steps the State will take to ensure that it meets the requirements of subchapter III.


(2) States without approved plan deemed out of complianceA nonparticipating State (other than a State which makes the election described in paragraph (1)(A)) shall be deemed to not meet the requirements of subchapter III if the Attorney General has not approved a compliance plan submitted by the State under this subsection.


(3) Nonparticipating State definedIn this section, a “nonparticipating State” is a State which, during 2003, does not notify any office which is responsible for making payments to States under any program under this chapter of its intent to participate in, and receive funds under, the program.



(Pub. L. 107–252, title IV, § 402, Oct. 29, 2002, 116 Stat. 1715.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a)(1) and (b)(1)(A), (3), was in the original “this Act”, meaning Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1666, known as the Help America Vote Act of 2002, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.
Subchapter III, referred to in subsecs. (a)(2)(B), (F) and (b)(1)(B), (2), was in the original “title III”, meaning title III of Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1704, which is classified principally to subchapter III (§ 21081 et seq.) of this chapter. For complete classification of title III to the Code, see Tables.

Codification
Section was formerly classified to section 15512 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER V—HELP AMERICA VOTE COLLEGE PROGRAM
§ 21121. Establishment of program(a) In generalNot later than 1 year after the appointment of its members, the Election Assistance Commission shall develop a program to be known as the “Help America Vote College Program” (hereafter in this subchapter referred to as the “Program”).


(b) Purposes of ProgramThe purpose of the Program shall be—(1) to encourage students enrolled at institutions of higher education (including community colleges) to assist State and local governments in the administration of elections by serving as nonpartisan poll workers or assistants; and

(2) to encourage State and local governments to use the services of the students participating in the Program.


(Pub. L. 107–252, title V, § 501, Oct. 29, 2002, 116 Stat. 1717.)

Editorial Notes
Codification
Section was formerly classified to section 15521 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21122. Activities under Program(a) In generalIn carrying out the Program, the Commission (in consultation with the chief election official of each State) shall develop materials, sponsor seminars and workshops, engage in advertising targeted at students, make grants, and take such other actions as it considers appropriate to meet the purposes described in section 21121(b) of this title.


(b) Requirements for grant recipientsIn making grants under the Program, the Commission shall ensure that the funds provided are spent for projects and activities which are carried out without partisan bias or without promoting any particular point of view regarding any issue, and that each recipient is governed in a balanced manner which does not reflect any partisan bias.


(c) Coordination with institutions of higher educationThe Commission shall encourage institutions of higher education (including community colleges) to participate in the Program, and shall make all necessary materials and other assistance (including materials and assistance to enable the institution to hold workshops and poll worker training sessions) available without charge to any institution which desires to participate in the Program.


(Pub. L. 107–252, title V, § 502, Oct. 29, 2002, 116 Stat. 1717.)

Editorial Notes
Codification
Section was formerly classified to section 15522 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21123. Authorization of appropriations
In addition to any funds authorized to be appropriated to the Commission under section 20930 of this title, there are authorized to be appropriated to carry out this subchapter—(1) $5,000,000 for fiscal year 2003; and

(2) such sums as may be necessary for each succeeding fiscal year.

(Pub. L. 107–252, title V, § 503, Oct. 29, 2002, 116 Stat. 1717.)

Editorial Notes
Codification
Section was formerly classified to section 15523 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER VI—TRANSFER TO COMMISSION OF FUNCTIONS UNDER CERTAIN LAWS
§ 21131. Transfer of functions of Office of Election Administration of Federal Election Commission
There are transferred to the Election Assistance Commission established under section 20921 of this title all functions which the Office of Election Administration, established within the Federal Election Commission, exercised before October 29, 2002.
(Pub. L. 107–252, title VIII, § 801(a), Oct. 29, 2002, 116 Stat. 1725.)

Editorial Notes
Codification
Section was formerly classified to section 15531 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21132. Transfer of functions
There are transferred to the Election Assistance Commission established under section 20921 of this title all functions which the Federal Election Commission exercised under section 20508(a) of this title before October 29, 2002.
(Pub. L. 107–252, title VIII, § 802(a), Oct. 29, 2002, 116 Stat. 1726.)

Editorial Notes
Codification
Section was formerly classified to section 15532 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21133. Transfer of property, records, and personnel(a) Property and recordsThe contracts, liabilities, records, property, and other assets and interests of, or made available in connection with, the offices and functions of the Federal Election Commission which are transferred by this subchapter are transferred to the Election Assistance Commission for appropriate allocation.


(b) Personnel(1) In generalThe personnel employed in connection with the offices and functions of the Federal Election Commission which are transferred by this subchapter are transferred to the Election Assistance Commission.


(2) EffectAny full-time or part-time personnel employed in permanent positions shall not be separated or reduced in grade or compensation because of the transfer under this subsection during the 1-year period beginning on October 29, 2002.



(Pub. L. 107–252, title VIII, § 803, Oct. 29, 2002, 116 Stat. 1726.)

Editorial Notes

References in TextThis subchapter, referred to in text, was in the original “this subtitle”, meaning subtitle A (§§ 801–804) of title VIII of Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1725. For complete classification of subtitle A to the Code, see Tables.

Codification
Section was formerly classified to section 15533 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21134. Effective date; transition(a) Effective dateThis subchapter and the amendments made by this subchapter shall take effect upon the appointment of all members of the Election Assistance Commission under section 20923 of this title.


(b) TransitionWith the consent of the entity involved, the Election Assistance Commission is authorized to utilize the services of such officers, employees, and other personnel of the entities from which functions have been transferred to the Election Assistance Commission under this subchapter or the amendments made by this subchapter for such period of time as may reasonably be needed to facilitate the orderly transfer of such functions.


(c) No effect on authorities of Office of Election Administration prior to appointment of members of CommissionDuring the period which begins on October 29, 2002, and ends on the effective date described in subsection (a), the Office of Election Administration of the Federal Election Commission shall continue to have the authority to carry out any of the functions (including the development of voluntary standards for voting systems and procedures for the certification of voting systems) which it has the authority to carry out as of October 29, 2002.


(Pub. L. 107–252, title VIII, § 804, Oct. 29, 2002, 116 Stat. 1726.)

Editorial Notes

References in TextThis subchapter, referred to in subsecs. (a) and (b), was in the original “this title”, meaning title VIII of Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1725. For complete classification of title VIII to the Code, see Tables.

Codification
Section was formerly classified to section 15534 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.




SUBCHAPTER VII—MISCELLANEOUS PROVISIONS
§ 21141. “State” defined
In this chapter, the term “State” includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, and the United States Virgin Islands.
(Pub. L. 107–252, title IX, § 901, Oct. 29, 2002, 116 Stat. 1727.)

Editorial Notes

References in TextThis chapter, referred to in text, was in the original “this Act”, meaning Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1666, known as the Help America Vote Act of 2002, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 15541 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21142. Audits and repayment of funds(a) Recordkeeping requirementEach recipient of a grant or other payment made under this chapter shall keep such records with respect to the payment as are consistent with sound accounting principles, including records which fully disclose the amount and disposition by such recipient of funds, the total cost of the project or undertaking for which such funds are used, and the amount of that portion of the cost of the project or undertaking supplied by other sources, and such other records as will facilitate an effective audit.


(b) Audits and examinations(1) Audits and examinationsExcept as provided in paragraph (4), each office making a grant or other payment under this chapter, or any duly authorized representative of such office, may audit or examine any recipient of the grant or payment and shall have access for the purpose of audit and examination to any books, documents, papers, and records of the recipient which in the opinion of the entity may be related or pertinent to the grant or payment.


(2) Recipients of assistance subject to provisions of sectionThe provisions of this section shall apply to all recipients of grants or other payments under this chapter, whether by direct grant, cooperative agreement, or contract under this chapter or by subgrant or subcontract from primary grantees or contractors under this chapter.


(3) Special rule for payments by General Services AdministrationWith respect to any grant or payment made under this chapter by the Administrator of General Services, the Election Assistance Commission shall be deemed to be the office making the grant or payment for purposes of this section.


(4) Special ruleIn the case of grants or payments made under section 21001 of this title, audits and examinations conducted under paragraph (1) shall be performed on a regular basis (as determined by the Commission).


(5) Special rules for audits by the CommissionIn addition to the audits described in paragraph (1), the Election Assistance Commission may conduct a special audit or special examination of a recipient described in paragraph (1) upon a vote of the Commission.



(c) Recoupment of fundsIf the Comptroller General determines as a result of an audit conducted under subsection (b) prior to November 26, 2014, that—(1) a recipient of funds under this chapter is not in compliance with each of the requirements of the program under which the funds are provided; or

(2) an excess payment has been made to the recipient under the program,

the recipient shall pay to the office which made the grant or payment involved a portion of the funds provided which reflects the proportion of the requirements with which the recipient is not in compliance, or the extent to which the payment is in excess, under the program involved.

(Pub. L. 107–252, title IX, § 902, Oct. 29, 2002, 116 Stat. 1727; Pub. L. 113–188, title IX, § 901(c), Nov. 26, 2014, 128 Stat. 2020.)

Editorial Notes

References in TextThis chapter, referred to in subsecs. (a), (b)(1) to (3), and (c)(1), was in the original “this Act”, meaning Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1666, known as the Help America Vote Act of 2002, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 15542 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.

Amendments2014—Subsec. (b)(1). Pub. L. 113–188, § 901(c)(1)(A), substituted “paragraph (4)” for “paragraph (5)”.
Subsec. (b)(3) to (6). Pub. L. 113–188, § 901(c)(1)(B), (C), redesignated pars. (4) to (6) as (3) to (5), respectively, and struck out former par. (3). Prior to amendment, text of par. (3) read as follows: “In addition to audits conducted pursuant to paragraph (1), all funds provided under this chapter shall be subject to mandatory audit by the Comptroller General at least once during the lifetime of the program involved. For purposes of an audit under this paragraph, the Comptroller General shall have access to books, documents, papers, and records of recipients of funds in the same manner as the office making the grant or payment involved has access to such books, documents, papers, and records under paragraph (1).”
Subsec. (c). Pub. L. 113–188, § 901(c)(2), inserted “prior to November 26, 2014,” after “subsection (b)” in introductory provisions.



§ 21143. Review and report on adequacy of existing electoral fraud statutes and penalties(a) ReviewThe Attorney General shall conduct a review of existing criminal statutes concerning election offenses to determine—(1) whether additional statutory offenses are needed to secure the use of the Internet for election purposes; and

(2) whether existing penalties provide adequate punishment and deterrence with respect to such offenses.


(b) ReportThe Attorney General shall submit a report to the Committees on the Judiciary of the Senate and House of Representatives, the Committee on Rules and Administration of the Senate, and the Committee on House Administration of the House of Representatives on the review conducted under subsection (a) together with such recommendations for legislative and administrative action as the Attorney General determines appropriate.


(Pub. L. 107–252, title IX, § 904, Oct. 29, 2002, 116 Stat. 1729.)

Editorial Notes
Codification
Section was formerly classified to section 15543 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21144. Other criminal penalties(a) Conspiracy to deprive voters of a fair electionAny individual who knowingly and willfully gives false information in registering or voting in violation of section 10307(c) of this title, or conspires with another to violate such section, shall be fined or imprisoned, or both, in accordance with such section.


(b) False information in registering and votingAny individual who knowingly commits fraud or knowingly makes a false statement with respect to the naturalization, citizenry, or alien registry of such individual in violation of section 1015 of title 18 shall be fined or imprisoned, or both, in accordance with such section.


(Pub. L. 107–252, title IX, § 905, Oct. 29, 2002, 116 Stat. 1729.)

Editorial Notes
Codification
Section was formerly classified to section 15544 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.



§ 21145. No effect on other laws(a) In generalExcept as specifically provided in section 21083(b) of this title with regard to the National Voter Registration Act of 1993 (42 U.S.C. 1973gg et seq.) [now 52 U.S.C. 20501 et seq.], nothing in this chapter may be construed to authorize or require conduct prohibited under any of the following laws, or to supersede, restrict, or limit the application of such laws:(1) The Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.) [now 52 U.S.C. 10301 et seq.].

(2) The Voting Accessibility for the Elderly and Handicapped Act (42 U.S.C. 1973ee et seq.) [now 52 U.S.C. 20101 et seq.].

(3) The Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff et seq.) [now 52 U.S.C. 20301 et seq.].

(4) The National Voter Registration Act of 1993 (42 U.S.C. 1973gg et seq.) [now 52 U.S.C. 20501 et seq.].

(5) The Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).

(6) The Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.).


(b) No effect on preclearance or other requirements under Voting Rights ActThe approval by the Administrator or the Commission of a payment or grant application under subchapter I or subchapter II, or any other action taken by the Commission or a State under such subchapter, shall not be considered to have any effect on requirements for preclearance under section 5 of the Voting Rights Act of 1965 (42 U.S.C. 1973c) [now 52 U.S.C. 10304] or any other requirements of such Act [52 U.S.C. 10301 et seq.].


(Pub. L. 107–252, title IX, § 906, Oct. 29, 2002, 116 Stat. 1729.)

Editorial Notes

References in TextThe National Voter Registration Act of 1993, referred to in subsec. (a), is Pub. L. 103–31, May 20, 1993, 107 Stat. 77, which is classified principally to chapter 205 (§ 20501 et seq.) of this title. For complete classification of this Act to the Code, see Tables.
This chapter, referred to in subsec. (a), was in the original “this Act”, meaning Pub. L. 107–252, Oct. 29, 2002, 116 Stat. 1666, known as the Help America Vote Act of 2002, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.
The Voting Rights Act of 1965, referred to in subsecs. (a)(1) and (b), is Pub. L. 89–110, Aug. 6, 1965, 79 Stat. 437, which is classified generally to chapters 103 (§ 10301 et seq.), 105 (§ 10501 et seq.), and 107 (§ 10701 et seq.) of this title. For complete classification of this Act to the Code, see Tables.
The Voting Accessibility for the Elderly and Handicapped Act, referred to in subsec. (a)(2), is Pub. L. 98–435, Sept. 28, 1984, 98 Stat. 1678, which is classified generally to chapter 201 (§ 20101 et seq.) of this title. For complete classification of this Act to the Code, see Tables.
The Uniformed and Overseas Citizens Absentee Voting Act, referred to in subsec. (a)(3), is Pub. L. 99–410, Aug. 28, 1986, 100 Stat. 924, which is classified principally to chapter 203 (§ 20301 et seq.) of this title. For complete classification of this Act to the Code, see Tables.
The Americans with Disabilities Act of 1990, referred to in subsec. (a)(5), is Pub. L. 101–336, July 26, 1990, 104 Stat. 327, which is classified principally to chapter 126 (§ 12101 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 12101 of Title 42 and Tables.
The Rehabilitation Act of 1973, referred to in subsec. (a)(6), is Pub. L. 93–112, Sept. 26, 1973, 87 Stat. 355, which is classified generally to chapter 16 (§ 701 et seq.) of Title 29, Labor. For complete classification of this Act to the Code, see Short Title note set out under section 701 of Title 29 and Tables.

Codification
Section was formerly classified to section 15545 of Title 42, The Public Health and Welfare, prior to editorial reclassification and renumbering as this section.






Subtitle III—Federal Campaign Finance
CHAPTER 301—FEDERAL ELECTION CAMPAIGNS




SUBCHAPTER I—DISCLOSURE OF FEDERAL CAMPAIGN FUNDS


Sec.


30101.Definitions.


30102.Organization of political committees.


30103.Registration of political committees.


30104.Reporting requirements.


30105.Reports on convention financing.


30106.Federal Election Commission.


30107.Powers of Commission.


30108.Advisory opinions.


30109.Enforcement.


30110.Judicial review.


30111.Administrative provisions.


30112.Maintenance of website of election reports.


30113.Statements filed with State officers; “appropriate State” defined; duties of State officers; waiver of duplicate filing requirement for States with electronic access.


30114.Use of contributed amounts for certain purposes.


30115.Authorization of appropriations.


30116.Limitations on contributions and expenditures.


30117.Modification of certain limits for House candidates in response to personal fund expenditures of opponents.


30118.Contributions or expenditures by national banks, corporations, or labor organizations.


30119.Contributions by Government contractors.


30120.Publication and distribution of statements and solicitations.


30121.Contributions and donations by foreign nationals.


30122.Contributions in name of another prohibited.


30123.Limitation on contribution of currency.


30124.Fraudulent misrepresentation of campaign authority.


30125.Soft money of political parties.


30126.Prohibition of contributions by minors.



SUBCHAPTER II—GENERAL PROVISIONS


30141.Extension of credit by regulated industries; regulations.


30142.Prohibition against use of certain Federal funds for election activities.


30143.State laws affected.


30144.Partial invalidity.


30145.Period of limitations.


30146.Collection and use of conference fees.



SUBCHAPTER I—DISCLOSURE OF FEDERAL CAMPAIGN FUNDS
§ 30101. Definitions
When used in this Act:(1) The term “election” means—(A) a general, special, primary, or runoff election;

(B) a convention or caucus of a political party which has authority to nominate a candidate;

(C) a primary election held for the selection of delegates to a national nominating convention of a political party; and

(D) a primary election held for the expression of a preference for the nomination of individuals for election to the office of President.


(2) The term “candidate” means an individual who seeks nomination for election, or election, to Federal office, and for purposes of this paragraph, an individual shall be deemed to seek nomination for election, or election—(A) if such individual has received contributions aggregating in excess of $5,000 or has made expenditures aggregating in excess of $5,000; or

(B) if such individual has given his or her consent to another person to receive contributions or make expenditures on behalf of such individual and if such person has received such contributions aggregating in excess of $5,000 or has made such expenditures aggregating in excess of $5,000.


(3) The term “Federal office” means the office of President or Vice President, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress.

(4) The term “political committee” means—(A) any committee, club, association, or other group of persons which receives contributions aggregating in excess of $1,000 during a calendar year or which makes expenditures aggregating in excess of $1,000 during a calendar year; or

(B) any separate segregated fund established under the provisions of section 30118(b) of this title; or

(C) any local committee of a political party which receives contributions aggregating in excess of $5,000 during a calendar year, or makes payments exempted from the definition of contribution or expenditure as defined in paragraphs (8) and (9) aggregating in excess of $5,000 during a calendar year, or makes contributions aggregating in excess of $1,000 during a calendar year or makes expenditures aggregating in excess of $1,000 during a calendar year.


(5) The term “principal campaign committee” means a political committee designated and authorized by a candidate under section 30102(e)(1) of this title.

(6) The term “authorized committee” means the principal campaign committee or any other political committee authorized by a candidate under section 30102(e)(1) of this title to receive contributions or make expenditures on behalf of such candidate.

(7) The term “connected organization” means any organization which is not a political committee but which directly or indirectly establishes, administers or financially supports a political committee.

(8)(A) The term “contribution” includes—(i) any gift, subscription, loan, advance, or deposit of money or anything of value made by any person for the purpose of influencing any election for Federal office; or

(ii) the payment by any person of compensation for the personal services of another person which are rendered to a political committee without charge for any purpose.


(B) The term “contribution” does not include—(i) the value of services provided without compensation by any individual who volunteers on behalf of a candidate or political committee;

(ii) the use of real or personal property, including a church or community room used on a regular basis by members of a community for noncommercial purposes, and the cost of invitations, food, and beverages, voluntarily provided by an individual to any candidate or any political committee of a political party in rendering voluntary personal services on the individual’s residential premises or in the church or community room for candidate-related or political party-related activities, to the extent that the cumulative value of such invitations, food, and beverages provided by such individual on behalf of any single candidate does not exceed $1,000 with respect to any single election, and on behalf of all political committees of a political party does not exceed $2,000 in any calendar year;

(iii) the sale of any food or beverage by a vendor for use in any candidate’s campaign or for use by or on behalf of any political committee of a political party at a charge less than the normal comparable charge, if such charge is at least equal to the cost of such food or beverage to the vendor, to the extent that the cumulative value of such activity by such vendor on behalf of any single candidate does not exceed $1,000 with respect to any single election, and on behalf of all political committees of a political party does not exceed $2,000 in any calendar year;

(iv) any unreimbursed payment for travel expenses made by any individual on behalf of any candidate or any political committee of a political party, to the extent that the cumulative value of such activity by such individual on behalf of any single candidate does not exceed $1,000 with respect to any single election, and on behalf of all political committees of a political party does not exceed $2,000 in any calendar year;

(v) the payment by a State or local committee of a political party of the costs of preparation, display, or mailing or other distribution incurred by such committee with respect to a printed slate card or sample ballot, or other printed listing, of 3 or more candidates for any public office for which an election is held in the State in which such committee is organized, except that this clause shall not apply to any cost incurred by such committee with respect to a display of any such listing made on broadcasting stations, or in newspapers, magazines, or similar types of general public political advertising;

(vi) any payment made or obligation incurred by a corporation or a labor organization which, under section 30118(b) of this title, would not constitute an expenditure by such corporation or labor organization;

(vii) any loan of money by a State bank, a federally chartered depository institution, or a depository institution the deposits or accounts of which are insured by the Federal Deposit Insurance Corporation, Federal Savings and Loan Insurance Corporation, or the National Credit Union Administration, other than any overdraft made with respect to a checking or savings account, made in accordance with applicable law and in the ordinary course of business, but such loan—(I) shall be considered a loan by each endorser or guarantor, in that proportion of the unpaid balance that each endorser or guarantor bears to the total number of endorsers or guarantors;

(II) shall be made on a basis which assures repayment, evidenced by a written instrument, and subject to a due date or amortization schedule; and

(III) shall bear the usual and customary interest rate of the lending institution;


(viii) any legal or accounting services rendered to or on behalf of—(I) any political committee of a political party if the person paying for such services is the regular employer of the person rendering such services and if such services are not attributable to activities which directly further the election of any designated candidate to Federal office; or

(II) an authorized committee of a candidate or any other political committee, if the person paying for such services is the regular employer of the individual rendering such services and if such services are solely for the purpose of ensuring compliance with this Act or chapter 95 or chapter 96 of title 26,

but amounts paid or incurred by the regular employer for such legal or accounting services shall be reported in accordance with section 30104(b) of this title by the committee receiving such services;

(ix) the payment by a State or local committee of a political party of the costs of campaign materials (such as pins, bumper stickers, handbills, brochures, posters, party tabloids, and yard signs) used by such committee in connection with volunteer activities on behalf of nominees of such party: Provided, That—(1) such payments are not for the costs of campaign materials or activities used in connection with any broadcasting, newspaper, magazine, billboard, direct mail, or similar type of general public communication or political advertising;

(2) such payments are made from contributions subject to the limitations and prohibitions of this Act; and

(3) such payments are not made from contributions designated to be spent on behalf of a particular candidate or particular candidates;


(x) the payment by a candidate, for nomination or election to any public office (including State or local office), or authorized committee of a candidate, of the costs of campaign materials which include information on or referenced to any other candidate and which are used in connection with volunteer activities (including pins, bumper stickers, handbills, brochures, posters, and yard signs, but not including the use of broadcasting, newspapers, magazines, billboards, direct mail, or similar types of general public communication or political advertising): Provided, That such payments are made from contributions subject to the limitations and prohibitions of this Act;

(xi) the payment by a State or local committee of a political party of the costs of voter registration and get-out-the-vote activities conducted by such committee on behalf of nominees of such party for President and Vice President: Provided, That—(1) such payments are not for the costs of campaign materials or activities used in connection with any broadcasting, newspaper, magazine, billboard, direct mail, or similar type of general public communication or political advertising;

(2) such payments are made from contributions subject to the limitations and prohibitions of this Act; and

(3) such payments are not made from contributions designated to be spent on behalf of a particular candidate or candidates;


(xii) payments made by a candidate or the authorized committee of a candidate as a condition of ballot access and payments received by any political party committee as a condition of ballot access;

(xiii) any honorarium (within the meaning of section 30125 of this title); and

(xiv) any loan of money derived from an advance on a candidate’s brokerage account, credit card, home equity line of credit, or other line of credit available to the candidate, if such loan is made in accordance with applicable law and under commercially reasonable terms and if the person making such loan makes loans derived from an advance on the candidate’s brokerage account, credit card, home equity line of credit, or other line of credit in the normal course of the person’s business.



(9)(A) The term “expenditure” includes—(i) any purchase, payment, distribution, loan, advance, deposit, or gift of money or anything of value, made by any person for the purpose of influencing any election for Federal office; and

(ii) a written contract, promise, or agreement to make an expenditure.


(B) The term “expenditure” does not include—(i) any news story, commentary, or editorial distributed through the facilities of any broadcasting station, newspaper, magazine, or other periodical publication, unless such facilities are owned or controlled by any political party, political committee, or candidate;

(ii) nonpartisan activity designed to encourage individuals to vote or to register to vote;

(iii) any communication by any membership organization or corporation to its members, stockholders, or executive or administrative personnel, if such membership organization or corporation is not organized primarily for the purpose of influencing the nomination for election, or election, of any individual to Federal office, except that the costs incurred by a membership organization (including a labor organization) or by a corporation directly attributable to a communication expressly advocating the election or defeat of a clearly identified candidate (other than a communication primarily devoted to subjects other than the express advocacy of the election or defeat of a clearly identified candidate), shall, if such costs exceed $2,000 for any election, be reported to the Commission in accordance with section 30104(a)(4)(A)(i) of this title, and in accordance with section 30104(a)(4)(A)(ii) of this title with respect to any general election;

(iv) the payment by a State or local committee of a political party of the costs of preparation, display, or mailing or other distribution incurred by such committee with respect to a printed slate card or sample ballot, or other printed listing, of 3 or more candidates for any public office for which an election is held in the State in which such committee is organized, except that this clause shall not apply to costs incurred by such committee with respect to a display of any such listing made on broadcasting stations, or in newspapers, magazines, or similar types of general public political advertising;

(v) any payment made or obligation incurred by a corporation or a labor organization which, under section 30118(b) of this title, would not constitute an expenditure by such corporation or labor organization;

(vi) any costs incurred by an authorized committee or candidate in connection with the solicitation of contributions on behalf of such candidate, except that this clause shall not apply with respect to costs incurred by an authorized committee of a candidate in excess of an amount equal to 20 percent of the expenditure limitation applicable to such candidate under section 30116(b) of this title, but all such costs shall be reported in accordance with section 30104(b) of this title;

(vii) the payment of compensation for legal or accounting services—(I) rendered to or on behalf of any political committee of a political party if the person paying for such services is the regular employer of the individual rendering such services, and if such services are not attributable to activities which directly further the election of any designated candidate to Federal office; or

(II) rendered to or on behalf of a candidate or political committee if the person paying for such services is the regular employer of the individual rendering such services, and if such services are solely for the purpose of ensuring compliance with this Act or chapter 95 or chapter 96 of title 26,

but amounts paid or incurred by the regular employer for such legal or accounting services shall be reported in accordance with section 30104(b) of this title by the committee receiving such services;

(viii) the payment by a State or local committee of a political party of the costs of campaign materials (such as pins, bumper stickers, handbills, brochures, posters, party tabloids, and yard signs) used by such committee in connection with volunteer activities on behalf of nominees of such party: Provided, That—(1) such payments are not for the costs of campaign materials or activities used in connection with any broadcasting, newspaper, magazine, billboard, direct mail, or similar type of general public communication or political advertising;

(2) such payments are made from contributions subject to the limitations and prohibitions of this Act; and

(3) such payments are not made from contributions designated to be spent on behalf of a particular candidate or particular candidates;


(ix) the payment by a State or local committee of a political party of the costs of voter registration and get-out-the-vote activities conducted by such committee on behalf of nominees of such party for President and Vice President: Provided, That—(1) such payments are not for the costs of campaign materials or activities used in connection with any broadcasting, newspaper, magazine, billboard, direct mail, or similar type of general public communication or political advertising;

(2) such payments are made from contributions subject to the limitations and prohibitions of this Act; and

(3) such payments are not made from contributions designated to be spent on behalf of a particular candidate or candidates; and


(x) payments received by a political party committee as a condition of ballot access which are transferred to another political party committee or the appropriate State official.



(10) The term “Commission” means the Federal Election Commission.

(11) The term “person” includes an individual, partnership, committee, association, corporation, labor organization, or any other organization or group of persons, but such term does not include the Federal Government or any authority of the Federal Government.

(12) The term “State” means a State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or possession of the United States.

(13) The term “identification” means—(A) in the case of any individual, the name, the mailing address, and the occupation of such individual, as well as the name of his or her employer; and

(B) in the case of any other person, the full name and address of such person.


(14) The term “national committee” means the organization which, by virtue of the bylaws of a political party, is responsible for the day-to-day operation of such political party at the national level, as determined by the Commission.

(15) The term “State committee” means the organization which, by virtue of the bylaws of a political party, is responsible for the day-to-day operation of such political party at the State level, as determined by the Commission.

(16) The term “political party” means an association, committee, or organization which nominates a candidate for election to any Federal office whose name appears on the election ballot as the candidate of such association, committee, or organization.

(17) Independent expenditure.—The term “independent expenditure” means an expenditure by a person—(A) expressly advocating the election or defeat of a clearly identified candidate; and

(B) that is not made in concert or cooperation with or at the request or suggestion of such candidate, the candidate’s authorized political committee, or their agents, or a political party committee or its agents.


(18) The term “clearly identified” means that—(A) the name of the candidate involved appears;

(B) a photograph or drawing of the candidate appears; or

(C) the identity of the candidate is apparent by unambiguous reference.


(19) The term “Act” means the Federal Election Campaign Act of 1971 as amended.

(20) Federal election activity.—(A) In general.—The term “Federal election activity” means—(i) voter registration activity during the period that begins on the date that is 120 days before the date a regularly scheduled Federal election is held and ends on the date of the election;

(ii) voter identification, get-out-the-vote activity, or generic campaign activity conducted in connection with an election in which a candidate for Federal office appears on the ballot (regardless of whether a candidate for State or local office also appears on the ballot);

(iii) a public communication that refers to a clearly identified candidate for Federal office (regardless of whether a candidate for State or local office is also mentioned or identified) and that promotes or supports a candidate for that office, or attacks or opposes a candidate for that office (regardless of whether the communication expressly advocates a vote for or against a candidate); or

(iv) services provided during any month by an employee of a State, district, or local committee of a political party who spends more than 25 percent of that individual’s compensated time during that month on activities in connection with a Federal election.


(B) Excluded activity.—The term “Federal election activity” does not include an amount expended or disbursed by a State, district, or local committee of a political party for—(i) a public communication that refers solely to a clearly identified candidate for State or local office, if the communication is not a Federal election activity described in subparagraph (A)(i) or (ii);

(ii) a contribution to a candidate for State or local office, provided the contribution is not designated to pay for a Federal election activity described in subparagraph (A);

(iii) the costs of a State, district, or local political convention; and

(iv) the costs of grassroots campaign materials, including buttons, bumper stickers, and yard signs, that name or depict only a candidate for State or local office.



(21) Generic campaign activity.—The term “generic campaign activity” means a campaign activity that promotes a political party and does not promote a candidate or non-Federal candidate.

(22) Public communication.—The term “public communication” means a communication by means of any broadcast, cable, or satellite communication, newspaper, magazine, outdoor advertising facility, mass mailing, or telephone bank to the general public, or any other form of general public political advertising.

(23) Mass mailing.—The term “mass mailing” means a mailing by United States mail or facsimile of more than 500 pieces of mail matter of an identical or substantially similar nature within any 30-day period.

(24) Telephone bank.—The term “telephone bank” means more than 500 telephone calls of an identical or substantially similar nature within any 30-day period.

(25) Election cycle.—For purposes of sections 30116(i) and 30117 of this title and paragraph (26), the term “election cycle” means the period beginning on the day after the date of the most recent election for the specific office or seat that a candidate is seeking and ending on the date of the next election for that office or seat. For purposes of the preceding sentence, a primary election and a general election shall be considered to be separate elections.

(26) Personal funds.—The term “personal funds” means an amount that is derived from—(A) any asset that, under applicable State law, at the time the individual became a candidate, the candidate had legal right of access to or control over, and with respect to which the candidate had—(i) legal and rightful title; or

(ii) an equitable interest;


(B) income received during the current election cycle of the candidate, including—(i) a salary and other earned income from bona fide employment;

(ii) dividends and proceeds from the sale of the candidate’s stocks or other investments;

(iii) bequests to the candidate;

(iv) income from trusts established before the beginning of the election cycle;

(v) income from trusts established by bequest after the beginning of the election cycle of which the candidate is the beneficiary;

(vi) gifts of a personal nature that had been customarily received by the candidate prior to the beginning of the election cycle; and

(vii) proceeds from lotteries and similar legal games of chance; and


(C) a portion of assets that are jointly owned by the candidate and the candidate’s spouse equal to the candidate’s share of the asset under the instrument of conveyance or ownership, but if no specific share is indicated by an instrument of conveyance or ownership, the value of ½ of the property.


(Pub. L. 92–225, title III, § 301, Feb. 7, 1972, 86 Stat. 11; Pub. L. 93–443, title II, §§ 201(a), 208(c)(1), Oct. 15, 1974, 88 Stat. 1272, 1286; Pub. L. 94–283, title I, §§ 102, 115(d), (h), May 11, 1976, 90 Stat. 478, 495, 496; Pub. L. 96–187, title I, § 101, Jan. 8, 1980, 93 Stat. 1339; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 106–346, § 101(a) [title V, § 502(b)], Oct. 23, 2000, 114 Stat. 1356, 1356A–49; Pub. L. 107–155, title I, §§ 101(b), 103(b)(1), title II, § 211, title III, § 304(c), Mar. 27, 2002, 116 Stat. 85, 87, 92, 100.)

Editorial Notes

References in TextThe Federal Election Campaign Act of 1971, as amended, referred to in par. (19), is Pub. L. 92–225, Feb. 7, 1972, 86 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 431 of Title 2, The Congress, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

Amendments2002—Par. (8)(B)(viii) to (xv). Pub. L. 107–155, § 103(b)(1), redesignated cls. (ix) to (xv) as (viii) to (xiv), respectively, and struck out former cl. (viii) which read as follows: “any gift, subscription, loan, advance, or deposit of money or anything of value to a national or a State committee of a political party specifically designated to defray any cost for construction or purchase of any office facility not acquired for the purpose of influencing the election of any candidate in any particular election for Federal office;”.
Par. (17). Pub. L. 107–155, § 211, added par. (17) and struck out former par. (17) which read as follows: “The term ‘independent expenditure’ means an expenditure by a person expressly advocating the election or defeat of a clearly identified candidate which is made without cooperation or consultation with any candidate, or any authorized committee or agent of such candidate, and which is not made in concert with, or at the request or suggestion of, any candidate, or any authorized committee or agent of such candidate.”
Pars. (20) to (24). Pub. L. 107–155, § 101(b), added pars. (20) to (24).
Pars. (25), (26). Pub. L. 107–155, § 304(c), added pars. (25) and (26).
2000—Par. (8)(B)(xv). Pub. L. 106–346 added cl. (xv).
1986—Pars. (8)(B)(ix)(II), (9)(A)(vii)(II). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.
1980—Pub. L. 96–187 changed the section designations from letters to numbers, and as so redesignated, substantially redefined the terms applicable to the provisions of this Act.
1976—Subsec. (a)(2). Pub. L. 94–283, § 102(a), substituted “party which has authority to nominate” for “party held to nominate”.
Subsec. (e)(2). Pub. L. 94–283, § 102(b), substituted “written contract, promise, or agreement,” for “contract, promise, or agreement, expressed or implied,”.
Subsec. (e)(4). Pub. L. 94–283, § 102(c), inserted provisions establishing an exception for legal or accounting services.
Subsec. (e)(5). Pub. L. 94–283, §§ 102(d), (e), 115(d) (1), substituted “section 441b(b) of this title” for “the last paragraph of section 610 of title 18, United States Code” in cl. (F), added cls. (G), (H), and (I), and, in the provisions following cl. (I), substituted “person” for “individual”.
Subsec. (f)(4). Pub. L. 94–283, §§ 102(f), 115(d)(2), inserted provisions in cl. (C) requiring the reporting to the Commission of costs directly attributable to a communication expressly advocating the election or defeat of a clearly identifiable candidate if those costs should exceed $2,000 per election, substituted “section 441b(b) of this title” for “the last paragraph of section 610 of title 18, United States Code” in cl. (H), and added cls. (I), (J), and (K).
Subsec. (n). Pub. L. 94–283, § 115(h), substituted “section 432(e) (1) of this title” for “section 432(f)(1) of this title”.
Subsec. (o) to (q). Pub. L. 94–283, § 102(g)(3), added subsecs. (o) to (q).
1974—Pub. L. 93–443, § 201(a)(1), inserted introductory reference to title IV of this Act, which for purposes of codification is translated as subchapter II of this chapter.
Subsec. (a)(5). Pub. L. 93–443, § 201(a)(2), struck out from definition of “election” the election of delegates to a constitutional convention for proposing amendments to the Constitution of the United States.
Subsec. (d). Pub. L. 93–443, § 201(a)(3), inserted reference to “club,” before “association” and substituted “other group of persons” and “receives” for “organization” and “accepts”.
Subsec. (e). Pub. L. 93–443, § 201(a)(4), transferred the word “means” after introductory word “contribution” to become the initial word in pars. (1) to (4); in par. (1), incorporated existing provisions in provisions designated subpars. (A) and (B), and deleted former provisions respecting contributions for the purpose of influencing the nomination for election, or election, of any person as a presidential election or for the purpose of influencing the election of delegates to a constitutional convention for proposing amendments to the Constitution of the United States; in par. (2), provided for express or implied transactions; in par. (3), substitution of “funds received by a political committee which are transferred to such committee from another political committee or other source” for “a transfer of funds between political committees”; inserted at end of par. (4) the word “but”; and added par. (5).
Subsec. (f). Pub. L. 93–443, § 201(a)(5), transferred the word “means” following introductory word “expenditure” to become the initial word in pars. (1) to (3); in par. (1), incorporated existing provisions in provisions designated subpars. (A) to (C) and deleted end text reading “, or for the purpose of influencing the election of delegates to a constitutional convention for proposing amendments to the Constitution of the United States”; in par. (2), provided for express or implied transactions; in par. (3), substituted “the transfer of funds by a political committee to another political committee; but” for “a transfer of funds between political committees”; and added par. (4).
Subsec. (g). Pub. L. 93–443, § 208(c)(1), substituted definition of “Commission” for “supervisory officer”.
Subsecs. (j) to (n). Pub. L. 93–443, § 201(a)(6)–(8), added subsecs. (j) to (n).

Statutory Notes and Related Subsidiaries
Effective Date of 2002 Amendment; RegulationsPub. L. 107–155, title IV, § 402, Mar. 27, 2002, 116 Stat. 112, provided that:
“(a) General Effective Date.—“(1) In general.—Except as provided in the succeeding provisions of this section, the effective date of this Act [see Tables for classification], and the amendments made by this Act, is November 6, 2002.

“(2) Modification of contribution limits.—The amendments made by—“(A) section 102 [amending section 30116 of this title] shall apply with respect to contributions made on or after January 1, 2003; and

“(B) section 307 [amending section 30116 of this title] shall take effect as provided in subsection (e) of such section [enacting provisions set out as a note under section 30116 of this title].


“(3) Severability; effective dates and regulations; judicial review.—Title IV [enacting provisions set out as notes under sections 30110 and 30144 of this title] shall take effect on the date of enactment of this Act [Mar. 27, 2002].

“(4) Provisions not to apply to runoff elections.—Section 323(b) of the Federal Election Campaign Act of 1971 [52 U.S.C. 30125(b)] (as added by section 101(a)), section 103(a) [amending section 30104 of this title], title II [amending this section and sections 30104, 30116, and 30118 of this title and enacting provisions set out as notes under sections 30104 and 30116 of this title], sections 304 [amending this section and sections 30104 and 30116 of this title] (including section 315(j) of Federal Election Campaign Act of 1971 [52 U.S.C. 30116(j)], as added by section 304(a)(2)), 305 [amending section 315 of Title 47, Telecommunications, and enacting provisions set out as a note under section 315 of Title 47] (notwithstanding subsection (c) of such section [enacting provisions set out as a note under section 315 of Title 47]), 311 [amending section 30120 of this title], 316 [amending section 30116 of this title], 318 [enacting section 30126 of this title], and 319 [enacting section 30117 of this title and amending section 30116 of this title], and title V [enacting section 30112 of this title and amending section 30104 of this title and section 315 of Title 47] (and the amendments made by such sections and titles) shall take effect on November 6, 2002, but shall not apply with respect to runoff elections, recounts, or election contests resulting from elections held prior to such date.


“(b) Soft Money of National Political Parties.—“(1) In general.—Except for subsection (b) of such section, section 323 of the Federal Election Campaign Act of 1971 [52 U.S.C. 30125] (as added by section 101(a)) shall take effect on November 6, 2002.

“(2) Transitional rules for the spending of soft money of national political parties.—“(A) In general.—Notwithstanding section 323(a) of the Federal Election Campaign Act of 1971 [52 U.S.C. 30125(a)] (as added by section 101(a)), if a national committee of a political party described in such section (including any person who is subject to such section under paragraph (2) of such section), has received funds described in such section prior to November 6, 2002, the rules described in subparagraph (B) shall apply with respect to the spending of the amount of such funds in the possession of such committee as of such date.

“(B) Use of excess soft money funds.—“(i) In general.—Subject to clauses (ii) and (iii), the national committee of a political party may use the amount described in subparagraph (A) prior to January 1, 2003, solely for the purpose of—     “(I) retiring outstanding debts or obligations that were incurred solely in connection with an election held prior to November 6, 2002; or

     “(II) paying expenses or retiring outstanding debts or paying for obligations that were incurred solely in connection with any runoff election, recount, or election contest resulting from an election held prior to November 6, 2002.


“(ii) Prohibition on using soft money for hard money expenses, debts, and obligations.—A national committee of a political party may not use the amount described in subparagraph (A) for any expenditure (as defined in section 301(9) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(9)) [now 52 U.S.C. 30101(9)]) or for retiring outstanding debts or obligations that were incurred for such an expenditure.

“(iii) Prohibition of building fund uses.—A national committee of a political party may not use the amount described in subparagraph (A) for activities to defray the costs of the construction or purchase of any office building or facility.




“(c) Regulations.—“(1) In general.—Except as provided in paragraph (2), the Federal Election Commission shall promulgate regulations to carry out this Act [see Tables for classification] and the amendments made by this Act that are under the Commission’s jurisdiction not later than 270 days after the date of enactment of this Act [Mar. 27, 2002].

“(2) Soft money of political parties.—Not later than 90 days after the date of enactment of this Act, the Federal Election Commission shall promulgate regulations to carry out title I of this Act [enacting section 30125 of this title and amending this section and sections 30104, 30116, and 30143 of this title] and the amendments made by such title.”





Effective Date of 2000 AmendmentPub. L. 106–346, § 101(a) [title V, § 502(d)], Oct. 23, 2000, 114 Stat. 1356, 1356A–50, provided that: “The amendments made by this section [amending this section and section 30104 of this title] shall apply with respect to elections occurring after January 2001.”


Effective Date of 1980 AmendmentPub. L. 96–187, title III, § 301, Jan. 8, 1980, 93 Stat. 1368, provided that:
“(a) Except as provided in subsection (b), the amendments made by this Act [see Tables for classification] are effective upon enactment [Jan. 8, 1980].

“(b) For authorized committees of candidates for President and Vice President, section 304(b) of the Federal Election Campaign Act of 1971 [section 30104(b) of this title] shall be effective for elections occurring after January 1, 1981.”




Effective Date of 1974 AmendmentPub. L. 93–443, title IV, § 410, Oct. 15, 1974, 88 Stat. 1304, provided that:
“(a) Except as provided by subsection (b) and subsection (c), the foregoing provisions of this Act [see Tables for classification] shall become effective January 1, 1975.

“(b) Section 104 [set out as a note under section 591 of Title 18, Crimes and Criminal Procedure] and the amendment made by section 301 [amending section 30143 of this title] shall become effective on the date of the enactment of this Act [Oct. 15, 1974].

“(c)(1) The amendments made by sections 403(a), 404, 405, 406, 408, and 409 [enacting sections 9031 to 9042, amending sections 276, 9002, 9003, 9004, 9005, 9006, 9007, 9008, 9009, 9010, 9011, and 9012, and repealing section 9021 of Title 26, Internal Revenue Code] shall apply with respect to taxable years beginning after December 31, 1974.

“(2) The amendment made by section 407 [amending section 6012 of Title 26] shall apply with respect to taxable years beginning after December 31, 1971.”





Effective DatePub. L. 92–225, title IV, § 408, formerly § 406, Feb. 7, 1972, 86 Stat. 20, as renumbered § 408 by Pub. L. 93–443, title III, § 302, Oct. 15, 1974, 88 Stat. 1289, provided that: “Except as provided in section 401 of this Act [section 30141 of this title], the provisions of this Act [see Tables for classification] shall become effective on December 31, 1971, or sixty days after the date of enactment of this Act [Feb. 7, 1972], whichever is later.”



Transfer of Functions
Federal Savings and Loan Insurance Corporation abolished and functions transferred, see Pub. L. 101–73, title IV, §§ 401–406, Aug. 9, 1989, 103 Stat. 354–363, set out as a note under section 1437 of Title 12, Banks and Banking.

Transition ProvisionsPub. L. 96–187, title III, § 303, Jan. 8, 1980, 93 Stat. 1368, provided that:
“(a) The Federal Election Commission shall transmit to the Congress proposed rules and regulations necessary for the purpose of implementing the provisions of this Act [see Tables for classification], and the amendments made by this Act, prior to February 29, 1980.

“(b) The provisions of section 311(d) of the Federal Election Campaign Act of 1971 [section 30111(d) of this title] allowing disapproval of rules and regulations by either House of Congress within 30 legislative days after receipt shall, with respect to rules and regulations required to be proposed under subsection (a) of this section, be deemed to allow such disapproval within 15 legislative days after receipt.”




Study and Report on Clean Money Clean Elections LawsPub. L. 107–155, title III, § 310, Mar. 27, 2002, 116 Stat. 104, related to a study and report on clean money clean elections laws in Arizona and Maine.

Voting System Study; Report to Congress; Cost of StudyPub. L. 96–187, title III, § 302, Jan. 8, 1980, 93 Stat. 1368, as amended by Pub. L. 100–418, title V, § 5115(c), Aug. 23, 1988, 102 Stat. 1433, provided that: “The Federal Election Commission with the cooperation and assistance of the National Institute of Standards and Technology, shall conduct a preliminary study with respect to the future development of voluntary engineering and procedural performance standards for voting systems used in the United States. The Commission shall report to the Congress the results of the study, and such report shall include recommendations, if any, for the implementation of a program of such standards (including estimates of the costs and time requirements of implementing such a program). The cost of the study shall be paid out of any funds otherwise available to defray the expenses of the Commission.”




§ 30102. Organization of political committees(a) Treasurer; vacancy; official authorizationsEvery political committee shall have a treasurer. No contribution or expenditure shall be accepted or made by or on behalf of a political committee during any period in which the office of treasurer is vacant. No expenditure shall be made for or on behalf of a political committee without the authorization of the treasurer or his or her designated agent.


(b) Account of contributions; segregated funds(1) Every person who receives a contribution for an authorized political committee shall, no later than 10 days after receiving such contribution, forward to the treasurer such contribution, and if the amount of the contribution is in excess of $50 the name and address of the person making the contribution and the date of receipt.

(2) Every person who receives a contribution for a political committee which is not an authorized committee shall—(A) if the amount of the contribution is $50 or less, forward to the treasurer such contribution no later than 30 days after receiving the contribution; and

(B) if the amount of the contribution is in excess of $50, forward to the treasurer such contribution, the name and address of the person making the contribution, and the date of receipt of the contribution, no later than 10 days after receiving the contribution.


(3) All funds of a political committee shall be segregated from, and may not be commingled with, the personal funds of any individual.


(c) RecordkeepingThe treasurer of a political committee shall keep an account of—(1) all contributions received by or on behalf of such political committee;

(2) the name and address of any person who makes any contribution in excess of $50, together with the date and amount of such contribution by any person;

(3) the identification of any person who makes a contribution or contributions aggregating more than $200 during a calendar year, together with the date and amount of any such contribution;

(4) the identification of any political committee which makes a contribution, together with the date and amount of any such contribution; and

(5) the name and address of every person to whom any disbursement is made, the date, amount, and purpose of the disbursement, and the name of the candidate and the office sought by the candidate, if any, for whom the disbursement was made, including a receipt, invoice, or canceled check for each disbursement in excess of $200.


(d) Preservation of records and copies of reportsThe treasurer shall preserve all records required to be kept by this section and copies of all reports required to be filed by this subchapter for 3 years after the report is filed. For any report filed in electronic format under section 30104(a)(11) of this title, the treasurer shall retain a machine-readable copy of the report as the copy preserved under the preceding sentence.


(e) Principal and additional campaign committees; designations, status of candidate, authorized committees, etc.(1) Each candidate for Federal office (other than the nominee for the office of Vice President) shall designate in writing a political committee in accordance with paragraph (3) to serve as the principal campaign committee of such candidate. Such designation shall be made no later than 15 days after becoming a candidate. A candidate may designate additional political committees in accordance with paragraph (3) to serve as authorized committees of such candidate. Such designation shall be in writing and filed with the principal campaign committee of such candidate in accordance with subsection (f)(1).

(2) Any candidate described in paragraph (1) who receives a contribution, or any loan for use in connection with the campaign of such candidate for election, or makes a disbursement in connection with such campaign, shall be considered, for purposes of this Act, as having received the contribution or loan, or as having made the disbursement, as the case may be, as an agent of the authorized committee or committees of such candidate.

(3)(A) No political committee which supports or has supported more than one candidate may be designated as an authorized committee, except that—(i) the candidate for the office of President nominated by a political party may designate the national committee of such political party as a principal campaign committee, but only if that national committee maintains separate books of account with respect to its function as a principal campaign committee; and

(ii) candidates may designate a political committee established solely for the purpose of joint fundraising by such candidates as an authorized committee.


(B) As used in this section, the term “support” does not include a contribution by any authorized committee in amounts of $2,000 or less to an authorized committee of any other candidate.


(4) The name of each authorized committee shall include the name of the candidate who authorized such committee under paragraph (1). In the case of any political committee which is not an authorized committee, such political committee shall not include the name of any candidate in its name.

(5) The name of any separate segregated fund established pursuant to section 30118(b) of this title shall include the name of its connected organization.


(f) Filing with and receipt of designations, statements, and reports by principal campaign committee(1) Notwithstanding any other provision of this Act, each designation, statement, or report of receipts or disbursements made by an authorized committee of a candidate shall be filed with the candidate’s principal campaign committee.

(2) Each principal campaign committee shall receive all designations, statements, and reports required to be filed with it under paragraph (1) and shall compile and file such designations, statements, and reports in accordance with this Act.


(g) Filing with the CommissionAll designations, statements, and reports required to be filed under this Act shall be filed with the Commission.


(h) Campaign depositories; designations, maintenance of accounts, etc.; petty cash fund for disbursements; record of disbursements(1) Each political committee shall designate one or more State banks, federally chartered depository institutions, or depository institutions the deposits or accounts of which are insured by the Federal Deposit Insurance Corporation, the Federal Savings and Loan Insurance Corporation, or the National Credit Union Administration, as its campaign depository or depositories. Each political committee shall maintain at least one checking account and such other accounts as the committee determines at a depository designated by such committee. All receipts received by such committee shall be deposited in such accounts. No disbursements may be made (other than petty cash disbursements under paragraph (2)) by such committee except by check drawn on such accounts in accordance with this section.

(2) A political committee may maintain a petty cash fund for disbursements not in excess of $100 to any person in connection with a single purchase or transaction. A record of all petty cash disbursements shall be maintained in accordance with subsection (c)(5).


(i) Reports and records, compliance with requirements based on best effortsWhen the treasurer of a political committee shows that best efforts have been used to obtain, maintain, and submit the information required by this Act for the political committee, any report or any records of such committee shall be considered in compliance with this Act or chapter 95 or chapter 96 of title 26.


(Pub. L. 92–225, title III, § 302, Feb. 7, 1972, 86 Stat. 12; Pub. L. 93–443, title II, §§ 202, 208(c)(2), Oct. 15, 1974, 88 Stat. 1275, 1286; Pub. L. 94–283, title I, § 103, May 11, 1976, 90 Stat. 480; Pub. L. 96–187, title I, § 102, Jan. 8, 1980, 93 Stat. 1345; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 104–79, §§ 1(b), 3(a), Dec. 28, 1995, 109 Stat. 791, 792; Pub. L. 105–61, title VI, § 637, Oct. 10, 1997, 111 Stat. 1316; Pub. L. 108–447, div. H, title V, § 525, Dec. 8, 2004, 118 Stat. 3271; Pub. L. 115–244, div. B, title I, § 102, Sept. 21, 2018, 132 Stat. 2926.)

Editorial Notes

References in TextThis Act, referred to in text, means the Federal Election Campaign Act of 1971, as defined by section 30101 of this title.

Codification
Section was formerly classified to section 432 of Title 2, The Congress, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

Amendments2018—Subsec. (g). Pub. L. 115–244 amended subsec. (g) generally. Prior to amendment, text read as follows:
“(1) Designations, statements, and reports required to be filed under this Act by a candidate for the office of Senator, by the principal campaign committee of such candidate, and by the Republican and Democratic Senatorial Campaign Committees shall be filed with the Secretary of the Senate, who shall receive such designations, statements, and reports, as custodian for the Commission.
“(2) The Secretary of the Senate shall forward a copy of any designation, statement, or report filed with the Secretary under this subsection to the Commission as soon as possible (but no later than 2 working days) after receiving such designation, statement, or report.
“(3) All designations, statements, and reports required to be filed under this Act, except designations, statements, and reports filed in accordance with paragraph (1), shall be filed with the Commission.
“(4) The Secretary of the Senate shall make the designations, statements, and reports received under this subsection available for public inspection and copying in the same manner as the Commission under section 30111(a)(4) of this title, and shall preserve such designations, statements, and reports in the same manner as the Commission under section 30111(a)(5) of this title.”
2004—Subsec. (e)(3)(B). Pub. L. 108–447 substituted “$2,000” for “$1,000”.
1997—Subsec. (g)(1). Pub. L. 105–61 struck out “and” after “Senator,” and inserted “and by the Republican and Democratic Senatorial Campaign Committees” after “candidate,”.
1995—Subsec. (d). Pub. L. 104–79, § 1(b), inserted at end “For any report filed in electronic format under section 434(a)(11) of this title, the treasurer shall retain a machine-readable copy of the report as the copy preserved under the preceding sentence.”
Subsec. (g)(1). Pub. L. 104–79, § 3(a)(1), (2), redesignated par. (2) as (1) and struck out former par. (1) which read as follows: “Designations, statements, and reports required to be filed under this Act by a candidate or by an authorized committee of a candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress, and by the principal campaign committee of such a candidate, shall be filed with the Clerk of the House of Representatives, who shall receive such designations, statements, and reports as custodian for the Commission.”
Subsec. (g)(2). Pub. L. 104–79, § 3(a)(2), (3), redesignated par. (3) as (2), struck out “Clerk of the House of Representatives and the” before “Secretary of the Senate”, and substituted “filed with the Secretary” for “filed with them”. Former par. (2) redesignated (1).
Subsec. (g)(3). Pub. L. 104–79, § 3(a)(2), (4), redesignated par. (4) as (3) and substituted “paragraph (1)” for “paragraphs (1) and (2)”. Former par. (3) redesignated (2).
Subsec. (g)(4). Pub. L. 104–79, § 3(a)(2), (5), redesignated par. (5) as (4) and struck out “Clerk of the House of Representatives and the” before “Secretary of the Senate”. Former par. (4) redesignated (3).
Subsec. (g)(5). Pub. L. 104–79, § 3(a)(2), redesignated par. (5) as (4).
1986—Subsec. (i). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.
1980—Subsec. (a). Pub. L. 96–187 struck out reference to the chairman as a person authorized to accept or make a contribution on behalf of a political committee.
Subsec. (b). Pub. L. 96–187 redesignated subsec. (b) as par. (1) of subsec. (b), substituted “for an authorized political committee shall, no later than 10 days after receiving such contribution, forward to the treasurer such contribution, and if the amount of the contribution is in excess of $50 the name and address of the person making the contribution and the date of the receipt.” for “in excess of $50 for a political committee shall, on demand of the treasurer, and in any event within five days after receipt of such contribution, render to the treasurer a detailed account thereof, including the amount of the contribution and the identification of the person making such contribution, and the date on which received. All funds of a political committee shall be segregated from, and may not be commingled with, any personal funds of officers, members, or associates of such committee.”, and added pars. (2) and (3).
Subsec. (c). Pub. L. 96–187 substituted “The treasurer of a political committee shall keep an account of” for “It shall be the duty of the treasurer of a political committee to keep a detailed and exact account of” in introductory clause; substituted in par. (1) “all contributions received by or on behalf of such political committee” for “all contributions made to or for such committee”; substituted in par. (2) “the name and address of any person who makes any contribution in excess of $50, together with the date and amount of such contribution by any person” for “the identification of every person making a contribution in excess of $50, and the date and amount thereof and, if a person’s contributions aggregating more than $100, the account shall include occupation, and the principal place of business (if any)”; substituted in par. (3) “the identification of any person who makes a contribution or contributions aggregating more than $200 during a calendar year, together with the date and amount of any such contribution” for “all expenditures made by or on behalf of such committee; and”; substituted in par. (4) “the identification of any political committee which makes a contribution, together with the date and amount of any such contribution, and” for “the identification of every person to whom any expenditure is made, the date and amount thereof and the name and address of, and office sought by, each candidate on whose behalf such expenditure was made”, and added par. (5).
Subsec. (d). Pub. L. 96–187 substituted provisions requiring the treasurer to preserve all records required by this section and copies of all reports to be filed by this subchapter for 3 years after the filing of the report for provisions requiring the treasurer to keep receipted bills for expenditures in excess of $100, and for expenditures of lesser amounts if the aggregate amount to the same person during a calendar year exceeds $100, such receipts to be kept for a period to be determined by the Secretary.
Subsec. (e). Pub. L. 96–187 in par. (1) substituted provisions requiring a written designation of a political committee no later than 15 days after becoming a candidate, with the designation of additional committees to be filed with the principal committee, for provisions prohibiting the designation of a committee as the principal campaign committee of more than one candidate except that the presidential candidate may nominate the national committee of a political party as his principal campaign committee; in par. (2) substituted provisions considering any candidate receiving a contribution or loan or making a disbursement as an agent of the authorized committees for provisions requiring the filing of any report or statement of contributions required to be filed with the Commission to be filed instead with the principal campaign committee; in par. (3) redesignated existing provisions as introductory clause of par. (3)(A), and in such clause as so redesignated, substituted provision that no political committee which supports or has supported more than one candidate may be designated as an authorized committee for provisions requiring principal committee to receive reports and statements and to compile and file such reports and statements together with its own reports and statements with the Commission, and added pars. (3)(A)(i), (ii), (4) and (5).
Subsecs. (f) to (i). Pub. L. 96–187 added subsecs. (f) to (i).
1976—Subsec. (b). Pub. L. 94–283, § 103(a), substituted “$50” for “$10”.
Subsec. (c)(2). Pub. L. 94–283, § 103(b), substituted “$50” for “$10”.
Subsecs. (e), (f). Pub. L. 94–283, § 103(c), (d), redesignated subsec. (f) as (e) and in par. (1) of subsec. (e) as so redesignated inserted provision that occasional, isolated, or incidental support of a candidate not be construed as support for such a candidate for purposes of determining whether a political committee supports more than one candidate. Former subsec. (e) providing for the giving of notice by a candidate that a political committee soliciting funds on his behalf is not authorized to do so and that he is not responsible for the activities of that committee was eliminated.
1974—Subsec. (b). Pub. L. 93–443, § 202(a)(1), substituted “of the contribution and the identification” for “, the name and address (occupation and principal place of business, if any)”.
Subsec. (c)(2). Pub. L. 93–443, § 202(a)(2), (3), substituted “identification” for “full name and mailing address (occupation and the principal place of business, if any)” before “of every person” and inserted end text reading “and, if a person’s contributions aggregate more than $100, the account shall include occupation, and the principal place of business (if any)”.
Subsec. (c)(4). Pub. L. 93–443, § 202(a)(2), substituted “identification” for “full name and mailing address (occupation and the principal place of business, if any)” before “of every person”.
Subsec. (d). Pub. L. 93–443, § 208(c)(2), substituted “Commission” for “supervisory officers”.
Subsec. (f). Pub. L. 93–443, § 202(b), substituted provisions respecting principal campaign committees for prior provisions respecting notice of funds solicitation by political committees and availability for purchase of annual reports of the political committees from the Superintendent of Documents made available through the Public Printer, now covered in section 435(b) of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 1995 AmendmentPub. L. 104–79, § 1(c), Dec. 28, 1995, 109 Stat. 791, provided that: “The amendments made by subsection (a) and subsection (b) [amending this section and section 30104 of this title] shall apply with respect to reports for periods beginning after December 31, 1996.”

Pub. L. 104–79, § 3(d), Dec. 28, 1995, 109 Stat. 793, provided that: “The amendments made by this section [amending this section and sections 30104 and 30111 of this title] shall apply with respect to reports, designations, and statements required to be filed after December 31, 1995.”


Effective Date of 1980 AmendmentAmendment by Pub. L. 96–187 effective Jan. 8, 1980, see section 301(a) of Pub. L. 96–187, set out as a note under section 30101 of this title.

Effective Date of 1974 AmendmentAmendment by Pub. L. 93–443 effective Jan. 1, 1975, see section 410(a) of Pub. L. 93–443, set out as a note under section 30101 of this title.


Transfer of Functions
Federal Savings and Loan Insurance Corporation abolished and functions transferred, see Pub. L. 101–73, title IV, §§ 401–406, Aug. 9, 1989, 103 Stat. 354–363, set out as a note under section 1437 of Title 12, Banks and Banking.



§ 30103. Registration of political committees(a) Statements of organizationsEach authorized campaign committee shall file a statement of organization no later than 10 days after designation pursuant to section 30102(e)(1) of this title. Each separate segregated fund established under the provisions of section 30118(b) of this title shall file a statement of organization no later than 10 days after establishment. All other committees shall file a statement of organization within 10 days after becoming a political committee within the meaning of section 30101(4) of this title.


(b) Contents of statementsThe statement of organization of a political committee shall include—(1) the name, address, and type of committee;

(2) the name, address, relationship, and type of any connected organization or affiliated committee;

(3) the name, address, and position of the custodian of books and accounts of the committee;

(4) the name and address of the treasurer of the committee;

(5) if the committee is authorized by a candidate, the name, address, office sought, and party affiliation of the candidate; and

(6) a listing of all banks, safety deposit boxes, or other depositories used by the committee.


(c) Change of information in statementsAny change in information previously submitted in a statement of organization shall be reported in accordance with section 30102(g) of this title no later than 10 days after the date of the change.


(d) Termination, etc., requirements and authorities(1) A political committee may terminate only when such a committee files a written statement, in accordance with section 30102(g) of this title, that it will no longer receive any contributions or make any disbursements and that such committee has no outstanding debts or obligations.

(2) Nothing contained in this subsection may be construed to eliminate or limit the authority of the Commission to establish procedures for—(A) the determination of insolvency with respect to any political committee;

(B) the orderly liquidation of an insolvent political committee, and the orderly application of its assets for the reduction of outstanding debts; and

(C) the termination of an insolvent political committee after such liquidation and application of assets.



(Pub. L. 92–225, title III, § 303, Feb. 7, 1972, 86 Stat. 14; Pub. L. 93–443, title II, §§ 203, 208(c)(3), Oct. 15, 1974, 88 Stat. 1276, 1286; Pub. L. 96–187, title I, § 103, Jan. 8, 1980, 93 Stat. 1347.)

Editorial Notes
Codification
Section was formerly classified to section 433 of Title 2, The Congress, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

Amendments1980—Subsec. (a). Pub. L. 96–187 substituted provisions requiring each authorized campaign committee, each segregated fund established under section 441b(b) of this title, and all other committees to file a statement of organization 10 days after establishment for provisions requiring each political committee anticipating the receipt or expenditure during the calendar year of an amount exceeding $1,000 to file with the Commission a statement of organization within 10 days after organization or 10 days after receipt of information causing the anticipation of receipt or expenditure in excess of $1,000 and requiring each committee in existence on the date of enactment of this Act to file a statement of organization at such time as the Commission prescribes.
Subsec. (b). Pub. L. 96–187 inserted “of a political committee” in introductory clause; in par. (1) inserted reference to type of committee; in par. (2) inserted reference to type of organization or affiliated committee; in par. (3) substituted provisions relating to the name, address and position of custodian of books and accounts for provisions relating to area, scope or jurisdiction of the committee; in par. (4) substituted provisions relating to the name and address of the treasurer for provisions relating to the name, address and position of the custodian of books and accounts; in par. (5) substituted provisions relating to the name, address, office sought and party affiliation of the candidate for provisions relating to the name, address and position of principal officers including officers of the finance committee; in par. (6) substituted provisions relating to listings of banks, safety deposit boxes, etc. for provisions relating to name and address, office sought and political affiliation of supported candidates, and struck out pars. (7) to (11) relating to other information.
Subsec. (c). Pub. L. 96–187 substituted “in accordance with section 432(g) of this title no later than 10 days after the date of the change” for “to the Commission within a ten-day period following the change”.
Subsec. (d). Pub. L. 96–187 redesignated existing provisions as par. (1), substituted provisions relating to termination of a political committee by written statement in accordance with section 432(g) of this title for provisions relating to notification to the Commission in the event of disbandment or determination no longer to receive contributions during the calendar year of an amount exceeding $1,000, and added par. (2).
Subsec. (e). Pub. L. 96–187 struck out subsec. (e) relating to filing of required reports and notifications with the appropriate principal campaign committee instead of the Commission in the case of a political committee which is not a principal campaign committee.
1974—Pub. L. 93–443, § 208(c)(3)(A), substituted “Commission” for “supervisory officer” wherever appearing.
Subsec. (a). Pub. L. 93–443, § 208(c)(3)(B), substituted “it prescribes” for “he prescribes”.
Subsec. (e). Pub. L. 93–443, § 203, added subsec. (e).

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentAmendment by Pub. L. 96–187 effective Jan. 8, 1980, see section 301(a) of Pub. L. 96–187, set out as a note under section 30101 of this title.

Effective Date of 1974 AmendmentAmendment by Pub. L. 93–443 effective Jan. 1, 1975, see section 410(a) of Pub. L. 93–443, set out as a note under section 30101 of this title.



§ 30104. Reporting requirements(a) Receipts and disbursements by treasurers of political committees; filing requirements(1) Each treasurer of a political committee shall file reports of receipts and disbursements in accordance with the provisions of this subsection. The treasurer shall sign each such report.

(2) If the political committee is the principal campaign committee of a candidate for the House of Representatives or for the Senate—(A) in any calendar year during which there is 11 So in original. Probably should be followed by “a”. regularly scheduled election for which such candidate is seeking election, or nomination for election, the treasurer shall file the following reports:(i) a pre-election report, which shall be filed no later than the 12th day before (or posted by any of the following: registered mail, certified mail, priority mail having a delivery confirmation, or express mail having a delivery confirmation, or delivered to an overnight delivery service with an on-line tracking system, if posted or delivered no later than the 15th day before) any election in which such candidate is seeking election, or nomination for election, and which shall be complete as of the 20th day before such election;

(ii) a post-general election report, which shall be filed no later than the 30th day after any general election in which such candidate has sought election, and which shall be complete as of the 20th day after such general election; and

(iii) additional quarterly reports, which shall be filed no later than the 15th day after the last day of each calendar quarter, and which shall be complete as of the last day of each calendar quarter: except that the report for the quarter ending December 31 shall be filed no later than January 31 of the following calendar year; and


(B) in any other calendar year the treasurer shall file quarterly reports, which shall be filed not later than the 15th day after the last day of each calendar quarter, and which shall be complete as of the last day of each calendar quarter, except that the report for the quarter ending December 31 shall be filed not later than January 31 of the following calendar year.


(3) If the committee is the principal campaign committee of a candidate for the office of President—(A) in any calendar year during which a general election is held to fill such office—(i) the treasurer shall file monthly reports if such committee has on January 1 of such year, received contributions aggregating $100,000 or made expenditures aggregating $100,000 or anticipates receiving contributions aggregating $100,000 or more or making expenditures aggregating $100,000 or more during such year: such monthly reports shall be filed no later than the 20th day after the last day of each month and shall be complete as of the last day of the month, except that, in lieu of filing the report otherwise due in November and December, a pre-general election report shall be filed in accordance with paragraph (2)(A)(i), a post-general election report shall be filed in accordance with paragraph (2)(A)(ii), and a year end report shall be filed no later than January 31 of the following calendar year;

(ii) the treasurer of the other principal campaign committees of a candidate for the office of President shall file a pre-election report or reports in accordance with paragraph (2)(A)(i), a post-general election report in accordance with paragraph (2)(A)(ii), and quarterly reports in accordance with paragraph (2)(A)(iii); and

(iii) if at any time during the election year a committee filing under paragraph (3)(A)(ii) receives contributions in excess of $100,000 or makes expenditures in excess of $100,000, the treasurer shall begin filing monthly reports under paragraph (3)(A)(i) at the next reporting period; and


(B) in any other calendar year, the treasurer shall file either—(i) monthly reports, which shall be filed no later than the 20th day after the last day of each month and shall be complete as of the last day of the month; or

(ii) quarterly reports, which shall be filed no later than the 15th day after the last day of each calendar quarter and which shall be complete as of the last day of each calendar quarter.



(4) All political committees other than authorized committees of a candidate shall file either—(A)(i) quarterly reports, in a calendar year in which a regularly scheduled general election is held, which shall be filed no later than the 15th day after the last day of each calendar quarter: except that the report for the quarter ending on December 31 of such calendar year shall be filed no later than January 31 of the following calendar year;

(ii) a pre-election report, which shall be filed no later than the 12th day before (or posted by any of the following: registered mail, certified mail, priority mail having a delivery confirmation, or express mail having a delivery confirmation, or delivered to an overnight delivery service with an on-line tracking system, if posted or delivered no later than the 15th day before) any election in which the committee makes a contribution to or expenditure on behalf of a candidate in such election, and which shall be complete as of the 20th day before the election;

(iii) a post-general election report, which shall be filed no later than the 30th day after the general election and which shall be complete as of the 20th day after such general election; and

(iv) in any other calendar year, a report covering the period beginning January 1 and ending June 30, which shall be filed no later than July 31 and a report covering the period beginning July 1 and ending December 31, which shall be filed no later than January 31 of the following calendar year; or


(B) monthly reports in all calendar years which shall be filed no later than the 20th day after the last day of the month and shall be complete as of the last day of the month, except that, in lieu of filing the reports otherwise due in November and December of any year in which a regularly scheduled general election is held, a pre-general election report shall be filed in accordance with paragraph (2)(A)(i), a post-general election report shall be filed in accordance with paragraph (2)(A)(ii), and a year end report shall be filed no later than January 31 of the following calendar year.

Notwithstanding the preceding sentence, a national committee of a political party shall file the reports required under subparagraph (B).

(5) If a designation, report, or statement filed pursuant to this Act (other than under paragraph (2)(A)(i) or (4)(A)(ii) or subsection (g)(1)) is sent by registered mail, certified mail, priority mail having a delivery confirmation, or express mail having a delivery confirmation, the United States postmark shall be considered the date of filing the designation, report or statement. If a designation, report or statement filed pursuant to this Act (other than under paragraph (2)(A)(i) or (4)(A)(ii), or subsection (g)(1)) is sent by an overnight delivery service with an on-line tracking system, the date on the proof of delivery to the delivery service shall be considered the date of filing of the designation, report, or statement.

(6)(A) The principal campaign committee of a candidate shall notify the Secretary or the Commission, and the Secretary of State, as appropriate, in writing, of any contribution of $1,000 or more received by any authorized committee of such candidate after the 20th day, but more than 48 hours before, any election. This notification shall be made within 48 hours after the receipt of such contribution and shall include the name of the candidate and the office sought by the candidate, the identification of the contributor, and the date of receipt and amount of the contribution.

(B) Notification of expenditure from personal funds.—(i) Definition of expenditure from personal funds.—In this subparagraph, the term “expenditure from personal funds” means—(I) an expenditure made by a candidate using personal funds; and

(II) a contribution or loan made by a candidate using personal funds or a loan secured using such funds to the candidate’s authorized committee.


(ii) Declaration of intent.—Not later than the date that is 15 days after the date on which an individual becomes a candidate for the office of Senator, the candidate shall file a declaration stating the total amount of expenditures from personal funds that the candidate intends to make, or to obligate to make, with respect to the election that will exceed the State-by-State competitive and fair campaign formula with—(I) the Commission; and

(II) each candidate in the same election.


(iii) Initial notification.—Not later than 24 hours after a candidate described in clause (ii) makes or obligates to make an aggregate amount of expenditures from personal funds in excess of 2 times the threshold amount in connection with any election, the candidate shall file a notification with—(I) the Commission; and

(II) each candidate in the same election.


(iv) Additional notification.—After a candidate files an initial notification under clause (iii), the candidate shall file an additional notification each time expenditures from personal funds are made or obligated to be made in an aggregate amount that exceed 22 So in original. Probably should be “exceeds”. $10,000 with—(I) the Commission; and

(II) each candidate in the same election.

Such notification shall be filed not later than 24 hours after the expenditure is made.

(v) Contents.—A notification under clause (iii) or (iv) shall include—(I) the name of the candidate and the office sought by the candidate;

(II) the date and amount of each expenditure; and

(III) the total amount of expenditures from personal funds that the candidate has made, or obligated to make, with respect to an election as of the date of the expenditure that is the subject of the notification.



(C) Notification of disposal of excess contributions.—In the next regularly scheduled report after the date of the election for which a candidate seeks nomination for election to, or election to, Federal office, the candidate or the candidate’s authorized committee shall submit to the Commission a report indicating the source and amount of any excess contributions (as determined under paragraph (1) of section 30116(i) of this title) and the manner in which the candidate or the candidate’s authorized committee used such funds.

(D) Enforcement.—For provisions providing for the enforcement of the reporting requirements under this paragraph, see section 30109 of this title.

(E) The notification required under this paragraph shall be in addition to all other reporting requirements under this Act.


(7) The reports required to be filed by this subsection shall be cumulative during the calendar year to which they relate, but where there has been no change in an item reported in a previous report during such year, only the amount need be carried forward.

(8) The requirement for a political committee to file a quarterly report under paragraph (2)(A)(iii) or paragraph (4)(A)(i) shall be waived if such committee is required to file a pre-election report under paragraph (2)(A)(i), or paragraph (4)(A)(ii) during the period beginning on the 5th day after the close of the calendar quarter and ending on the 15th day after the close of the calendar quarter.

(9) The Commission shall set filing dates for reports to be filed by principal campaign committees of candidates seeking election, or nomination for election, in special elections and political committees filing under paragraph (4)(A) which make contributions to or expenditures on behalf of a candidate or candidates in special elections. The Commission shall require no more than one pre-election report for each election and one post-election report for the election which fills the vacancy. The Commission may waive any reporting obligation of committees required to file for special elections if any report required by paragraph (2) or (4) is required to be filed within 10 days of a report required under this subsection. The Commission shall establish the reporting dates within 5 days of the setting of such election and shall publish such dates and notify the principal campaign committees of all candidates in such election of the reporting dates.

(10) The treasurer of a committee supporting a candidate for the office of Vice President (other than the nominee of a political party) shall file reports in accordance with paragraph (3).

(11)(A) The Commission shall promulgate a regulation under which a person required to file a designation, statement, or report under this Act—(i) is required to maintain and file a designation, statement, or report for any calendar year in electronic form accessible by computers if the person has, or has reason to expect to have, aggregate contributions or expenditures in excess of a threshold amount determined by the Commission; and

(ii) may maintain and file a designation, statement, or report in electronic form or an alternative form if not required to do so under the regulation promulgated under clause (i).


(B) The Commission shall make a designation, statement, report, or notification that is filed with the Commission under this Act available for inspection by the public in the offices of the Commission and accessible to the public on the Internet not later than 48 hours (or not later than 24 hours in the case of a designation, statement, report, or notification filed electronically) after receipt by the Commission.

(C) In promulgating a regulation under this paragraph, the Commission shall provide methods (other than requiring a signature on the document being filed) for verifying designations, statements, and reports covered by the regulation. Any document verified under any of the methods shall be treated for all purposes (including penalties for perjury) in the same manner as a document verified by signature.

(D) As used in this paragraph, the term “report” means, with respect to the Commission, a report, designation, or statement required by this Act to be filed with the Commission.


(12) Software for filing of reports.—(A) In general.—The Commission shall—(i) promulgate standards to be used by vendors to develop software that—(I) permits candidates to easily record information concerning receipts and disbursements required to be reported under this Act at the time of the receipt or disbursement;

(II) allows the information recorded under subclause (I) to be transmitted immediately to the Commission; and

(III) allows the Commission to post the information on the Internet immediately upon receipt; and


(ii) make a copy of software that meets the standards promulgated under clause (i) available to each person required to file a designation, statement, or report in electronic form under this Act.


(B) Additional information.—To the extent feasible, the Commission shall require vendors to include in the software developed under the standards under subparagraph (A) the ability for any person to file any designation, statement, or report required under this Act in electronic form.

(C) Required use.—Notwithstanding any provision of this Act relating to times for filing reports, each candidate for Federal office (or that candidate’s authorized committee) shall use software that meets the standards promulgated under this paragraph once such software is made available to such candidate.

(D) Required posting.—The Commission shall, as soon as practicable, post on the Internet any information received under this paragraph.



(b) Contents of reportsEach report under this section shall disclose—(1) the amount of cash on hand at the beginning of the reporting period;

(2) for the reporting period and the calendar year (or election cycle, in the case of an authorized committee of a candidate for Federal office), the total amount of all receipts, and the total amount of all receipts in the following categories:(A) contributions from persons other than political committees;

(B) for an authorized committee, contributions from the candidate;

(C) contributions from political party committees;

(D) contributions from other political committees;

(E) for an authorized committee, transfers from other authorized committees of the same candidate;

(F) transfers from affiliated committees and, where the reporting committee is a political party committee, transfers from other political party committees, regardless of whether such committees are affiliated;

(G) for an authorized committee, loans made by or guaranteed by the candidate;

(H) all other loans;

(I) rebates, refunds, and other offsets to operating expenditures;

(J) dividends, interest, and other forms of receipts; and

(K) for an authorized committee of a candidate for the office of President, Federal funds received under chapter 95 and chapter 96 of title 26;


(3) the identification of each—(A) person (other than a political committee) who makes a contribution to the reporting committee during the reporting period, whose contribution or contributions have an aggregate amount or value in excess of $200 within the calendar year (or election cycle, in the case of an authorized committee of a candidate for Federal office), or in any lesser amount if the reporting committee should so elect, together with the date and amount of any such contribution;

(B) political committee which makes a contribution to the reporting committee during the reporting period, together with the date and amount of any such contribution;

(C) authorized committee which makes a transfer to the reporting committee;

(D) affiliated committee which makes a transfer to the reporting committee during the reporting period and, where the reporting committee is a political party committee, each transfer of funds to the reporting committee from another political party committee, regardless of whether such committees are affiliated, together with the date and amount of such transfer;

(E) person who makes a loan to the reporting committee during the reporting period, together with the identification of any endorser or guarantor of such loan, and the date and amount or value of such loan;

(F) person who provides a rebate, refund, or other offset to operating expenditures to the reporting committee in an aggregate amount or value in excess of $200 within the calendar year (or election cycle, in the case of an authorized committee of a candidate for Federal office), together with the date and amount of such receipt; and

(G) person who provides any dividend, interest, or other receipt to the reporting committee in an aggregate value or amount in excess of $200 within the calendar year (or election cycle, in the case of an authorized committee of a candidate for Federal office), together with the date and amount of any such receipt;


(4) for the reporting period and the calendar year (or election cycle, in the case of an authorized committee of a candidate for Federal office), the total amount of all disbursements, and all disbursements in the following categories:(A) expenditures made to meet candidate or committee operating expenses;

(B) for authorized committees, transfers to other committees authorized by the same candidate;

(C) transfers to affiliated committees and, where the reporting committee is a political party committee, transfers to other political party committees, regardless of whether they are affiliated;

(D) for an authorized committee, repayment of loans made by or guaranteed by the candidate;

(E) repayment of all other loans;

(F) contribution refunds and other offsets to contributions;

(G) for an authorized committee, any other disbursements;

(H) for any political committee other than an authorized committee—(i) contributions made to other political committees;

(ii) loans made by the reporting committees;

(iii) independent expenditures;

(iv) expenditures made under section 30116(d) of this title; and

(v) any other disbursements; and


(I) for an authorized committee of a candidate for the office of President, disbursements not subject to the limitation of section 30116(b) of this title;


(5) the name and address of each—(A) person to whom an expenditure in an aggregate amount or value in excess of $200 within the calendar year is made by the reporting committee to meet a candidate or committee operating expense, together with the date, amount, and purpose of such operating expenditure;

(B) authorized committee to which a transfer is made by the reporting committee;

(C) affiliated committee to which a transfer is made by the reporting committee during the reporting period and, where the reporting committee is a political party committee, each transfer of funds by the reporting committee to another political party committee, regardless of whether such committees are affiliated, together with the date and amount of such transfers;

(D) person who receives a loan repayment from the reporting committee during the reporting period, together with the date and amount of such loan repayment; and

(E) person who receives a contribution refund or other offset to contributions from the reporting committee where such contribution was reported under paragraph (3)(A) of this subsection, together with the date and amount of such disbursement;


(6)(A) for an authorized committee, the name and address of each person who has received any disbursement not disclosed under paragraph (5) in an aggregate amount or value in excess of $200 within the calendar year (or election cycle, in the case of an authorized committee of a candidate for Federal office), together with the date and amount of any such disbursement;

(B) for any other political committee, the name and address of each—(i) political committee which has received a contribution from the reporting committee during the reporting period, together with the date and amount of any such contribution;

(ii) person who has received a loan from the reporting committee during the reporting period, together with the date and amount of such loan;

(iii) person who receives any disbursement during the reporting period in an aggregate amount or value in excess of $200 within the calendar year (or election cycle, in the case of an authorized committee of a candidate for Federal office), in connection with an independent expenditure by the reporting committee, together with the date, amount, and purpose of any such independent expenditure and a statement which indicates whether such independent expenditure is in support of, or in opposition to, a candidate, as well as the name and office sought by such candidate, and a certification, under penalty of perjury, whether such independent expenditure is made in cooperation, consultation, or concert, with, or at the request or suggestion of, any candidate or any authorized committee or agent of such committee;

(iv) person who receives any expenditure from the reporting committee during the reporting period in connection with an expenditure under section 30116(d) of this title, together with the date, amount, and purpose of any such expenditure as well as the name of, and office sought by, the candidate on whose behalf the expenditure is made; and

(v) person who has received any disbursement not otherwise disclosed in this paragraph or paragraph (5) in an aggregate amount or value in excess of $200 within the calendar year (or election cycle, in the case of an authorized committee of a candidate for Federal office), from the reporting committee within the reporting period, together with the date, amount, and purpose of any such disbursement;



(7) the total sum of all contributions to such political committee, together with the total contributions less offsets to contributions and the total sum of all operating expenditures made by such political committee, together with total operating expenditures less offsets to operating expenditures, for both the reporting period and the calendar year (or election cycle, in the case of an authorized committee of a candidate for Federal office); and

(8) the amount and nature of outstanding debts and obligations owed by or to such political committee; and where such debts and obligations are settled for less than their reported amount or value, a statement as to the circumstances and conditions under which such debts or obligations were extinguished and the consideration therefor.


(c) Statements by other than political committees; filing; contents; indices of expenditures(1) Every person (other than a political committee) who makes independent expenditures in an aggregate amount or value in excess of $250 during a calendar year shall file a statement containing the information required under subsection (b)(3)(A) for all contributions received by such person.

(2) Statements required to be filed by this subsection shall be filed in accordance with subsection (a)(2), and shall include—(A) the information required by subsection (b)(6)(B)(iii), indicating whether the independent expenditure is in support of, or in opposition to, the candidate involved;

(B) under penalty of perjury, a certification whether or not such independent expenditure is made in cooperation, consultation, or concert, with, or at the request or suggestion of, any candidate or any authorized committee or agent of such candidate; and

(C) the identification of each person who made a contribution in excess of $200 to the person filing such statement which was made for the purpose of furthering an independent expenditure.


(3) The Commission shall be responsible for expeditiously preparing indices which set forth, on a candidate-by-candidate basis, all independent expenditures separately, including those reported under subsection (b)(6)(B)(iii), made by or for each candidate, as reported under this subsection, and for periodically publishing such indices on a timely pre-election basis.


(d) Filing by facsimile device or electronic mail(1) Any person who is required to file a statement under subsection (c) or (g) of this section, except statements required to be filed electronically pursuant to subsection (a)(11)(A)(i) may file the statement by facsimile device or electronic mail, in accordance with such regulations as the Commission may promulgate.

(2) The Commission shall make a document which is filed electronically with the Commission pursuant to this paragraph accessible to the public on the Internet not later than 24 hours after the document is received by the Commission.

(3) In promulgating a regulation under this paragraph, the Commission shall provide methods (other than requiring a signature on the document being filed) for verifying the documents covered by the regulation. Any document verified under any of the methods shall be treated for all purposes (including penalties for perjury) in the same manner as a document verified by signature.


(e) Political committees(1) National and congressional political committeesThe national committee of a political party, any national congressional campaign committee of a political party, and any subordinate committee of either, shall report all receipts and disbursements during the reporting period.


(2) Other political committees to which section 30125 of this title applies(A) In generalIn addition to any other reporting requirements applicable under this Act, a political committee (not described in paragraph (1)) to which section 30125(b)(1) of this title applies shall report all receipts and disbursements made for activities described in section 30101(20)(A) of this title, unless the aggregate amount of such receipts and disbursements during the calendar year is less than $5,000.


(B) Specific disclosure by State and local parties of certain non-Federal amounts permitted to be spent on Federal election activityEach report by a political committee under subparagraph (A) of receipts and disbursements made for activities described in section 30101(20)(A) of this title shall include a disclosure of all receipts and disbursements described in section 30125(b)(2)(A) and (B) of this title.



(3) ItemizationIf a political committee has receipts or disbursements to which this subsection applies from or to any person aggregating in excess of $200 for any calendar year, the political committee shall separately itemize its reporting for such person in the same manner as required in paragraphs (3)(A), (5), and (6) of subsection (b).


(4) Reporting periodsReports required to be filed under this subsection shall be filed for the same time periods required for political committees under subsection (a)(4)(B).



(f) Disclosure of electioneering communications(1) Statement requiredEvery person who makes a disbursement for the direct costs of producing and airing electioneering communications in an aggregate amount in excess of $10,000 during any calendar year shall, within 24 hours of each disclosure date, file with the Commission a statement containing the information described in paragraph (2).


(2) Contents of statementEach statement required to be filed under this subsection shall be made under penalty of perjury and shall contain the following information:(A) The identification of the person making the disbursement, of any person sharing or exercising direction or control over the activities of such person, and of the custodian of the books and accounts of the person making the disbursement.

(B) The principal place of business of the person making the disbursement, if not an individual.

(C) The amount of each disbursement of more than $200 during the period covered by the statement and the identification of the person to whom the disbursement was made.

(D) The elections to which the electioneering communications pertain and the names (if known) of the candidates identified or to be identified.

(E) If the disbursements were paid out of a segregated bank account which consists of funds contributed solely by individuals who are United States citizens or nationals or lawfully admitted for permanent residence (as defined in section 1101(a)(20) of title 8) directly to this account for electioneering communications, the names and addresses of all contributors who contributed an aggregate amount of $1,000 or more to that account during the period beginning on the first day of the preceding calendar year and ending on the disclosure date. Nothing in this subparagraph is to be construed as a prohibition on the use of funds in such a segregated account for a purpose other than electioneering communications.

(F) If the disbursements were paid out of funds not described in subparagraph (E), the names and addresses of all contributors who contributed an aggregate amount of $1,000 or more to the person making the disbursement during the period beginning on the first day of the preceding calendar year and ending on the disclosure date.


(3) Electioneering communicationFor purposes of this subsection—(A) In general(i) The term “electioneering communication” means any broadcast, cable, or satellite communication which—(I) refers to a clearly identified candidate for Federal office;

(II) is made within—(aa) 60 days before a general, special, or runoff election for the office sought by the candidate; or

(bb) 30 days before a primary or preference election, or a convention or caucus of a political party that has authority to nominate a candidate, for the office sought by the candidate; and


(III) in the case of a communication which refers to a candidate for an office other than President or Vice President, is targeted to the relevant electorate.


(ii) If clause (i) is held to be constitutionally insufficient by final judicial decision to support the regulation provided herein, then the term “electioneering communication” means any broadcast, cable, or satellite communication which promotes or supports a candidate for that office, or attacks or opposes a candidate for that office (regardless of whether the communication expressly advocates a vote for or against a candidate) and which also is suggestive of no plausible meaning other than an exhortation to vote for or against a specific candidate. Nothing in this subparagraph shall be construed to affect the interpretation or application of section 100.22(b) of title 11, Code of Federal Regulations.


(B) ExceptionsThe term “electioneering communication” does not include—(i) a communication appearing in a news story, commentary, or editorial distributed through the facilities of any broadcasting station, unless such facilities are owned or controlled by any political party, political committee, or candidate;

(ii) a communication which constitutes an expenditure or an independent expenditure under this Act;

(iii) a communication which constitutes a candidate debate or forum conducted pursuant to regulations adopted by the Commission, or which solely promotes such a debate or forum and is made by or on behalf of the person sponsoring the debate or forum; or

(iv) any other communication exempted under such regulations as the Commission may promulgate (consistent with the requirements of this paragraph) to ensure the appropriate implementation of this paragraph, except that under any such regulation a communication may not be exempted if it meets the requirements of this paragraph and is described in section 30101(20)(A)(iii) of this title.


(C) Targeting to relevant electorateFor purposes of this paragraph, a communication which refers to a clearly identified candidate for Federal office is “targeted to the relevant electorate” if the communication can be received by 50,000 or more persons—(i) in the district the candidate seeks to represent, in the case of a candidate for Representative in, or Delegate or Resident Commissioner to, the Congress; or

(ii) in the State the candidate seeks to represent, in the case of a candidate for Senator.



(4) Disclosure dateFor purposes of this subsection, the term “disclosure date” means—(A) the first date during any calendar year by which a person has made disbursements for the direct costs of producing or airing electioneering communications aggregating in excess of $10,000; and

(B) any other date during such calendar year by which a person has made disbursements for the direct costs of producing or airing electioneering communications aggregating in excess of $10,000 since the most recent disclosure date for such calendar year.


(5) Contracts to disburseFor purposes of this subsection, a person shall be treated as having made a disbursement if the person has executed a contract to make the disbursement.


(6) Coordination with other requirementsAny requirement to report under this subsection shall be in addition to any other reporting requirement under this Act.


(7) Coordination with title 26Nothing in this subsection may be construed to establish, modify, or otherwise affect the definition of political activities or electioneering activities (including the definition of participating in, intervening in, or influencing or attempting to influence a political campaign on behalf of or in opposition to any candidate for public office) for purposes of title 26.



(g) Time for reporting certain expenditures(1) Expenditures aggregating $1,000(A) Initial reportA person (including a political committee) that makes or contracts to make independent expenditures aggregating $1,000 or more after the 20th day, but more than 24 hours, before the date of an election shall file a report describing the expenditures within 24 hours.


(B) Additional reportsAfter a person files a report under subparagraph (A), the person shall file an additional report within 24 hours after each time the person makes or contracts to make independent expenditures aggregating an additional $1,000 with respect to the same election as that to which the initial report relates.



(2) Expenditures aggregating $10,000(A) Initial reportA person (including a political committee) that makes or contracts to make independent expenditures aggregating $10,000 or more at any time up to and including the 20th day before the date of an election shall file a report describing the expenditures within 48 hours.


(B) Additional reportsAfter a person files a report under subparagraph (A), the person shall file an additional report within 48 hours after each time the person makes or contracts to make independent expenditures aggregating an additional $10,000 with respect to the same election as that to which the initial report relates.



(3) Place of filing; contentsA report under this subsection—(A) shall be filed with the Commission; and

(B) shall contain the information required by subsection (b)(6)(B)(iii), including the name of each candidate whom an expenditure is intended to support or oppose.


(4) Time of filing for expenditures aggregating $1,000Notwithstanding subsection (a)(5), the time at which the statement under paragraph (1) is received by the Commission or any other recipient to whom the notification is required to be sent shall be considered the time of filing of the statement with the recipient.



(h) Reports from Inaugural CommitteesThe Federal Election Commission shall make any report filed by an Inaugural Committee under section 510 of title 36 accessible to the public at the offices of the Commission and on the Internet not later than 48 hours after the report is received by the Commission.


(i) Disclosure of bundled contributions(1) Required disclosureEach committee described in paragraph (6) shall include in the first report required to be filed under this section after each covered period (as defined in paragraph (2)) a separate schedule setting forth the name, address, and employer of each person reasonably known by the committee to be a person described in paragraph (7) who provided 2 or more bundled contributions to the committee in an aggregate amount greater than the applicable threshold (as defined in paragraph (3)) during the covered period, and the aggregate amount of the bundled contributions provided by each such person during the covered period.


(2) Covered periodIn this subsection, a “covered period” means, with respect to a committee—(A) the period beginning January 1 and ending June 30 of each year;

(B) the period beginning July 1 and ending December 31 of each year; and

(C) any reporting period applicable to the committee under this section during which any person described in paragraph (7) provided 2 or more bundled contributions to the committee in an aggregate amount greater than the applicable threshold.


(3) Applicable threshold(A) In generalIn this subsection, the “applicable threshold” is $15,000, except that in determining whether the amount of bundled contributions provided to a committee by a person described in paragraph (7) exceeds the applicable threshold, there shall be excluded any contribution made to the committee by the person or the person’s spouse.


(B) IndexingIn any calendar year after 2007, section 30116(c)(1)(B) of this title shall apply to the amount applicable under subparagraph (A) in the same manner as such section applies to the limitations established under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h) of such section, except that for purposes of applying such section to the amount applicable under subparagraph (A), the “base period” shall be 2006.



(4) Public availabilityThe Commission shall ensure that, to the greatest extent practicable—(A) information required to be disclosed under this subsection is publicly available through the Commission website in a manner that is searchable, sortable, and downloadable; and

(B) the Commission’s public database containing information disclosed under this subsection is linked electronically to the websites maintained by the Secretary of the Senate and the Clerk of the House of Representatives containing information filed pursuant to the Lobbying Disclosure Act of 1995 [2 U.S.C. 1601 et seq.].


(5) RegulationsNot later than 6 months after September 14, 2007, the Commission shall promulgate regulations to implement this subsection. Under such regulations, the Commission—(A) may, notwithstanding paragraphs (1) and (2), provide for quarterly filing of the schedule described in paragraph (1) by a committee which files reports under this section more frequently than on a quarterly basis;

(B) shall provide guidance to committees with respect to whether a person is reasonably known by a committee to be a person described in paragraph (7), which shall include a requirement that committees consult the websites maintained by the Secretary of the Senate and the Clerk of the House of Representatives containing information filed pursuant to the Lobbying Disclosure Act of 1995;

(C) may not exempt the activity of a person described in paragraph (7) from disclosure under this subsection on the grounds that the person is authorized to engage in fundraising for the committee or any other similar grounds; and

(D) shall provide for the broadest possible disclosure of activities described in this subsection by persons described in paragraph (7) that is consistent with this subsection.


(6) Committees describedA committee described in this paragraph is an authorized committee of a candidate, a leadership PAC, or a political party committee.


(7) Persons describedA person described in this paragraph is any person, who, at the time a contribution is forwarded to a committee as described in paragraph (8)(A)(i) or is received by a committee as described in paragraph (8)(A)(ii), is—(A) a current registrant under section 4(a) of the Lobbying Disclosure Act of 1995 [2 U.S.C. 1603(a)];

(B) an individual who is listed on a current registration filed under section 4(b)(6) of such Act [2 U.S.C. 1603(b)(6)] or a current report under section 5(b)(2)(C) of such Act [2 U.S.C. 1604(b)(2)(C)]; or

(C) a political committee established or controlled by such a registrant or individual.


(8) DefinitionsFor purposes of this subsection, the following definitions apply:(A) Bundled contributionThe term “bundled contribution” means, with respect to a committee described in paragraph (6) and a person described in paragraph (7), a contribution (subject to the applicable threshold) which is—(i) forwarded from the contributor or contributors to the committee by the person; or

(ii) received by the committee from a contributor or contributors, but credited by the committee or candidate involved (or, in the case of a leadership PAC, by the individual referred to in subparagraph (B) involved) to the person through records, designations, or other means of recognizing that a certain amount of money has been raised by the person.


(B) Leadership PACThe term “leadership PAC” means, with respect to a candidate for election to Federal office or an individual holding Federal office, a political committee that is directly or indirectly established, financed, maintained or controlled by the candidate or the individual but which is not an authorized committee of the candidate or individual and which is not affiliated with an authorized committee of the candidate or individual, except that such term does not include a political committee of a political party.




(Pub. L. 92–225, title III, § 304, Feb. 7, 1972, 86 Stat. 14; Pub. L. 93–443, title II, §§ 204(a)–(d), 208(c)(4), Oct. 15, 1974, 88 Stat. 1276–1278, 1286; Pub. L. 94–283, title I, § 104, May 11, 1976, 90 Stat. 480; Pub. L. 96–187, title I, § 104, Jan. 8, 1980, 93 Stat. 1348; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 104–79, §§ 1(a), 3(b), Dec. 28, 1995, 109 Stat. 791, 792; Pub. L. 106–58, title VI, §§ 639(a), 641(a), Sept. 29, 1999, 113 Stat. 476, 477; Pub. L. 106–346, § 101(a) [title V, § 502(a), (c)], Oct. 23, 2000, 114 Stat. 1356, 1356A–49; Pub. L. 107–155, title I, § 103(a), title II, §§ 201(a), 212, title III, §§ 304(b), 306, 308(b), title V, §§ 501, 503, Mar. 27, 2002, 116 Stat. 87, 88, 93, 99, 102, 104, 114, 115; Pub. L. 108–199, div. F, title VI, § 641, Jan. 23, 2004, 118 Stat. 359; Pub. L. 110–81, title II, § 204(a), Sept. 14, 2007, 121 Stat. 744.)

Editorial Notes

References in TextThis Act, referred to in text, means the Federal Election Campaign Act of 1971, as defined by section 30101 of this title.
The Lobbying Disclosure Act of 1995, referred to in subsec. (i)(4)(B), (5)(B), is Pub. L. 104–65, Dec. 19, 1995, 109 Stat. 691, which is classified principally to chapter 26 (§ 1601 et seq.) of Title 2, The Congress. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 2 and Tables.

Codification
Section was formerly classified to section 434 of Title 2, The Congress, prior to editorial reclassification and renumbering as this section.

Amendments2007—Subsec. (i). Pub. L. 110–81 added subsec. (i).
2004—Subsec. (a)(2)(A)(i), (4)(A)(ii). Pub. L. 108–199, § 641(1), substituted “(or posted by any of the following: registered mail, certified mail, priority mail having a delivery confirmation, or express mail having a delivery confirmation, or delivered to an overnight delivery service with an on-line tracking system, if posted or delivered no later than the 15th day before)” for “(or posted by registered or certified mail no later than the 15th day before)”.
Subsec. (a)(5). Pub. L. 108–199, § 641(2), added par. (5) and struck out former par. (5) which read as follows: “If a designation, report, or statement filed pursuant to this Act (other than under paragraph (2)(A)(i) or (4)(A)(ii), or subsection (g)(1) of this section) is sent by registered or certified mail, the United States postmark shall be considered the date of filing of the designation, report, or statement.”
2002—Subsec. (a)(2)(B). Pub. L. 107–155, § 503(a), substituted “the treasurer shall file quarterly reports, which shall be filed not later than the 15th day after the last day of each calendar quarter, and which shall be complete as of the last day of each calendar quarter, except that the report for the quarter ending December 31 shall be filed not later than January 31 of the following calendar year.” for “the following reports shall be filed:
“(i) a report covering the period beginning January 1 and ending June 30, which shall be filed no later than July 31; and
“(ii) a report covering the period beginning July 1 and ending December 31, which shall be filed no later than January 31 of the following calendar year.”
Subsec. (a)(4). Pub. L. 107–155, § 503(b), inserted concluding provisions.
Subsec. (a)(5). Pub. L. 107–155, § 212(b)(2)(A), substituted “subsection (g)(1)” for “the second sentence of subsection (c)(2) of this section”.
Subsec. (a)(6)(B) to (E). Pub. L. 107–155, § 304(b), added subpars. (B) to (D) and redesignated former subpar. (B) as (E).
Subsec. (a)(11)(B). Pub. L. 107–155, § 501, amended subpar. (B) generally. Prior to amendment, subpar. (B) read as follows: “The Commission shall make a designation, statement, report, or notification that is filed electronically with the Commission accessible to the public on the Internet not later than 24 hours after the designation, statement, report, or notification is received by the Commission.”
Subsec. (a)(12). Pub. L. 107–155, § 306, added par. (12).
Subsec. (c)(2). Pub. L. 107–155, § 212(a)(1), struck out concluding provisions which read as follows: “Any independent expenditure (including those described in subsection (b)(6)(B)(iii) of this section) aggregating $1,000 or more made after the 20th day, but more than 24 hours, before any election shall be filed within 24 hours after such independent expenditure is made. Such statement shall be filed with the Secretary or the Commission and the Secretary of State and shall contain the information required by subsection (b)(6)(B)(iii) of this section indicating whether the independent expenditure is in support of, or in opposition to, the candidate involved. Notwithstanding subsection (a)(5) of this section, the time at which the statement under this subsection is received by the Secretary, the Commission, or any other recipient to whom the notification is required to be sent shall be considered the time of filing of the statement with the recipient.”
Subsec. (d)(1). Pub. L. 107–155, § 212(b)(2)(B), inserted “or (g)” after “subsection (c)”.
Subsec. (e). Pub. L. 107–155, § 103(a), added subsec. (e).
Subsec. (f). Pub. L. 107–155, § 201(a), added subsec. (f).
Subsec. (g). Pub. L. 107–155, § 212(a)(2), added subsec. (g).
Subsec. (g)(4). Pub. L. 107–155, § 212(b)(1), added par. (4).
Subsec. (h). Pub. L. 107–155, § 308(b), added subsec. (h).
2000—Subsec. (a)(5). Pub. L. 106–346, § 101(a) [title V, § 502(c)(2)], substituted “or (4)(A)(ii), or the second sentence of subsection (c)(2)” for “or (4)(A)(ii)”.
Subsec. (c)(2). Pub. L. 106–346, § 101(a) [title V, § 502(c)(1)], in concluding provisions, substituted “shall be filed within” for “shall be reported within” and inserted at end “Notwithstanding subsection (a)(5) of this section, the time at which the statement under this subsection is received by the Secretary, the Commission, or any other recipient to whom the notification is required to be sent shall be considered the time of filing of the statement with the recipient.”
Subsec. (d). Pub. L. 106–346, § 101(a) [title V, § 502(a)], added subsec. (d).
1999—Subsec. (a)(11). Pub. L. 106–58, § 639(a), added par. (11) and struck out former par. (11) which read as follows:
“(11)(A) The Commission shall permit reports required by this Act to be filed and preserved by means of computer disk or any other appropriate electronic format or method, as determined by the Commission.
“(B) In carrying out subparagraph (A) with respect to filing of reports, the Commission shall provide for one or more methods (other than requiring a signature on the report being filed) for verifying reports filed by means of computer disk or other electronic format or method. Any verification under the preceding sentence shall be treated for all purposes (including penalties for perjury) in the same manner as a verification by signature.
“(C) As used in this paragraph, the term ‘report’ means, with respect to the Commission, a report, designation, or statement required by this Act to be filed with the Commission.”
Subsec. (b)(2) to (4), (6), (7). Pub. L. 106–58, § 641(a), which directed insertion of “(or election cycle, in the case of an authorized committee of a candidate for Federal office)” after “calendar year” wherever appearing in pars. (2)–(4), (6), (7) of section 304(b) of the Federal Election Campaign Act, was executed by making the insertions in this section, which is section 304(b) of the Federal Election Campaign Act of 1971, to reflect the probable intent of Congress.
1995—Subsec. (a)(6)(A). Pub. L. 104–79, § 3(b)(1), substituted “notify the Secretary” for “notify the Clerk, the Secretary,” in first sentence.
Subsec. (a)(11). Pub. L. 104–79, § 1(a), added par. (11).
Subsec. (c)(2). Pub. L. 104–79, § 3(b)(2), substituted “filed with the Secretary” for “filed with the Clerk, the Secretary,” in last sentence.
1986—Subsec. (b)(2)(K). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.
1980—Pub. L. 96–187 completely revised this section by changing the reporting requirements of candidates and committees so as to substantially reduce the maximum number of reports to be filed while maintaining full and adequate disclosure of campaign activities.
1976—Subsec. (a)(1)(C). Pub. L. 94–283, § 104(a), inserted provisions covering reports which must be filed in any year in which a candidate is not on the ballot for election to Federal office.
Subsec. (a)(2). Pub. L. 94–283, § 104(b), substituted “committee authorized by a candidate to raise contributions or make expenditures on his behalf, other than the candidate’s principal campaign committee, shall file the reports required under this section with the candidate’s principal campaign committee” for “committee which is not a principal campaign committee shall file the reports required under this section with the appropriate principal campaign committee”.
Subsec. (b). Pub. L. 94–283, § 104(c), added par. (13), redesignated former par. (13) as (14), and provided that committee treasurers and candidates be deemed to be in compliance with this subsection when they show that best efforts have been used to obtain and submit the information required by this subsection.
Subsec. (e). Pub. L. 94–283, § 104(d), designated existing provisions as par. (1), substituted “independent expenditures expressly advocating the election or defeat of a clearly identifiable candidate” for “expenditures”, “$100 during a calendar year” for “$100 within a calendar year”, and “, on a form prepared by the Commission, a statement containing the information required of a person who makes a contribution in excess of $100 to a candidate or political committee and the information required of a candidate or political committee receiving such a contribution” for “a statement containing the information required by this section. Statements required by this subsection shall be filed on the dates on which reports by political committees are filed but need not be cumulative”, and added pars. (2) and (3).
1974—Subsec. (a)(1). Pub. L. 93–443, §§ 204(a)(1), (2), 208(c)(4)(A), substituted provisions of cls. (A) to (D) respecting filing of reports and that “Any contribution of $1,000 or more received after the fifteenth day, but more than 48 hours, before any election shall be reported within 48 hours after its receipt.” for prior requirement that “Such reports shall be filed on the tenth day of March, June, and September, in each year, and on the fifteenth and fifth days next preceding the date on which an election is held, and also by the thirty-first day of January. Such reports shall be complete as of such date as the supervisory officer may prescribe, which shall not be less than five days before the date of filing, except that any contribution of $5,000 or more received after the last report is filed prior to the election shall be reported within forty-eight hours after its receipt.”; designated existing provisions as par. (1), inserting introductory text “Except as provided by paragraph (2),”; and substituted “Commission” and “it” for “appropriate supervisory officer” and “him” in first sentence, respectively.
Subsec. (a)(2), (3). Pub. L. 93–443, § 204(a)(2), added pars. (2) and (3).
Subsec. (b)(5). Pub. L. 93–443, § 204(b)(1), required information respecting guarantors.
Subsec. (b)(8). Pub. L. 93–443, § 204(b)(2), required the report to disclose the total receipts less transfers between political committees which support the same candidate and which do not support more than one candidate.
Subsec. (b)(9), (10). Pub. L. 93–443, § 204(b)(3), substituted “identification” for “full name and mailing address (occupation and the principal place of business, if any)” in pars. (9) and (10).
Subsec. (b)(11). Pub. L. 93–443, § 204(b)(4), required the report to disclose the total expenditures less transfers between political committees which support the same candidate and which do not support more than one candidate.
Subsec. (b)(12). Pub. L. 93–443, §§ 204(b)(5), 208(c)(4)(B), required the report to include a statement as to the circumstances and conditions under which any debt or obligation is extinguished and the consideration therefor and substituted “Commission” for “supervisory officer”.
Subsec. (b)(13). Pub. L. 93–443, § 208(c)(4)(B), substituted “Commission” for “supervisory officer”.
Subsecs. (d), (e). Pub. L. 93–443, § 204(c), added subsec. (d) and incorporated provisions of former section 435 of this title in provisions designated as subsec. (e), substituting “Commission” for “supervisory officer” therein.

Statutory Notes and Related Subsidiaries
Effective Date of 2007 AmendmentPub. L. 110–81, title II, § 204(b), Sept. 14, 2007, 121 Stat. 746, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to reports filed under section 304 of the Federal Election Campaign Act [52 U.S.C. 30104] after the expiration of the 3-month period which begins on the date that the regulations required to be promulgated by the Federal Election Commission under section 304(i)(5) of such Act (as added by subsection (a)) become final.”

Pub. L. 110–81, title II, § 215, Sept. 14, 2007, 121 Stat. 751, provided that: “Except as otherwise provided in sections 203, 204, 206, 211, 212, and 213, the amendments made by this title [see Tables for classification] shall apply with respect to registrations under the Lobbying Disclosure Act of 1995 [2 U.S.C. 1601 et seq.] having an effective date of January 1, 2008, or later and with respect to quarterly reports under that Act covering calendar quarters beginning on or after January 1, 2008.”


Effective Date of 2002 AmendmentAmendment by Pub. L. 107–155 effective Nov. 6, 2002, except that amendment by sections 103(a), 201(a), 212, 304(b), 501, and 503 of Pub. L. 107–155 not applicable with respect to runoff elections, recounts, or election contests resulting from elections held prior to Nov. 6, 2002, see section 402 of Pub. L. 107–155, set out as an Effective Date of 2002 Amendment; Regulations note under section 30101 of this title.

Effective Date of 2000 AmendmentAmendment by Pub. L. 106–346 applicable with respect to elections occurring after January 2001, see section 101(a) [title V, § 502(d)] of Pub. L. 106–346, set out as a note under section 30101 of this title.

Effective Date of 1999 AmendmentPub. L. 106–58, title VI, § 639(b), Sept. 29, 1999, 113 Stat. 476, provided that: “The amendments made by this section [amending this section] shall be effective for reporting periods beginning after December 31, 2000.”

Pub. L. 106–58, title VI, § 641(b), Sept. 29, 1999, 113 Stat. 477, provided that: “The amendment made by this section [amending this section] shall become effective with respect to reporting periods beginning after December 31, 2000.”


Effective Date of 1995 AmendmentAmendment by section 1(a) of Pub. L. 104–79 applicable with respect to reports for periods beginning after Dec. 31, 1996, see section 1(c) of Pub. L. 104–79, set out as a note under section 30102 of this title.
Amendment by section 3(b) of Pub. L. 104–79 applicable with respect to reports, designations, and statements required to be filed after Dec. 31, 1995, see section 3(d) of Pub. L. 104–79, set out as a note under section 30102 of this title.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–187 effective Jan. 8, 1980, with subsec. (b) of this section applicable to authorized committees for President and Vice President in elections occurring after Jan. 1, 1981, see section 301 of Pub. L. 96–187, set out as a note under section 30101 of this title.

Effective Date of 1974 AmendmentAmendment by Pub. L. 93–443 effective Jan. 1, 1975, see section 410(a) of Pub. L. 93–443, set out as a note under section 30101 of this title.

Responsibilities of Federal Communications CommissionPub. L. 107–155, title II, § 201(b), Mar. 27, 2002, 116 Stat. 90, provided that: “The Federal Communications Commission shall compile and maintain any information the Federal Election Commission may require to carry out section 304(f) of the Federal Election Campaign Act of 1971 [52 U.S.C. 30104(f)] (as added by subsection (a)), and shall make such information available to the public on the Federal Communication Commission’s website.”


Report Required To Be Filed By January 31, 1975Pub. L. 93–443, title II, § 204(e), Oct. 15, 1974, 88 Stat. 1278, provided that notwithstanding the amendment to this section as to the time to file reports, nothing in Pub. L. 93–443 [see Tables for classification] is to be construed as waiving the report required to be filed by Jan. 31, 1975 under the provisions of this section as in effect on Oct. 15, 1974, the date of enactment of Pub. L. 93–443.



§ 30105. Reports on convention financing
Each committee or other organization which—(1) represents a State, or a political subdivision thereof, or any group of persons, in dealing with officials of a national political party with respect to matters involving a convention held in such State or political subdivision to nominate a candidate for the office of President or Vice President, or

(2) represents a national political party in making arrangements for the convention of such party held to nominate a candidate for the office of President or Vice President,

shall, within 60 days following the end of the convention (but not later than 20 days prior to the date on which presidential and vice-presidential electors are chosen), file with the Commission a full and complete financial statement, in such form and detail as it may prescribe, of the sources from which it derived its funds, and the purpose for which such funds were expended.
(Pub. L. 92–225, title III, § 305, formerly § 307, Feb. 7, 1972, 86 Stat. 16; Pub. L. 93–443, title II, § 208(c)(6), Oct. 15, 1974, 88 Stat. 1286; renumbered § 305 and amended Pub. L. 96–187, title I, §§ 105(2), 112(a), Jan. 8, 1980, 93 Stat. 1354, 1366.)

Editorial Notes
Codification
Section was formerly classified to section 437 of Title 2, The Congress, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 305 of Pub. L. 92–225 was classified to section 435 of Title 2, The Congress, prior to repeal by Pub. L. 96–187.

Amendments1980—Pub. L. 96–187 substituted “60” and “20” for “sixty” and “twenty”, respectively, and struck out “Federal Election” before “Commission”.
1974—Pub. L. 93–443 substituted “Federal Election Commission” and “it” for “Comptroller General of the United States” and “he”, respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentAmendment by Pub. L. 96–187 effective Jan. 8, 1980, see section 301(a) of Pub. L. 96–187, set out as a note under section 30101 of this title.

Effective Date of 1974 AmendmentAmendment by Pub. L. 93–443 effective Jan. 1, 1975, see section 410(a) of Pub. L. 93–443, set out as a note under section 30101 of this title.



§ 30106. Federal Election Commission(a) Establishment; membership; term of office; vacancies; qualifications; compensation; chairman and vice chairman(1) There is established a commission to be known as the Federal Election Commission. The Commission is composed of the Secretary of the Senate and the Clerk of the House of Representatives or their designees, ex officio and without the right to vote, and 6 members appointed by the President, by and with the advice and consent of the Senate. No more than 3 members of the Commission appointed under this paragraph may be affiliated with the same political party.

(2)(A) Members of the Commission shall serve for a single term of 6 years, except that of the members first appointed—(i) two of the members, not affiliated with the same political party, shall be appointed for terms ending on April 30, 1977;

(ii) two of the members, not affiliated with the same political party, shall be appointed for terms ending on April 30, 1979; and

(iii) two of the members, not affiliated with the same political party, shall be appointed for terms ending on April 30, 1981.


(B) A member of the Commission may serve on the Commission after the expiration of his or her term until his or her successor has taken office as a member of the Commission.

(C) An individual appointed to fill a vacancy occurring other than by the expiration of a term of office shall be appointed only for the unexpired term of the member he or she succeeds.

(D) Any vacancy occurring in the membership of the Commission shall be filled in the same manner as in the case of the original appointment.


(3) Members shall be chosen on the basis of their experience, integrity, impartiality, and good judgment and members (other than the Secretary of the Senate and the Clerk of the House of Representatives) shall be individuals who, at the time appointed to the Commission, are not elected or appointed officers or employees in the executive, legislative, or judicial branch of the Federal Government. Such members of the Commission shall not engage in any other business, vocation, or employment. Any individual who is engaging in any other business, vocation, or employment at the time of his or her appointment to the Commission shall terminate or liquidate such activity no later than 90 days after such appointment.

(4) Members of the Commission (other than the Secretary of the Senate and the Clerk of the House of Representatives) shall receive compensation equivalent to the compensation paid at level IV of the Executive Schedule (5 U.S.C. 5315).

(5) The Commission shall elect a chairman and a vice chairman from among its members (other than the Secretary of the Senate and the Clerk of the House of Representatives) for a term of one year. A member may serve as chairman only once during any term of office to which such member is appointed. The chairman and the vice chairman shall not be affiliated with the same political party. The vice chairman shall act as chairman in the absence or disability of the chairman or in the event of a vacancy in such office.


(b) Administration, enforcement, and formulation of policy; exclusive jurisdiction of civil enforcement; Congressional authorities or functions with respect to elections for Federal office(1) The Commission shall administer, seek to obtain compliance with, and formulate policy with respect to, this Act and chapter 95 and chapter 96 of title 26. The Commission shall have exclusive jurisdiction with respect to the civil enforcement of such provisions.

(2) Nothing in this Act shall be construed to limit, restrict, or diminish any investigatory, informational, oversight, supervisory, or disciplinary authority or function of the Congress or any committee of the Congress with respect to elections for Federal office.


(c) Voting requirements; delegation of authoritiesAll decisions of the Commission with respect to the exercise of its duties and powers under the provisions of this Act shall be made by a majority vote of the members of the Commission. A member of the Commission may not delegate to any person his or her vote or any decisionmaking authority or duty vested in the Commission by the provisions of this Act, except that the affirmative vote of 4 members of the Commission shall be required in order for the Commission to take any action in accordance with paragraph (6), (7), (8), or (9) of section 30107(a) of this title or with chapter 95 or chapter 96 of title 26.


(d) MeetingsThe Commission shall meet at least once each month and also at the call of any member.


(e) Rules for conduct of activities; judicial notice of seal; principal officeThe Commission shall prepare written rules for the conduct of its activities, shall have an official seal which shall be judicially noticed, and shall have its principal office in or near the District of Columbia (but it may meet or exercise any of its powers anywhere in the United States).


(f) Staff director and general counsel; appointment and compensation; appointment and compensation of personnel and procurement of intermittent services by staff director; use of assistance, personnel, and facilities of Federal agencies and departments; counsel for defense of actions(1) The Commission shall have a staff director and a general counsel who shall be appointed by the Commission. The staff director shall be paid at a rate not to exceed the rate of basic pay in effect for level IV of the Executive Schedule (5 U.S.C. 5315). The general counsel shall be paid at a rate not to exceed the rate of basic pay in effect for level V of the Executive Schedule (5 U.S.C. 5316). With the approval of the Commission, the staff director may appoint and fix the pay of such additional personnel as he or she considers desirable without regard to the provisions of title 5 governing appointments in the competitive service.

(2) With the approval of the Commission, the staff director may procure temporary and intermittent services to the same extent as is authorized by section 3109(b) of title 5, but at rates for individuals not to exceed the daily equivalent of the annual rate of basic pay in effect for grade GS–15 of the General Schedule (5 U.S.C. 5332).

(3) In carrying out its responsibilities under this Act, the Commission shall, to the fullest extent practicable, avail itself of the assistance, including personnel and facilities of other agencies and departments of the United States. The heads of such agencies and departments may make available to the Commission such personnel, facilities, and other assistance, with or without reimbursement, as the Commission may request.

(4) Notwithstanding the provisions of paragraph (2), the Commission is authorized to appear in and defend against any action instituted under this Act, either (A) by attorneys employed in its office, or (B) by counsel whom it may appoint, on a temporary basis as may be necessary for such purpose, without regard to the provisions of title 5 governing appointments in the competitive service, and whose compensation it may fix without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title. The compensation of counsel so appointed on a temporary basis shall be paid out of any funds otherwise available to pay the compensation of employees of the Commission.


(Pub. L. 92–225, title III, § 306, formerly § 310, as added Pub. L. 93–443, title II, § 208(a), Oct. 15, 1974, 88 Stat. 1280; renumbered § 309 and amended Pub. L. 94–283, title I, §§ 101(a)–(d), 105, May 11, 1976, 90 Stat. 475, 476, 481; renumbered § 306 and amended Pub. L. 96–187, title I, §§ 105(3), (6), 112(b), Jan. 8, 1980, 93 Stat. 1354, 1366; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 105–61, title V, § 512(a), Oct. 10, 1997, 111 Stat. 1305.)

Editorial Notes

References in TextThis Act, referred to in subsecs. (b), (c), and (f)(3), (4), means the Federal Election Campaign Act of 1971, as defined by section 30101 of this title.

Codification
Section was formerly classified to section 437c of Title 2, The Congress, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

Prior ProvisionsA prior section 306 of Pub. L. 92–225 was classified to section 436 of Title 2, The Congress, prior to repeal by Pub. L. 96–187.

Amendments1997—Subsec. (a)(2)(A). Pub. L. 105–61 substituted “for a single term of 6 years” for “for terms of 6 years” in introductory provisions.
1986—Subsec. (c). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.
1980—Subsec. (a). Pub. L. 96–187, § 105(6), in par. (1) inserted “or their designees,” before “ex officio”, and struck out “of the United States” after “President”; in par. (2)(B) inserted “or her” after “his” in two places; in par. (2)(C) inserted “or she” after “he”; in par. (3) struck out “maturity” before “experience”, substituted “and members (other than the Secretary of the Senate and the Clerk of the House of Representatives) shall be individuals who, at the time appointed to the Commission” for “and shall be chosen from among individuals who, at the time of their appointment”, substituted “Such members of the Commission” for “Members of the Commission” and substituted “of his or her appointment to the Commission” for “such individual begins to serve as a member of the Commission”; and in par. (5) substituted “A member may serve as Chairman only once” for “No member may serve as Chairman more often than once”.
Subsec. (b)(1). Pub. L. 96–187, § 105(6), substituted “exclusive jurisdiction” for “exclusive primary jurisdiction”.
Subsec. (c). Pub. L. 96–187, § 105(6), substituted “provisions of this Act” for “provisions of this subchapter” in first sentence, and substituted “A member of the Commission may not delegate to any person his or her vote or any decisionmaking authority or duty vested in the Commission by the provisions of this Act, except that the affirmative vote of 4 members of the Commission shall be required in order for the Commission to take any action in accordance with paragraph (6), (7), (8), or (9) of section 437d(a) of this title or with chapter 95 or chapter 96 of title 26.” for “except that the affirmative vote of 4 members of the Commission shall be required in order for the Commission to establish guidelines for compliance with the provisions of this Act or with chapter 95 or chapter 96 of title 26, or for the Commission to take any action in accordance with paragraph (6), (7), (8), or (10) of section 437d(a) of this title. A member of the Commission may not delegate to any person his vote or any decisionmaking authority or duty vested in the Commission by the provisions of this subchapter”.
Pub. L. 96–187, § 112(b), purported to substitute “section 307(a)” for “section 310(a)”, referred to in text as “section 437d(a) of this title”. However, that substitution had been made in the general amendment of the subsection by section 105(6) of Pub. L. 96–187. See preceding paragraph.
Subsec. (f). Pub. L. 96–187, § 105(6), in par. (1) inserted “or she” after “as he”; in par. (3) struck out “Government” after “United States”; and added par. (4).
1976—Subsec. (a)(1). Pub. L. 94–283, § 101(a), changed provisions covering the appointment and confirmation of the six members of the Commission other than the Secretary of the Senate and the Clerk of the House of Representatives by substituting a requirement that they be appointed by the President of the United States, by and with the advice and consent of the Senate, for a requirement that appointment be made by the President, the President pro tempore of the Senate, and the Speaker of the House, with confirmation by a majority of both Houses of the Congress, and made technical changes in the provisions covering the political affiliation of the six appointees so as to accommodate the changed appointment and confirmation procedures.
Subsec. (a)(2). Pub. L. 94–283, § 101(b), provided that members of the Commission serve for terms of 6 years, except that members first appointed serve for staggered terms as designated by the President, and inserted provision that a member may serve on the Commission after the expiration of his term until his successor has taken office as a member of the Commission.
Subsec. (a)(3). Pub. L. 94–283, § 101(c)(1), inserted provisions that Commission members may not engage in other businesses, vocations, or employment, but allowed appointees one year after beginning service as members of the Commission to terminate or liquidate other businesses, vocations, or employment which they may be engaged in when they begin their service as Commission members.
Subsec. (b). Pub. L. 94–283, § 101(c)(2), designated existing provisions as par. (1), substituted “chapter 95 and chapter 96 of title 26” for “sections 608, 610, 611, 613, 614, 615, 616, and 617 of Title 18” and “shall have exclusive primary jurisdiction” for “has primary jurisdiction”, and added par. (2).
Subsec. (c). Pub. L. 94–283, § 101(c)(3), provided that the affirmative vote of 4 members of the Commission shall be required in order for the Commission to establish guidelines for compliance with the provisions of this Act or with chapter 95 or chapter 96 of title 26, or for the Commission to take any action in accordance with paragraph (6), (7), (8), or (10) of section 437d(a) of this title.
Subsec. (f)(1). Pub. L. 94–283, § 101(d), provided that the appointment and the fixing of pay of additional personnel by the staff director may be done without regard to the provisions of title 5 governing appointments in the competitive service.

Statutory Notes and Related Subsidiaries
Effective Date of 1997 AmendmentPub. L. 105–61, title V, § 512(b), Oct. 10, 1997, 111 Stat. 1305, as amended by Pub. L. 105–119, title VI, § 631, Nov. 26, 1997, 111 Stat. 2523, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to individuals nominated by the President to be members of the Federal Election Commission after December 31, 1997 unless the President announced his intent to nominate the individual prior to November 30, 1997.”


Effective Date of 1980 AmendmentAmendment by Pub. L. 96–187 effective Jan. 8, 1980, see section 301(a) of Pub. L. 96–187, set out as a note under section 30101 of this title.

Effective DateSection effective Jan. 1, 1975, see section 410(a) of Pub. L. 93–443, set out as an Effective Date of 1974 Amendment note under section 30101 of this title.

Operation of Federal Election Commission After 1976 Amendment of Federal Election Campaign Act; Appointment of Commission Members; Transfer of Personnel, Liabilities, Contracts, Property, and Records, of Commission; References to Commission Prior to Amendment Deemed References to Commission as Constituted After 1976 Amendment of Federal Election Campaign ActPub. L. 94–283, title I, § 101(e)–(g), May 11, 1976, 90 Stat. 476, 477, provided for the transition of the Federal Election Commission as it was reconstituted under the Federal Election Campaign Act of 1971 as amended by Pub. L. 94–283 by providing for appointment of members, transfer of personnel, liabilities, contracts, property, and records, and savings provisions for orders, determinations, rules opinions, and proceedings issued, pending, or commenced before such amendments.

Transitional Provision Pending Appointment and Qualification of Members and General Counsel of Federal Election Commission and Transfer of Records, Documents, Memorandums, and Other PapersPub. L. 93–443, title II, § 208(b), Oct. 15, 1974, 88 Stat. 1286, provided transitional authority for the Comptroller General, the Secretary of the Senate, and the Clerk of the House of Representatives pending the appointment and qualification of the members and general counsel of the Federal Election Commission and authority for transfer of records, documents, memorandums, and other papers to the Commission.



§ 30107. Powers of Commission(a) Specific authoritiesThe Commission has the power—(1) to require by special or general orders, any person to submit, under oath, such written reports and answers to questions as the Commission may prescribe;

(2) to administer oaths or affirmations;

(3) to require by subpena, signed by the chairman or the vice chairman, the attendance and testimony of witnesses and the production of all documentary evidence relating to the execution of its duties;

(4) in any proceeding or investigation, to order testimony to be taken by deposition before any person who is designated by the Commission and has the power to administer oaths and, in such instances, to compel testimony and the production of evidence in the same manner as authorized under paragraph (3);

(5) to pay witnesses the same fees and mileage as are paid in like circumstances in the courts of the United States;

(6) to initiate (through civil actions for injunctive, declaratory, or other appropriate relief), defend (in the case of any civil action brought under section 30109(a)(8) of this title) or appeal any civil action in the name of the Commission to enforce the provisions of this Act and chapter 95 and chapter 96 of title 26, through its general counsel;

(7) to render advisory opinions under section 30108 of this title;

(8) to develop such prescribed forms and to make, amend, and repeal such rules, pursuant to the provisions of chapter 5 of title 5, as are necessary to carry out the provisions of this Act and chapter 95 and chapter 96 of title 26; and

(9) to conduct investigations and hearings expeditiously, to encourage voluntary compliance, and to report apparent violations to the appropriate law enforcement authorities.


(b) Judicial orders for compliance with subpenas and orders of Commission; contempt of courtUpon petition by the Commission, any United States district court within the jurisdiction of which any inquiry is being carried on may, in case of refusal to obey a subpena or order of the Commission issued under subsection (a), issue an order requiring compliance. Any failure to obey the order of the court may be punished by the court as a contempt thereof.


(c) Civil liability for disclosure of informationNo person shall be subject to civil liability to any person (other than the Commission or the United States) for disclosing information at the request of the Commission.


(d) Concurrent transmissions to Congress or Member of budget estimates, etc.; prior submission of legislative recommendations, testimony, or comments on legislation(1) Whenever the Commission submits any budget estimate or request to the President or the Office of Management and Budget, it shall concurrently transmit a copy of such estimate or request to the Congress.

(2) Whenever the Commission submits any legislative recommendation, or testimony, or comments on legislation, requested by the Congress or by any Member of the Congress, to the President or the Office of Management and Budget, it shall concurrently transmit a copy thereof to the Congress or to the Member requesting the same. No officer or agency of the United States shall have any authority to require the Commission to submit its legislative recommendations, testimony, or comments on legislation, to any office or agency of the United States for approval, comments, or review, prior to the submission of such recommendations, testimony, or comments to the Congress.


(e) Exclusive civil remedy for enforcementExcept as provided in section 30109(a)(8) of this title, the power of the Commission to initiate civil actions under subsection (a)(6) shall be the exclusive civil remedy for the enforcement of the provisions of this Act.


(Pub. L. 92–225, title III, § 307, formerly § 311, as added Pub. L. 93–443, title II, § 208(a), Oct. 15, 1974, 88 Stat. 1282; renumbered § 310 and amended Pub. L. 94–283, title I, §§ 105, 107, 115(b), May 11, 1976, 90 Stat. 481, 495; renumbered § 307 and amended Pub. L. 96–187, title I, §§ 105(3), 106, Jan. 8, 1980, 93 Stat. 1354, 1356; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095.)

Editorial Notes

References in TextThis Act, referred to in subsecs. (a)(6), (8), and (e), means the Federal Election Campaign Act of 1971, as defined by section 30101 of this title.

Codification
Section was formerly classified to section 437d of Title 2, The Congress, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

Prior ProvisionsA prior section 307 of Pub. L. 92–225 was renumbered section 305, and is classified to section 30105 of this title.

Amendments1986—Subsec. (a)(6), (8). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.
1980—Subsec. (a). Pub. L. 96–187, § 106, in par. (1) substituted “under oath, such written reports and answers to questions as the Commission may prescribe” for “in writing such reports and answers to questions as the Commission may prescribe” and struck out provision that such submission be made within such reasonable time and under oath as determined by the Commission; in par. (4) struck out “of this subsection” after “paragraph (3)”; in par. (6) substituted “section 437g(a)(8)” for “section 437g(a)(9)”, and substituted “to enforce the provisions of this Act” for “for the purpose of enforcing the provisions of this Act”; struck out par. (9) relating to formulation of general policy respecting administration of this Act and chapters 95 and 96 of title 26; and redesignated former par. (10) as (9).
Subsec. (b). Pub. L. 96–187, § 106, reworded subsec. (b) without substantive changes.
Subsec. (c). Pub. L. 96–187, § 106, reenacted subsec. (c) without change.
Subsec. (d). Pub. L. 96–187, § 106, struck out “of the United States” after “President” in pars. (1) and (2).
Subsec. (e). Pub. L. 96–187, § 106, substituted “section 437g(a)(8)” for “section 437g(a)(9)”.
1976—Subsec. (a)(6). Pub. L. 94–283, § 107(b)(1), substituted “civil actions” for “civil proceedings” and inserted “(in the case of any civil action brought under section 437g(a) (9) of this title)” after “defend” and “and chapter 95 and chapter 96 of title 26” after “this Act”.
Subsec. (a)(7). Pub. L. 94–283, § 115(b), substituted “section 312” for “section 313” in the original to accommodate the renumbering of section 313 of Pub. L. 92–225 as section 312 of Pub. L. 92–225 by section 105 of Pub. L. 94–283. Since both the original and substituted references translate as “section 437f of this title” no change in text was required.
Subsec. (a)(8). Pub. L. 94–283, § 107(a)(1), inserted “to develop such prescribed forms and to” before “to make, amend, and repeal” and inserted “and chapter 95 and chapter 96 of title 26” after “provisions of this Act”.
Subsec. (a)(9). Pub. L. 94–283, § 107(a)(2), substituted “and chapter 95 and chapter 96 of title 26; and” for “and sections 608, 610, 611, 613, 614, 615, 616, and 617 of title 18;”.
Subsecs. (a)(10), (11). Pub. L. 94–283, § 107(a)(3), redesignated par. (11) as par. (10). Former par. (10), which covered the development of prescribed forms under subsection (a)(1) of this section, was struck out.
Subsec. (e). Pub. L. 94–283, § 107(b)(2), added subsec. (e).

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentAmendment by Pub. L. 96–187 effective Jan. 8, 1980, see section 301(a) of Pub. L. 96–187, set out as a note under section 30101 of this title.

Effective DateSection effective Jan. 1, 1975, see section 410(a) of Pub. L. 93–443, set out as an Effective Date of 1974 Amendment note under section 30101 of this title.



§ 30108. Advisory opinions(a) Requests by persons, candidates, or authorized committees; subject matter; time for response(1) Not later than 60 days after the Commission receives from a person a complete written request concerning the application of this Act, chapter 95 or chapter 96 of title 26, or a rule or regulation prescribed by the Commission, with respect to a specific transaction or activity by the person, the Commission shall render a written advisory opinion relating to such transaction or activity to the person.

(2) If an advisory opinion is requested by a candidate, or any authorized committee of such candidate, during the 60-day period before any election for Federal office involving the requesting party, the Commission shall render a written advisory opinion relating to such request no later than 20 days after the Commission receives a complete written request.


(b) Procedures applicable to initial proposal of rules or regulations, and advisory opinionsAny rule of law which is not stated in this Act or in chapter 95 or chapter 96 of title 26 may be initially proposed by the Commission only as a rule or regulation pursuant to procedures established in section 30111(d) of this title. No opinion of an advisory nature may be issued by the Commission or any of its employees except in accordance with the provisions of this section.


(c) Persons entitled to rely upon opinions; scope of protection for good faith reliance(1) Any advisory opinion rendered by the Commission under subsection (a) may be relied upon by—(A) any person involved in the specific transaction or activity with respect to which such advisory opinion is rendered; and

(B) any person involved in any specific transaction or activity which is indistinguishable in all its material aspects from the transaction or activity with respect to which such advisory opinion is rendered.


(2) Notwithstanding any other provisions of law, any person who relies upon any provision or finding of an advisory opinion in accordance with the provisions of paragraph (1) and who acts in good faith in accordance with the provisions and findings of such advisory opinion shall not, as a result of any such act, be subject to any sanction provided by this Act or by chapter 95 or chapter 96 of title 26.


(d) Requests made public; submission of written comments by interested publicThe Commission shall make public any request made under subsection (a) for an advisory opinion. Before rendering an advisory opinion, the Commission shall accept written comments submitted by any interested party within the 10-day period following the date the request is made public.


(Pub. L. 92–225, title III, § 308, formerly § 313, as added Pub. L. 93–443, title II, § 208(a), Oct. 15, 1974, 88 Stat. 1283; renumbered § 312 and amended Pub. L. 94–283, title I, §§ 105, 108(a), May 11, 1976, 90 Stat. 481, 482; renumbered § 308 and amended Pub. L. 96–187, title I, §§ 105(4), 107(a), Jan. 8, 1980, 93 Stat. 1354, 1357; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095.)

Editorial Notes

References in TextThis Act, referred to in subsecs. (a)(1), (b), and (c)(2), means the Federal Election Campaign Act of 1971, as defined by section 30101 of this title.

Codification
Section was formerly classified to section 437f of Title 2, The Congress, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

Prior ProvisionsA prior section 308 of Pub. L. 92–225 was classified to section 437b of Title 2, The Congress, prior to repeal by Pub. L. 96–187.
Another prior section 308 of Pub. L. 92–225 was classified to section 437a of Title 2, The Congress, prior to repeal by Pub. L. 94–283.
Another prior section 308 of Pub. L. 92–225 was renumbered section 311, and is classified to section 30111 of this title.

Amendments1986—Subsecs. (a)(1), (b), (c)(2). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.
1980—Subsec. (a). Pub. L. 96–187, § 107, redesignated existing provisions as par. (1), substituted provisions requiring the Commission to render a written advisory opinion no later than 60 days after receiving a written request concerning the application of this Act, chapters 95 or 96 of title 26, or a rule or regulation for provisions requiring a written advisory opinion within a reasonable time in response to a written request by any individual holding Federal office, candidate for Federal office, any political committee or the national committee of a political party, provisions requiring promulgation of a rule or regulation pursuant to procedures established by section 438(c) of this title, and prohibiting issuance of advisory opinions except in accordance with the provisions of this section, and added par. (2).
Subsec. (b). Pub. L. 96–187, § 107, struck out the par. (1) and (2) designations and substituted provisions requiring any rule of law not stated in this Act or chapter 95 or 96 of title 26 be initially proposed as a rule or regulation pursuant to the procedures of section 438(d) of this title, and provisions prohibiting issuance of an advisory opinion except in accordance with the provisions of this section for provisions holding any person relying upon an advisory opinion free from any sanction provided by this Act or chapter 95 or 96 of title 26, and provisions allowing reliance on an advisory opinion by any person involved in the specific transaction and any person involved in a transaction indistinguishable from the transaction with respect to which such opinion was rendered.
Subsec. (c). Pub. L. 96–187, § 107, redesignated existing provisions as par. (1), substituted provisions allowing reliance on any advisory opinion by any person involved in the specific transaction or activity to which such opinion was rendered and any person involved in a transaction or activity indistinguishable from the transaction with respect to which such opinion was rendered for provisions mandating that any request for an advisory opinion be made public and allowing any interested party to transmit written comments to the Commission prior to the rendering of its opinion, and added par. (2).
Subsec. (d). Pub. L. 96–187, § 107, added subsec. (d).
1976—Subsec. (a). Pub. L. 94–283, § 108(a), added national committees of political parties to the enumeration of persons and political bodies authorized to request advisory opinions, substituted the application of general rules of law as stated in the Act or in chapter 95 or 96 of title 26 or as prescribed by rules or regulations of the Commission to specific factual situations for the resolution of the question of whether or not any specific transaction or activity by an individual, candidate, or political committee would constitute a violation of the Act as the subject matter of advisory opinions, and inserted requirement that rules or regulations forming the basis for rules of law be rules or regulations proposed pursuant to section 438(c) of this title and that advisory opinions be issued only in accordance with the provisions of this section.
Subsec. (b). Pub. L. 94–283, § 108(a), designated existing provisions as par. (1), substituted provisions that any person who relies upon any finding or provision of an advisory opinion in accordance with the provisions of paragraph (2) and who acts in good faith in accordance with the provisions and findings of the advisory opinion shall not, as a result of that act, be subject to any sanctions provided by the Act or by chapter 95 or 96 of title 26 for provisions that any person with respect to whom an advisory opinion was rendered under subsection (a) who acted in good faith in accordance with the provisions and findings of an advisory opinion would be presumed to be in compliance with the Act, and added par. (2).

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentAmendment by Pub. L. 96–187 effective Jan. 8, 1980, see section 301(a) of Pub. L. 96–187, set out as a note under section 30101 of this title.

Effective DateSection effective Jan. 1, 1975, see section 410(a) of Pub. L. 93–443, set out as an Effective Date of 1974 Amendment note under section 30101 of this title.

Conformance of Advisory Opinions Issued Prior to May 11, 1976, to Requirements Imposed Under 1976 AmendmentsPub. L. 94–283, title I, § 108(b), May 11, 1976, 90 Stat. 482, provided that: “The Commission shall, no later than 90 days after the date of the enactment of this Act [May 11, 1976], conform the advisory opinions issued before such date of enactment to the requirements established by section 312(a) of the Act [subsec. (a) of this section], as amended by subsection (a) of this section. The provisions of section 312(b) of the Act [subsec. (b) of this section], as amended by subsection (a) of this section, shall apply with respect to all advisory opinions issued before the date of the enactment of this Act as conformed to meet the requirements of section 312(a) of the Act, as amended by subsection (a) of this section.”




§ 30109. Enforcement(a) Administrative and judicial practice and procedure(1) Any person who believes a violation of this Act or of chapter 95 or chapter 96 of title 26 has occurred, may file a complaint with the Commission. Such complaint shall be in writing, signed and sworn to by the person filing such complaint, shall be notarized, and shall be made under penalty of perjury and subject to the provisions of section 1001 of title 18. Within 5 days after receipt of a complaint, the Commission shall notify, in writing, any person alleged in the complaint to have committed such a violation. Before the Commission conducts any vote on the complaint, other than a vote to dismiss, any person so notified shall have the opportunity to demonstrate, in writing, to the Commission within 15 days after notification that no action should be taken against such person on the basis of the complaint. The Commission may not conduct any investigation or take any other action under this section solely on the basis of a complaint of a person whose identity is not disclosed to the Commission.

(2) If the Commission, upon receiving a complaint under paragraph (1) or on the basis of information ascertained in the normal course of carrying out its supervisory responsibilities, determines, by an affirmative vote of 4 of its members, that it has reason to believe that a person has committed, or is about to commit, a violation of this Act or chapter 95 or chapter 96 of title 26, the Commission shall, through its chairman or vice chairman, notify the person of the alleged violation. Such notification shall set forth the factual basis for such alleged violation. The Commission shall make an investigation of such alleged violation, which may include a field investigation or audit, in accordance with the provisions of this section.

(3) The general counsel of the Commission shall notify the respondent of any recommendation to the Commission by the general counsel to proceed to a vote on probable cause pursuant to paragraph (4)(A)(i). With such notification, the general counsel shall include a brief stating the position of the general counsel on the legal and factual issues of the case. Within 15 days of receipt of such brief, respondent may submit a brief stating the position of such respondent on the legal and factual issues of the case, and replying to the brief of general counsel. Such briefs shall be filed with the Secretary of the Commission and shall be considered by the Commission before proceeding under paragraph (4).

(4)(A)(i) Except as provided in clauses 11 So in original. Probably should be “clause”. (ii) and subparagraph (C), if the Commission determines, by an affirmative vote of 4 of its members, that there is probable cause to believe that any person has committed, or is about to commit, a violation of this Act or of chapter 95 or chapter 96 of title 26, the Commission shall attempt, for a period of at least 30 days, to correct or prevent such violation by informal methods of conference, conciliation, and persuasion, and to enter into a conciliation agreement with any person involved. Such attempt by the Commission to correct or prevent such violation may continue for a period of not more than 90 days. The Commission may not enter into a conciliation agreement under this clause except pursuant to an affirmative vote of 4 of its members. A conciliation agreement, unless violated, is a complete bar to any further action by the Commission, including the bringing of a civil proceeding under paragraph (6)(A).

(ii) If any determination of the Commission under clause (i) occurs during the 45-day period immediately preceding any election, then the Commission shall attempt, for a period of at least 15 days, to correct or prevent the violation involved by the methods specified in clause (i).


(B)(i) No action by the Commission or any person, and no information derived, in connection with any conciliation attempt by the Commission under subparagraph (A) may be made public by the Commission without the written consent of the respondent and the Commission.

(ii) If a conciliation agreement is agreed upon by the Commission and the respondent, the Commission shall make public any conciliation agreement signed by both the Commission and the respondent. If the Commission makes a determination that a person has not violated this Act or chapter 95 or chapter 96 of title 26, the Commission shall make public such determination.


(C)(i) Notwithstanding subparagraph (A), in the case of a violation of a qualified disclosure requirement, the Commission may—(I) find that a person committed such a violation on the basis of information obtained pursuant to the procedures described in paragraphs (1) and (2); and

(II) based on such finding, require the person to pay a civil money penalty in an amount determined, for violations of each qualified disclosure requirement, under a schedule of penalties which is established and published by the Commission and which takes into account the amount of the violation involved, the existence of previous violations by the person, and such other factors as the Commission considers appropriate.


(ii) The Commission may not make any determination adverse to a person under clause (i) until the person has been given written notice and an opportunity to be heard before the Commission.

(iii) Any person against whom an adverse determination is made under this subparagraph may obtain a review of such determination in the district court of the United States for the district in which the person resides, or transacts business, by filing in such court (prior to the expiration of the 30-day period which begins on the date the person receives notification of the determination) a written petition requesting that the determination be modified or set aside.

(iv) In this subparagraph, the term “qualified disclosure requirement” means any requirement of—(I) subsections 22 So in original. Probably should be “subsection”. (a), (c), (e), (f), (g), or (i) of section 30104 of this title; or

(II) section 30105 of this title.


(v) This subparagraph shall apply with respect to violations that relate to reporting periods that begin on or after January 1, 2000, and that end on or before December 31, 2023.



(5)(A) If the Commission believes that a violation of this Act or of chapter 95 or chapter 96 of title 26 has been committed, a conciliation agreement entered into by the Commission under paragraph (4)(A) may include a requirement that the person involved in such conciliation agreement shall pay a civil penalty which does not exceed the greater of $5,000 or an amount equal to any contribution or expenditure involved in such violation.

(B) If the Commission believes that a knowing and willful violation of this Act or of chapter 95 or chapter 96 of title 26 has been committed, a conciliation agreement entered into by the Commission under paragraph (4)(A) may require that the person involved in such conciliation agreement shall pay a civil penalty which does not exceed the greater of $10,000 or an amount equal to 200 percent of any contribution or expenditure involved in such violation (or, in the case of a violation of section 30122 of this title, which is not less than 300 percent of the amount involved in the violation and is not more than the greater of $50,000 or 1,000 percent of the amount involved in the violation).

(C) If the Commission by an affirmative vote of 4 of its members, determines that there is probable cause to believe that a knowing and willful violation of this Act which is subject to subsection (d), or a knowing and willful violation of chapter 95 or chapter 96 of title 26, has occurred or is about to occur, it may refer such apparent violation to the Attorney General of the United States without regard to any limitations set forth in paragraph (4)(A).

(D) In any case in which a person has entered into a conciliation agreement with the Commission under paragraph (4)(A), the Commission may institute a civil action for relief under paragraph (6)(A) if it believes that the person has violated any provision of such conciliation agreement. For the Commission to obtain relief in any civil action, the Commission need only establish that the person has violated, in whole or in part, any requirement of such conciliation agreement.


(6)(A) If the Commission is unable to correct or prevent any violation of this Act or of chapter 95 or chapter 96 of title 26, by the methods specified in paragraph (4), the Commission may, upon an affirmative vote of 4 of its members, institute a civil action for relief, including a permanent or temporary injunction, restraining order, or any other appropriate order (including an order for a civil penalty which does not exceed the greater of $5,000 or an amount equal to any contribution or expenditure involved in such violation) in the district court of the United States for the district in which the person against whom such action is brought is found, resides, or transacts business.

(B) In any civil action instituted by the Commission under subparagraph (A), the court may grant a permanent or temporary injunction, restraining order, or other order, including a civil penalty which does not exceed the greater of $5,000 or an amount equal to any contribution or expenditure involved in such violation, upon a proper showing that the person involved has committed, or is about to commit (if the relief sought is a permanent or temporary injunction or a restraining order), a violation of this Act or chapter 95 or chapter 96 of title 26.

(C) In any civil action for relief instituted by the Commission under subparagraph (A), if the court determines that the Commission has established that the person involved in such civil action has committed a knowing and willful violation of this Act or of chapter 95 or chapter 96 of title 26, the court may impose a civil penalty which does not exceed the greater of $10,000 or an amount equal to 200 percent of any contribution or expenditure involved in such violation (or, in the case of a violation of section 30122 of this title, which is not less than 300 percent of the amount involved in the violation and is not more than the greater of $50,000 or 1,000 percent of the amount involved in the violation).


(7) In any action brought under paragraph (5) or (6), subpenas for witnesses who are required to attend a United States district court may run into any other district.

(8)(A) Any party aggrieved by an order of the Commission dismissing a complaint filed by such party under paragraph (1), or by a failure of the Commission to act on such complaint during the 120-day period beginning on the date the complaint is filed, may file a petition with the United States District Court for the District of Columbia.

(B) Any petition under subparagraph (A) shall be filed, in the case of a dismissal of a complaint by the Commission, within 60 days after the date of the dismissal.

(C) In any proceeding under this paragraph the court may declare that the dismissal of the complaint or the failure to act is contrary to law, and may direct the Commission to conform with such declaration within 30 days, failing which the complainant may bring, in the name of such complainant, a civil action to remedy the violation involved in the original complaint.


(9) Any judgment of a district court under this subsection may be appealed to the court of appeals, and the judgment of the court of appeals affirming or setting aside, in whole or in part, any such order of the district court shall be final, subject to review by the Supreme Court of the United States upon certiorari or certification as provided in section 1254 of title 28.

(10) Repealed. Pub. L. 98–620, title IV, § 402(1)(A), Nov. 8, 1984, 98 Stat. 3357.

(11) If the Commission determines after an investigation that any person has violated an order of the court entered in a proceeding brought under paragraph (6), it may petition the court for an order to hold such person in civil contempt, but if it believes the violation to be knowing and willful it may petition the court for an order to hold such person in criminal contempt.

(12)(A) Any notification or investigation made under this section shall not be made public by the Commission or by any person without the written consent of the person receiving such notification or the person with respect to whom such investigation is made.

(B) Any member or employee of the Commission, or any other person, who violates the provisions of subparagraph (A) shall be fined not more than $2,000. Any such member, employee, or other person who knowingly and willfully violates the provisions of subparagraph (A) shall be fined not more than $5,000.



(b) Notice to persons not filing required reports prior to institution of enforcement action; publication of identity of persons and unfiled reportsBefore taking any action under subsection (a) against any person who has failed to file a report required under section 30104(a)(2)(A)(iii) of this title for the calendar quarter immediately preceding the election involved, or in accordance with section 30104(a)(2)(A)(i) of this title, the Commission shall notify the person of such failure to file the required reports. If a satisfactory response is not received within 4 business days after the date of notification, the Commission shall, pursuant to section 30111(a)(7) of this title, publish before the election the name of the person and the report or reports such person has failed to file.


(c) Reports by Attorney General of apparent violationsWhenever the Commission refers an apparent violation to the Attorney General, the Attorney General shall report to the Commission any action taken by the Attorney General regarding the apparent violation. Each report shall be transmitted within 60 days after the date the Commission refers an apparent violation, and every 30 days thereafter until the final disposition of the apparent violation.


(d) Penalties; defenses; mitigation of offenses(1)(A) Any person who knowingly and willfully commits a violation of any provision of this Act which involves the making, receiving, or reporting of any contribution, donation, or expenditure—(i) aggregating $25,000 or more during a calendar year shall be fined under title 18, or imprisoned for not more than 5 years, or both; or

(ii) aggregating $2,000 or more (but less than $25,000) during a calendar year shall be fined under such title, or imprisoned for not more than 1 year, or both.


(B) In the case of a knowing and willful violation of section 30118(b)(3) of this title, the penalties set forth in this subsection shall apply to a violation involving an amount aggregating $250 or more during a calendar year. Such violation of section 30118(b)(3) of this title may incorporate a violation of section 30119(b), 30122, or 30123 of this title.

(C) In the case of a knowing and willful violation of section 30124 of this title, the penalties set forth in this subsection shall apply without regard to whether the making, receiving, or reporting of a contribution or expenditure of $1,000 or more is involved.

(D) Any person who knowingly and willfully commits a violation of section 30122 of this title involving an amount aggregating more than $10,000 during a calendar year shall be—(i) imprisoned for not more than 2 years if the amount is less than $25,000 (and subject to imprisonment under subparagraph (A) if the amount is $25,000 or more);

(ii) fined not less than 300 percent of the amount involved in the violation and not more than the greater of—(I) $50,000; or

(II) 1,000 percent of the amount involved in the violation; or


(iii) both imprisoned under clause (i) and fined under clause (ii).



(2) In any criminal action brought for a violation of any provision of this Act or of chapter 95 or chapter 96 of title 26, any defendant may evidence their lack of knowledge or intent to commit the alleged violation by introducing as evidence a conciliation agreement entered into between the defendant and the Commission under subsection (a)(4)(A) which specifically deals with the act or failure to act constituting such violation and which is still in effect.

(3) In any criminal action brought for a violation of any provision of this Act or of chapter 95 or chapter 96 of title 26, the court before which such action is brought shall take into account, in weighing the seriousness of the violation and in considering the appropriateness of the penalty to be imposed if the defendant is found guilty, whether—(A) the specific act or failure to act which constitutes the violation for which the action was brought is the subject of a conciliation agreement entered into between the defendant and the Commission under subparagraph (a)(4)(A);

(B) the conciliation agreement is in effect; and

(C) the defendant is, with respect to the violation involved, in compliance with the conciliation agreement.



(Pub. L. 92–225, title III, § 309, formerly § 314, as added Pub. L. 93–443, title II, § 208(a), Oct. 15, 1974, 88 Stat. 1284; renumbered § 313 and amended Pub. L. 94–283, title I, §§ 105, 109, May 11, 1976, 90 Stat. 481, 483; renumbered § 309 and amended Pub. L. 96–187, title I, §§ 105(4), 108, Jan. 8, 1980, 93 Stat. 1354, 1358; Pub. L. 98–620, title IV, § 402(1)(A), Nov. 8, 1984, 98 Stat. 3357; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 106–58, title VI, § 640(a), (b), Sept. 29, 1999, 113 Stat. 476, 477; Pub. L. 107–155, title III, §§ 312(a), 315(a), (b), Mar. 27, 2002, 116 Stat. 106, 108; Pub. L. 110–433, § 1(a), Oct. 16, 2008, 122 Stat. 4971; Pub. L. 113–72, §§ 1, 2, Dec. 26, 2013, 127 Stat. 1210; Pub. L. 115–386, § 1(a), Dec. 21, 2018, 132 Stat. 5161.)

Editorial Notes

References in TextThis Act, referred to in subsecs. (a) and (d), means the Federal Election Campaign Act of 1971, as defined by section 30101 of this title.

Codification
Section was formerly classified to section 437g of Title 2, The Congress, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

Prior ProvisionsA prior section 309 of Pub. L. 92–225 was renumbered section 306, and is classified to section 30106 of this title.
Another prior section 309 of Pub. L. 92–225 was renumbered section 308, and was classified to section 437b of Title 2, The Congress, prior to repeal by Pub. L. 96–187.
Another prior section 309 of Pub. L. 92–225 was renumbered section 312, and is classified to section 30113 of this title.

Amendments2018—Subsec. (a)(4)(C)(v). Pub. L. 115–386 substituted “December 31, 2023” for “December 31, 2018”.
2013—Subsec. (a)(4)(C)(i). Pub. L. 113–72, § 2(a), substituted “a qualified disclosure requirement” for “any requirement of section 434(a) of this title” in introductory provisions.
Subsec. (a)(4)(C)(i)(II). Pub. L. 113–72, § 2(b), inserted “, for violations of each qualified disclosure requirement,” before “under a schedule of penalties”.
Subsec. (a)(4)(C)(iv). Pub. L. 113–72, § 2(c)(2), added cl. (iv). Former cl. (iv) redesignated (v).
Pub. L. 113–72, § 1, substituted “December 31, 2018” for “December 31, 2013”.
Subsec. (a)(4)(C)(v). Pub. L. 113–72, § 2(c)(1), redesignated cl. (iv) as (v).
2008—Subsec. (a)(4)(C)(iv). Pub. L. 110–433 added cl. (iv).
2002—Subsec. (a)(5)(B). Pub. L. 107–155, § 315(a)(1), inserted before period at end “(or, in the case of a violation of section 441f of this title, which is not less than 300 percent of the amount involved in the violation and is not more than the greater of $50,000 or 1,000 percent of the amount involved in the violation)”.
Subsec. (a)(6)(C). Pub. L. 107–155, § 315(a)(2), inserted before period at end “(or, in the case of a violation of section 441f of this title, which is not less than 300 percent of the amount involved in the violation and is not more than the greater of $50,000 or 1,000 percent of the amount involved in the violation)”.
Subsec. (d)(1)(A). Pub. L. 107–155, § 312(a), amended subpar. (A) generally. Prior to amendment, subpar. (A) read as follows: “Any person who knowingly and willfully commits a violation of any provision of this Act which involves the making, receiving, or reporting of any contribution or expenditure aggregating $2,000 or more during a calendar year shall be fined, or imprisoned for not more than one year, or both. The amount of this fine shall not exceed the greater of $25,000 or 300 percent of any contribution or expenditure involved in such violation.”
Subsec. (d)(1)(D). Pub. L. 107–155, § 315(b), added subpar. (D).
1999—Subsec. (a)(4)(A)(i). Pub. L. 106–58, § 640(a)(1), substituted “clauses (ii) and subparagraph (C)” for “clause (ii)”.
Subsec. (a)(4)(C). Pub. L. 106–58, § 640(a)(2), added subpar. (C).
Subsec. (a)(6)(A). Pub. L. 106–58, § 640(b), substituted “paragraph (4)” for “paragraph (4)(A)”.
1986—Subsecs. (a)(1), (2), (4)(A)(i), (B)(ii), (5)(A) to (C), (6), (d)(2), (3). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.
1984—Subsec. (a)(10). Pub. L. 98–620 struck out par. (10) which provided that any action brought under subsec. (a) be advanced on the docket of the court in which filed and put ahead of all other actions (other than other actions brought under this subsec. or under section 437h of this title).
1980—Pub. L. 96–187, § 108, substantially revised provisions of this section in order to facilitate the Commission’s more expeditious handling of complaints, and implementation of enforcement proceedings.
1976—Subsec. (a). Pub. L. 94–283, § 109, generally revised provisions of subsec. (a) to reflect enactment of sections 441a to 441j of this title and repeal of sections 608 and 610 to 617 of title 18 and to update the operations of the Commission.
Subsecs. (b), (c). Pub. L. 94–283, § 109, reenacted subsec. (b) without change and added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentPub. L. 115–386, § 1(b), Dec. 21, 2018, 132 Stat. 5161, provided that: 
“The amendment made by subsection (a) [amending this section] shall take effect on the earlier of—
“(1) December 31, 2018; or

“(2) the date of the enactment of this Act [Dec. 21, 2018].”




Effective Date of 2013 AmendmentPub. L. 113–72, § 3, Dec. 26, 2013, 127 Stat. 1211, provided that: 
“The amendments made by this Act [amending this section] shall take effect on the earlier of—
“(1) December 31, 2013; or

“(2) the date of the enactment of this Act [Dec. 26, 2013].”




Effective Date of 2008 AmendmentPub. L. 110–433, § 1(c), Oct. 16, 2008, 122 Stat. 4971, provided that: “The amendments made by this section [amending this section and repealing provisions set out as a note below] shall take effect as if included in the enactment of the Treasury and General Government Appropriations Act, 2000 [Pub. L. 106–58].”


Effective Date of 2002 AmendmentPub. L. 107–155, title III, § 312(b), Mar. 27, 2002, 116 Stat. 106, provided that: “The amendment made by this section [amending this section] shall apply to violations occurring on or after the effective date of this Act [for general effective date of Pub. L. 107–155, see section 402 of Pub. L. 107–155, set out as an Effective Date of 2002 Amendment; Regulations note under section 30101 of this title].”

Pub. L. 107–155, title III, § 315(c), Mar. 27, 2002, 116 Stat. 108, provided that: “The amendments made by this section [amending this section] shall apply with respect to violations occurring on or after the effective date of this Act [for general effective date of Pub. L. 107–155, see section 402 of Pub. L. 107–155, set out as an Effective Date of 2002 Amendment; Regulations note under section 30101 of this title].”


Effective Date of 1999 AmendmentPub. L. 106–58, title VI, § 640(c), Sept. 29, 1999, 113 Stat. 477, as amended by Pub. L. 107–67, title VI, § 642, Nov. 12, 2001, 115 Stat. 555; Pub. L. 108–199, div. F, title VI, § 639, Jan. 23, 2004, 118 Stat. 359; Pub. L. 109–115, div. A, title VII, § 721, Nov. 30, 2005, 119 Stat. 2493, which provided that the amendments made by section 640 of Pub. L. 106–58, amending this section, were applicable to violations relating to reporting periods beginning on or after Jan. 1, 2000, and ending on or before Dec. 31, 2008, was repealed by Pub. L. 110–433, § 1(b), Oct. 16, 2008, 122 Stat. 4971.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–620 not applicable to cases pending on Nov. 8, 1984, see section 403 of Pub. L. 98–620, set out as an Effective Date note under section 1657 of Title 28, Judiciary and Judicial Procedure.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–187 effective Jan. 8, 1980, see section 301(a) of Pub. L. 96–187, set out as a note under section 30101 of this title.

Effective DateSection effective Jan. 1, 1975, see section 410(a) of Pub. L. 93–443, set out as an Effective Date of 1974 Amendment note under section 30101 of this title.



§ 30110. Judicial review
The Commission, the national committee of any political party, or any individual eligible to vote in any election for the office of President may institute such actions in the appropriate district court of the United States, including actions for declaratory judgment, as may be appropriate to construe the constitutionality of any provision of this Act. The district court immediately shall certify all questions of constitutionality of this Act to the United States court of appeals for the circuit involved, which shall hear the matter sitting en banc.
(Pub. L. 92–225, title III, § 310, formerly § 315, as added Pub. L. 93–443, title II, § 208(a), Oct. 15, 1974, 88 Stat. 1285; renumbered § 314 and amended Pub. L. 94–283, title I, §§ 105, 115(e), May 11, 1976, 90 Stat. 481, 496; renumbered § 310 and amended Pub. L. 96–187, title I, §§ 105(4), 112(c), Jan. 8, 1980, 93 Stat. 1354, 1366; Pub. L. 98–620, title IV, § 402(1)(B), Nov. 8, 1984, 98 Stat. 3357; Pub. L. 100–352, § 6(a), June 27, 1988, 102 Stat. 663.)

Editorial Notes

References in TextThis Act, referred to in text, means the Federal Election Campaign Act of 1971, as defined by section 30101 of this title.

Codification
Section was formerly classified to section 437h of Title 2, The Congress, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 310 of Pub. L. 92–225 was renumbered section 307, and is classified to section 30107 of this title.
Another prior section 310 of Pub. L. 92–225 was renumbered section 306, and is classified to section 30106 of this title.
Another prior section 310 of Pub. L. 92–225 was classified to section 440 of Title 2, The Congress, prior to repeal by Pub. L. 93–443.

Amendments1988—Pub. L. 100–352 struck out “(a)” before “The Commission” and struck out subsec. (b) which read as follows: “Notwithstanding any other provision of law, any decision on a matter certified under subsection (a) of this section shall be reviewable by appeal directly to the Supreme Court of the United States. Such appeal shall be brought no later than 20 days after the decision of the court of appeals.”
1984—Subsec. (c). Pub. L. 98–620 struck out subsec. (c) which provided for advancement on appellate docket and expedited disposition of any matter certified under subsec. (a) of this section.
1980—Subsec. (a). Pub. L. 96–187, § 112(c), struck out “of the United States” after “office of President”.
1976—Subsec. (a). Pub. L. 94–283, § 115(e), struck out references to sections 608, 610, 611, 613, 614, 615, 616, and 617 of title 18.

Statutory Notes and Related Subsidiaries
Effective Date of 1988 AmendmentAmendment by Pub. L. 100–352 effective ninety days after June 27, 1988, except that such amendment not to apply to cases pending in Supreme Court on such effective date or affect right to review or manner of reviewing judgment or decree of court which was entered before such effective date, see section 7 of Pub. L. 100–352, set out as a note under section 1254 of Title 28, Judiciary and Judicial Procedure.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–620 not applicable to cases pending on Nov. 8, 1984, see section 403 of Pub. L. 98–620, set out as an Effective Date note under section 1657 of Title 28, Judiciary and Judicial Procedure.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–187 effective Jan. 8, 1980, see section 301(a) of Pub. L. 96–187, set out as a note under section 30101 of this title.

Effective DateSection effective Jan. 1, 1975, see section 410(a) of Pub. L. 93–443, set out as an Effective Date of 1974 Amendment note under section 30101 of this title.

Judicial ReviewPub. L. 107–155, title IV, § 403, Mar. 27, 2002, 116 Stat. 113, provided that:
“(a) Special Rules for Actions Brought on Constitutional Grounds.—If any action is brought for declaratory or injunctive relief to challenge the constitutionality of any provision of this Act [see Tables for classification] or any amendment made by this Act, the following rules shall apply:“(1) The action shall be filed in the United States District Court for the District of Columbia and shall be heard by a 3-judge court convened pursuant to section 2284 of title 28, United States Code.

“(2) A copy of the complaint shall be delivered promptly to the Clerk of the House of Representatives and the Secretary of the Senate.

“(3) A final decision in the action shall be reviewable only by appeal directly to the Supreme Court of the United States. Such appeal shall be taken by the filing of a notice of appeal within 10 days, and the filing of a jurisdictional statement within 30 days, of the entry of the final decision.

“(4) It shall be the duty of the United States District Court for the District of Columbia and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of the action and appeal.


“(b) Intervention by Members of Congress.—In any action in which the constitutionality of any provision of this Act or any amendment made by this Act is raised (including but not limited to an action described in subsection (a)), any member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or Senate shall have the right to intervene either in support of or opposition to the position of a party to the case regarding the constitutionality of the provision or amendment. To avoid duplication of efforts and reduce the burdens placed on the parties to the action, the court in any such action may make such orders as it considers necessary, including orders to require intervenors taking similar positions to file joint papers or to be represented by a single attorney at oral argument.

“(c) Challenge by Members of Congress.—Any Member of Congress may bring an action, subject to the special rules described in subsection (a), for declaratory or injunctive relief to challenge the constitutionality of any provision of this Act or any amendment made by this Act.

“(d) Applicability.—“(1) Initial claims.—With respect to any action initially filed on or before December 31, 2006, the provisions of subsection (a) shall apply with respect to each action described in such section.

“(2) Subsequent actions.—With respect to any action initially filed after December 31, 2006, the provisions of subsection (a) shall not apply to any action described in such section unless the person filing such action elects such provisions to apply to the action.”







§ 30111. Administrative provisions(a) Duties of CommissionThe Commission shall—(1) prescribe forms necessary to implement this Act;

(2) prepare, publish, and furnish to all persons required to file reports and statements under this Act a manual recommending uniform methods of bookkeeping and reporting;

(3) develop a filing, coding, and cross-indexing system consistent with the purposes of this Act;

(4) within 48 hours after the time of the receipt by the Commission of reports and statements filed with it, make them available for public inspection, and copying, at the expense of the person requesting such copying, except that any information copied from such reports or statements may not be sold or used by any person for the purpose of soliciting contributions or for commercial purposes, other than using the name and address of any political committee to solicit contributions from such committee. A political committee may submit 10 pseudonyms on each report filed in order to protect against the illegal use of names and addresses of contributors, provided such committee attaches a list of such pseudonyms to the appropriate report. The Secretary or the Commission shall exclude these lists from the public record;

(5) keep such designations, reports, and statements for a period of 10 years from the date of receipt, except that designations, reports, and statements that relate solely to candidates for the House of Representatives shall be kept for 5 years from the date of their receipt;

(6)(A) compile and maintain a cumulative index of designations, reports, and statements filed under this Act, which index shall be published at regular intervals and made available for purchase directly or by mail;

(B) compile, maintain, and revise a separate cumulative index of reports and statements filed by multi-candidate committees, including in such index a list of multi-candidate committees; and

(C) compile and maintain a list of multi-candidate committees, which shall be revised and made available monthly;


(7) prepare and publish periodically lists of authorized committees which fail to file reports as required by this Act;

(8) prescribe rules, regulations, and forms to carry out the provisions of this Act, in accordance with the provisions of subsection (d); and

(9) transmit to the President and to each House of the Congress no later than June 1 of each year, a report which states in detail the activities of the Commission in carrying out its duties under this Act, and any recommendations for any legislative or other action the Commission considers appropriate.


(b) Audits and field investigationsThe Commission may conduct audits and field investigations of any political committee required to file a report under section 30104 of this title. All audits and field investigations concerning the verification for, and receipt and use of, any payments received by a candidate or committee under chapter 95 or chapter 96 of title 26 shall be given priority. Prior to conducting any audit under this subsection, the Commission shall perform an internal review of reports filed by selected committees to determine if the reports filed by a particular committee meet the threshold requirements for substantial compliance with the Act. Such thresholds for compliance shall be established by the Commission. The Commission may, upon an affirmative vote of 4 of its members, conduct an audit and field investigation of any committee which does meet the threshold requirements established by the Commission. Such audit shall be commenced within 30 days of such vote, except that any audit of an authorized committee of a candidate, under the provisions of this subsection, shall be commenced within 6 months of the election for which such committee is authorized.


(c) Statutory provisions applicable to forms and information-gathering activitiesAny forms prescribed by the Commission under subsection (a)(1), and any information-gathering activities of the Commission under this Act, shall not be subject to the provisions of section 3512 11 See References in Text note below. of title 44.


(d) Rules, regulations, or forms; issuance, procedures applicable, etc.(1) Before prescribing any rule, regulation, or form under this section or any other provision of this Act, the Commission shall transmit a statement with respect to such rule, regulation, or form to the Senate and the House of Representatives, in accordance with this subsection. Such statement shall set forth the proposed rule, regulation, or form, and shall contain a detailed explanation and justification of it.

(2) If either House of the Congress does not disapprove by resolution any proposed rule or regulation submitted by the Commission under this section within 30 legislative days after the date of the receipt of such proposed rule or regulation or within 10 legislative days after the date of receipt of such proposed form, the Commission may prescribe such rule, regulation, or form.

(3) For purposes of this subsection, the term “legislative day” means, with respect to statements transmitted to the Senate, any calendar day on which the Senate is in session, and with respect to statements transmitted to the House of Representatives, any calendar day on which the House of Representatives is in session.

(4) For purposes of this subsection, the terms “rule” and “regulation” mean a provision or series of interrelated provisions stating a single, separable rule of law.

(5)(A) A motion to discharge a committee of the Senate from the consideration of a resolution relating to any such rule, regulation, or form or a motion to proceed to the consideration of such a resolution, is highly privileged and shall be decided without debate.

(B) Whenever a committee of the House of Representatives reports any resolution relating to any such form, rule or regulation, it is at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of the resolution. The motion is highly privileged and is not debatable. An amendment to the motion is not in order, and is not in order to move to reconsider the vote by which the motion is agreed to or disagreed with.



(e) Scope of protection for good faith reliance upon rules or regulationsNotwithstanding any other provision of law, any person who relies upon any rule or regulation prescribed by the Commission in accordance with the provisions of this section and who acts in good faith in accordance with such rule or regulation shall not, as a result of such act, be subject to any sanction provided by this Act or by chapter 95 or chapter 96 of title 26.


(f) Promulgation of rules, regulations, and forms by Commission and Internal Revenue Service; report to Congress on cooperative effortsIn prescribing such rules, regulations, and forms under this section, the Commission and the Internal Revenue Service shall consult and work together to promulgate rules, regulations, and forms which are mutually consistent. The Commission shall report to the Congress annually on the steps it has taken to comply with this subsection.


(Pub. L. 92–225, title III, § 311, formerly § 308, Feb. 7, 1972, 86 Stat. 16; renumbered § 316 and amended Pub. L. 93–443, title II, §§ 208(a), (c)(7)–(10), 209(a)(1), (b), Oct. 15, 1974, 88 Stat. 1279, 1286, 1287; renumbered § 315 and amended Pub. L. 94–283, title I, §§ 105, 110, May 11, 1976, 90 Stat. 481, 486; renumbered § 311 and amended Pub. L. 96–187, title I, §§ 105(4), 109, Jan. 8, 1980, 93 Stat. 1354, 1362; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 104–79, § 3(c), Dec. 28, 1995, 109 Stat. 792; Pub. L. 107–252, title VIII, § 801(b), Oct. 29, 2002, 116 Stat. 1726.)

Editorial Notes

References in TextThis Act, referred to in text, means the Federal Election Campaign Act of 1971, as defined by section 30101 of this title.
Section 3512 of title 44, referred to in subsec. (c), which related to requirements for the collection of information by independent Federal regulatory agencies, was a part of chapter 35 of Title 44, Public Printing and Documents. Chapter 35 was amended generally by the Paperwork Reduction Act of 1980 (Pub. L. 96–511) and subsequently by the Paperwork Reduction Act of 1995 (Pub. L. 104–13).

Codification
Section was formerly classified to section 438 of Title 2, The Congress, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

Prior ProvisionsA prior section 311 of Pub. L. 92–225 was classified to section 437e of Title 2, The Congress, prior to repeal by Pub. L. 96–187.
Another prior section 311 of Pub. L. 92–225 was renumbered section 307, and is classified to section 30107 of this title.
Another prior section 311 of Pub. L. 92–225 was renumbered section 320, and was classified to section 441 of Title 2, The Congress, prior to repeal by Pub. L. 94–283.

Amendments2002—Subsec. (a). Pub. L. 107–252 inserted “and” at end of par. (8), substituted a period for “; and” at end of par. (9), and struck out par. (10) and concluding sentences which read as follows: “serve as a national clearinghouse for the compilation of information and review of procedures with respect to the administration of Federal elections. The Commission may enter into contracts for the purpose of conducting studies under this paragraph. Reports or studies made under this paragraph shall be available to the public upon the payment of the cost thereof, except that copies shall be made available without cost, upon request, to agencies and branches of the Federal Government.”
1995—Subsec. (a)(4). Pub. L. 104–79 substituted “Secretary” for “Clerk, Secretary,”.
1986—Subsecs. (b), (e). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.
1980—Subsec. (a). Pub. L. 96–187, § 109, substituted in introductory clause “The Commission shall” for “It shall be the duty of the Commission”.
Subsec. (a)(1). Pub. L. 96–187, § 109, substituted “prescribe forms necessary to implement this Act” for “to develop and furnish to the person required by the provisions of this Act prescribed forms for the making of the reports and statements required to be filed with it under this subchapter”.
Subsec. (a)(2). Pub. L. 96–187, § 109, substituted “prepare, publish, and furnish to all persons required to file reports and statements under this Act” for “to prepare, publish, and furnish to the person required to file such reports and statements”.
Subsec. (a)(3). Pub. L. 96–187, § 109, struck out “to” before “develop” and substituted “consistent with the purposes of this Act” for “consonant with the purposes of this subchapter”.
Subsec. (a)(4). Pub. L. 96–187, § 109, substituted provisions making available for inspection and copying reports and statements within 48 hours after receipt and prohibiting the sale or use of any information for soliciting contributions or for commercial purposes other than using names and addresses of any political committee and allowing a political committee to submit 10 pseudonyms on each report to protect against illegal use of names and addresses of contributors, such lists to be excluded from the public record, for provisions making available for public inspection and copying reports and statements as soon as practicable but no later than the end of the second day following the day during which it was received, and to permit copying by hand or duplicating machine at the person’s own expense, provided that no information so copied be sold or utilized for purposes of soliciting contributions or for commercial purposes.
Subsec. (a)(5). Pub. L. 96–187, § 109, substituted “keep such designations, reports” for “to preserve such reports”, “except that designations, reports, and statements that relate” for “except that reports and statements relating” and “shall be kept” for “shall be preserved”.
Subsec. (a)(6). Pub. L. 96–187, § 109, redesignated existing provisions as subpar. (A), added subpars. (B) and (C), and in subpar. (A) as so designated substituted provisions for the compilation and maintenance of a cumulative index of designations, reports, and statements filed under this Act, to be published at regular intervals and made available for direct or mail purchase for provisions for compilation and maintenance of such index to be published in the Federal Register at regular intervals to be made available for direct or mail purchase at reasonable prices, and for compilation and maintenance of a separate cumulative index of reports and statements of political committees supporting more than one candidate including a listing of the date of registration of such committee and the date of qualification to make expenditures under section 441a(a)(2), to be revised on the same basis as the other cumulative indices.
Subsec. (a)(7). Pub. L. 96–187, § 109, substituted provisions requiring preparation and publication periodically lists of committees failing to file reports as required by this Act for provisions requiring preparation and publication from time to time of special reports listing candidates for whom reports were filed as required and candidates for whom reports were not filed.
Subsec. (a)(8). Pub. L. 96–187, § 109, substituted provisions for rules, regulations and forms to carry out the provisions of this Act in accordance with subsec. (d) for provisions mandating audits and field investigations with respect to reports and statements and failure to file such and giving priority to auditing and field investigation verification and receipt and use of payments received by a candidate.
Subsec. (a)(9). Pub. L. 96–187, § 109, substituted provisions for transmittal to the President and Congress no later than June 1 of each year a report of Commission activities and recommendations for legislation for provisions for reporting apparent violations of law to appropriate law enforcement authorities.
Subsec. (a)(10). Pub. L. 96–187, § 109, substituted provisions authorizing the Commission to serve as a national clearinghouse for compilation of information and review procedures with respect to administration of Federal elections, and to enter into contracts to conduct studies, to be made available to the public upon payment of costs except that copies be made available without cost to agencies and branches of the Federal Government for provisions for prescription of rules and regulations to carry out the provisions of this subchapter in accordance with the provisions of subsec. (c) of this section.
Subsec. (b). Pub. L. 96–187, § 109, substituted provisions for the conduct of audits and field investigations with priority to verification for, and receipt and use of payments received by a candidate or committee under chapter 95 or 96 of title 26, and performance of internal review of reports of selected committees to determine compliance with threshold requirements of this Act, such requirements to be established by the Commission, audits and investigations to be undertaken upon affirmative vote of 4 members within 30 days of such vote except audits of an authorized committee of a candidate to be commenced within 6 months of the election for which such committee was authorized, for provisions declaring it the duty of the Commission to act as a national clearinghouse for information in respect to administration of elections, to enter into contracts to conduct independent studies of administration of elections, such studies to be published by the Commission and copies made available to the general public.
Subsec. (c). Pub. L. 96–187, § 109, substituted provisions exempting from the provisions of section 3512 of title 44 any forms prescribed by the Commission and any information-gathering activities of the Commission for provisions of pars. (1) to (5) relating to prescribing of rules and regulations and approval thereof by either the Senate or the House of Representatives, and definition of “legislative days” and “rule or regulation”.
Subsec. (d)(1). Pub. L. 96–187, § 109, substituted provisions for transmittal to Congress of a statement with respect to any rule, regulation or form prior to its prescription, such statement setting forth such rule, etc., and a detailed explanation and justification, for provisions of subpars. (A) to (C) prescribing rules and regulations to carry out the provisions of this subchapter including rules and regulations relating to reports and statements to be filed by a candidate or delegate or Resident Commissioner to Congress, candidate for office of Senator, such reports to be made available to the public by the Clerk and Secretary of the House of Representatives and Senate, respectively.
Subsec. (d)(2). Pub. L. 96–187, § 109, substituted provisions permitting the Commission to prescribe a rule or regulation in the absence of disapproval by resolution of either House of Congress within 30 legislative days after the date of receipt of such proposed rule or regulation or within 10 legislative days after receipt of such proposed form for provisions that it is the duty of the Clerk and Secretary of the House of Representatives and Senate, respectively, to cooperate with the Commission in carrying out its duties under this Act and to furnish such services and facilities as may be required.
Subsec. (d)(3), (4). Pub. L. 96–187, § 109, added pars. (3) and (4).
Subsecs. (e), (f). Pub. L. 96–187, § 109, added subsecs. (e) and (f).
1976—Subsec. (a)(6). Pub. L. 94–283, § 110(a)(1), inserted provisions covering and index of reports and statements filed by committees supporting more than one candidate.
Subsec. (a)(8). Pub. L. 94–283, § 110(a)(2), inserted provisions giving priority to auditing and field investigating of the verification for, and the receipt and use of, any payments received by a candidate under chapter 95 or 96 of title 26.
Subsec. (c)(2). Pub. L. 94–283, § 110(b)(1), inserted provision for priority consideration by the House of Representatives of a motion to consider resolutions relating to a rule or regulation reported by a committee of the House.
Subsec. (c)(5). Pub. L. 94–283, § 110(b)(2), added par. (5).
1974—Subsec. (a). Pub. L. 93–443, § 208(c)(8), substituted “Commission” for “supervisory officer” in introductory provision.
Subsec. (a)(1), (4). Pub. L. 93–443, § 208(c)(9)(A), (B), substituted “him” for “it” in pars. (1) and (4).
Subsec. (a)(6). Pub. L. 93–443, § 209(a)(1), substituted provisions respecting index of reports and statements and publication thereof in Federal Register for provisions respecting compilation and maintenance of current list of candidate statements.
Subsec. (a)(7). Pub. L. 93–443, § 209(a)(1), substituted provision for preparation and publication of special reports listing candidates for whom reports were filed as required by this subchapter and those candidates for whom such reports were not filed as so required for provisions respecting publication of annual reports and compilations of data.
Subsec. (a)(8). Pub. L. 93–443, § 209(a)(1), redesignated par. (11) as (8) and struck out former par. (8) provision for preparation and publication of special reports comparing the various totals and categories of contributions and expenditures made with respect to preceding elections.
Subsec. (a)(9). Pub. L. 93–443, § 209(a)(1), redesignated par. (12) as (9) and struck out former par. (9) provision for preparation and publication of other reports.
Subsec. (a)(10). Pub. L. 93–443, § 209(a)(1), (b)(1), redesignated par. (13) as (10), inserted end text reading “, in accordance with the provisions of subsection (c)”, and struck out former par. (10) provision for dissemination of information.
Subsec. (a)(11) to (13). Pub. L. 93–443, § 209(a)(1), redesignated pars. (11) to (13) as (8) to (10), respectively.
Subsec. (b). Pub. L. 93–443, §§ 208(c)(10)(A), (B), 209(b)(2)(A), substituted “Commission” for “Comptroller General” wherever appearing and “its” for “his” in second sentence and struck out provision that “Nothing in this subsection shall be construed to authorize the Comptroller General to require the inclusion of any comment or recommendation of the Comptroller General in any such study.”, redesignated subsec. (c) as (b) and struck out former subsec. (b) provisions respecting Federal and State filing of reports, including procedures for Federal copies in satisfaction of State requirements to eliminate multiple filings.
Subsec. (c). Pub. L. 93–443, § 209(b)(2)(A), (B), added subsec. (c) and redesignated former subsec. (c) as (b).
Subsec. (d). Pub. L. 93–443, § 209(b)(2)(A), (B), added subsec. (d) and struck out former subsec. (d) provisions respecting violations, the paragraphs relating to: (1) complaints, investigations, notice and hearing, Federal civil actions for injunction, restraining orders, or other appropriate orders, venue, and bond; (2) subpenas; (3) review by court of appeals and time for petition of review; (4) finality of appellate judgment and review by Supreme Court; and (5) docket advancement and priorities, provisions now covered by section 437g(a) of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–252 effective upon appointment of all members of the Election Assistance Commission under section 20923 of this title, see section 21134(a) of this title.

Effective Date of 1995 AmendmentAmendment by Pub. L. 104–79 applicable with respect to reports, designations, and statements required to be filed after Dec. 31, 1995, see section 3(d) of Pub. L. 104–79, set out as a note under section 30102 of this title.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–187 effective Jan. 8, 1980, see section 301(a) of Pub. L. 96–187, set out as a note under section 30101 of this title.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in subsecs. (a)(9) and (f) of this section relating to submittal of annual reports to Congress, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and page 168 of House Document No. 103–7.

Transition ProvisionsDisapproval of rules and regulations by either House of Congress under subsec. (d) of this section within 30 legislative days after receipt to be deemed to allow such disapproval within 15 days with respect to rules and regulations implementing Pub. L. 96–187 proposed under section 303(a) of Pub. L. 96–187, see section 303(b) of Pub. L. 96–187, set out as a note under section 30101 of this title.



§ 30112. Maintenance of website of election reports(a) In generalThe Federal Election Commission shall maintain a central site on the Internet to make accessible to the public all publicly available election-related reports and information.


(b) Election-related reportIn this section, the term “election-related report” means any report, designation, or statement required to be filed under the Federal Election Campaign Act of 1971.


(c) Coordination with other agenciesAny Federal executive agency receiving election-related information which that agency is required by law to publicly disclose shall cooperate and coordinate with the Federal Election Commission to make such report available through, or for posting on, the site of the Federal Election Commission in a timely manner.


(Pub. L. 107–155, title V, § 502, Mar. 27, 2002, 116 Stat. 115.)

Editorial Notes

References in TextThe Federal Election Campaign Act of 1971, referred to in subsec. (b), is Pub. L. 92–225, Feb. 7, 1972, 86 Stat. 3, which is classified principally to this chapter. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 438a of Title 2, The Congress, prior to editorial reclassification and renumbering as this section.
Section was enacted as part of the Bipartisan Campaign Reform Act of 2002, and not as a part of the Federal Election Campaign Act of 1971 which comprises this chapter.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Nov. 6, 2002, but not applicable with respect to runoff elections, recounts, or election contests resulting from elections held prior to Nov. 6, 2002, see section 402 of Pub. L. 107–155, set out as an Effective Date of 2002 Amendment; Regulations note under section 30101 of this title.



§ 30113. Statements filed with State officers; “appropriate State” defined; duties of State officers; waiver of duplicate filing requirement for States with electronic access(a) Statements filed; “appropriate State” defined(1) A copy of each report and statement required to be filed by any person under this Act shall be filed by such person with the Secretary of State (or equivalent State officer) of the appropriate State, or, if different, the officer of such State who is charged by State law with maintaining State election campaign reports. The chief executive officer of such State shall designate any such officer and notify the Commission of any such designation.

(2) For purposes of this subsection, the term “appropriate State” means—(A) for statements and reports in connection with the campaign for nomination for election of a candidate to the office of President or Vice President, each State in which an expenditure is made on behalf of the candidate; and

(B) for statements and reports in connection with the campaign for nomination for election, or election, of a candidate to the office of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress, the State in which the candidate seeks election; except that political committees other than authorized committees are only required to file, and Secretaries of State required to keep, that portion of the report applicable to candidates seeking election in that State.



(b) Duties of State officersThe Secretary of State (or equivalent State officer), or the officer designated under subsection (a)(1), shall—(1) receive and maintain in an orderly manner all reports and statements required by this Act to be filed therewith;

(2) keep such reports and statements (either in original filed form or in facsimile copy by microfilm or otherwise) for 2 years after their date of receipt;

(3) make each report and statement filed therewith available as soon as practicable (but within 48 hours of receipt) for public inspection and copying during regular business hours, and permit copying of any such report or statement by hand or by duplicating machine at the request of any person, except that such copying shall be at the expense of the person making the request; and

(4) compile and maintain a current list of all reports and statements pertaining to each candidate.


(c) Waiver; electronic accessSubsections (a) and (b) shall not apply with respect to any State that, as determined by the Commission, has a system that permits electronic access to, and duplication of, reports and statements that are filed with the Commission.


(Pub. L. 92–225, title III, § 312, formerly § 309, Feb. 7, 1972, 86 Stat. 18; renumbered § 317 and amended Pub. L. 93–443, title II, § 208(a), (c)(11), Oct. 15, 1974, 88 Stat. 1279, 1287; renumbered § 316, Pub. L. 94–283, title I, § 105, May 11, 1976, 90 Stat. 481; renumbered § 312 and amended Pub. L. 96–187, title I, §§ 105(4), 110, Jan. 8, 1980, 93 Stat. 1354, 1364; Pub. L. 104–79, § 2, Dec. 28, 1995, 109 Stat. 791.)

Editorial Notes

References in TextThis Act, referred to in subsecs. (a)(1) and (b)(1), means the Federal Election Campaign Act of 1971, as defined by section 30101 of this title.

Codification
Section was formerly classified to section 439 of Title 2, The Congress, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 312 of Pub. L. 92–225 was renumbered section 308, and is classified to section 30108 of this title.
Another prior section 312 of Pub. L. 92–225 was renumbered section 311, and was classified to section 437e of Title 2, The Congress, prior to repeal by Pub. L. 96–187.

Amendments1995—Subsec. (c). Pub. L. 104–79 added subsec. (c).
1980—Subsec. (a). Pub. L. 96–187, § 110, in revising text, added par. (1), incorporating part of first sentence reading “A copy of each statement required to be filed with the Commissioner by this subchapter shall be filed with the Secretary of State (or, if there is no office of Secretary of State, the equivalent State officer) of the appropriate State.”; and reenacted as par. (2) definition provision of second sentence, re­designating as cl. (A) prior cl. (1) provisions, inserting reference to statements respecting the campaign, striking out reference to campaign for election and provision for expenditure by the candidate, and redesignating as cl. (B) prior cl. (2), inserting reference to statements respecting the campaign and requirement only for political committees other than authorized committees to file and Secretaries of State to keep that portion of report applicable to candidates seeking election in that State.
Subsec. (b). Pub. L. 96–187, § 110, in revising text, provided for performance of the prescribed duties by the officer designated under subsec. (a)(1); substituted in cl. (1) “reports and statements required by this Act to be filed therewith” for “reports and statements required by this subchapter to be filed with him”; substituted in cl. (2) requirement of a 2 year retention period for reports and statements after receipt in original form or in facsimile copy by microfilm for ten year retention period after such receipt and five year period when relating to House of Representatives candidates; required in cl. (3) that filed reports and statements be available within 48 hours of receipt rather than no later than end of day of receipt; and provided in cl. (4) for inclusion of reports in current list and exclusion of parts of statements.
1974—Subsec. (a). Pub. L. 93–443, § 208(c)(11), substituted “the Commission” for “a supervisory officer”.

Statutory Notes and Related Subsidiaries
Effective Date of 1980 AmendmentAmendment by Pub. L. 96–187 effective Jan. 8, 1980, see section 301(a) of Pub. L. 96–187, set out as a note under section 30101 of this title.

Effective Date of 1974 AmendmentAmendment by Pub. L. 93–443 effective Jan. 1, 1975, see section 410(a) of Pub. L. 93–443, set out as a note under section 30101 of this title.



§ 30114. Use of contributed amounts for certain purposes(a) Permitted usesA contribution accepted by a candidate, and any other donation received by an individual as support for activities of the individual as a holder of Federal office, may be used by the candidate or individual—(1) for otherwise authorized expenditures in connection with the campaign for Federal office of the candidate or individual;

(2) for ordinary and necessary expenses incurred in connection with duties of the individual as a holder of Federal office;

(3) for contributions to an organization described in section 170(c) of title 26;

(4) for transfers, without limitation, to a national, State, or local committee of a political party;

(5) for donations to State and local candidates subject to the provisions of State law; or

(6) for any other lawful purpose unless prohibited by subsection (b) of this section.


(b) Prohibited use(1) In generalA contribution or donation described in subsection (a) shall not be converted by any person to personal use.


(2) ConversionFor the purposes of paragraph (1), a contribution or donation shall be considered to be converted to personal use if the contribution or amount is used to fulfill any commitment, obligation, or expense of a person that would exist irrespective of the candidate’s election campaign or individual’s duties as a holder of Federal office, including—(A) a home mortgage, rent, or utility payment;

(B) a clothing purchase;

(C) a noncampaign-related automobile expense;

(D) a country club membership;

(E) a vacation or other noncampaign-related trip;

(F) a household food item;

(G) a tuition payment;

(H) admission to a sporting event, concert, theater, or other form of entertainment not associated with an election campaign; and

(I) dues, fees, and other payments to a health club or recreational facility.



(c) Restrictions on use of campaign funds for flights on noncommercial aircraft(1) In generalNotwithstanding any other provision of this Act, a candidate for election for Federal office (other than a candidate who is subject to paragraph (2)), or any authorized committee of such a candidate, may not make any expenditure for a flight on an aircraft unless—(A) the aircraft is operated by an air carrier or commercial operator certificated by the Federal Aviation Administration and the flight is required to be conducted under air carrier safety rules, or, in the case of travel which is abroad, by an air carrier or commercial operator certificated by an appropriate foreign civil aviation authority and the flight is required to be conducted under air carrier safety rules; or

(B) the candidate, the authorized committee, or other political committee pays to the owner, lessee, or other person who provides the airplane the pro rata share of the fair market value of such flight (as determined by dividing the fair market value of the normal and usual charter fare or rental charge for a comparable plane of comparable size by the number of candidates on the flight) within a commercially reasonable time frame after the date on which the flight is taken.


(2) House candidatesNotwithstanding any other provision of this Act, in the case of a candidate for election for the office of Representative in, or Delegate or Resident Commissioner to, the Congress, an authorized committee and a leadership PAC of the candidate may not make any expenditure for a flight on an aircraft unless—(A) the aircraft is operated by an air carrier or commercial operator certificated by the Federal Aviation Administration and the flight is required to be conducted under air carrier safety rules, or, in the case of travel which is abroad, by an air carrier or commercial operator certificated by an appropriate foreign civil aviation authority and the flight is required to be conducted under air carrier safety rules; or

(B) the aircraft is operated by an entity of the Federal government or the government of any State.


(3) Exception for aircraft owned or leased by candidate(A) In generalParagraphs (1) and (2) do not apply to a flight on an aircraft owned or leased by the candidate involved or an immediate family member of the candidate (including an aircraft owned by an entity that is not a public corporation in which the candidate or an immediate family member of the candidate has an ownership interest), so long as the candidate does not use the aircraft more than the candidate’s or immediate family member’s proportionate share of ownership allows.


(B) Immediate family member definedIn this subparagraph (A), the term “immediate family member” means, with respect to a candidate, a father, mother, son, daughter, brother, sister, husband, wife, father-in-law, or mother-in-law.



(4) Leadership PAC definedIn this subsection, the term “leadership PAC” has the meaning given such term in section 30104(i)(8)(B) of this title.



(Pub. L. 92–225, title III, § 313, as added Pub. L. 107–155, title III, § 301, Mar. 27, 2002, 116 Stat. 95; amended Pub. L. 108–447, div. H, title V, § 532, Dec. 8, 2004, 118 Stat. 3272; Pub. L. 110–81, title VI, § 601(a), Sept. 14, 2007, 121 Stat. 774.)

Editorial Notes

References in TextThis Act, referred to in subsec. (c)(1), (2), means the Federal Election Campaign Act of 1971, as defined by section 30101 of this title.

Codification
Section was formerly classified to section 439a of Title 2, The Congress, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 313 of Pub. L. 92–225 was classified to section 439a of Title 2, The Congress, and also related to use of contributed amounts for certain purposes, prior to repeal by Pub. L. 107–155, title III, § 301, Mar. 27, 2002, 116 Stat. 95.
Another prior section 313 of Pub. L. 92–225 was renumbered section 309, and is classified to section 30109 of this title.
Another prior section 313 of Pub. L. 92–225 was renumbered section 308, and is classified to section 30108 of this title.

Amendments2007—Subsec. (c). Pub. L. 110–81 added subsec. (c).
2004—Subsec. (a)(5), (6). Pub. L. 108–447, which directed the amendment of section 312a(a) of the Federal Election Campaign Act of 1971 by adding pars. (5) and (6), was executed by making the amendments to this section, which is section 313 of the Federal Election Campaign Act of 1971, to reflect the probable intent of Congress.

Statutory Notes and Related Subsidiaries
Effective Date of 2007 AmendmentPub. L. 110–81, title VI, § 601(b), Sept. 14, 2007, 121 Stat. 775, provided that: “The amendment made by subsection (a) [amending this section] shall apply with respect to flights taken on or after the date of the enactment of this Act [Sept. 14, 2007].”


Effective DateSection effective Nov. 6, 2002, see section 402 of Pub. L. 107–155, set out as an Effective Date of 2002 Amendment; Regulations note under section 30101 of this title.



§ 30115. Authorization of appropriations
There are authorized to be appropriated to the Commission for the purpose of carrying out its functions under this Act, and under chapters 95 and 96 of title 26, not to exceed $5,000,000 for the fiscal year ending June 30, 1975. There are authorized to be appropriated to the Commission $6,000,000 for the fiscal year ending June 30, 1976, $1,500,000 for the period beginning July 1, 1976, and ending September 30, 1976, $6,000,000 for the fiscal year ending September 30, 1977, $7,811,500 for the fiscal year ending September 30, 1978, and $9,400,000 (of which not more than $400,000 are authorized to be appropriated for the national clearinghouse function described in section 30111(a)(10) 11 See References in Text note below. of this title) for the fiscal year ending September 30, 1981.
(Pub. L. 92–225, title III, § 314, formerly § 320, as added Pub. L. 93–443, title II, § 210, Oct. 15, 1974, 88 Stat. 1289; renumbered § 319 and amended Pub. L. 94–283, title I, §§ 105, 113, May 11, 1976, 90 Stat. 481, 495; Pub. L. 95–127, Oct. 12, 1977, 91 Stat. 1110; renumbered § 314, Pub. L. 96–187, title I, § 105(5), Jan. 8, 1980, 93 Stat. 1354; Pub. L. 96–253, May 29, 1980, 94 Stat. 398; Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095.)

Editorial Notes

References in TextThis Act, referred to in text, means the Federal Election Campaign Act of 1971, as defined by section 30101 of this title.
Section 30111(a)(10) of this title, referred to in text, was repealed by Pub. L. 107–252, title VIII, § 801(b)(3), Oct. 29, 2002, 116 Stat. 1726.

Codification
Section was formerly classified to section 439c of Title 2, The Congress, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 314 of Pub. L. 92–225 was renumbered section 310, and is classified to section 30110 of this title.
Another prior section 314 of Pub. L. 92–225 was renumbered section 309, and is classified to section 30109 of this title.

Amendments1986—Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.
1980—Pub. L. 96–253 inserted provisions authorizing appropriations of $9,400,000 for fiscal year ending Sept. 30, 1981.
1977—Pub. L. 95–127 inserted provisions authorizing appropriations of $7,811,500 for fiscal year ending Sept. 30, 1978.
1976—Pub. L. 94–283, § 113, inserted provisions authorizing appropriations through fiscal year ending Sept. 30, 1977.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Jan. 1, 1975, see section 410(a) of Pub. L. 93–443, set out as an Effective Date of 1974 Amendment note under section 30101 of this title.



§ 30116. Limitations on contributions and expenditures(a) Dollar limits on contributions(1) Except as provided in subsection (i) and section 30117 of this title, no person shall make contributions—(A) to any candidate and his authorized political committees with respect to any election for Federal office which, in the aggregate, exceed $2,000;

(B) to the political committees established and maintained by a national political party, which are not the authorized political committees of any candidate, in any calendar year which, in the aggregate, exceed $25,000, or, in the case of contributions made to any of the accounts described in paragraph (9), exceed 300 percent of the amount otherwise applicable under this subparagraph with respect to such calendar year;

(C) to any other political committee (other than a committee described in subparagraph (D)) in any calendar year which, in the aggregate, exceed $5,000; or

(D) to a political committee established and maintained by a State committee of a political party in any calendar year which, in the aggregate, exceed $10,000.


(2) No multicandidate political committee shall make contributions—(A) to any candidate and his authorized political committees with respect to any election for Federal office which, in the aggregate, exceed $5,000;

(B) to the political committees established and maintained by a national political party, which are not the authorized political committees of any candidate, in any calendar year, which, in the aggregate, exceed $15,000, or, in the case of contributions made to any of the accounts described in paragraph (9), exceed 300 percent of the amount otherwise applicable under this subparagraph with respect to such calendar year; or

(C) to any other political committee in any calendar year which, in the aggregate, exceed $5,000.


(3) During the period which begins on January 1 of an odd-numbered year and ends on December 31 of the next even-numbered year, no individual may make contributions aggregating more than—(A) $37,500, in the case of contributions to candidates and the authorized committees of candidates;

(B) $57,500, in the case of any other contributions, of which not more than $37,500 may be attributable to contributions to political committees which are not political committees of national political parties.


(4) The limitations on contributions contained in paragraphs (1) and (2) do not apply to transfers between and among political committees which are national, State, district, or local committees (including any subordinate committee thereof) of the same political party. For purposes of paragraph (2), the term “multicandidate political committee” means a political committee which has been registered under section 30103 of this title for a period of not less than 6 months, which has received contributions from more than 50 persons, and, except for any State political party organization, has made contributions to 5 or more candidates for Federal office.

(5) For purposes of the limitations provided by paragraph (1) and paragraph (2), all contributions made by political committees established or financed or maintained or controlled by any corporation, labor organization, or any other person, including any parent, subsidiary, branch, division, department, or local unit of such corporation, labor organization, or any other person, or by any group of such persons, shall be considered to have been made by a single political committee, except that (A) nothing in this sentence shall limit transfers between political committees of funds raised through joint fund raising efforts; (B) for purposes of the limitations provided by paragraph (1) and paragraph (2) all contributions made by a single political committee established or financed or maintained or controlled by a national committee of a political party and by a single political committee established or financed or maintained or controlled by the State committee of a political party shall not be considered to have been made by a single political committee; and (C) nothing in this section shall limit the transfer of funds between the principal campaign committee of a candidate seeking nomination or election to a Federal office and the principal campaign committee of that candidate for nomination or election to another Federal office if (i) such transfer is not made when the candidate is actively seeking nomination or election to both such offices; (ii) the limitations contained in this Act on contributions by persons are not exceeded by such transfer; and (iii) the candidate has not elected to receive any funds under chapter 95 or chapter 96 of title 26. In any case in which a corporation and any of its subsidiaries, branches, divisions, departments, or local units, or a labor organization and any of its subsidiaries, branches, divisions, departments, or local units establish or finance or maintain or control more than one separate segregated fund, all such separate segregated funds shall be treated as a single separate segregated fund for purposes of the limitations provided by paragraph (1) and paragraph (2).

(6) The limitations on contributions to a candidate imposed by paragraphs (1) and (2) of this subsection shall apply separately with respect to each election, except that all elections held in any calendar year for the office of President of the United States (except a general election for such office) shall be considered to be one election.

(7) For purposes of this subsection—(A) contributions to a named candidate made to any political committee authorized by such candidate to accept contributions on his behalf shall be considered to be contributions made to such candidate;

(B)(i) expenditures made by any person in cooperation, consultation, or concert, with, or at the request or suggestion of, a candidate, his authorized political committees, or their agents, shall be considered to be a contribution to such candidate;

(ii) expenditures made by any person (other than a candidate or candidate’s authorized committee) in cooperation, consultation, or concert with, or at the request or suggestion of, a national, State, or local committee of a political party, shall be considered to be contributions made to such party committee; and

(iii) the financing by any person of the dissemination, distribution, or republication, in whole or in part, of any broadcast or any written, graphic, or other form of campaign materials prepared by the candidate, his campaign committees, or their authorized agents shall be considered to be an expenditure for purposes of this paragraph; and 11 So in original. The word “and” probably should not appear.


(C) if—(i) any person makes, or contracts to make, any disbursement for any electioneering communication (within the meaning of section 30104(f)(3) of this title); and

(ii) such disbursement is coordinated with a candidate or an authorized committee of such candidate, a Federal, State, or local political party or committee thereof, or an agent or official of any such candidate, party, or committee;

such disbursement or contracting shall be treated as a contribution to the candidate supported by the electioneering communication or that candidate’s party and as an expenditure by that candidate or that candidate’s party; and

(D) contributions made to or for the benefit of any candidate nominated by a political party for election to the office of Vice President of the United States shall be considered to be contributions made to or for the benefit of the candidate of such party for election to the office of President of the United States.


(8) For purposes of the limitations imposed by this section, all contributions made by a person, either directly or indirectly, on behalf of a particular candidate, including contributions which are in any way earmarked or otherwise directed through an intermediary or conduit to such candidate, shall be treated as contributions from such person to such candidate. The intermediary or conduit shall report the original source and the intended recipient of such contribution to the Commission and to the intended recipient.

(9) An account described in this paragraph is any of the following accounts:(A) A separate, segregated account of a national committee of a political party (other than a national congressional campaign committee of a political party) which is used solely to defray expenses incurred with respect to a presidential nominating convention (including the payment of deposits) or to repay loans the proceeds of which were used to defray such expenses, or otherwise to restore funds used to defray such expenses, except that the aggregate amount of expenditures the national committee of a political party may make from such account may not exceed $20,000,000 with respect to any single convention.

(B) A separate, segregated account of a national committee of a political party (including a national congressional campaign committee of a political party) which is used solely to defray expenses incurred with respect to the construction, purchase, renovation, operation, and furnishing of one or more headquarters buildings of the party or to repay loans the proceeds of which were used to defray such expenses, or otherwise to restore funds used to defray such expenses (including expenses for obligations incurred during the 2-year period which ends on December 16, 2014).

(C) A separate, segregated account of a national committee of a political party (including a national congressional campaign committee of a political party) which is used to defray expenses incurred with respect to the preparation for and the conduct of election recounts and contests and other legal proceedings.



(b) Dollar limits on expenditures by candidates for office of President of United States(1) No candidate for the office of President of the United States who is eligible under section 9003 of title 26 (relating to condition for eligibility for payments) or under section 9033 of title 26 (relating to eligibility for payments) to receive payments from the Secretary of the Treasury may make expenditures in excess of—(A) $10,000,000, in the case of a campaign for nomination for election to such office, except the aggregate of expenditures under this subparagraph in any one State shall not exceed the greater of 16 cents multiplied by the voting age population of the State (as certified under subsection (e)), or $200,000; or

(B) $20,000,000 in the case of a campaign for election to such office.


(2) For purposes of this subsection—(A) expenditures made by or on behalf of any candidate nominated by a political party for election to the office of Vice President of the United States shall be considered to be expenditures made by or on behalf of the candidate of such party for election to the office of President of the United States; and

(B) an expenditure is made on behalf of a candidate, including a vice presidential candidate, if it is made by—(i) an authorized committee or any other agent of the candidate for purposes of making any expenditure; or

(ii) any person authorized or requested by the candidate, an authorized committee of the candidate, or an agent of the candidate, to make the expenditure.




(c) Increases on limits based on increases in price index(1)(A) At the beginning of each calendar year (commencing in 1976), as there become available necessary data from the Bureau of Labor Statistics of the Department of Labor, the Secretary of Labor shall certify to the Commission and publish in the Federal Register the percent difference between the price index for the 12 months preceding the beginning of such calendar year and the price index for the base period.

(B) Except as provided in subparagraph (C), in any calendar year after 2002—(i) a limitation established by subsections (a)(1)(A), (a)(1)(B), (a)(3), (b), (d), or (h) shall be increased by the percent difference determined under subparagraph (A);

(ii) each amount so increased shall remain in effect for the calendar year; and

(iii) if any amount after adjustment under clause (i) is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100.


(C) In the case of limitations under subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h), increases shall only be made in odd-numbered years and such increases shall remain in effect for the 2-year period beginning on the first day following the date of the last general election in the year preceding the year in which the amount is increased and ending on the date of the next general election.


(2) For purposes of paragraph (1)—(A) the term “price index” means the average over a calendar year of the Consumer Price Index (all items—United States city average) published monthly by the Bureau of Labor Statistics; and

(B) the term “base period” means—(i) for purposes of subsections (b) and (d), calendar year 1974; and

(ii) for purposes of subsections (a)(1)(A), (a)(1)(B), (a)(3), and (h), calendar year 2001.




(d) Expenditures by national committee, State committee, or subordinate committee of State committee in connection with general election campaign of candidates for Federal office(1) Notwithstanding any other provision of law with respect to limitations on expenditures or limitations on contributions, the national committee of a political party and a State committee of a political party, including any subordinate committee of a State committee, may make expenditures in connection with the general election campaign of candidates for Federal office, subject to the limitations contained in paragraphs (2), (3), and (4) of this subsection.

(2) The national committee of a political party may not make any expenditure in connection with the general election campaign of any candidate for President of the United States who is affiliated with such party which exceeds an amount equal to 2 cents multiplied by the voting age population of the United States (as certified under subsection (e)). Any expenditure under this paragraph shall be in addition to any expenditure by a national committee of a political party serving as the principal campaign committee of a candidate for the office of President of the United States.

(3) The national committee of a political party, or a State committee of a political party, including any subordinate committee of a State committee, may not make any expenditure in connection with the general election campaign of a candidate for Federal office in a State who is affiliated with such party which exceeds—(A) in the case of a candidate for election to the office of Senator, or of Representative from a State which is entitled to only one Representative, the greater of—(i) 2 cents multiplied by the voting age population of the State (as certified under subsection (e)); or

(ii) $20,000; and


(B) in the case of a candidate for election to the office of Representative, Delegate, or Resident Commissioner in any other State, $10,000.


(4) Independent versus coordinated expenditures by party.—(A) In general.—On or after the date on which a political party nominates a candidate, no committee of the political party may make—(i) any coordinated expenditure under this subsection with respect to the candidate during the election cycle at any time after it makes any independent expenditure (as defined in section 30101(17) of this title) with respect to the candidate during the election cycle; or

(ii) any independent expenditure (as defined in section 30101(17) of this title) with respect to the candidate during the election cycle at any time after it makes any coordinated expenditure under this subsection with respect to the candidate during the election cycle.


(B) Application.—For purposes of this paragraph, all political committees established and maintained by a national political party (including all congressional campaign committees) and all political committees established and maintained by a State political party (including any subordinate committee of a State committee) shall be considered to be a single political committee.

(C) Transfers.—A committee of a political party that makes coordinated expenditures under this subsection with respect to a candidate shall not, during an election cycle, transfer any funds to, assign authority to make coordinated expenditures under this subsection to, or receive a transfer of funds from, a committee of the political party that has made or intends to make an independent expenditure with respect to the candidate.


(5) The limitations contained in paragraphs (2), (3), and (4) of this subsection shall not apply to expenditures made from any of the accounts described in subsection (a)(9).


(e) Certification and publication of estimated voting age populationDuring the first week of January 1975, and every subsequent year, the Secretary of Commerce shall certify to the Commission and publish in the Federal Register an estimate of the voting age population of the United States, of each State, and of each congressional district as of the first day of July next preceding the date of certification. The term “voting age population” means resident population, 18 years of age or older.


(f) Prohibited contributions and expendituresNo candidate or political committee shall knowingly accept any contribution or make any expenditure in violation of the provisions of this section. No officer or employee of a political committee shall knowingly accept a contribution made for the benefit or use of a candidate, or knowingly make any expenditure on behalf of a candidate, in violation of any limitation imposed on contributions and expenditures under this section.


(g) Attribution of multi-State expenditures to candidate’s expenditure limitation in each StateThe Commission shall prescribe rules under which any expenditure by a candidate for presidential nominations for use in 2 or more States shall be attributed to such candidate’s expenditure limitation in each such State, based on the voting age population in such State which can reasonably be expected to be influenced by such expenditure.


(h) Senatorial candidatesNotwithstanding any other provision of this Act, amounts totaling not more than $35,000 may be contributed to a candidate for nomination for election, or for election, to the United States Senate during the year in which an election is held in which he is such a candidate, by the Republican or Democratic Senatorial Campaign Committee, or the national committee of a political party, or any combination of such committees.


(i) Increased limit to allow response to expenditures from personal funds(1) Increase(A) In generalSubject to paragraph (2), if the opposition personal funds amount with respect to a candidate for election to the office of Senator exceeds the threshold amount, the limit under subsection (a)(1)(A) (in this subsection referred to as the “applicable limit”) with respect to that candidate shall be the increased limit.


(B) Threshold amount(i) State-by-State competitive and fair campaign formulaIn this subsection, the threshold amount with respect to an election cycle of a candidate described in subparagraph (A) is an amount equal to the sum of—(I) $150,000; and

(II) $0.04 multiplied by the voting age population.


(ii) Voting age populationIn this subparagraph, the term “voting age population” means in the case of a candidate for the office of Senator, the voting age population of the State of the candidate (as certified under subsection (e)).



(C) Increased limitExcept as provided in clause (ii), for purposes of subparagraph (A), if the opposition personal funds amount is over—(i) 2 times the threshold amount, but not over 4 times that amount—(I) the increased limit shall be 3 times the applicable limit; and

(II) the limit under subsection (a)(3) shall not apply with respect to any contribution made with respect to a candidate if such contribution is made under the increased limit of subparagraph (A) during a period in which the candidate may accept such a contribution;


(ii) 4 times the threshold amount, but not over 10 times that amount—(I) the increased limit shall be 6 times the applicable limit; and

(II) the limit under subsection (a)(3) shall not apply with respect to any contribution made with respect to a candidate if such contribution is made under the increased limit of subparagraph (A) during a period in which the candidate may accept such a contribution; and


(iii) 10 times the threshold amount—(I) the increased limit shall be 6 times the applicable limit;

(II) the limit under subsection (a)(3) shall not apply with respect to any contribution made with respect to a candidate if such contribution is made under the increased limit of subparagraph (A) during a period in which the candidate may accept such a contribution; and

(III) the limits under subsection (d) with respect to any expenditure by a State or national committee of a political party shall not apply.



(D) Opposition personal funds amountThe opposition personal funds amount is an amount equal to the excess (if any) of—(i) the greatest aggregate amount of expenditures from personal funds (as defined in section 30104(a)(6)(B) of this title) that an opposing candidate in the same election makes; over

(ii) the aggregate amount of expenditures from personal funds made by the candidate with respect to the election.


(E) Special rule for candidate’s campaign funds(i) In generalFor purposes of determining the aggregate amount of expenditures from personal funds under subparagraph (D)(ii), such amount shall include the gross receipts advantage of the candidate’s authorized committee.


(ii) Gross receipts advantageFor purposes of clause (i), the term “gross receipts advantage” means the excess, if any, of—(I) the aggregate amount of 50 percent of gross receipts of a candidate’s authorized committee during any election cycle (not including contributions from personal funds of the candidate) that may be expended in connection with the election, as determined on June 30 and December 31 of the year preceding the year in which a general election is held, over

(II) the aggregate amount of 50 percent of gross receipts of the opposing candidate’s authorized committee during any election cycle (not including contributions from personal funds of the candidate) that may be expended in connection with the election, as determined on June 30 and December 31 of the year preceding the year in which a general election is held.




(2) Time to accept contributions under increased limit(A) In generalSubject to subparagraph (B), a candidate and the candidate’s authorized committee shall not accept any contribution, and a party committee shall not make any expenditure, under the increased limit under paragraph (1)—(i) until the candidate has received notification of the opposition personal funds amount under section 30104(a)(6)(B) of this title; and

(ii) to the extent that such contribution, when added to the aggregate amount of contributions previously accepted and party expenditures previously made under the increased limits under this subsection for the election cycle, exceeds 110 percent of the opposition personal funds amount.


(B) Effect of withdrawal of an opposing candidateA candidate and a candidate’s authorized committee shall not accept any contribution and a party shall not make any expenditure under the increased limit after the date on which an opposing candidate ceases to be a candidate to the extent that the amount of such increased limit is attributable to such an opposing candidate.



(3) Disposal of excess contributions(A) In generalThe aggregate amount of contributions accepted by a candidate or a candidate’s authorized committee under the increased limit under paragraph (1) and not otherwise expended in connection with the election with respect to which such contributions relate shall, not later than 50 days after the date of such election, be used in the manner described in subparagraph (B).


(B) Return to contributorsA candidate or a candidate’s authorized committee shall return the excess contribution to the person who made the contribution.




(j) Limitation on repayment of personal loansAny candidate who incurs personal loans made after the effective date of the Bipartisan Campaign Reform Act of 2002 in connection with the candidate’s campaign for election shall not repay (directly or indirectly), to the extent such loans exceed $250,000, such loans from any contributions made to such candidate or any authorized committee of such candidate after the date of such election.


(Pub. L. 92–225, title III, § 315, formerly § 320, as added Pub. L. 94–283, title I, § 112(2), May 11, 1976, 90 Stat. 486; renumbered § 315, Pub. L. 96–187, title I, § 105(5), Jan. 8, 1980, 93 Stat. 1354; amended Pub. L. 99–514, § 2, Oct. 22, 1986, 100 Stat. 2095; Pub. L. 107–155, title I, § 102, title II, §§ 202, 213, 214(a), title III, §§ 304(a), 307(a)–(d), 316, 319(b), Mar. 27, 2002, 116 Stat. 86, 90, 94, 97, 102, 103, 108, 112; Pub. L. 113–235, div. N, § 101(a), (b), Dec. 16, 2014, 128 Stat. 2772, 2773.)

Editorial Notes

References in TextThis Act, referred to in subsecs. (a)(5) and (h), means the Federal Election Campaign Act of 1971, as defined by section 30101 of this title.
For effective date of the Bipartisan Campaign Reform Act of 2002, referred to in subsec. (j), see section 402 of Pub. L. 107–155, set out as an Effective Date of 2002 Amendment; Regulations note under section 30101 of this title.

Codification
Section was formerly classified to section 441a of Title 2, The Congress, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

ConstitutionalityFor information regarding constitutionality of certain provisions of section 315 of Pub. L. 92–225, as added by section 112(2) of Pub. L. 94–283 and amended by section 213 of Pub. L. 107–155, and information regarding constitutionality of certain provisions of section 307(b) of Pub. L. 107–155, see Congressional Research Service, The Constitution of the United States of America: Analysis and Interpretation, Appendix 1, Acts of Congress Held Unconstitutional in Whole or in Part by the Supreme Court of the United States.

Prior ProvisionsA prior section 315 of Pub. L. 92–225 was renumbered section 311, and is classified to section 30111 of this title.
Another prior section 315 of Pub. L. 92–225 was renumbered section 310, and is classified to section 30110 of this title.

Amendments2014—Subsec. (a)(1)(B). Pub. L. 113–235, § 101(a)(1), inserted “, or, in the case of contributions made to any of the accounts described in paragraph (9), exceed 300 percent of the amount otherwise applicable under this subparagraph with respect to such calendar year” before semicolon at end.
Subsec. (a)(2)(B). Pub. L. 113–235, § 101(a)(2), which directed amendment by substituting “, or, in the case of contributions made to any of the accounts described in paragraph (9), exceed 300 percent of the amount otherwise applicable under this subparagraph with respect to such calendar year;” for the semicolon at the end, was executed by making the substitution for the semicolon which appeared before “or” at the end to reflect the probable intent of Congress.
Subsec. (a)(9). Pub. L. 113–235, § 101(a)(3), added par. (9).
Subsec. (d)(5). Pub. L. 113–235, § 101(b), added par. (5).
2002—Subsec. (a)(1). Pub. L. 107–155, §§ 304(a)(1), 319(b), substituted “Except as provided in subsection (i) and section 441a–1 of this title, no person” for “No person” in introductory provisions.
Subsec. (a)(1)(A). Pub. L. 107–155, § 307(a)(1), substituted “$2,000” for “$1,000”.
Subsec. (a)(1)(B). Pub. L. 107–155, §§ 102(1), 307(a)(2), substituted “$25,000;” for “$20,000; or”.
Subsec. (a)(1)(C). Pub. L. 107–155, § 102(2), inserted “(other than a committee described in subparagraph (D))” after “committee” and substituted “; or” for period at end.
Subsec. (a)(1)(D). Pub. L. 107–155, § 102(3), added subpar. (D).
Subsec. (a)(3). Pub. L. 107–155, § 307(b), amended par. (3) generally. Prior to amendment, par. (3) read as follows: “No individual shall make contributions aggregating more than $25,000 in any calendar year. For purposes of this paragraph, any contribution made to a candidate in a year other than the calendar year in which the election is held with respect to which such contribution is made, is considered to be made during the calendar year in which such election is held.”
Subsec. (a)(7)(B)(ii), (iii). Pub. L. 107–155, § 214(a), added cl. (ii) and redesignated former cl. (ii) as (iii).
Subsec. (a)(7)(C), (D). Pub. L. 107–155, § 202, added subpar. (C) and redesignated former subpar. (C) as (D).
Subsec. (c)(1). Pub. L. 107–155, § 307(d)(1), redesignated existing provisions as subpar. (A), struck out at end “Each limitation established by subsection (b) of this section and subsection (d) of this section shall be increased by such percent difference. Each amount so increased shall be the amount in effect for such calendar year.”, and added subpars. (B) and (C).
Subsec. (c)(2)(B). Pub. L. 107–155, § 307(d)(2), substituted “means—” for “means the calendar year 1974” and added cls. (i) and (ii).
Subsec. (d)(1). Pub. L. 107–155, § 213(1), substituted “paragraphs (2), (3), and (4)” for “paragraphs (2) and (3)”.
Subsec. (d)(4). Pub. L. 107–155, § 213(2), added par. (4).
Subsec. (h). Pub. L. 107–155, § 307(c), substituted “$35,000” for “$17,500”.
Subsec. (i). Pub. L. 107–155, § 304(a)(2), added subsec. (i).
Subsec. (i)(1)(E). Pub. L. 107–155, § 316, added subpar. (E).
Subsec. (j). Pub. L. 107–155, § 304(a)(2), added subsec. (j).
1986—Subsecs. (a)(5), (b)(1). Pub. L. 99–514 substituted “Internal Revenue Code of 1986” for “Internal Revenue Code of 1954”, which for purposes of codification was translated as “title 26” thus requiring no change in text.

Statutory Notes and Related Subsidiaries
Effective Date of 2014 AmendmentPub. L. 113–235, div. N, § 101(c), Dec. 16, 2014, 128 Stat. 2773, provided that: “The amendments made by this section [amending this section] shall apply with respect to funds that are solicited, received, transferred, or spent on or after the date of the enactment of this section [Dec. 16, 2014].”


Effective Date of 2002 AmendmentPub. L. 107–155, title III, § 307(e), Mar. 27, 2002, 116 Stat. 103, provided that: “The amendments made by this section [amending this section] shall apply with respect to contributions made on or after January 1, 2003.”

Amendment by Pub. L. 107–155 effective Nov. 6, 2002, except that amendments by sections 102 and 307 of the Act applicable with respect to contributions made on or after Jan. 1, 2003, and amendments by sections 202, 213, 214(a), 304(a), 316, and 319(b) of the Act not applicable with respect to runoff elections, recounts, or election contests resulting from elections held prior to Nov. 6, 2002, see section 402 of Pub. L. 107–155, set out as an Effective Date of 2002 Amendment; Regulations note under section 30101 of this title.

Regulations by the Federal Election CommissionPub. L. 107–155, title II, § 214(c), Mar. 27, 2002, 116 Stat. 95, provided that: 
“The Federal Election Commission shall promulgate new regulations on coordinated communications paid for by persons other than candidates, authorized committees of candidates, and party committees. The regulations shall not require agreement or formal collaboration to establish coordination. In addition to any subject determined by the Commission, the regulations shall address—
“(1) payments for the republication of campaign materials;

“(2) payments for the use of a common vendor;

“(3) payments for communications directed or made by persons who previously served as an employee of a candidate or a political party; and

“(4) payments for communications made by a person after substantial discussion about the communication with a candidate or a political party.”






§ 30117. Modification of certain limits for House candidates in response to personal fund expenditures of opponents(a) Availability of increased limit(1) In generalSubject to paragraph (3), if the opposition personal funds amount with respect to a candidate for election to the office of Representative in, or Delegate or Resident Commissioner to, the Congress exceeds $350,000—(A) the limit under subsection (a)(1)(A) 11 See References in Text note below. with respect to the candidate shall be tripled;

(B) the limit under subsection (a)(3) 1 shall not apply with respect to any contribution made with respect to the candidate if the contribution is made under the increased limit allowed under subparagraph (A) during a period in which the candidate may accept such a contribution; and

(C) the limits under subsection (d) 1 with respect to any expenditure by a State or national committee of a political party on behalf of the candidate shall not apply.


(2) Determination of opposition personal funds amount(A) In generalThe opposition personal funds amount is an amount equal to the excess (if any) of—(i) the greatest aggregate amount of expenditures from personal funds (as defined in subsection (b)(1)) that an opposing candidate in the same election makes; over

(ii) the aggregate amount of expenditures from personal funds made by the candidate with respect to the election.


(B) Special rule for candidate’s campaign funds(i) In generalFor purposes of determining the aggregate amount of expenditures from personal funds under subparagraph (A), such amount shall include the gross receipts advantage of the candidate’s authorized committee.


(ii) Gross receipts advantageFor purposes of clause (i), the term “gross receipts advantage” means the excess, if any, of—(I) the aggregate amount of 50 percent of gross receipts of a candidate’s authorized committee during any election cycle (not including contributions from personal funds of the candidate) that may be expended in connection with the election, as determined on June 30 and December 31 of the year preceding the year in which a general election is held, over

(II) the aggregate amount of 50 percent of gross receipts of the opposing candidate’s authorized committee during any election cycle (not including contributions from personal funds of the candidate) that may be expended in connection with the election, as determined on June 30 and December 31 of the year preceding the year in which a general election is held.




(3) Time to accept contributions under increased limit(A) In generalSubject to subparagraph (B), a candidate and the candidate’s authorized committee shall not accept any contribution, and a party committee shall not make any expenditure, under the increased limit under paragraph (1)—(i) until the candidate has received notification of the opposition personal funds amount under subsection (b)(1); and

(ii) to the extent that such contribution, when added to the aggregate amount of contributions previously accepted and party expenditures previously made under the increased limits under this subsection for the election cycle, exceeds 100 percent of the opposition personal funds amount.


(B) Effect of withdrawal of an opposing candidateA candidate and a candidate’s authorized committee shall not accept any contribution and a party shall not make any expenditure under the increased limit after the date on which an opposing candidate ceases to be a candidate to the extent that the amount of such increased limit is attributable to such an opposing candidate.



(4) Disposal of excess contributions(A) In generalThe aggregate amount of contributions accepted by a candidate or a candidate’s authorized committee under the increased limit under paragraph (1) and not otherwise expended in connection with the election with respect to which such contributions relate shall, not later than 50 days after the date of such election, be used in the manner described in subparagraph (B).


(B) Return to contributorsA candidate or a candidate’s authorized committee shall return the excess contribution to the person who made the contribution.




(b) Notification of expenditures from personal funds(1) In general(A) Definition of expenditure from personal fundsIn this paragraph, the term “expenditure from personal funds” means—(i) an expenditure made by a candidate using personal funds; and

(ii) a contribution or loan made by a candidate using personal funds or a loan secured using such funds to the candidate’s authorized committee.


(B) Declaration of intentNot later than the date that is 15 days after the date on which an individual becomes a candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress, the candidate shall file a declaration stating the total amount of expenditures from personal funds that the candidate intends to make, or to obligate to make, with respect to the election that will exceed $350,000.


(C) Initial notificationNot later than 24 hours after a candidate described in subparagraph (B) makes or obligates to make an aggregate amount of expenditures from personal funds in excess of $350,000 in connection with any election, the candidate shall file a notification.


(D) Additional notificationAfter a candidate files an initial notification under subparagraph (C), the candidate shall file an additional notification each time expenditures from personal funds are made or obligated to be made in an aggregate amount that exceeds $10,000. Such notification shall be filed not later than 24 hours after the expenditure is made.


(E) ContentsA notification under subparagraph (C) or (D) shall include—(i) the name of the candidate and the office sought by the candidate;

(ii) the date and amount of each expenditure; and

(iii) the total amount of expenditures from personal funds that the candidate has made, or obligated to make, with respect to an election as of the date of the expenditure that is the subject of the notification.


(F) Place of filingEach declaration or notification required to be filed by a candidate under subparagraph (C), (D), or (E) shall be filed with—(i) the Commission; and

(ii) each candidate in the same election and the national party of each such candidate.



(2) Notification of disposal of excess contributionsIn the next regularly scheduled report after the date of the election for which a candidate seeks nomination for election to, or election to, Federal office, the candidate or the candidate’s authorized committee shall submit to the Commission a report indicating the source and amount of any excess contributions (as determined under subsection (a)) and the manner in which the candidate or the candidate’s authorized committee used such funds.


(3) EnforcementFor provisions providing for the enforcement of the reporting requirements under this subsection, see section 30109 of this title.



(Pub. L. 92–225, title III, § 315A, as added Pub. L. 107–155, title III, § 319(a), Mar. 27, 2002, 116 Stat. 109.)

Editorial Notes

References in TextSubsections (a)(1)(A), (3), and (d), referred to in subsec. (a)(1), probably mean subsections (a)(1)(A), (3), and (d) of section 30116 of this title.

ConstitutionalityFor information regarding constitutionality of section 315A of Pub. L. 92–225, as added by section 319(a) of Pub. L. 107–155, see Congressional Research Service, The Constitution of the United States of America: Analysis and Interpretation, Appendix 1, Acts of Congress Held Unconstitutional in Whole or in Part by the Supreme Court of the United States.

Codification
Section was formerly classified to section 441a–1 of Title 2, The Congress, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Nov. 6, 2002, but not applicable with respect to runoff elections, recounts, or election contests resulting from elections held prior to Nov. 6, 2002, see section 402 of Pub. L. 107–155, set out as an Effective Date of 2002 Amendment; Regulations note under section 30101 of this title.



§ 30118. Contributions or expenditures by national banks, corporations, or labor organizations(a) In generalIt is unlawful for any national bank, or any corporation organized by authority of any law of Congress, to make a contribution or expenditure in connection with any election to any political office, or in connection with any primary election or political convention or caucus held to select candidates for any political office, or for any corporation whatever, or any labor organization, to make a contribution or expenditure in connection with any election at which presidential and vice presidential electors or a Senator or Representative in, or a Delegate or Resident Commissioner to, Congress are to be voted for, or in connection with any primary election or political convention or caucus held to select candidates for any of the foregoing offices, or for any candidate, political committee, or other person knowingly to accept or receive any contribution prohibited by this section, or any officer or any director of any corporation or any national bank or any officer of any labor organization to consent to any contribution or expenditure by the corporation, national bank, or labor organization, as the case may be, prohibited by this section.


(b) Definitions; particular activities prohibited or allowed(1) For the purposes of this section the term “labor organization” means any organization of any kind, or any agency or employee representation committee or plan, in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, or conditions of work.

(2) For purposes of this section and section 79l(h) of title 15,11 See References in Text note below. the term “contribution or expenditure” includes a contribution or expenditure, as those terms are defined in section 30101 of this title, and also includes any direct or indirect payment, distribution, loan, advance, deposit, or gift of money, or any services, or anything of value (except a loan of money by a national or State bank made in accordance with the applicable banking laws and regulations and in the ordinary course of business) to any candidate, campaign committee, or political party or organization, in connection with any election to any of the offices referred to in this section or for any applicable electioneering communication, but shall not include (A) communications by a corporation to its stockholders and executive or administrative personnel and their families or by a labor organization to its members and their families on any subject; (B) nonpartisan registration and get-out-the-vote campaigns by a corporation aimed at its stockholders and executive or administrative personnel and their families, or by a labor organization aimed at its members and their families; and (C) the establishment, administration, and solicitation of contributions to a separate segregated fund to be utilized for political purposes by a corporation, labor organization, membership organization, cooperative, or corporation without capital stock.

(3) It shall be unlawful—(A) for such a fund to make a contribution or expenditure by utilizing money or anything of value secured by physical force, job discrimination, financial reprisals, or the threat of force, job discrimination, or financial reprisal; or by dues, fees, or other moneys required as a condition of membership in a labor organization or as a condition of employment, or by moneys obtained in any commercial transaction;

(B) for any person soliciting an employee for a contribution to such a fund to fail to inform such employee of the political purposes of such fund at the time of such solicitation; and

(C) for any person soliciting an employee for a contribution to such a fund to fail to inform such employee, at the time of such solicitation, of his right to refuse to so contribute without any reprisal.


(4)(A) Except as provided in subparagraphs (B), (C), and (D), it shall be unlawful—(i) for a corporation, or a separate segregated fund established by a corporation, to solicit contributions to such a fund from any person other than its stockholders and their families and its executive or administrative personnel and their families, and

(ii) for a labor organization, or a separate segregated fund established by a labor organization, to solicit contributions to such a fund from any person other than its members and their families.


(B) It shall not be unlawful under this section for a corporation, a labor organization, or a separate segregated fund established by such corporation or such labor organization, to make 2 written solicitations for contributions during the calendar year from any stockholder, executive or administrative personnel, or employee of a corporation or the families of such persons. A solicitation under this subparagraph may be made only by mail addressed to stockholders, executive or administrative personnel, or employees at their residence and shall be so designed that the corporation, labor organization, or separate segregated fund conducting such solicitation cannot determine who makes a contribution of $50 or less as a result of such solicitation and who does not make such a contribution.

(C) This paragraph shall not prevent a membership organization, cooperative, or corporation without capital stock, or a separate segregated fund established by a membership organization, cooperative, or corporation without capital stock, from soliciting contributions to such a fund from members of such organization, cooperative, or corporation without capital stock.

(D) This paragraph shall not prevent a trade association or a separate segregated fund established by a trade association from soliciting contributions from the stockholders and executive or administrative personnel of the member corporations of such trade association and the families of such stockholders or personnel to the extent that such solicitation of such stockholders and personnel, and their families, has been separately and specifically approved by the member corporation involved, and such member corporation does not approve any such solicitation by more than one such trade association in any calendar year.


(5) Notwithstanding any other law, any method of soliciting voluntary contributions or of facilitating the making of voluntary contributions to a separate segregated fund established by a corporation, permitted by law to corporations with regard to stockholders and executive or administrative personnel, shall also be permitted to labor organizations with regard to their members.

(6) Any corporation, including its subsidiaries, branches, divisions, and affiliates, that utilizes a method of soliciting voluntary contributions or facilitating the making of voluntary contributions, shall make available such method, on written request and at a cost sufficient only to reimburse the corporation for the expenses incurred thereby, to a labor organization representing any members working for such corporation, its subsidiaries, branches, divisions, and affiliates.

(7) For purposes of this section, the term “executive or administrative personnel” means individuals employed by a corporation who are paid on a salary, rather than hourly, basis and who have policymaking, managerial, professional, or supervisory responsibilities.


(c) Rules relating to electioneering communications(1) Applicable electioneering communicationFor purposes of this section, the term “applicable electioneering communication” means an electioneering communication (within the meaning of section 30104(f)(3) of this title) which is made by any entity described in subsection (a) of this section or by any other person using funds donated by an entity described in subsection (a) of this section.


(2) ExceptionNotwithstanding paragraph (1), the term “applicable electioneering communication” does not include a communication by a section 501(c)(4) organization or a political organization (as defined in section 527(e)(1) of title 26) made under section 30104(f)(2)(E) or (F) of this title if the communication is paid for exclusively by funds provided directly by individuals who are United States citizens or nationals or lawfully admitted for permanent residence (as defined in section 1101(a)(20) of title 8). For purposes of the preceding sentence, the term “provided directly by individuals” does not include funds the source of which is an entity described in subsection (a) of this section.


(3) Special operating rules(A) Definition under paragraph (1)An electioneering communication shall be treated as made by an entity described in subsection (a) if an entity described in subsection (a) directly or indirectly disburses any amount for any of the costs of the communication.


(B) Exception under paragraph (2)A section 501(c)(4) organization that derives amounts from business activities or receives funds from any entity described in subsection (a) shall be considered to have paid for any communication out of such amounts unless such organization paid for the communication out of a segregated account to which only individuals can contribute, as described in section 30104(f)(2)(E) of this title.



(4) Definitions and rulesFor purposes of this subsection—(A) the term “section 501(c)(4) organization” means—(i) an organization described in section 501(c)(4) of title 26 and exempt from taxation under section 501(a) of such title; or

(ii) an organization which has submitted an application to the Internal Revenue Service for determination of its status as an organization described in clause (i); and


(B) a person shall be treated as having made a disbursement if the person has executed a contract to make the disbursement.


(5) Coordination with title 26Nothing in this subsection shall be construed to authorize an organization exempt from taxation under section 501(a) of title 26 to carry out any activity which is prohibited under such title.


(6) Special rules for targeted communications(A) Exception does not applyParagraph (2) shall not apply in the case of a targeted communication that is made by an organization described in such paragraph.


(B) Targeted communicationFor purposes of subparagraph (A), the term “targeted communication” means an electioneering communication (as defined in section 30104(f)(3) of this title) that is distributed from a television or radio broadcast station or provider of cable or satellite television service and, in the case of a communication which refers to a candidate for an office other than President or Vice President, is targeted to the relevant electorate.


(C) DefinitionFor purposes of this paragraph, a communication is “targeted to the relevant electorate” if it meets the requirements described in section 30104(f)(3)(C) of this title.




(Pub. L. 92–225, title III, § 316, formerly § 321, as added Pub. L. 94–283, title I, § 112(2), May 11, 1976, 90 Stat. 490; renumbered § 316 and amended Pub. L. 96–187, title I, §§ 105(5), 112(d), Jan. 8, 1980, 93 Stat. 1354, 1366; Pub. L. 107–155, title II, §§ 203, 204, 214(d), Mar. 27, 2002, 116 Stat. 91, 92, 95.)

Editorial Notes

References in TextSection 79l of title 15, referred to in subsec. (b)(2), was repealed by Pub. L. 109–58, title XII, § 1263, Aug. 8, 2005, 119 Stat. 974.

Codification
Section was formerly classified to section 441b of Title 2, The Congress, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

ConstitutionalityFor information regarding constitutionality of section 316 of Pub. L. 92–225, as added by section 112(2) of Pub. L. 94–283, see Congressional Research Service, The Constitution of the United States of America: Analysis and Interpretation, Appendix 1, Acts of Congress Held Unconstitutional in Whole or in Part by the Supreme Court of the United States.

Prior ProvisionsA prior section 316 of Pub. L. 92–225 was renumbered section 312, and is classified to section 30113 of this title.
Another prior section 316 of Pub. L. 92–225 was renumbered section 311, and is classified to section 30111 of this title.

Amendments2002—Subsec. (b)(2). Pub. L. 107–155, §§ 203(a), 214(d), substituted “ ‘contribution or expenditure’ includes a contribution or expenditure, as those terms are defined in section 431 of this title, and also includes” for “ ‘contribution or expenditure’ shall include” and inserted “or for any applicable electioneering communication” before “, but shall not include (A)”.
Subsec. (c). Pub. L. 107–155, § 203(b), added subsec. (c).
Subsec. (c)(6). Pub. L. 107–155, § 204, added par. (6).
1980—Subsec. (b)(4)(B). Pub. L. 96–187, § 112(d), substituted “It” for “it”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–155 effective Nov. 6, 2002, but not applicable with respect to runoff elections, recounts, or election contests resulting from elections held prior to Nov. 6, 2002, see section 402 of Pub. L. 107–155, set out as an Effective Date of 2002 Amendment; Regulations note under section 30101 of this title.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–187 effective Jan. 8, 1980, see section 301(a) of Pub. L. 96–187, set out as a note under section 30101 of this title.



§ 30119. Contributions by Government contractors(a) ProhibitionIt shall be unlawful for any person—(1) who enters into any contract with the United States or any department or agency thereof either for the rendition of personal services or furnishing any material, supplies, or equipment to the United States or any department or agency thereof or for selling any land or building to the United States or any department or agency thereof, if payment for the performance of such contract or payment for such material, supplies, equipment, land, or building is to be made in whole or in part from funds appropriated by the Congress, at any time between the commencement of negotiations for and the later of (A) the completion of performance under; or (B) the termination of negotiations for, such contract or furnishing of material, supplies, equipment, land, or buildings, directly or indirectly to make any contribution of money or other things of value, or to promise expressly or impliedly to make any such contribution to any political party, committee, or candidate for public office or to any person for any political purpose or use; or

(2) knowingly to solicit any such contribution from any such person for any such purpose during any such period.


(b) Separate segregated fundsThis section does not prohibit or make unlawful the establishment or administration of, or the solicitation of contributions to, any separate segregated fund by any corporation, labor organization, membership organization, cooperative, or corporation without capital stock for the purpose of influencing the nomination for election, or election, of any person to Federal office, unless the provisions of section 30118 of this title prohibit or make unlawful the establishment or administration of, or the solicitation of contributions to, such fund. Each specific prohibition, allowance, and duty applicable to a corporation, labor organization, or separate segregated fund under section 30118 of this title applies to a corporation, labor organization, or separate segregated fund to which this subsection applies.


(c) “Labor organization” definedFor purposes of this section, the term “labor organization” has the meaning given it by section 30118(b)(1) of this title.


(Pub. L. 92–225, title III, § 317, formerly § 322, as added Pub. L. 94–283, title I, § 112(2), May 11, 1976, 90 Stat. 492; renumbered § 317, Pub. L. 96–187, title I, § 105(5), Jan. 8, 1980, 93 Stat. 1354.)

Editorial Notes

References in TextSection 30118 of this title, referred to in subsecs. (b) and (c), was in the original “section 321” meaning section 321 of Pub. L. 92–225 which is classified to section 30123 of this title. In view of the renumbering of section 321 as section 316 by section 105(5) of Pub. L. 96–187, the reference has been translated as reading “section 316” to reflect the probable intent of Congress.

Codification
Section was formerly classified to section 441c of Title 2, The Congress, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 317 of Pub. L. 92–225 was renumbered section 313, and is classified to section 30114 of this title.
Another prior section 317 of Pub. L. 92–225 was renumbered section 312, and is classified to section 30113 of this title.



§ 30120. Publication and distribution of statements and solicitations(a) Identification of funding and authorizing sourcesWhenever a political committee makes a disbursement for the purpose of financing any communication through any broadcasting station, newspaper, magazine, outdoor advertising facility, mailing, or any other type of general public political advertising, or whenever any person makes a disbursement for the purpose of financing communications expressly advocating the election or defeat of a clearly identified candidate, or solicits any contribution through any broadcasting station, newspaper, magazine, outdoor advertising facility, mailing, or any other type of general public political advertising or makes a disbursement for an electioneering communication (as defined in section 30104(f)(3) of this title), such communication—(1) if paid for and authorized by a candidate, an authorized political committee of a candidate, or its agents, shall clearly state that the communication has been paid for by such authorized political committee, or 11 So in original. The word “or” probably should appear at the end of par. (2).

(2) if paid for by other persons but authorized by a candidate, an authorized political committee of a candidate, or its agents, shall clearly state that the communication is paid for by such other persons and authorized by such authorized political committee; 1

(3) if not authorized by a candidate, an authorized political committee of a candidate, or its agents, shall clearly state the name and permanent street address, telephone number, or World Wide Web address of the person who paid for the communication and state that the communication is not authorized by any candidate or candidate’s committee.


(b) Charge for newspaper or magazine spaceNo person who sells space in a newspaper or magazine to a candidate or to the agent of a candidate, for use in connection with such candidate’s campaign, may charge any amount for such space which exceeds the amount charged for comparable use of such space for other purposes.


(c) SpecificationAny printed communication described in subsection (a) shall—(1) be of sufficient type size to be clearly readable by the recipient of the communication;

(2) be contained in a printed box set apart from the other contents of the communication; and

(3) be printed with a reasonable degree of color contrast between the background and the printed statement.


(d) Additional requirements(1) Communications by candidates or authorized persons(A) By radioAny communication described in paragraph (1) or (2) of subsection (a) which is transmitted through radio shall include, in addition to the requirements of that paragraph, an audio statement by the candidate that identifies the candidate and states that the candidate has approved the communication.


(B) By televisionAny communication described in paragraph (1) or (2) of subsection (a) which is transmitted through television shall include, in addition to the requirements of that paragraph, a statement that identifies the candidate and states that the candidate has approved the communication. Such statement—(i) shall be conveyed by—(I) an unobscured, full-screen view of the candidate making the statement, or

(II) the candidate in voice-over, accompanied by a clearly identifiable photographic or similar image of the candidate; and


(ii) shall also appear in writing at the end of the communication in a clearly readable manner with a reasonable degree of color contrast between the background and the printed statement, for a period of at least 4 seconds.



(2) Communications by othersAny communication described in paragraph (3) of subsection (a) which is transmitted through radio or television shall include, in addition to the requirements of that paragraph, in a clearly spoken manner, the following audio statement: “_____ is responsible for the content of this advertising.” (with the blank to be filled in with the name of the political committee or other person paying for the communication and the name of any connected organization of the payor). If transmitted through television, the statement shall be conveyed by an unobscured, full-screen view of a representative of the political committee or other person making the statement, or by a representative of such political committee or other person in voice-over, and shall also appear in a clearly readable manner with a reasonable degree of color contrast between the background and the printed statement, for a period of at least 4 seconds.



(Pub. L. 92–225, title III, § 318, formerly § 323, as added Pub. L. 94–283, title I, § 112(2), May 11, 1976, 90 Stat. 493; renumbered § 318 and amended Pub. L. 96–187, title I, §§ 105(5), 111, Jan. 8, 1980, 93 Stat. 1354, 1365; Pub. L. 107–155, title III, § 311, Mar. 27, 2002, 116 Stat. 105.)

Editorial Notes
Codification
Section was formerly classified to section 441d of Title 2, The Congress, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

Prior ProvisionsA prior section 318 of Pub. L. 92–225 was classified to section 439b of Title 2, The Congress, prior to repeal by Pub. L. 96–187.
Another prior section 318 of Pub. L. 92–225 was renumbered section 313, and is classified to section 30114 of this title.

Amendments2002—Subsec. (a). Pub. L. 107–155, § 311(1)(A)(iv), which directed insertion of “or makes a disbursement for an electioneering communication (as defined in section 434(f)(3) of this title)” after “public political advertising” in introductory provisions, was executed by making the insertion after those words the second time appearing, to reflect the probable intent of Congress.
Pub. L. 107–155, § 311(1)(A)(i)–(iii), in introductory provisions, substituted “Whenever a political committee makes a disbursement for the purpose of financing any communication through any broadcasting station, newspaper, magazine, outdoor advertising facility, mailing, or any other type of general public political advertising, or whenever any person makes a disbursement” for “Whenever any person makes an expenditure” and struck out “direct” before “mailing,” the second time appearing.
Subsec. (a)(3). Pub. L. 107–155, § 311(1)(B), inserted “and permanent street address, telephone number, or World Wide Web address” after “name”.
Subsecs. (c), (d). Pub. L. 107–155, § 311(2), added subsecs. (c) and (d).
1980—Subsec. (a). Pub. L. 96–187, § 111, designated existing provisions as subsec. (a), and in revising text, provided for solicitation of contributions; prescribed three categories of communications: (1) paid for and authorized by the candidate, (2) paid for by others but authorized by the candidate, and (3) not authorized by the candidate for prior two categories where (1) authorized and (2) not authorized by the candidate; struck out requirement for statement in accordance with regulations of Commission and in a conspicuous manner; and struck out from the communication not authorized by the candidate statement of name of affiliated or connected organization required to be disclosed under section 433 (b)(2) of this title.
Subsec. (b). Pub. L. 96–187, § 111, added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–155 effective Nov. 6, 2002, but not applicable with respect to runoff elections, recounts, or election contests resulting from elections held prior to Nov. 6, 2002, see section 402 of Pub. L. 107–155, set out as an Effective Date of 2002 Amendment; Regulations note under section 30101 of this title.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–187 effective Jan. 8, 1980, see section 301(a) of Pub. L. 96–187, set out as a note under section 30101 of this title.



§ 30121. Contributions and donations by foreign nationals(a) ProhibitionIt shall be unlawful for—(1) a foreign national, directly or indirectly, to make—(A) a contribution or donation of money or other thing of value, or to make an express or implied promise to make a contribution or donation, in connection with a Federal, State, or local election;

(B) a contribution or donation to a committee of a political party; or

(C) an expenditure, independent expenditure, or disbursement for an electioneering communication (within the meaning of section 30104(f)(3) of this title); or


(2) a person to solicit, accept, or receive a contribution or donation described in subparagraph (A) or (B) of paragraph (1) from a foreign national.


(b) “Foreign national” definedAs used in this section, the term “foreign national” means—(1) a foreign principal, as such term is defined by section 611(b) of title 22, except that the term “foreign national” shall not include any individual who is a citizen of the United States; or

(2) an individual who is not a citizen of the United States or a national of the United States (as defined in section 1101(a)(22) of title 8) and who is not lawfully admitted for permanent residence, as defined by section 1101(a)(20) of title 8.


(Pub. L. 92–225, title III, § 319, formerly § 324, as added Pub. L. 94–283, title I, § 112(2), May 11, 1976, 90 Stat. 493; renumbered § 319, Pub. L. 96–187, title I, § 105(5), Jan. 8, 1980, 93 Stat. 1354; amended Pub. L. 107–155, title III, §§ 303, 317, Mar. 27, 2002, 116 Stat. 96, 109.)

Editorial Notes
Codification
Section was formerly classified to section 441e of Title 2, The Congress, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 319 of Pub. L. 92–225 was renumbered section 314, and is classified to section 30115 of this title.
Another prior section 319 of Pub. L. 92–225 was renumbered section 318, and was classified to section 439b of Title 2, The Congress, prior to repeal by Pub. L. 96–187.

Amendments2002—Pub. L. 107–155, § 303(1), substituted “Contributions and donations by foreign nationals” for “Contributions by foreign nationals” in section catchline.
Subsec. (a). Pub. L. 107–155, § 303(2), added subsec. (a) and struck out former subsec. (a) which read as follows: “It shall be unlawful for a foreign national directly or through any other person to make any contribution of money or other thing of value, or to promise expressly or impliedly to make any such contribution, in connection with an election to any political office or in connection with any primary election, convention, or caucus held to select candidates for any political office; or for any person to solicit, accept, or receive any such contribution from a foreign national.”
Subsec. (b)(2). Pub. L. 107–155, § 317, inserted “or a national of the United States (as defined in section 1101(a)(22) of title 8)” after “United States”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–155 effective Nov. 6, 2002, see section 402 of Pub. L. 107–155, set out as an Effective Date of 2002 Amendment; Regulations note under section 30101 of this title.



§ 30122. Contributions in name of another prohibited
No person shall make a contribution in the name of another person or knowingly permit his name to be used to effect such a contribution, and no person shall knowingly accept a contribution made by one person in the name of another person.
(Pub. L. 92–225, title III, § 320, formerly § 325, as added Pub. L. 94–283, title I, § 112(2), May 11, 1976, 90 Stat. 494; renumbered § 320, Pub. L. 96–187, title I, § 105(5), Jan. 8, 1980, 93 Stat. 1354.)

Editorial Notes
Codification
Section was formerly classified to section 441f of Title 2, The Congress, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 320 of Pub. L. 92–225 was renumbered section 315, and is classified to section 30116 of this title.
Another prior section 320 of Pub. L. 92–225 was classified to section 441 of Title 2, The Congress, prior to repeal by Pub. L. 94–283.
Another prior section 320 of Pub. L. 92–225 was renumbered section 314, and is classified to section 30115 of this title.



§ 30123. Limitation on contribution of currency
No person shall make contributions of currency of the United States or currency of any foreign country to or for the benefit of any candidate which, in the aggregate, exceed $100, with respect to any campaign of such candidate for nomination for election, or for election, to Federal office.
(Pub. L. 92–225, title III, § 321, formerly § 326, as added Pub. L. 94–283, title I, § 112(2), May 11, 1976, 90 Stat. 494; renumbered § 321, Pub. L. 96–187, title I, § 105(5), Jan. 8, 1980, 93 Stat. 1354.)

Editorial Notes
Codification
Section was formerly classified to section 441g of Title 2, The Congress, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 321 of Pub. L. 92–225 was renumbered section 316, and is classified to section 30118 of this title.
Another prior section 321 of Pub. L. 92–225 was renumbered section 320, and was classified to section 441 of Title 2, The Congress, prior to repeal by Pub. L. 94–283.



§ 30124. Fraudulent misrepresentation of campaign authority(a) In generalNo person who is a candidate for Federal office or an employee or agent of such a candidate shall—(1) fraudulently misrepresent himself or any committee or organization under his control as speaking or writing or otherwise acting for or on behalf of any other candidate or political party or employee or agent thereof on a matter which is damaging to such other candidate or political party or employee or agent thereof; or

(2) willfully and knowingly participate in or conspire to participate in any plan, scheme, or design to violate paragraph (1).


(b) Fraudulent solicitation of fundsNo person shall—(1) fraudulently misrepresent the person as speaking, writing, or otherwise acting for or on behalf of any candidate or political party or employee or agent thereof for the purpose of soliciting contributions or donations; or

(2) willfully and knowingly participate in or conspire to participate in any plan, scheme, or design to violate paragraph (1).


(Pub. L. 92–225, title III, § 322, formerly § 327, as added Pub. L. 94–283, title I, § 112(2), May 11, 1976, 90 Stat. 494; renumbered § 322, Pub. L. 96–187, title I, § 105(5), Jan. 8, 1980, 93 Stat. 1354; amended Pub. L. 107–155, title III, § 309, Mar. 27, 2002, 116 Stat. 104.)

Editorial Notes
Codification
Section was formerly classified to section 441h of Title 2, The Congress, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 322 of Pub. L. 92–225 was renumbered section 317, and is classified to section 30119 of this title.

Amendments2002—Pub. L. 107–155 designated existing provisions as subsec. (a), inserted heading, and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–155 effective Nov. 6, 2002, see section 402 of Pub. L. 107–155, set out as an Effective Date of 2002 Amendment; Regulations note under section 30101 of this title.



§ 30125. Soft money of political parties(a) National committees(1) In generalA national committee of a political party (including a national congressional campaign committee of a political party) may not solicit, receive, or direct to another person a contribution, donation, or transfer of funds or any other thing of value, or spend any funds, that are not subject to the limitations, prohibitions, and reporting requirements of this Act.


(2) ApplicabilityThe prohibition established by paragraph (1) applies to any such national committee, any officer or agent acting on behalf of such a national committee, and any entity that is directly or indirectly established, financed, maintained, or controlled by such a national committee.



(b) State, district, and local committees(1) In generalExcept as provided in paragraph (2), an amount that is expended or disbursed for Federal election activity by a State, district, or local committee of a political party (including an entity that is directly or indirectly established, financed, maintained, or controlled by a State, district, or local committee of a political party and an officer or agent acting on behalf of such committee or entity), or by an association or similar group of candidates for State or local office or of individuals holding State or local office, shall be made from funds subject to the limitations, prohibitions, and reporting requirements of this Act.


(2) Applicability(A) In generalNotwithstanding clause (i) or (ii) of section 30101(20)(A) of this title, and subject to subparagraph (B), paragraph (1) shall not apply to any amount expended or disbursed by a State, district, or local committee of a political party for an activity described in either such clause to the extent the amounts expended or disbursed for such activity are allocated (under regulations prescribed by the Commission) among amounts—(i) which consist solely of contributions subject to the limitations, prohibitions, and reporting requirements of this Act (other than amounts described in subparagraph (B)(iii)); and

(ii) other amounts which are not subject to the limitations, prohibitions, and reporting requirements of this Act (other than any requirements of this subsection).


(B) ConditionsSubparagraph (A) shall only apply if—(i) the activity does not refer to a clearly identified candidate for Federal office;

(ii) the amounts expended or disbursed are not for the costs of any broadcasting, cable, or satellite communication, other than a communication which refers solely to a clearly identified candidate for State or local office;

(iii) the amounts expended or disbursed which are described in subparagraph (A)(ii) are paid from amounts which are donated in accordance with State law and which meet the requirements of subparagraph (C), except that no person (including any person established, financed, maintained, or controlled by such person) may donate more than $10,000 to a State, district, or local committee of a political party in a calendar year for such expenditures or disbursements; and

(iv) the amounts expended or disbursed are made solely from funds raised by the State, local, or district committee which makes such expenditure or disbursement, and do not include any funds provided to such committee from—(I) any other State, local, or district committee of any State party,

(II) the national committee of a political party (including a national congressional campaign committee of a political party),

(III) any officer or agent acting on behalf of any committee described in subclause (I) or (II), or

(IV) any entity directly or indirectly established, financed, maintained, or controlled by any committee described in subclause (I) or (II).



(C) Prohibiting involvement of national parties, Federal candidates and officeholders, and State parties acting jointlyNotwithstanding subsection (e) (other than subsection (e)(3)), amounts specifically authorized to be spent under subparagraph (B)(iii) meet the requirements of this subparagraph only if the amounts—(i) are not solicited, received, directed, transferred, or spent by or in the name of any person described in subsection (a) or (e); and

(ii) are not solicited, received, or directed through fundraising activities conducted jointly by 2 or more State, local, or district committees of any political party or their agents, or by a State, local, or district committee of a political party on behalf of the State, local, or district committee of a political party or its agent in one or more other States.




(c) Fundraising costsAn amount spent by a person described in subsection (a) or (b) to raise funds that are used, in whole or in part, for expenditures and disbursements for a Federal election activity shall be made from funds subject to the limitations, prohibitions, and reporting requirements of this Act.


(d) Tax-exempt organizationsA national, State, district, or local committee of a political party (including a national congressional campaign committee of a political party), an entity that is directly or indirectly established, financed, maintained, or controlled by any such national, State, district, or local committee or its agent, and an officer or agent acting on behalf of any such party committee or entity, shall not solicit any funds for, or make or direct any donations to—(1) an organization that is described in section 501(c) of title 26 and exempt from taxation under section 501(a) of such title (or has submitted an application for determination of tax exempt status under such section) and that makes expenditures or disbursements in connection with an election for Federal office (including expenditures or disbursements for Federal election activity); or

(2) an organization described in section 527 of such title (other than a political committee, a State, district, or local committee of a political party, or the authorized campaign committee of a candidate for State or local office).


(e) Federal candidates(1) In generalA candidate, individual holding Federal office, agent of a candidate or an individual holding Federal office, or an entity directly or indirectly established, financed, maintained or controlled by or acting on behalf of 1 or more candidates or individuals holding Federal office, shall not—(A) solicit, receive, direct, transfer, or spend funds in connection with an election for Federal office, including funds for any Federal election activity, unless the funds are subject to the limitations, prohibitions, and reporting requirements of this Act; or

(B) solicit, receive, direct, transfer, or spend funds in connection with any election other than an election for Federal office or disburse funds in connection with such an election unless the funds—(i) are not in excess of the amounts permitted with respect to contributions to candidates and political committees under paragraphs (1), (2), and (3) of section 30116(a) of this title; and

(ii) are not from sources prohibited by this Act from making contributions in connection with an election for Federal office.



(2) State lawParagraph (1) does not apply to the solicitation, receipt, or spending of funds by an individual described in such paragraph who is or was also a candidate for a State or local office solely in connection with such election for State or local office if the solicitation, receipt, or spending of funds is permitted under State law and refers only to such State or local candidate, or to any other candidate for the State or local office sought by such candidate, or both.


(3) Fundraising eventsNotwithstanding paragraph (1) or subsection (b)(2)(C), a candidate or an individual holding Federal office may attend, speak, or be a featured guest at a fundraising event for a State, district, or local committee of a political party.


(4) Permitting certain solicitations(A) General solicitationsNotwithstanding any other provision of this subsection, an individual described in paragraph (1) may make a general solicitation of funds on behalf of any organization that is described in section 501(c) of title 26 and exempt from taxation under section 501(a) of such title (or has submitted an application for determination of tax exempt status under such section) (other than an entity whose principal purpose is to conduct activities described in clauses (i) and (ii) of section 30101(20)(A) of this title) where such solicitation does not specify how the funds will or should be spent.


(B) Certain specific solicitationsIn addition to the general solicitations permitted under subparagraph (A), an individual described in paragraph (1) may make a solicitation explicitly to obtain funds for carrying out the activities described in clauses (i) and (ii) of section 30101(20)(A) of this title, or for an entity whose principal purpose is to conduct such activities, if—(i) the solicitation is made only to individuals; and

(ii) the amount solicited from any individual during any calendar year does not exceed $20,000.




(f) State candidates(1) In generalA candidate for State or local office, individual holding State or local office, or an agent of such a candidate or individual may not spend any funds for a communication described in section 30101(20)(A)(iii) of this title unless the funds are subject to the limitations, prohibitions, and reporting requirements of this Act.


(2) Exception for certain communicationsParagraph (1) shall not apply to an individual described in such paragraph if the communication involved is in connection with an election for such State or local office and refers only to such individual or to any other candidate for the State or local office held or sought by such individual, or both.



(Pub. L. 92–225, title III, § 323, as added Pub. L. 107–155, title I, § 101(a), Mar. 27, 2002, 116 Stat. 82.)

Editorial Notes

References in TextThis Act, referred to in text, means the Federal Election Campaign Act of 1971, as defined by section 30101 of this title.

Codification
Section was formerly classified to section 441i of Title 2, The Congress, prior to editorial reclassification and renumbering as this section.

Prior ProvisionsA prior section 323 of Pub. L. 92–225 was classified to section 441i of Title 2, The Congress, and related to acceptance of excessive honorariums, prior to repeal by Pub. L. 102–90, title I, § 6(d), Aug. 14, 1991, 105 Stat. 451.
Another prior section 323 of Pub. L. 92–225 was renumbered section 318, and is classified to section 30120 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Nov. 6, 2002, except that subsec. (b) of this section not applicable with respect to runoff elections, recounts, or election contests resulting from elections held prior to Nov. 6, 2002, with transitional rules for the spending of soft money of national political parties, see section 402 of Pub. L. 107–155, set out as an Effective Date of 2002 Amendment; Regulations note under section 30101 of this title.



§ 30126. Prohibition of contributions by minors
An individual who is 17 years old or younger shall not make a contribution to a candidate or a contribution or donation to a committee of a political party.
(Pub. L. 92–225, title III, § 324, as added Pub. L. 107–155, title III, § 318, Mar. 27, 2002, 116 Stat. 109.)

Editorial Notes
Codification
Section was formerly classified to section 441k of Title 2, The Congress, prior to editorial reclassification and renumbering as this section.

ConstitutionalityFor information regarding constitutionality of section 324 of Pub. L. 92–225, as added by section 318 of Pub. L. 107–155, see Congressional Research Service, The Constitution of the United States of America: Analysis and Interpretation, Appendix 1, Acts of Congress Held Unconstitutional in Whole or in Part by the Supreme Court of the United States.

Prior ProvisionsA prior section 324 of Pub. L. 92–225 was renumbered section 319, and is classified to section 30121 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Nov. 6, 2002, but not applicable with respect to runoff elections, recounts, or election contests resulting from elections held prior to Nov. 6, 2002, see section 402 of Pub. L. 107–155, set out as an Effective Date of 2002 Amendment; Regulations note under section 30101 of this title.




SUBCHAPTER II—GENERAL PROVISIONS
§ 30141. Extension of credit by regulated industries; regulations
The Secretary of Transportation, the Federal Communications Commission, and the Surface Transportation Board shall each maintain,11 So in original. The comma probably should not appear. its own regulations with respect to the extension of credit, without security, by any person regulated by the Secretary under subpart II of part A of subtitle VII of title 49, or such Commission or Board, to any candidate for Federal office, or to any person on behalf of such a candidate, for goods furnished or services rendered in connection with the campaign of such candidate for nomination for election, or election, to such office.
(Pub. L. 92–225, title IV, § 401, Feb. 7, 1972, 86 Stat. 19; Pub. L. 93–443, title II, § 201(b)(1), Oct. 15, 1974, 88 Stat. 1275; Pub. L. 103–272, § 4(a), July 5, 1994, 108 Stat. 1360; Pub. L. 104–88, title III, § 313, Dec. 29, 1995, 109 Stat. 948; Pub. L. 104–287, § 6(g), Oct. 11, 1996, 110 Stat. 3399.)

Editorial Notes

References in TextSubpart II of part A of subtitle VII of title 49, referred to in text, is set out in section 41101 et seq. of Title 49, Transportation.

Codification
Section was formerly classified to section 451 of Title 2, The Congress, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

Amendments1996—Pub. L. 104–287 substituted “the Secretary” for “such Secretary”.
1995—Pub. L. 104–88 inserted “or Board” after “or such Commission” and substituted “Surface Transportation Board shall each maintain” for “Interstate Commerce Commission shall each promulgate, within ninety days after February 7, 1972”.
1994—Pub. L. 103–272 substituted “Secretary of Transportation” for “Civil Aeronautics Board” and “Secretary under subpart II of part A of subtitle VII of title 49, or such Commission,” for “Board or Commission”.
1974—Pub. L. 93–443 struck out “(as such term is defined in section 431(c) of this title)” after “Federal office”.

Statutory Notes and Related Subsidiarie
Effective Date of 1995 AmendmentAmendment by Pub. L. 104–88 effective Jan. 1, 1996, see section 2 of Pub. L. 104–88, set out as an Effective Date note under section 1301 of Title 49, Transportation.

Effective Date of 1974 AmendmentAmendment by Pub. L. 93–443 effective Jan. 1, 1975, see section 410(a) of Pub. L. 93–443, set out as a note under section 30101 of this title.



§ 30142. Prohibition against use of certain Federal funds for election activities
No part of any funds appropriated to carry out the Economic Opportunity Act of 1964 [42 U.S.C. 2701 et seq.] shall be used to finance, directly or indirectly, any activity designed to influence the outcome of any election to Federal office, or any voter registration activity, or to pay the salary of any officer or employee of the Office of Economic Opportunity who, in his official capacity as such an officer or employee, engages in any such activity.
(Pub. L. 92–225, title IV, § 402, Feb. 7, 1972, 86 Stat. 19; Pub. L. 93–443, title II, § 201(b)(2), Oct. 15, 1974, 88 Stat. 1275.)

Editorial Notes

References in TextThe Economic Opportunity Act of 1964, referred to in text, is Pub. L. 88–452, Aug. 20, 1964, 78 Stat. 508, which was classified generally to chapter 34 (§ 2701 et seq.) of Title 42, The Public Health and Welfare, prior to repeal, except for titles VIII and X, by Pub. L. 97–35, title VI, § 683(a), Aug. 13, 1981, 95 Stat. 519. Titles VIII and X of the Act are classified generally to subchapters VIII (§ 2991 et seq.) and X (§ 2996 et seq.) of chapter 34 of Title 42. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 452 of Title 2, The Congress, prior to editorial reclassification and renumbering as this section. Some section numbers referenced in amendment notes below reflect the classification of such sections prior to their editorial reclassification to this title.

Amendments1974—Pub. L. 93–443 struck out reference to section 431(a) and (c) of this title for definition of “election” and “Federal office”.

Statutory Notes and Related Subsidiarie
Effective Date of 1974 AmendmentAmendment by Pub. L. 93–443 effective Jan. 1, 1975, see section 410(a) of Pub. L. 93–443, set out as a note under section 30101 of this title.

Office of Economic OpportunityPub. L. 93–644, § 9(a), Jan. 4, 1975, 88 Stat. 2310 [42 U.S.C. 2941], amended the Economic Opportunity Act of 1964 [42 U.S.C. 2701 et seq.] to create the Community Services Administration, an independent agency in the executive branch, as the successor authority to the Office of Economic Opportunity, and provided that references to the Office of Economic Opportunity or to its Director were deemed to refer to the Community Services Administration or to its Director. The Community Services Administration was terminated when the Economic Opportunity Act of 1964, except for titles VIII and X, was repealed, effective Oct. 1, 1981, by section 683(a) of Pub. L. 97–35, title VI, Aug. 13, 1981, 95 Stat. 519, which is classified to 42 U.S.C. 9912(a). An Office of Community Services, headed by a Director, was established in the Department of Health and Human Services by section 676 of Pub. L. 97–35, which is classified to 42 U.S.C. 9905.



§ 30143. State laws affected(a) In generalSubject to subsection (b), the provisions of this Act, and of rules prescribed under this Act, supersede and preempt any provision of State law with respect to election to Federal office.


(b) State and local committees of political partiesNotwithstanding any other provision of this Act, a State or local committee of a political party may, subject to State law, use exclusively funds that are not subject to the prohibitions, limitations, and reporting requirements of the Act for the purchase or construction of an office building for such State or local committee.


(Pub. L. 92–225, title IV, § 403, Feb. 7, 1972, 86 Stat. 20; Pub. L. 93–443, title III, § 301, Oct. 15, 1974, 88 Stat. 1289; Pub. L. 107–155, title I, § 103(b)(2), Mar. 27, 2002, 116 Stat. 87.)

Editorial Notes

References in TextThis Act, referred to in text, means the Federal Election Campaign Act of 1971, as defined by section 30101 of this title.

Codification
Section was formerly classified to section 453 of Title 2, The Congress, prior to editorial reclassification and renumbering as this section.

Amendments2002—Pub. L. 107–155 designated existing provisions as subsec. (a), inserted heading, substituted “Subject to subsection (b), the provisions of this Act” for “The provisions of this Act”, and added subsec. (b).
1974—Pub. L. 93–443 substituted provision for Pub. L. 92–225 and rules thereunder to supersede and preempt any provision of State law with respect to election to Federal office for prior provisions which in former subsec. (a) stated that nothing in Pub. L. 92–225 shall be deemed to invalidate or make inapplicable any provision of State law, except where compliance with such provision would result in a violation of Pub. L. 92–225 and in former subsec. (b) stated that no provision of State law shall be construed to prohibit any person from taking any action authorized by Pub. L. 92–225 or from making any expenditure which he could lawfully make under Pub. L. 92–225.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–155 effective Nov. 6, 2002, see section 402 of Pub. L. 107–155, set out as an Effective Date of 2002 Amendment; Regulations note under section 30101 of this title.

Effective Date of 1974 AmendmentAmendment by Pub. L. 93–443 effective Oct. 15, 1974, see section 410(b) of Pub. L. 93–443, set out as a note under section 30101 of this title.



§ 30144. Partial invalidity
If any provision of this Act, or the application thereof to any person or circumstance, is held invalid, the validity of the remainder of the Act and the application of such provision to other persons and circumstances shall not be affected thereby.
(Pub. L. 92–225, title IV, § 404, Feb. 7, 1972, 86 Stat. 20.)

Editorial Notes

References in TextThis Act, referred to in text, means the Federal Election Campaign Act of 1971, as defined by section 30101 of this title.

Codification
Section was formerly classified to section 454 of Title 2, The Congress, prior to editorial reclassification and renumbering as this section.

Statutory Notes and Related Subsidiaries
SeverabilityPub. L. 107–155, title IV, § 401, Mar. 27, 2002, 116 Stat. 112, provided that: “If any provision of this Act [see Tables for classification] or amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this Act and amendments made by this Act, and the application of the provisions and amendment to any person or circumstance, shall not be affected by the holding.”




§ 30145. Period of limitations(a) No person shall be prosecuted, tried, or punished for any violation of subchapter I of this chapter, unless the indictment is found or the information is instituted within 5 years after the date of the violation.

(b) Notwithstanding any other provision of law—(1) the period of limitations referred to in subsection (a) shall apply with respect to violations referred to in such subsection committed before, on, or after the effective date of this section; and

(2) no criminal proceeding shall be instituted against any person for any act or omission which was a violation of any provision of subchapter I of this chapter, as in effect on December 31, 1974, if such act or omission does not constitute a violation of any such provision, as amended by the Federal Election Campaign Act Amendments of 1974.

Nothing in this subsection shall affect any proceeding pending in any court of the United States on January 1, 1975.

(Pub. L. 92–225, title IV, § 406, as added Pub. L. 93–443, title III, § 302, Oct. 15, 1974, 88 Stat. 1289; amended Pub. L. 94–283, title I, § 115(f), May 11, 1976, 90 Stat. 496; Pub. L. 107–155, title III, § 313(a), Mar. 27, 2002, 116 Stat. 106.)

Editorial Notes

References in TextThe Federal Election Campaign Act Amendments of 1974, referred to in subsec. (b)(2), is Pub. L. 93–433, Oct. 15, 1974, 88 Stat. 1263. For complete classification of this Act to the Code, see Tables.

Codification
Section was formerly classified to section 455 of Title 2, The Congress, prior to editorial reclassification and renumbering as this section.

Amendments2002—Subsec. (a). Pub. L. 107–155 substituted “5 years” for “3 years”.
1976—Subsec. (a). Pub. L. 94–283, § 115(f)(1), struck out references to sections 608, 610, 611, 613, 614, 615, 616, and 617 of title 18.
Subsec. (b)(2). Pub. L. 94–283, § 115(f)(2), struck out references to sections 608, 610, 611, and 613 of title 18.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentPub. L. 107–155, title III, § 313(b), Mar. 27, 2002, 116 Stat. 106, provided that: “The amendment made by this section [amending this section] shall apply to violations occurring on or after the effective date of this Act [for general effective date of Pub. L. 107–155, see section 402 of Pub. L. 107–155, set out as an Effective Date of 2002 Amendment; Regulations note under section 30101 of this title].”


Effective DateSection effective Jan. 1, 1975, see section 410(a) of Pub. L. 93–443, set out as an Effective Date of 1974 Amendment note under section 30101 of this title.



§ 30146. Collection and use of conference fees(a) The Federal Election Commission may charge and collect fees for attending or otherwise participating in a conference sponsored by the Commission, and notwithstanding section 3302 of title 31, any amounts received from such fees during a fiscal year shall be credited to and merged with the amounts appropriated or otherwise made available to the Commission during the year, and shall be available for use during the year for the costs of sponsoring such conferences.

(b) This section shall apply with respect to fiscal year 2007 and each succeeding fiscal year.

(Pub. L. 109–289, div. B, title II, § 21078, as added Pub. L. 110–5, § 2, Feb. 15, 2007, 121 Stat. 59.)

Editorial Notes
Codification
Section was formerly classified to section 457 of Title 2, The Congress, prior to editorial reclassification and renumbering as this section.
Section was enacted as part of the Continuing Appropriations Resolution, 2007, and not as part of the Federal Election Campaign Act of 1971 which comprises this chapter.








